 


116 HR 2740 PCS: Labor, Health and Human Services, Education, Defense, State, Foreign Operations, and Energy and Water Development Appropriations Act, 2020
U.S. House of Representatives
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
Calendar No. 140
116th CONGRESS1st Session 
H. R. 2740 
IN THE SENATE OF THE UNITED STATES 

June 24, 2019
Received


July 9, 2019
Read the first time


July 10, 2019
Read the second time and placed on the calendar

AN ACT 
Making appropriations for the Departments of Labor, Health and Human Services, and Education, and related agencies for the fiscal year ending September 30, 2020, and for other purposes. 
 
 
 
1.Short titleThis Act may be cited as the Labor, Health and Human Services, Education, Defense, State, Foreign Operations, and Energy and Water Development Appropriations Act, 2020.  ADepartments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2020 The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Departments of Labor, Health and Human Services, and Education, and related agencies for the fiscal year ending September 30, 2020, and for other purposes, namely: 
IDepartment of LaborEmployment and training administrationTraining and employment servicesFor necessary expenses of the Workforce Innovation and Opportunity Act (referred to in this Act as WIOA) and the National Apprenticeship Act, $3,977,615,000, plus reimbursements, shall be available. Of the amounts provided: (1)for grants to States for adult employment and training activities, youth activities, and dislocated worker employment and training activities, $2,967,360,000 as follows: 
(A)$900,000,000 for adult employment and training activities, of which $188,000,000 shall be available for the period July 1, 2020 through June 30, 2021, and of which $712,000,000 shall be available for the period October 1, 2020 through June 30, 2021; (B)$964,000,000 for youth activities, which shall be available for the period April 1, 2020 through June 30, 2021; and 
(C)$1,103,360,000 for dislocated worker employment and training activities, of which $243,360,000 shall be available for the period July 1, 2020 through June 30, 2021, and of which $860,000,000 shall be available for the period October 1, 2020 through June 30, 2021:Provided, That the funds available for allotment to outlying areas to carry out subtitle B of title I of the WIOA shall not be subject to the requirements of section 127(b)(1)(B)(ii) of such Act; and (2)for national programs, $1,010,255,000 as follows: 
(A)$370,859,000 for the dislocated workers assistance national reserve, of which $170,859,000 shall be available for the period July 1, 2020 through September 30, 2021, and of which $200,000,000 shall be available for the period October 1, 2020 through September 30, 2021: Provided, That funds provided to carry out section 132(a)(2)(A) of the WIOA may be used to provide assistance to a State for statewide or local use in order to address cases where there have been worker dislocations across multiple sectors or across multiple local areas and such workers remain dislocated; coordinate the State workforce development plan with emerging economic development needs; and train such eligible dislocated workers: Provided further, That funds provided to carry out sections 168(b) and 169(c) of the WIOA may be used for technical assistance and demonstration projects, respectively, that provide assistance to new entrants in the workforce and incumbent workers: Provided further, That notwithstanding section 168(b) of the WIOA, of the funds provided under this subparagraph, the Secretary of Labor (referred to in this title as Secretary) may reserve not more than 7 percent of such funds to provide technical assistance and carry out additional activities related to the transition to the WIOA: Provided further, That of the funds provided under this subparagraph, $150,000,000 shall be for training and employment assistance under sections 168(b), 169(c) (notwithstanding the 10 percent limitation in such section) and 170 of the WIOA for the purpose of developing, offering, or improving educational or career training programs at community colleges, defined as public institutions of higher education, as described in section 101(a) of the Higher Education Act and at which the associate’s degree is primarily the highest degree awarded, with other eligible institutions of higher education, as defined in section 101(a) of the Higher Education Act, eligible to participate through consortia, with community colleges as the lead grantee: Provided further, That the Secretary shall follow the requirements for the program in the committee report accompanying this Act: Provided further, That any grant funds used for apprenticeships shall be used to support only apprenticeship programs registered under the National Apprenticeship Act and as referred to in Section 3(7)(B) of the Workforce Innovation and Opportunity Act; (B)$55,000,000 for Native American programs under section 166 of the WIOA, which shall be available for the period July 1, 2020 through June 30, 2021; 
(C)$98,896,000 for migrant and seasonal farmworker programs under section 167 of the WIOA, including $91,722,000 for formula grants (of which not less than 70 percent shall be for employment and training services), $6,588,000 for migrant and seasonal housing (of which not less than 70 percent shall be for permanent housing), and $586,000 for other discretionary purposes, which shall be available for the period April 1, 2020 through June 30, 2021: Provided, That notwithstanding any other provision of law or related regulation, the Department of Labor shall take no action limiting the number or proportion of eligible participants receiving related assistance services or discouraging grantees from providing such services; (D)$127,500,000 for YouthBuild activities as described in section 171 of the WIOA, which shall be available for the period April 1, 2020 through June 30, 2021; 
(E)$100,000,000 for ex-offender activities, under the authority of section 169 of the WIOA, which shall be available for the period April 1, 2020 through June 30, 2021: Provided, That of this amount, $25,000,000 shall be for competitive grants to national and regional intermediaries for activities that prepare young, formerly incarcerated individuals, including those who have dropped out of school or other educational programs, with a priority for projects serving high-crime, high-poverty areas; (F)$8,000,000 for the Workforce Data Quality Initiative, under the authority of section 169 of the WIOA, which shall be available for the period July 1, 2020 through June 30, 2021; and 
(G)$250,000,000, to expand opportunities through apprenticeships only registered under the National Apprenticeship Act and as referred to in section 3(7)(B) of the WIOA, to be available to the Secretary to carry out activities through grants, cooperative agreements, contracts and other arrangements, with States and other appropriate entities, which shall be available for the period July 1, 2020 through June 30, 2021: Provided further, That of the funds provided to carry out this subparagraph, not less than 20 percent shall be for making competitive contracts, grants, and cooperative agreements to national apprenticeship intermediaries, not less than 20 percent shall be for competitive contracts, grants, and cooperative agreements to local apprenticeship intermediaries, and not less than 50 percent shall be used to fund grants to States.Job corps(including transfer of funds)To carry out subtitle C of title I of the WIOA, including Federal administrative expenses, the purchase and hire of passenger motor vehicles, the construction, alteration, and repairs of buildings and other facilities, and the purchase of real property for training centers as authorized by the WIOA, $1,868,655,000, plus reimbursements, as follows: (1)$1,603,325,000 for Job Corps Operations, which shall be available for the period July 1, 2020 through June 30, 2021; 
(2)$233,000,000 for construction, rehabilitation and acquisition of Job Corps Centers, which shall be available for the period July 1, 2020 through June 30, 2023, and which may include the acquisition, maintenance, and repair of major items of equipment: Provided, That the Secretary may transfer up to 15 percent of such funds to meet the operational needs of such centers or to achieve administrative efficiencies: Provided further, That any funds transferred pursuant to the preceding provision shall not be available for obligation after June 30, 2021: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer; and (3)$32,330,000 for necessary expenses of Job Corps, which shall be available for obligation for the period October 1, 2019 through September 30, 2020:Provided, That no funds from any other appropriation shall be used to provide meal services at or for Job Corps centers.Community service employment for older americansTo carry out title V of the Older Americans Act of 1965 (referred to in this Act as OAA), $463,800,000, which shall be available for the period April 1, 2020 through June 30, 2021, and may be recaptured and reobligated in accordance with section 517(c) of the OAA.Federal unemployment benefits and allowancesFor payments during fiscal year 2020 of trade adjustment benefit payments and allowances under part I of subchapter B of chapter 2 of title II of the Trade Act of 1974, and section 246 of that Act; and for training, employment and case management services, allowances for job search and relocation, and related State administrative expenses under part II of subchapter B of chapter 2 of title II of the Trade Act of 1974, and including benefit payments, allowances, training, employment and case management services, and related State administration provided pursuant to section 231(a) of the Trade Adjustment Assistance Extension Act of 2011 and section 405(a) of the Trade Preferences Extension Act of 2015, $680,000,000 together with such amounts as may be necessary to be charged to the subsequent appropriation for payments for any period subsequent to September 15, 2020: Provided, That notwithstanding section 502 of this Act, any part of the appropriation provided under this heading may remain available for obligation beyond the current fiscal year pursuant to the authorities of section 245(c) of the Trade Act of 1974 (19 U.S.C. 2317(c)).State unemployment insurance and employment service operationsFor authorized administrative expenses, $84,066,000, together with not to exceed $3,381,695,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund (the Trust Fund), of which: (1)$2,618,230,000 from the Trust Fund is for grants to States for the administration of State unemployment insurance laws as authorized under title III of the Social Security Act (including not less than $175,000,000 to carry out reemployment services and eligibility assessments under section 306 of such Act, any claimants of regular compensation, as defined in such section, including those who are profiled as most likely to exhaust their benefits, may be eligible for such services and assessments: Provided, That of such amount, $117,000,000 is specified for grants under section 306 of the Social Security Act and is provided to meet the terms of section 251(b)(2)(E)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $58,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(E)(i)(II) of such Act; and $9,000,000 for continued support of the Unemployment Insurance Integrity Center of Excellence), the administration of unemployment insurance for Federal employees and for ex-service members as authorized under 5 U.S.C. 8501–8523, and the administration of trade readjustment allowances, reemployment trade adjustment assistance, and alternative trade adjustment assistance under the Trade Act of 1974 and under section 231(a) of the Trade Adjustment Assistance Extension Act of 2011 and section 405(a) of the Trade Preferences Extension Act of 2015, and shall be available for obligation by the States through December 31, 2020, except that funds used for automation shall be available for Federal obligation through December 31, 2020, and for State obligation through September 30, 2022, or, if the automation is being carried out through consortia of States, for State obligation through September 30, 2026, and for expenditure through September 30, 2027, and funds for competitive grants awarded to States for improved operations and to conduct in-person reemployment and eligibility assessments and unemployment insurance improper payment reviews and provide reemployment services and referrals to training, as appropriate, shall be available for Federal obligation through December 31, 2020, and for obligation by the States through September 30, 2022, and funds for the Unemployment Insurance Integrity Center of Excellence shall be available for obligation by the State through September 30, 2021, and funds used for unemployment insurance workloads experienced through September 30, 2020 shall be available for Federal obligation through December 31, 2020: Provided further, That of the funds available under this paragraph for grants to States for administering claims under State unemployment compensation laws that remain unallocated at the end of the fiscal year as a result of state workloads in administering such claims not supporting the allocation, the Secretary shall use such funds (other than funds specified for other activities in this paragraph) for supplemental grant funding opportunities to States in order to improve operations and modernize State Unemployment Insurance systems and such funds shall remain available for Federal obligation through December 31, 2020; 
(2)$12,000,000 from the Trust Fund is for national activities necessary to support the administration of the Federal-State unemployment insurance system; (3)$658,587,000 from the Trust Fund, together with $21,413,000 from the General Fund of the Treasury, is for grants to States in accordance with section 6 of the Wagner-Peyser Act, and shall be available for Federal obligation for the period July 1, 2020 through June 30, 2021; 
(4)$22,318,000 from the Trust Fund is for national activities of the Employment Service, including administration of the work opportunity tax credit under section 51 of the Internal Revenue Code of 1986, and the provision of technical assistance and staff training under the Wagner-Peyser Act; (5)$70,560,000 from the Trust Fund is for the administration of foreign labor certifications and related activities under the Immigration and Nationality Act and related laws, of which $56,278,000 shall be available for the Federal administration of such activities, and $14,282,000 shall be available for grants to States for the administration of such activities; and 
(6)$62,653,000 from the General Fund is to provide workforce information, national electronic tools, and one-stop system building under the Wagner-Peyser Act and shall be available for Federal obligation for the period July 1, 2020 through June 30, 2021:Provided, That to the extent that the Average Weekly Insured Unemployment (AWIU) for fiscal year 2020 is projected by the Department of Labor to exceed 1,758,000, an additional $28,600,000 from the Trust Fund shall be available for obligation for every 100,000 increase in the AWIU level (including a pro rata amount for any increment less than 100,000) to carry out title III of the Social Security Act: Provided further, That funds appropriated in this Act that are allotted to a State to carry out activities under title III of the Social Security Act may be used by such State to assist other States in carrying out activities under such title III if the other States include areas that have suffered a major disaster declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act: Provided further, That the Secretary may use funds appropriated for grants to States under title III of the Social Security Act to make payments on behalf of States for the use of the National Directory of New Hires under section 453(j)(8) of such Act: Provided further, That the Secretary may use funds appropriated for grants to States under title III of the Social Security Act to make payments on behalf of States to the entity operating the State Information Data Exchange System: Provided further, That funds appropriated in this Act which are used to establish a national one-stop career center system, or which are used to support the national activities of the Federal-State unemployment insurance, employment service, or immigration programs, may be obligated in contracts, grants, or agreements with States and non-State entities: Provided further, That States awarded competitive grants for improved operations under title III of the Social Security Act, or awarded grants to support the national activities of the Federal-State unemployment insurance system, may award subgrants to other States and non-State entities under such grants, subject to the conditions applicable to the grants: Provided further, That funds appropriated under this Act for activities authorized under title III of the Social Security Act and the Wagner-Peyser Act may be used by States to fund integrated Unemployment Insurance and Employment Service automation efforts, notwithstanding cost allocation principles prescribed under the final rule entitled Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards at part 200 of title 2, Code of Federal Regulations: Provided further, That the Secretary, at the request of a State participating in a consortium with other States, may reallot funds allotted to such State under title III of the Social Security Act to other States participating in the consortium or to the entity operating the Unemployment Insurance Information Technology Support Center in order to carry out activities that benefit the administration of the unemployment compensation law of the State making the request: Provided further, That the Secretary may collect fees for the costs associated with additional data collection, analyses, and reporting services relating to the National Agricultural Workers Survey requested by State and local governments, public and private institutions of higher education, and nonprofit organizations and may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, for the National Agricultural Workers Survey infrastructure, methodology, and data to meet the information collection and reporting needs of such entities, which shall be credited to this appropriation and shall remain available until September 30, 2021, for such purposes.Advances to the unemployment trust fund and other fundsFor repayable advances to the Unemployment Trust Fund as authorized by sections 905(d) and 1203 of the Social Security Act, and to the Black Lung Disability Trust Fund as authorized by section 9501(c)(1) of the Internal Revenue Code of 1986; and for nonrepayable advances to the revolving fund established by section 901(e) of the Social Security Act, to the Unemployment Trust Fund as authorized by 5 U.S.C. 8509, and to the Federal Unemployment Benefits and Allowances account, such sums as may be necessary, which shall be available for obligation through September 30, 2021.Program administrationFor expenses of administering employment and training programs, $108,674,000, together with not to exceed $49,982,000 which may be expended from the Employment Security Administration Account in the Unemployment Trust Fund.Employee benefits security administrationSalaries and expensesFor necessary expenses for the Employee Benefits Security Administration, $183,155,000, of which up to $3,000,000 shall be made available through September 30, 2021, for the procurement of expert witnesses for enforcement litigation.Pension benefit guaranty corporationPension benefit guaranty corporation fundThe Pension Benefit Guaranty Corporation (Corporation) is authorized to make such expenditures, including financial assistance authorized by subtitle E of title IV of the Employee Retirement Income Security Act of 1974, within limits of funds and borrowing authority available to the Corporation, and in accord with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by 31 U.S.C. 9104, as may be necessary in carrying out the program, including associated administrative expenses, through September 30, 2020, for the Corporation: Provided, That none of the funds available to the Corporation for fiscal year 2020 shall be available for obligations for administrative expenses in excess of $452,858,000: Provided further, That to the extent that the number of new plan participants in plans terminated by the Corporation exceeds 100,000 in fiscal year 2020, an amount not to exceed an additional $9,200,000 shall remain available until expended for obligations for administrative expenses for every 20,000 additional terminated participants: Provided further, That obligations in excess of the amounts provided for administrative expenses in this paragraph may be incurred and shall remain available until expended for obligation for unforeseen and extraordinary pre-termination or termination expenses or extraordinary multiemployer program related expenses after approval by the Office of Management and Budget and notification of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That to the extent the Corporation’s expenses exceed $250,000 for the provision of credit or identity monitoring to affected individuals upon suffering a security incident or privacy breach, an additional amount shall remain available until expended for obligations for such expenses, not to exceed an additional $100 per affected individual.Wage and hour divisionSalaries and expensesFor necessary expenses for the Wage and Hour Division, including reimbursement to State, Federal, and local agencies and their employees for inspection services rendered, $298,131,000.Office of labor-Management standardsSalaries and expensesFor necessary expenses for the Office of Labor-Management Standards, $40,187,000 (reduced by $4,000,000).Office of federal contract compliance programsSalaries and expensesFor necessary expenses for the Office of Federal Contract Compliance Programs, $120,000,000.Office of workers' compensation programsSalaries and expensesFor necessary expenses for the Office of Workers' Compensation Programs, $118,609,000, together with $2,173,000 which may be expended from the Special Fund in accordance with sections 39(c), 44(d), and 44(j) of the Longshore and Harbor Workers' Compensation Act.Special benefits(including transfer of funds)For the payment of compensation, benefits, and expenses (except administrative expenses) accruing during the current or any prior fiscal year authorized by 5 U.S.C. 81; continuation of benefits as provided for under the heading Civilian War Benefits in the Federal Security Agency Appropriation Act, 1947; the Employees' Compensation Commission Appropriation Act, 1944; section 5(f) of the War Claims Act (50 U.S.C. App. 2012); obligations incurred under the War Hazards Compensation Act (42 U.S.C. 1701 et seq.); and 50 percent of the additional compensation and benefits required by section 10(h) of the Longshore and Harbor Workers' Compensation Act, $234,600,000, together with such amounts as may be necessary to be charged to the subsequent year appropriation for the payment of compensation and other benefits for any period subsequent to August 15 of the current year, for deposit into and to assume the attributes of the Employees' Compensation Fund established under 5 U.S.C. 8147(a): Provided, That amounts appropriated may be used under 5 U.S.C. 8104 by the Secretary to reimburse an employer, who is not the employer at the time of injury, for portions of the salary of a re-employed, disabled beneficiary: Provided further, That balances of reimbursements unobligated on September 30, 2019, shall remain available until expended for the payment of compensation, benefits, and expenses: Provided further, That in addition there shall be transferred to this appropriation from the Postal Service and from any other corporation or instrumentality required under 5 U.S.C. 8147(c) to pay an amount for its fair share of the cost of administration, such sums as the Secretary determines to be the cost of administration for employees of such fair share entities through September 30, 2020: Provided further, That of those funds transferred to this account from the fair share entities to pay the cost of administration of the Federal Employees' Compensation Act, $74,777,000 shall be made available to the Secretary as follows: (1)For enhancement and maintenance of automated data processing systems operations and telecommunications systems, $24,540,000; 
(2)For automated workload processing operations, including document imaging, centralized mail intake, and medical bill processing, $22,968,000; (3)For periodic roll disability management and medical review, $25,535,000; 
(4)For program integrity, $1,734,000; and (5)The remaining funds shall be paid into the Treasury as miscellaneous receipts:Provided further, That the Secretary may require that any person filing a notice of injury or a claim for benefits under 5 U.S.C. 81, or the Longshore and Harbor Workers' Compensation Act, provide as part of such notice and claim, such identifying information (including Social Security account number) as such regulations may prescribe.Special benefits for disabled coal minersFor carrying out title IV of the Federal Mine Safety and Health Act of 1977, as amended by Public Law 107–275, $20,970,000, to remain available until expended.For making after July 31 of the current fiscal year, benefit payments to individuals under title IV of such Act, for costs incurred in the current fiscal year, such amounts as may be necessary.For making benefit payments under title IV for the first quarter of fiscal year 2021, $14,000,000, to remain available until expended.Administrative expenses, energy employees occupational illness compensation fundFor necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $59,846,000, to remain available until expended: Provided, That the Secretary may require that any person filing a claim for benefits under the Act provide as part of such claim such identifying information (including Social Security account number) as may be prescribed.Black lung disability trust fund(including transfer of funds)Such sums as may be necessary from the Black Lung Disability Trust Fund (the Fund), to remain available until expended, for payment of all benefits authorized by section 9501(d)(1), (2), (6), and (7) of the Internal Revenue Code of 1986; and repayment of, and payment of interest on advances, as authorized by section 9501(d)(4) of that Act. In addition, the following amounts may be expended from the Fund for fiscal year 2020 for expenses of operation and administration of the Black Lung Benefits program, as authorized by section 9501(d)(5): not to exceed $38,246,000 for transfer to the Office of Workers' Compensation Programs, Salaries and Expenses; not to exceed $32,844,000 for transfer to Departmental Management, Salaries and Expenses; not to exceed $330,000 for transfer to Departmental Management, Office of Inspector General; and not to exceed $356,000 for payments into miscellaneous receipts for the expenses of the Department of the Treasury.Occupational safety and health administrationSalaries and expensesFor necessary expenses for the Occupational Safety and Health Administration, $660,908,000, including not to exceed $123,233,000 which shall be the maximum amount available for grants to States under section 23(g) of the Occupational Safety and Health Act (the Act), which grants shall be no less than 50 percent of the costs of State occupational safety and health programs required to be incurred under plans approved by the Secretary under section 18 of the Act; and, in addition, notwithstanding 31 U.S.C. 3302, the Occupational Safety and Health Administration may retain up to $499,000 per fiscal year of training institute course tuition and fees, otherwise authorized by law to be collected, and may utilize such sums for occupational safety and health training and education: Provided, That notwithstanding 31 U.S.C. 3302, the Secretary is authorized, during the fiscal year ending September 30, 2020, to collect and retain fees for services provided to Nationally Recognized Testing Laboratories, and may utilize such sums, in accordance with the provisions of 29 U.S.C. 9a, to administer national and international laboratory recognition programs that ensure the safety of equipment and products used by workers in the workplace: Provided further, That $12,690,000 shall be available for Susan Harwood training grants, of which not less than $4,500,000 is for Susan Harwood Training Capacity Building Developmental grants, as described in Funding Opportunity Number SHTG–FY–16–02 (referenced in the notice of availability of funds published in the Federal Register on May 3, 2016 (81 Fed. Reg. 30568)) for program activities starting not later than September 30, 2020 and lasting for a period of 12 months: Provided further, That not more than $3,500,000 shall be for Voluntary Protection Programs.Mine safety and health administrationSalaries and expensesFor necessary expenses for the Mine Safety and Health Administration, $417,290,000, including purchase and bestowal of certificates and trophies in connection with mine rescue and first-aid work, and the hire of passenger motor vehicles, including up to $2,000,000 for mine rescue and recovery activities and not less than $10,537,000 for State assistance grants: Provided, That notwithstanding 31 U.S.C. 3302, not to exceed $750,000 may be collected by the National Mine Health and Safety Academy for room, board, tuition, and the sale of training materials, otherwise authorized by law to be collected, to be available for mine safety and health education and training activities: Provided further, That notwithstanding 31 U.S.C. 3302, the Mine Safety and Health Administration is authorized to collect and retain up to $2,499,000 from fees collected for the approval and certification of equipment, materials, and explosives for use in mines, and may utilize such sums for such activities: Provided further, That the Secretary is authorized to accept lands, buildings, equipment, and other contributions from public and private sources and to prosecute projects in cooperation with other agencies, Federal, State, or private: Provided further, That the Mine Safety and Health Administration is authorized to promote health and safety education and training in the mining community through cooperative programs with States, industry, and safety associations: Provided further, That the Secretary is authorized to recognize the Joseph A. Holmes Safety Association as a principal safety association and, notwithstanding any other provision of law, may provide funds and, with or without reimbursement, personnel, including service of Mine Safety and Health Administration officials as officers in local chapters or in the national organization: Provided further, That any funds available to the Department of Labor may be used, with the approval of the Secretary, to provide for the costs of mine rescue and survival operations in the event of a major disaster.Bureau of labor statisticsSalaries and expensesFor necessary expenses for the Bureau of Labor Statistics, including advances or reimbursements to State, Federal, and local agencies and their employees for services rendered, $600,800,000 (reduced by $1,000,000) (increased by $1,000,000) (increased by $1) (reduced by $1), together with not to exceed $65,000,000 which may be expended from the Employment Security Administration account in the Unemployment Trust Fund. In addition, $10,000,000 to remain available until September 30, 2024, for costs associated with the physical move of the Bureau of Labor Statistics’ headquarters, including replication of space, furniture, fixtures, equipment, and related costs, as well as relocation of the data center to a shared facility.Office of disability employment policySalaries and expensesFor necessary expenses for the Office of Disability Employment Policy to provide leadership, develop policy and initiatives, and award grants furthering the objective of eliminating barriers to the training and employment of people with disabilities, $38,500,000.Departmental managementSalaries and expenses(including transfer of funds)For necessary expenses for Departmental Management, including the hire of three passenger motor vehicles, $382,631,000, together with not to exceed $308,000, which may be expended from the Employment Security Administration account in the Unemployment Trust Fund: Provided, That $89,825,000 for the Bureau of International Labor Affairs shall be available for obligation through December 31, 2020: Provided further, That funds available to the Bureau of International Labor Affairs may be used to administer or operate international labor activities, bilateral and multilateral technical assistance, and microfinance programs, by or through contracts, grants, subgrants and other arrangements: Provided further, That not more than $53,825,000 shall be for programs to combat exploitative child labor internationally and not less than $36,000,000 shall be used to implement model programs that address worker rights issues through technical assistance in countries with which the United States has free trade agreements or trade preference programs: Provided further, That $8,040,000 shall be used for program evaluation and shall be available for obligation through September 30, 2021: Provided further, That funds available for program evaluation may be used to administer grants for the purpose of evaluation: Provided further, That grants made for the purpose of evaluation shall be awarded through fair and open competition: Provided further, That funds available for program evaluation may be transferred to any other appropriate account in the Department for such purpose: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer: Provided further, That the funds available to the Women's Bureau may be used for grants to serve and promote the interests of women in the workforce: Provided further, That of the amounts made available to the Women's Bureau, not less than $4,994,000 shall be used for grants authorized by the Women in Apprenticeship and Nontraditional Occupations Act.Veterans employment and trainingNot to exceed $256,341,000 may be derived from the Employment Security Administration account in the Unemployment Trust Fund to carry out the provisions of chapters 41, 42, and 43 of title 38, United States Code, of which: (1)$180,000,000 is for Jobs for Veterans State grants under 38 U.S.C. 4102A(b)(5) to support disabled veterans' outreach program specialists under section 4103A of such title and local veterans' employment representatives under section 4104(b) of such title, and for the expenses described in section 4102A(b)(5)(C), which shall be available for obligation by the States through December 31, 2020, and not to exceed 3 percent for the necessary Federal expenditures for data systems and contract support to allow for the tracking of participant and performance information: Provided, That, in addition, such funds may be used to support such specialists and representatives in the provision of services to transitioning members of the Armed Forces who have participated in the Transition Assistance Program and have been identified as in need of intensive services, to members of the Armed Forces who are wounded, ill, or injured and receiving treatment in military treatment facilities or warrior transition units, and to the spouses or other family caregivers of such wounded, ill, or injured members; 
(2)$29,379,000 is for carrying out the Transition Assistance Program under 38 U.S.C. 4113 and 10 U.S.C. 1144; (3)$43,548,000 is for Federal administration of chapters 41, 42, and 43 of title 38, and sections 2021, 2021A and 2023 of title 38, United States Code: Provided, That, up to $500,000 may be used to carry out the Hire VETS Act (division O of Public Law 115–31); and 
(4)$3,414,000 is for the National Veterans' Employment and Training Services Institute under 38 U.S.C. 4109:Provided, That the Secretary may reallocate among the appropriations provided under paragraphs (1) through (4) above an amount not to exceed 3 percent of the appropriation from which such reallocation is made.In addition, from the General Fund of the Treasury, $60,000,000 is for carrying out programs to assist homeless veterans and veterans at risk of homelessness who are transitioning from certain institutions under sections 2021, 2021A, and 2023 of title 38, United States Code: Provided, That notwithstanding subsections (c)(3) and (d) of section 2023, the Secretary may award grants through September 30, 2020, to provide services under such section: Provided further, That services provided under sections 2021 or under 2021A may include, in addition to services to homeless veterans described in section 2002(a)(1), services to veterans who were homeless at some point within the 60 days prior to program entry or veterans who are at risk of homelessness within the next 60 days, and that services provided under section 2023 may include, in addition to services to the individuals described in subsection (e) of such section, services to veterans recently released from incarceration who are at risk of homelessness: Provided further, That notwithstanding paragraph (3) under this heading, funds appropriated in this paragraph may be used for data systems and contract support to allow for the tracking of participant and performance information: Provided further, That notwithstanding sections 2021(e)(2) and 2021A(f)(2) of title 38, United States Code, such funds shall be available for expenditure pursuant to 31 U.S.C. 1553. In addition, fees may be assessed and deposited in the HIRE Vets Medallion Award Fund pursuant to section 5(b) of the HIRE Vets Act, and such amounts shall be available to the Secretary to carry out the HIRE Vets Medallion Award Program, as authorized by such Act, and shall remain available until expended: Provided, That such sums shall be in addition to any other funds available for such purposes, including funds available under paragraph (3) of this heading: Provided further, That section 2(d) of division O of the Consolidated Appropriations Act, 2017 (Public Law 115–31; 38 U.S.C. 4100 note) shall not apply.Information technology modernizationFor necessary expenses for Department of Labor centralized infrastructure technology investment activities related to support systems and modernization, $37,000,000, which shall be available through September 30, 2021.Office of inspector generalFor salaries and expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $90,461,000, together with not to exceed $5,660,000 which may be expended from the Employment Security Administration account in the Unemployment Trust Fund.General provisions 101.None of the funds appropriated by this Act for the Job Corps shall be used to pay the salary and bonuses of an individual, either as direct costs or any proration as an indirect cost, at a rate in excess of Executive Level II.(transfer of funds) 
102.Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for the Department of Labor in this Act may be transferred between a program, project, or activity, but no such program, project, or activity shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall be available only to meet emergency needs and shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 103.In accordance with Executive Order No. 13126, none of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended for the procurement of goods mined, produced, manufactured, or harvested or services rendered, in whole or in part, by forced or indentured child labor in industries and host countries already identified by the United States Department of Labor prior to enactment of this Act. 
104.Except as otherwise provided in this section, none of the funds made available to the Department of Labor for grants under section 414(c) of the American Competitiveness and Workforce Improvement Act of 1998 (29 U.S.C. 2916a) may be used for any purpose other than competitive grants for training individuals who are older than 16 years of age and are not currently enrolled in school within a local educational agency in the occupations and industries for which employers are using H–1B visas to hire foreign workers, and the related activities necessary to support such training. 105.None of the funds made available by this Act under the heading Employment and Training Administration shall be used by a recipient or subrecipient of such funds to pay the salary and bonuses of an individual, either as direct costs or indirect costs, at a rate in excess of Executive Level II. This limitation shall not apply to vendors providing goods and services as defined in Office of Management and Budget Circular A–133. Where States are recipients of such funds, States may establish a lower limit for salaries and bonuses of those receiving salaries and bonuses from subrecipients of such funds, taking into account factors including the relative cost-of-living in the State, the compensation levels for comparable State or local government employees, and the size of the organizations that administer Federal programs involved including Employment and Training Administration programs.(transfer of funds) 
106. 
(a)Notwithstanding section 102, the Secretary may transfer funds made available to the Employment and Training Administration by this Act, either directly or through a set-aside, for technical assistance services to grantees to Program Administration when it is determined that those services will be more efficiently performed by Federal employees: Provided, That this section shall not apply to section 171 of the WIOA. (b)Notwithstanding section 102, the Secretary may transfer not more than 0.5 percent of each discretionary appropriation made available to the Employment and Training Administration by this Act to Program Administration in order to carry out program integrity activities relating to any of the programs or activities that are funded under any such discretionary appropriations: Provided, That notwithstanding section 102 and the preceding proviso, the Secretary may transfer not more than 0.5 percent of funds made available in paragraphs (1) and (2) of the Office of Job Corps account to paragraph (3) of such account to carry out program integrity activities related to the Job Corps program: Provided further, That funds transferred under the authority provided by this subsection shall be available for obligation through September 30, 2021.(transfer of funds) 
107. 
(a)The Secretary may reserve not more than 0.75 percent from each appropriation made available in this Act identified in subsection (b) in order to carry out evaluations of any of the programs or activities that are funded under such accounts. Any funds reserved under this section shall be transferred to Departmental Management for use by the Office of the Chief Evaluation Officer within the Department of Labor, and shall be available for obligation through September 30, 2021: Provided, That such funds shall only be available if the Chief Evaluation Officer of the Department of Labor submits a plan to the Committees on Appropriations of the House of Representatives and the Senate describing the evaluations to be carried out 15 days in advance of any transfer. (b)The accounts referred to in subsection (a) are: Training and Employment Services, Job Corps, Community Service Employment for Older Americans, State Unemployment Insurance and Employment Service Operations, Employee Benefits Security Administration, Office of Workers' Compensation Programs, Wage and Hour Division, Office of Federal Contract Compliance Programs, Office of Labor Management Standards, Occupational Safety and Health Administration, Mine Safety and Health Administration, Office of Disability Employment Policy, funding made available to the Bureau of International Labor Affairs and Women's Bureau within the Departmental Management, Salaries and Expenses account, and Veterans Employment and Training. 
108.Notwithstanding any other provision of law, the Secretary may furnish through grants, cooperative agreements, contracts, and other arrangements, up to $2,000,000 of excess personal property, at a value determined by the Secretary, to apprenticeship programs for the purpose of training apprentices in those programs. 109.Funds made available in prior Acts under the heading Department of Labor—Employment and Training Administration—State Unemployment Insurance and Employment Service Operations for fiscal years 2015 through 2019 for automation acquisitions that are being carried out through consortia of States shall be available for expenditure for 6 fiscal years after the final fiscal year that such funds are available to incur new obligations. 
110. 
(a)The Act entitled An Act to create a Department of Labor, approved March 4, 1913 (37 Stat. 736, chapter 141) shall be applied as if the following text is part of such Act:  (a)In generalThe Secretary of Labor is authorized to employ law enforcement officers or special agents to— 
(1)provide protection for the Secretary of Labor during the workday of the Secretary and during any activity that is preliminary or postliminary to the performance of official duties by the Secretary; (2)provide protection, incidental to the protection provided to the Secretary, to a member of the immediate family of the Secretary who is participating in an activity or event relating to the official duties of the Secretary; 
(3)provide continuous protection to the Secretary (including during periods not described in paragraph (1)) and to the members of the immediate family of the Secretary if there is a unique and articulable threat of physical harm, in accordance with guidelines established by the Secretary; and (4)provide protection to the Deputy Secretary of Labor or another senior officer representing the Secretary of Labor at a public event if there is a unique and articulable threat of physical harm, in accordance with guidelines established by the Secretary. 
(b)AuthoritiesThe Secretary of Labor may authorize a law enforcement officer or special agent employed under subsection (a), for the purpose of performing the duties authorized under subsection (a), to— (1)carry firearms; 
(2)make arrests without a warrant for any offense against the United States committed in the presence of such officer or special agent; (3)perform protective intelligence work, including identifying and mitigating potential threats and conducting advance work to review security matters relating to sites and events; 
(4)coordinate with local law enforcement agencies; and (5)initiate criminal and other investigations into potential threats to the security of the Secretary, in coordination with the Inspector General of the Department of Labor.  
(c)Compliance with guidelinesA law enforcement officer or special agent employed under subsection (a) shall exercise any authority provided under this section in accordance with any— (1)guidelines issued by the Attorney General; and 
(2)guidelines prescribed by the Secretary of Labor.. (b)This section shall be effective on the date of enactment of this Act. 
111.The Secretary is authorized to dispose of or divest, by any means the Secretary determines appropriate, including an agreement or partnership to construct a new Job Corps center, all or a portion of the real property on which the Treasure Island Job Corps Center is situated. Any sale or other disposition will not be subject to any requirement of any Federal law or regulation relating to the disposition of Federal real property, including but not limited to subchapter III of chapter 5 of title 40 of the United States Code and subchapter V of chapter 119 of title 42 of the United States Code. The net proceeds of such a sale shall be transferred to the Secretary, which shall be available until expended to carry out the Job Corps Program on Treasure Island. 112.Notwithstanding the Federal Assets Sale and Transfer Act of 2016 (Public Law 114–287), the proceeds from the sale of any Job Corps facility under such Act shall be transferred to the Secretary pursuant to section 158(g) of the WIOA.This title may be cited as the Department of Labor Appropriations Act, 2020. IIDepartment of health and human servicesHealth resources and services administrationPrimary health careFor carrying out titles II and III of the Public Health Service Act (referred to in this Act as the PHS Act) with respect to primary health care and the Native Hawaiian Health Care Act of 1988, $1,676,522,000 (increased by $5,000,000): Provided, That no more than $1,000,000 shall be available until expended for carrying out the provisions of section 224(o) of the PHS Act: Provided further, That no more than $120,000,000 shall be available until expended for carrying out subsections (g) through (n) and (q) of section 224 of the PHS Act, and for expenses incurred by the Department of Health and Human Services (referred to in this Act as HHS) pertaining to administrative claims made under such law.Health workforceFor carrying out titles III, VII, and VIII of the PHS Act with respect to the health workforce, sections 1128E and 1921 of the Social Security Act, and the Health Care Quality Improvement Act of 1986, $1,244,942,000 (reduced by $1) (increased by $1) (increased by $5,000,000): Provided, That sections 751(j)(2) and 762(k) of the PHS Act and the proportional funding amounts in paragraphs (1) through (4) of section 756(f) of the PHS Act shall not apply to funds made available under this heading: Provided further, That for any program operating under section 751 of the PHS Act on or before January 1, 2009, the Secretary of Health and Human Services (referred to in this title as the Secretary) may hereafter waive any of the requirements contained in sections 751(d)(2)(A) and 751(d)(2)(B) of such Act for the full project period of a grant under such section: Provided further, That no funds shall be available for section 340G–1 of the PHS Act: Provided further, That fees collected for the disclosure of information under section 427(b) of the Health Care Quality Improvement Act of 1986 and sections 1128E(d)(2) and 1921 of the Social Security Act shall be sufficient to recover the full costs of operating the programs authorized by such sections and shall remain available until expended for the National Practitioner Data Bank: Provided further, That funds transferred to this account to carry out section 846 and subpart 3 of part D of title III of the PHS Act may be used to make prior year adjustments to awards made under such section and subpart: Provided further, That $120,000,000 shall remain available until expended for the purposes of providing primary health services, assigning National Health Service Corps (NHSC) members to expand the delivery of substance use disorder treatment services, notwithstanding the assignment priorities and limitations under sections 333(a)(1)(D), 333(b), and 333A(a)(1)(B)(ii) of the PHS Act, and making payments under the NHSC Loan Repayment Program under section 338B of such Act: Provided further, That, within the amount made available in the previous proviso, $15,000,000 shall remain available until expended for the purposes of making payments under the NHSC Loan Repayment Program under section 338B of the PHS Act to individuals participating in such program who provide primary health services in Indian Health Service facilities, Tribally-Operated 638 Health Programs, and Urban Indian Health Programs (as those terms are defined by the Secretary), notwithstanding the assignment priorities and limitations under section 333(b) of such Act: Provided further, That for purposes of the previous two provisos, section 331(a)(3)(D) of the PHS Act shall be applied as if the term primary health services includes clinical substance use disorder treatment services, including those provided by masters level, licensed substance use disorder treatment counselors: Provided further, That of the funds made available under this heading, $20,000,000 shall be available to make grants to establish or expand optional community-based nurse practitioner fellowship programs that are accredited or in the accreditation process, with a preference for those in Federally Qualified Health Centers, for practicing postgraduate nurse practitioners in primary care or behavioral health.Of the funds made available under this heading, $40,000,000 shall remain available until expended for grants to public institutions of higher education to expand or support graduate education for physicians provided by such institutions: Provided, That, in awarding such grants, the Secretary shall give priority to public institutions of higher education located in States with a projected primary care provider shortage in 2025, as determined by the Secretary: Provided further, That grants so awarded are limited to such public institutions of higher education in States in the top quintile of States with a projected primary care provider shortage in 2025, as determined by the Secretary: Provided further, That the minimum amount of a grant so awarded to such an institution shall be not less than $1,000,000 per year: Provided further, That such a grant may be awarded for a period not to exceed 5 years: Provided further, That such a grant awarded with respect to a year to such an institution shall be subject to a matching requirement of non-Federal funds in an amount that is not less than 10 percent of the total amount of Federal funds provided in the grant to such institution with respect to such year.Maternal and child healthFor carrying out titles III, XI, XII, and XIX of the PHS Act with respect to maternal and child health, title V of the Social Security Act, $972,751,000 (increased by $7,000,000): Provided, That notwithstanding sections 502(a)(1) and 502(b)(1) of the Social Security Act, not more than $119,593,000 (increased by $7,000,000) shall be available for carrying out special projects of regional and national significance pursuant to section 501(a)(2) of such Act and $10,276,000 shall be available for projects described in subparagraphs (A) through (F) of section 501(a)(3) of such Act.Ryan white hiv/aids programFor carrying out title XXVI of the PHS Act with respect to the Ryan White HIV/AIDS program, $2,435,157,000, of which $2,009,200,000 shall remain available to the Secretary through September 30, 2022, for parts A and B of title XXVI of the PHS Act, and of which not less than $912,017,000 shall be for State AIDS Drug Assistance Programs under the authority of section 2616 or 311(c) of such Act: Provided, That of the funds made available under this heading, $175,000,000 shall be for the Minority AIDS Initiative under section 2693 of such Act, of which $56,664,000 shall be allocated under subsection (b)(2)(A) of such section and $74,376,000 shall be allocated under subsection (b)(2)(C) of such section: Provided further, That of the funds made available under this heading, $70,000,000, to remain available until expended, shall be available to the Secretary for carrying out a program of grants and contracts under title XXVI or section 311(c) of such Act focused on ending the nationwide HIV/AIDS epidemic, with any grants issued under such section 311(c) administered in conjunction with title XXVI of the PHS Act, including the limitation on administrative expenses.Health care systemsFor carrying out titles III and XII of the PHS Act with respect to health care systems, and the Stem Cell Therapeutic and Research Act of 2005, $123,693,000, of which $122,000 shall be available until expended for facilities renovations at the Gillis W. Long Hansen's Disease Center.Rural healthFor carrying out titles III and IV of the PHS Act with respect to rural health, section 427(a) of the Federal Coal Mine Health and Safety Act of 1969, and sections 711 and 1820 of the Social Security Act, $317,794,000 (increased by $1,000,000), of which $59,000,000 from general revenues, notwithstanding section 1820(j) of the Social Security Act, shall be available for carrying out the Medicare rural hospital flexibility grants program: Provided, That of the funds made available under this heading for Medicare rural hospital flexibility grants, $19,942,000 shall be available for the Small Rural Hospital Improvement Grant Program for quality improvement and adoption of health information technology and up to $1,000,000 shall be to carry out section 1820(g)(6) of the Social Security Act, with funds provided for grants under section 1820(g)(6) available for the purchase and implementation of telehealth services, including pilots and demonstrations on the use of electronic health records to coordinate rural veterans care between rural providers and the Department of Veterans Affairs electronic health record system: Provided further, That notwithstanding section 338J(k) of the PHS Act, $12,500,000 shall be available for State Offices of Rural Health: Provided further, That $10,000,000 shall remain available through September 30, 2022, to support the Rural Residency Development Program.Family planningFor carrying out the program under title X of the PHS Act to provide for voluntary family planning projects, $400,000,000: Provided, That the Secretary shall carry out section 1001 of the PHS Act solely in accordance with any regulations or other conditions or instructions established by the Secretary pursuant to the authority under section 1006 of the PHS Act that applied as of January 18, 2017, to grants and contracts awarded under section 1001 of the PHS Act: Provided further, That amounts provided to said projects under such title shall not be expended for abortions, that all pregnancy counseling shall be nondirective, and that such amounts shall not be expended for any activity (including the publication or distribution of literature) that in any way tends to promote public support or opposition to any legislative proposal or candidate for public office.Program managementFor program support in the Health Resources and Services Administration, $155,250,000 (reduced by $7,000,000) (reduced by $1,000,000) (increased by $1,000,000) (increased by $1,000,000): Provided, That funds made available under this heading may be used to supplement program support funding provided under the headings Primary Health Care, Health Workforce, Maternal and Child Health, Ryan White HIV/AIDS Program, Health Care Systems, and Rural Health.Vaccine injury compensation program trust fundFor payments from the Vaccine Injury Compensation Program Trust Fund (the Trust Fund), such sums as may be necessary for claims associated with vaccine-related injury or death with respect to vaccines administered after September 30, 1988, pursuant to subtitle 2 of title XXI of the PHS Act, to remain available until expended: Provided, That for necessary administrative expenses, not to exceed $11,200,000 shall be available from the Trust Fund to the Secretary.Centers for disease control and preventionImmunization and respiratory diseasesFor carrying out titles II, III, XVII, and XXI, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to immunization and respiratory diseases, $499,758,000.HIV/AIDS, viral hepatitis, sexually transmitted diseases, and tuberculosis preventionFor carrying out titles II, III, XVII, and XXIII of the PHS Act with respect to HIV/AIDS, viral hepatitis, sexually transmitted diseases, and tuberculosis prevention, $1,335,197,000 (increased by $15,000,000).Emerging and zoonotic infectious diseasesFor carrying out titles II, III, and XVII, and section 2821 of the PHS Act, titles II and IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act, with respect to emerging and zoonotic infectious diseases, $592,622,000 (increased by $1,000,000) (increased by $1,000,000): Provided, That of the funds made available under this heading to pay for the transportation, medical care, treatment, and other related costs of persons quarantined or isolated under Federal or State quarantine law, up to $1,000,000 shall remain available until expended.Chronic disease prevention and health promotionFor carrying out titles II, III, XI, XV, XVII, and XIX of the PHS Act with respect to chronic disease prevention and health promotion, $1,080,121,000 (increased by $500,000) (increased by $3,000,000): Provided, That funds made available under this heading may be available for making grants under section 1509 of the PHS Act for not less than 21 States, tribes, or tribal organizations: Provided further, That of the funds made available under this heading, $15,000,000 shall be available to continue and expand community specific extension and outreach programs to combat obesity in counties with the highest levels of obesity: Provided further, That the proportional funding requirements under section 1503(a) of the PHS Act shall not apply to funds made available under this heading.Birth defects, developmental disabilities, disabilities and healthFor carrying out titles II, III, XI, and XVII of the PHS Act with respect to birth defects, developmental disabilities, disabilities and health, $161,560,000 (increased by $2,000,000) (increased by $2,000,000).Public health scientific servicesFor carrying out titles II, III, and XVII of the PHS Act with respect to health statistics, surveillance, health informatics, and workforce development, $603,897,000.Environmental healthFor carrying out titles II, III, and XVII of the PHS Act with respect to environmental health, $226,350,000.Injury prevention and controlFor carrying out titles II, III, and XVII of the PHS Act with respect to injury prevention and control, $697,559,000 (increased by $4,500,000) (increased by $5,570,000) (reduced by $5,000,000) (increased by $5,000,000) (increased by $2,000,000), of which $25,000,000 is provided for firearm injury and mortality prevention research.National institute for occupational safety and healthFor carrying out titles II, III, and XVII of the PHS Act, sections 101, 102, 103, 201, 202, 203, 301, and 501 of the Federal Mine Safety and Health Act, section 13 of the Mine Improvement and New Emergency Response Act, and sections 20, 21, and 22 of the Occupational Safety and Health Act, with respect to occupational safety and health, $346,300,000 (increased by $900,000).Energy employees occupational illness compensation programFor necessary expenses to administer the Energy Employees Occupational Illness Compensation Program Act, $55,358,000, to remain available until expended: Provided, That this amount shall be available consistent with the provision regarding administrative expenses in section 151(b) of division B, title I of Public Law 106–554.Global healthFor carrying out titles II, III, and XVII of the PHS Act with respect to global health, $523,621,000, of which: (1) $128,421,000 shall remain available through September 30, 2021, for international HIV/AIDS; and (2) $99,762,000 shall be available for global public health protection: Provided, That funds may be used for purchase and insurance of official motor vehicles in foreign countries.Public health preparedness and responseFor carrying out titles II, III, and XVII of the PHS Act with respect to public health preparedness and response, and for expenses necessary to support activities related to countering potential biological, nuclear, radiological, and chemical threats to civilian populations, $880,200,000: Provided, That the Director of the Centers for Disease Control and Prevention (referred to in this title as CDC) or the Administrator of the Agency for Toxic Substances and Disease Registry may detail staff without reimbursement for up to 180 days to support an activation of the CDC Emergency Operations Center, so long as the Director or Administrator, as applicable, provides a notice to the Committees on Appropriations of the House of Representatives and the Senate within 15 days of the use of this authority and a full report within 30 days after use of this authority which includes the number of staff and funding level broken down by the originating center and number of days detailed. Buildings and facilities(including transfer of funds)For acquisition of real property, equipment, construction, installation, demolition, and renovation of facilities, $30,000,000, which shall remain available until September 30, 2024: Provided, That in addition to the amount provided, for a new CDC research support building and all related material handling, utility, transportation, and personnel support infrastructure at the Chamblee campus, including necessary acquisition of real property, equipment, construction, demolition, installation, activation, renovation, and improvements, $225,000,000, which shall be derived by transfer from the Fund established by Public Law 110–161, division G, title II, section 223 and shall remain available until September 30, 2024: Provided further, That funds previously set aside by CDC for repair and upgrade of the Lake Lynn Experimental Mine and Laboratory shall be used to acquire a replacement mine safety research facility: Provided further, That in addition, the prior year unobligated balance of any amounts assigned to former employees in accounts of CDC made available for Individual Learning Accounts shall be credited to and merged with the amounts made available under this heading to support the replacement of the mine safety research facility.CDC-wide activities and program support(including transfer of funds)For carrying out titles II, III, XVII and XIX, and section 2821 of the PHS Act and for cross-cutting activities and program support for activities funded in other appropriations included in this Act for the Centers for Disease Control and Prevention, $163,570,000 (reduced by $500,000), of which up to $10,000,000 (reduced by $500,000) may be transferred to the reserve of the Working Capital Fund authorized under this heading in division F of Public Law 112–74: Provided, That paragraphs (1) through (3) of subsection (b) of section 2821 of the PHS Act shall not apply to funds appropriated under this heading and in all other accounts of the CDC: Provided further, That of the amounts made available under this heading, $50,000,000 shall be transferred to and merged with the Infectious Diseases Rapid Response Reserve Fund established by section 231 of division B of Public Law 115–245: Provided further, That any funds made available by this Act to the Centers for Disease Control and Prevention may be used to support the purchase, hire, maintenance, and operation of an aircraft for use and support of the activities of CDC: Provided further, That employees of CDC or the Public Health Service, both civilian and commissioned officers, detailed to States, municipalities, or other organizations under authority of section 214 of the PHS Act, or in overseas assignments, shall be treated as non-Federal employees for reporting purposes only and shall not be included within any personnel ceiling applicable to the Agency, Service, or HHS during the period of detail or assignment: Provided further, That CDC may use up to $10,000 from amounts appropriated to CDC in this Act for official reception and representation expenses when specifically approved by the Director of CDC: Provided further, That in addition, such sums as may be derived from authorized user fees, which shall be credited to the appropriation charged with the cost thereof: Provided further, That with respect to the previous proviso, authorized user fees from the Vessel Sanitation Program and the Respirator Certification Program shall be available through September 30, 2021.National institutes of healthNational cancer instituteFor carrying out section 301 and title IV of the PHS Act with respect to cancer, $6,249,165,000 (reduced by $1,000,000) (increased by $1,000,000), of which up to $30,000,000 may be used for facilities repairs and improvements at the National Cancer Institute—Frederick Federally Funded Research and Development Center in Frederick, Maryland.National heart, lung, and blood instituteFor carrying out section 301 and title IV of the PHS Act with respect to cardiovascular, lung, and blood diseases, and blood and blood products, $3,658,822,000.National institute of dental and craniofacial researchFor carrying out section 301 and title IV of the PHS Act with respect to dental and craniofacial diseases, $484,350,000.National institute of diabetes and digestive and kidney diseasesFor carrying out section 301 and title IV of the PHS Act with respect to diabetes and digestive and kidney disease, $2,129,027,000 (reduced by $10,000,000) (increased by $10,000,000).National institute of neurological disorders and strokeFor carrying out section 301 and title IV of the PHS Act with respect to neurological disorders and stroke, $2,315,571,000.National institute of allergy and infectious diseasesFor carrying out section 301 and title IV of the PHS Act with respect to allergy and infectious diseases, $5,808,268,000 (increased by $3,000,000).National institute of general medical sciencesFor carrying out section 301 and title IV of the PHS Act with respect to general medical sciences, $3,033,183,000, of which $1,146,821,000 shall be from funds available under section 241 of the PHS Act: Provided, That not less than $381,573,000 is provided for the Institutional Development Awards program.Eunice kennedy shriver national institute of child health and human developmentFor carrying out section 301 and title IV of the PHS Act with respect to child health and human development, $1,580,084,000.National eye instituteFor carrying out section 301 and title IV of the PHS Act with respect to eye diseases and visual disorders, $835,465,000.National institute of environmental health sciencesFor carrying out section 301 and title IV of the PHS Act with respect to environmental health sciences, $812,570,000 (reduced by $6,250,000) (increased by $6,250,000).National institute on agingFor carrying out section 301 and title IV of the PHS Act with respect to aging, $3,286,107,000 (increased by $70,000,000).National institute of arthritis and musculoskeletal and skin diseasesFor carrying out section 301 and title IV of the PHS Act with respect to arthritis and musculoskeletal and skin diseases, $634,637,000.National institute on deafness and other communication disordersFor carrying out section 301 and title IV of the PHS Act with respect to deafness and other communication disorders, $497,590,000.National institute of nursing researchFor carrying out section 301 and title IV of the PHS Act with respect to nursing research, $170,958,000.National institute on alcohol abuse and alcoholismFor carrying out section 301 and title IV of the PHS Act with respect to alcohol abuse and alcoholism, $551,278,000.National institute on drug abuseFor carrying out section 301 and title IV of the PHS Act with respect to drug abuse, $1,489,237,000.National institute of mental healthFor carrying out section 301 and title IV of the PHS Act with respect to mental health, $1,891,704,000.National human genome research instituteFor carrying out section 301 and title IV of the PHS Act with respect to human genome research, $603,710,000.National institute of biomedical imaging and bioengineeringFor carrying out section 301 and title IV of the PHS Act with respect to biomedical imaging and bioengineering research, $408,498,000.National center for complementary and integrative healthFor carrying out section 301 and title IV of the PHS Act with respect to complementary and integrative health, $153,632,000.National institute on minority health and health disparitiesFor carrying out section 301 and title IV of the PHS Act with respect to minority health and health disparities research, $341,244,000.John e. fogarty international centerFor carrying out the activities of the John E. Fogarty International Center (described in subpart 2 of part E of title IV of the PHS Act), $84,926,000.National library of medicineFor carrying out section 301 and title IV of the PHS Act with respect to health information communications, $463,599,000: Provided, That of the amounts available for improvement of information systems, $4,000,000 shall be available until September 30, 2021: Provided further, That in fiscal year 2020, the National Library of Medicine may enter into personal services contracts for the provision of services in facilities owned, operated, or constructed under the jurisdiction of the National Institutes of Health (referred to in this title as NIH).National center for advancing translational sciencesFor carrying out section 301 and title IV of the PHS Act with respect to translational sciences, $845,783,000: Provided, That up to $80,000,000 shall be available to implement section 480 of the PHS Act, relating to the Cures Acceleration Network.Office of the directorFor carrying out the responsibilities of the Office of the Director, NIH, $2,049,992,000 (reduced by $3,000,000): Provided, That funding shall be available for the purchase of not to exceed 29 passenger motor vehicles for replacement only: Provided further, That all funds credited to the NIH Management Fund shall remain available for 1 fiscal year after the fiscal year in which they are deposited: Provided further, That $165,000,000 shall be for the Environmental Influences on Child Health Outcomes study: Provided further, That $617,761,000 shall be available for the Common Fund established under section 402A(c)(1) of the PHS Act: Provided further, That of the funds provided, $10,000 shall be for official reception and representation expenses when specifically approved by the Director of the NIH: Provided further, That the Office of AIDS Research within the Office of the Director of the NIH may spend up to $8,000,000 to make grants for construction or renovation of facilities as provided for in section 2354(a)(5)(B) of the PHS Act: Provided further, That $25,000,000 shall be used to carry out section 404I of the PHS Act (42 U.S.C. 283K), relating to biomedical and behavioral research facilities.In addition to other funds appropriated for the Common Fund established under section 402A(c) of the PHS Act, $12,600,000 is appropriated to the Common Fund from the 10-year Pediatric Research Initiative Fund described in section 9008 of title 26, United States Code, for the purpose of carrying out section 402(b)(7)(B)(ii) of the PHS Act (relating to pediatric research), as authorized in the Gabriella Miller Kids First Research Act.Buildings and facilitiesFor the study of, construction of, demolition of, renovation of, and acquisition of equipment for, facilities of or used by NIH, including the acquisition of real property, $200,000,000, to remain available through September 30, 2024.NIH innovation account, cures act(including transfer of funds)For necessary expenses to carry out the purposes described in section 1001(b)(4) of the 21st Century Cures Act, in addition to amounts available for such purposes in the appropriations provided to the NIH in this Act, $492,000,000, to remain available until expended: Provided, That such amounts are appropriated pursuant to section 1001(b)(3) of such Act, are to be derived from amounts transferred under section 1001(b)(2)(A) of such Act, and may be transferred by the Director of the National Institutes of Health to other accounts of the National Institutes of Health solely for the purposes provided in such Act: Provided further, That upon a determination by the Director that funds transferred pursuant to the previous proviso are not necessary for the purposes provided, such amounts may be transferred back to the Account: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided by law.Substance abuse and mental health services administrationMental healthFor carrying out titles III, V, and XIX of the PHS Act with respect to mental health, the Protection and Advocacy for Individuals with Mental Illness Act, and section 224 of the Protecting Access to Medicare Act of 2014, $1,622,974,000 (increased by $5,000,000) (reduced by $5,000,000) (increased by $6,500,000) (reduced by $1) (increased by $1) (reduced by $500,000) (increased by $500,000) (increased by $2,000,000): Provided, That of the funds made available under this heading, $70,887,000 shall be for the National Child Traumatic Stress Initiative: Provided further, That notwithstanding section 520A(f)(2) of the PHS Act, no funds appropriated for carrying out section 520A shall be available for carrying out section 1971 of the PHS Act: Provided further, That in addition to amounts provided herein, $21,039,000 shall be available under section 241 of the PHS Act to supplement funds otherwise available for mental health activities and to carry out subpart I of part B of title XIX of the PHS Act to fund section 1920(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1920(b) activities shall not exceed 5 percent of the amounts appropriated for subpart I of part B of title XIX: Provided further, That up to 10 percent of the amounts made available to carry out the Children's Mental Health Services program may be used to carry out demonstration grants or contracts for early interventions with persons not more than 25 years of age at clinical high risk of developing a first episode of psychosis: Provided further, That section 520E(b)(2) of the PHS Act shall not apply to funds appropriated in this Act for fiscal year 2020: Provided further, That of the total amount each State receives for carrying out section 1911 of the PHS Act, the State shall expend at least 10 percent of such total amount to support evidence-based programs that address the needs of individuals with early serious mental illness, including psychotic disorders, regardless of the age at onset, and shall expend at least 5 percent of such total amount for evidence-based crisis care programs addressing the needs of individuals with serious mental illnesses and children with serious mental and emotional disturbances: Provided further, That $150,000,000 shall be available until September 30, 2022, for grants to communities and community organizations who meet criteria for Certified Community Behavioral Health Clinics pursuant to section 223(a) of Public Law 113–93: Provided further, That none of the funds provided for section 1911 of the PHS Act shall be subject to section 241 of such Act.Substance abuse treatmentFor carrying out titles III and V of the PHS Act with respect to substance abuse treatment, title XIX of such Act with respect to substance abuse treatment and prevention, and section 3203 of the Support for Patients and Communities Act, $3,761,056,000 (increased by $1) (reduced by $1) (increased by $10,000,000) (increased by $1,000,000) (increased by $20,000,000): Provided, That $1,500,000,000 shall be for State Opioid Response Grants for carrying out activities pertaining to opioids undertaken by the State agency responsible for administering the substance abuse prevention and treatment block grant under subpart II of part B of title XIX of the PHS Act (42 U.S.C. 300x–21 et seq.): Provided further, That of such amount $50,000,000 shall be made available to Indian Tribes or tribal organizations: Provided further, That 15 percent of the remaining amount shall be for the States with the highest mortality rate related to opioid use disorders: Provided further, That of the amounts provided for State Opioid Response Grants not more than 2 percent shall be available for Federal administrative expenses, training, technical assistance, and evaluation: Provided further, That of the amount not reserved by the previous three provisos, the Secretary shall make allocations to States, territories, and the District of Columbia according to a formula using national survey results that the Secretary determines are the most objective and reliable measure of drug use and drug-related deaths: Provided further, That the Secretary shall submit the formula methodology to the Committees on Appropriations of the House of Representatives and the Senate not less than 15 days prior to publishing a Funding Opportunity Announcement: Provided further, That prevention and treatment activities funded through such grants may include education, treatment (including the provision of medication), behavioral health services for individuals in treatment programs, referral to treatment services, recovery support, and medical screening associated with such treatment: Provided further, That each State, as well as the District of Columbia, shall receive not less than $4,000,000: Provided further, That in addition to amounts provided herein, the following amounts shall be available under section 241 of the PHS Act: (1) $79,200,000 to carry out subpart II of part B of title XIX of the PHS Act to fund section 1935(b) technical assistance, national data, data collection and evaluation activities, and further that the total available under this Act for section 1935(b) activities shall not exceed 5 percent of the amounts appropriated for subpart II of part B of title XIX; and (2) $2,000,000 to evaluate substance abuse treatment programs: Provided further, That none of the funds provided for section 1921 of the PHS Act or State Opioid Response Grants shall be subject to section 241 of such Act: Provided further, That of the amount made available under this heading and not reserved by the preceding provisos, $10,000,000 shall be made available to carry out section 7091 of the SUPPORT for Patients and Communities Act (Public Law 115–271).Substance abuse preventionFor carrying out titles III and V of the PHS Act with respect to substance abuse prevention, $212,469,000 (increased by $2,000,000).Health surveillance and program supportFor program support and cross-cutting activities that supplement activities funded under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention in carrying out titles III, V, and XIX of the PHS Act and the Protection and Advocacy for Individuals with Mental Illness Act in the Substance Abuse and Mental Health Services Administration, $128,830,000 (reduced by $10,000,000) (reduced by $1,000,000) (reduced by $6,500,000) (reduced by $2,000,000) (increased by $19,500,000): Provided, That in addition to amounts provided herein, $31,428,000 shall be available under section 241 of the PHS Act to supplement funds available to carry out national surveys on drug abuse and mental health, to collect and analyze program data, and to conduct public awareness and technical assistance activities: Provided further, That, in addition, fees may be collected for the costs of publications, data, data tabulations, and data analysis completed under title V of the PHS Act and provided to a public or private entity upon request, which shall be credited to this appropriation and shall remain available until expended for such purposes: Provided further, That amounts made available in this Act for carrying out section 501(o) of the PHS Act shall remain available through September 30, 2021: Provided further, That funds made available under this heading may be used to supplement program support funding provided under the headings Mental Health, Substance Abuse Treatment, and Substance Abuse Prevention.Agency for healthcare research and qualityHealthcare research and qualityFor carrying out titles III and IX of the PHS Act, part A of title XI of the Social Security Act, and section 1013 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003, $339,809,000: Provided, That in addition to amounts provided herein, $18,408,000 shall be available from amounts available under section 241 of the PHS Act: Provided further, That section 947(c) of the PHS Act shall not apply in fiscal year 2020: Provided further, That in addition, amounts received from Freedom of Information Act fees, reimbursable and interagency agreements, and the sale of data shall be credited to this appropriation and shall remain available until September 30, 2021.Centers for medicare and medicaid servicesGrants to states for medicaidFor carrying out, except as otherwise provided, titles XI and XIX of the Social Security Act, $273,188,478,000, to remain available until expended.In addition, for carrying out such titles after May 31, 2020, for the last quarter of fiscal year 2020 for unanticipated costs incurred for the current fiscal year, such sums as may be necessary, to remain available until expended.In addition, for carrying out such titles for the first quarter of fiscal year 2021, $139,903,075,000, to remain available until expended.Payment under such title XIX may be made for any quarter with respect to a State plan or plan amendment in effect during such quarter, if submitted in or prior to such quarter and approved in that or any subsequent quarter.Payments to the health care trust fundsFor payment to the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as provided under sections 217(g), 1844, and 1860D–16 of the Social Security Act, sections 103(c) and 111(d) of the Social Security Amendments of 1965, section 278(d)(3) of Public Law 97–248, and for administrative expenses incurred pursuant to section 201(g) of the Social Security Act, $410,796,100,000.In addition, for making matching payments under section 1844 and benefit payments under section 1860D–16 of the Social Security Act that were not anticipated in budget estimates, such sums as may be necessary.Program managementFor carrying out, except as otherwise provided, titles XI, XVIII, XIX, and XXI of the Social Security Act, titles XIII and XXVII of the PHS Act, the Clinical Laboratory Improvement Amendments of 1988, and other responsibilities of the Centers for Medicare & Medicaid Services, not to exceed $3,984,744,000 (reduced by $4,500,000) (reduced by $5,000,000), to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act; together with all funds collected in accordance with section 353 of the PHS Act and section 1857(e)(2) of the Social Security Act, funds retained by the Secretary pursuant to section 1893(h) of the Social Security Act, and such sums as may be collected from authorized user fees and the sale of data, which shall be credited to this account and remain available until expended: Provided, That all funds derived in accordance with 31 U.S.C. 9701 from organizations established under title XIII of the PHS Act shall be credited to and available for carrying out the purposes of this appropriation: Provided further, That the Secretary is directed to collect fees in fiscal year 2020 from Medicare Advantage organizations pursuant to section 1857(e)(2) of the Social Security Act and from eligible organizations with risk-sharing contracts under section 1876 of that Act pursuant to section 1876(k)(4)(D) of that Act: Provided further, That amounts available under this heading for quality improvement organizations (as defined in section 1152 of the Social Security Act) may not exceed the amount provided under this heading in division H of the Consolidated Appropriations Act, 2018 (Public Law 115–141) for such organizations. In addition, the Secretary shall obligate not less than $100,000,000 in fiscal year 2020 out of amounts collected through the user fees on participating health insurance issuers pursuant to section 156.50 of title 45, Code of Federal Regulations (or any successor regulations) to carry out the navigator program (as described in section 1311(i) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(i)), and to carry out outreach and educational activities, for purposes of informing potential enrollees in qualified health plans (as defined in section 1301(a) of such Act (42 U.S.C. 18021(a)) offered through an Exchange established or operated by the Secretary within a State, of the availability of coverage under such plans and financial assistance for coverage under such plans: Provided, That awards under such program shall be based solely on an entity’s demonstrated capacity to carry out each of the duties specified in section 1311(i)(3) of such Act: Provided further, That not less than $15,000,000 shall be obligated for national television and not less than $15,000,000 shall be obligated for internet search advertising for purposes of carrying out such outreach and educational activities: Provider further, That not less than $30,000,000 of the funds made available in this paragraph shall be obligated for advertising during the final 2 weeks of the open enrollment period specified by the Secretary pursuant to section 1311(c)(6)(B) of such Act occurring during 2019: Provided further, That no amounts collected through such user fees shall be available for expenditures for promoting health insurance coverage or a group health plan (as such terms are defined in section 2791 of the PHS Act (42 U.S.C. 300gg–91)) that is not a qualified health plan.Health care fraud and abuse control accountIn addition to amounts otherwise available for program integrity and program management, $786,000,000, to remain available through September 30, 2021, to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, as authorized by section 201(g) of the Social Security Act, of which $610,000,000 shall be for the Centers for Medicare & Medicaid Services program integrity activities, of which $93,000,000 shall be for the Department of Health and Human Services Office of Inspector General to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act, and of which $83,000,000 shall be for the Department of Justice to carry out fraud and abuse activities authorized by section 1817(k)(3) of such Act: Provided, That the report required by section 1817(k)(5) of the Social Security Act for fiscal year 2020 shall include measures of the operational efficiency and impact on fraud, waste, and abuse in the Medicare, Medicaid, and CHIP programs for the funds provided by this appropriation: Provided further, That of the amount provided under this heading, $311,000,000 is provided to meet the terms of section 251(b)(2)(C)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $475,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(C) of such Act: Provided further, That the Secretary shall provide not less than $18,000,000 (increased by $2,000,000) from amounts made available under this heading and amounts made available for fiscal year 2020 under section 1817(k)(3)(A) of the Social Security Act for the Senior Medicare Patrol program to combat health care fraud and abuse.Administration for children and familiesPayments to states for child support enforcement and family support programsFor carrying out, except as otherwise provided, titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, $2,890,000,000, to remain available until expended; and for such purposes for the first quarter of fiscal year 2021, $1,400,000,000, to remain available until expended.For carrying out, after May 31 of the current fiscal year, except as otherwise provided, titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary.Low income home energy assistanceFor making payments under subsections (b) and (d) of section 2602 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.), $3,840,304,000: Provided, That notwithstanding section 2609A(a) of such Act, not more than $2,988,000 may be reserved by the Secretary of Health and Human Services for technical assistance, training, and monitoring of program activities for compliance with internal controls, policies and procedures and the Secretary may, in addition to the authorities provided in section 2609A(a)(1), use such funds through contracts with private entities that do not qualify as nonprofit organizations: Provided further, That $3,637,316,000 of the amount appropriated under this heading shall be allocated to each State and territory in amounts equal to the amount each State and territory was allocated in fiscal year 2018 pursuant to allocations made from amounts appropriated under this heading in the Consolidated Appropriations Act, 2018 (Public Law 115–141): Provided further, that $37,280,000 of the amount appropriated under this heading shall be allocated as though the total appropriation for such payments for fiscal year 2020 was less than $1,975,000,000.Refugee and entrant assistanceFor necessary expenses for refugee and entrant assistance activities authorized by section 414 of the Immigration and Nationality Act and section 501 of the Refugee Education Assistance Act of 1980, and for carrying out section 462 of the Homeland Security Act of 2002, section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, the Trafficking Victims Protection Act of 2000 (TVPA), and the Torture Victims Relief Act of 1998, $2,411,701,000 (reduced by $500,000) (increased by $500,000) (increased by $100,000,000), of which $2,364,446,000 (increased by $100,000,000) shall remain available through September 30, 2022 for carrying out such sections 414, 501, 462, and 235: Provided, That amounts available under this heading to carry out the TVPA shall also be available for research and evaluation with respect to activities under such Act: Provided further, That not less than $190,000,000 (increased by $10,000,000) shall be used for legal services, child advocates, and post-release services: Provided further, That none of the funds made available by this Act may be used to implement or enforce the Memorandum of Agreement Among the Office of Refugee Resettlement of the Department of Health and Human Services and U.S. Immigration and Customs Enforcement and U.S. Customs and Border Protection of the Department of Homeland Security Regarding Consultation and Information Sharing in Unaccompanied Alien Children Matters, dated April 13, 2018: Provided further, That not later than 30 days after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spend plan of anticipated uses of funds made available in this account, including the following: costs, capacity, and timelines for existing grants and contracts; costs for expanding capacity through use of community-based residential care placements (including long-term and transitional foster care and small group homes) through new or modified grants and contracts; costs and services to be provided for legal services, child advocates, and post-release services; program administration; and the average number of weekly referrals and discharge rate assumed in the spend plan: Provided further, That such plan shall be updated to reflect changes and expenditures and submitted to the Committees every 60 days thereafter. None of the funds made available in this Act may be used in contravention of the Homeland Security Act of 2002, the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, or the Adoption and Safe Families Act of 1997 (as those law are in effect on the date of the enactment of this Act, and including provisions of other statutes amended or added by those laws, as so in effect), or the Stipulated Settlement Agreement in Flores v. Reno (U.S. District Court, Central District of California, 1997).Payments to states for the child care and development block grantFor carrying out the Child Care and Development Block Grant Act of 1990 (CCDBG Act), $7,676,000,000 shall be used to supplement, not supplant State general revenue funds for child care assistance for low-income families: Provided, That technical assistance under section 658I(a)(3) of such Act may be provided directly, or through the use of contracts, grants, cooperative agreements, or interagency agreements: Provided further, That all funds made available to carry out section 418 of the Social Security Act (42 U.S.C. 618), including funds appropriated for that purpose in such section 418 or any other provision of law, shall be subject to the reservation of funds authority in paragraphs (4) and (5) of section 658O(a) of the CCDBG Act: Provided further, That in addition to the amounts required to be reserved by the Secretary under section 658O(a)(2)(A) of such Act, $156,780,000 shall be for Indian tribes and tribal organizations.Social services block grantFor making grants to States pursuant to section 2002 of the Social Security Act, $1,700,000,000: Provided, That notwithstanding subparagraph (B) of section 404(d)(2) of such Act, the applicable percent specified under such subparagraph for a State to carry out State programs pursuant to title XX–A of such Act shall be 10 percent.Children and families services programsFor carrying out, except as otherwise provided, the Runaway and Homeless Youth Act, the Head Start Act, the Every Student Succeeds Act, the Child Abuse Prevention and Treatment Act, sections 303 and 313 of the Family Violence Prevention and Services Act, the Native American Programs Act of 1974, title II of the Child Abuse Prevention and Treatment and Adoption Reform Act of 1978 (adoption opportunities), part B–1 of title IV and sections 429, 473A, 477(i), 1110, 1114A, and 1115 of the Social Security Act, and the Community Services Block Grant Act (CSBG Act); and for necessary administrative expenses to carry out titles I, IV, V, X, XI, XIV, XVI, and XX–A of the Social Security Act, the Act of July 5, 1960, the Low-Income Home Energy Assistance Act of 1981, the Child Care and Development Block Grant Act of 1990, the Assets for Independence Act, title IV of the Immigration and Nationality Act, and section 501 of the Refugee Education Assistance Act of 1980, $13,967,468,000 (increased by $2,000,000) (increased by $3,000,000), of which $75,000,000, to remain available through September 30, 2021, shall be for grants to States for adoption and legal guardianship incentive payments, as defined by section 473A of the Social Security Act and may be made for adoptions and legal guardianships completed before September 30, 2020: Provided, That $11,563,095,000 shall be for making payments under the Head Start Act, of which, notwithstanding section 640 of such Act: (1)$217,000,000 shall be available for a cost of living adjustment, and with respect to any continuing appropriations act, funding available for a cost of living adjustment shall not be construed as an authority or condition under this Act; 
(2)$25,000,000 shall be available for allocation by the Secretary to supplement activities described in paragraphs (7)(B) and (9) of section 641(c) of the Head Start Act under the Designation Renewal System, established under the authority of sections 641(c)(7), 645A(b)(12), and 645A(d) of such Act, and such funds shall not be included in the calculation of base grant in subsequent fiscal years, as such term is used in section 640(a)(7)(A) of such Act; (3)$1,330,000,000, in addition to funds otherwise available under such section 640 for such purposes, shall be available through March 31, 2021, for Early Head Start programs as described in section 645A of such Act, for conversion of Head Start services to Early Head Start services as described in section 645(a)(5)(A) of such Act, for discretionary grants for high quality infant and toddler care through Early Head Start-Child Care Partnerships, to entities defined as eligible under section 645A(d) of such Act, for training and technical assistance for such activities, and for up to $26,000,000 in Federal costs of administration and evaluation; 
(4)$750,000,000 shall be available for quality improvement consistent with section 640(a)(5) of such Act; and (5)$8,000,000 shall be available for the purposes of re-establishing the Tribal Colleges and Universities Head Start Partnership Program consistent with section 648(g) of such Act:Provided further, That the Secretary may reduce the reservation of funds under section 640(a)(2)(C) of such Act in lieu of reducing the reservation of funds under sections 640(a)(2)(B), 640(a)(2)(D), and 640(a)(2)(E) of such Act: Provided further, That $350,000,000 shall be available until December 31, 2020 for carrying out sections 9212 and 9213 of the Every Student Succeeds Act: Provided further, That up to 3 percent of the funds in the preceding proviso shall be available for technical assistance and evaluation related to grants awarded under such section 9212: Provided further, That $796,000,000 shall be for making payments under the CSBG Act: Provided further, That $36,000,000 shall be for sections 680 and 678E(b)(2) of the CSBG Act, of which not less than $25,000,000 shall be for section 680(a)(2) and not less than $11,000,000 shall be for section 680(a)(3)(B) of such Act: Provided further, That, notwithstanding section 675C(a)(3) of such Act, to the extent Community Services Block Grant funds are distributed as grant funds by a State to an eligible entity as provided under such Act, and have not been expended by such entity, they shall remain with such entity for carryover into the next fiscal year for expenditure by such entity consistent with program purposes: Provided further, That the Secretary shall establish procedures regarding the disposition of intangible assets and program income that permit such assets acquired with, and program income derived from, grant funds authorized under section 680 of the CSBG Act to become the sole property of such grantees after a period of not more than 12 years after the end of the grant period for any activity consistent with section 680(a)(2)(A) of the CSBG Act: Provided further, That intangible assets in the form of loans, equity investments and other debt instruments, and program income may be used by grantees for any eligible purpose consistent with section 680(a)(2)(A) of the CSBG Act: Provided further, That these procedures shall apply to such grant funds made available after November 29, 1999: Provided further, That funds appropriated for section 680(a)(2) of the CSBG Act shall be available for financing construction and rehabilitation and loans or investments in private business enterprises owned by community development corporations: Provided further, That $175,000,000 shall be for carrying out section 303(a) of the Family Violence Prevention and Services Act, of which $5,000,000 shall be allocated notwithstanding section 303(a)(2) of such Act for carrying out section 309 of such Act: Provided further, That the percentages specified in section 112(a)(2) of the Child Abuse Prevention and Treatment Act shall not apply to funds appropriated under this heading: Provided further, That $1,864,000 shall be for a human services case management system for federally declared disasters, to include a comprehensive national case management contract and Federal costs of administering the system: Provided further, That up to $2,000,000 shall be for improving the Public Assistance Reporting Information System, including grants to States to support data collection for a study of the system's effectiveness.Promoting safe and stable familiesFor carrying out, except as otherwise provided, section 436 of the Social Security Act, $345,000,000 and, for carrying out, except as otherwise provided, section 437 of such Act, $79,765,000: Provided, That of the funds available to carry out section 437, $59,765,000 shall be allocated consistent with subsections (b) through (d) of such section: Provided further, That of the funds available to carry out section 437, to assist in meeting the requirements described in section 471(e)(4)(C), $20,000,000 shall be for grants to each State, territory, and Indian tribe operating title IV–E plans for developing, enhancing, or evaluating kinship navigator programs, as described in section 427(a)(1) of such Act: Provided further, That section 437(b)(1) shall be applied to amounts in the previous proviso by substituting 5 percent for 3.3 percent, and notwithstanding section 436(b)(1), such reserved amounts may be used for identifying, establishing, and disseminating practices to meet the criteria specified in section 471(e)(4)(C): Provided further, That the reservation in section 437(b)(2) and the limitations in section 437(d) shall not apply to funds specified in the second proviso: Provided further, That the minimum grant award for kinship navigator programs in the case of States and territories shall be $200,000, and, in the case of tribes, shall be $25,000: Provided further, That section 437(b)(4) of such Act shall be applied by substituting fiscal year 2020 for fiscal year 2018.Payments for foster care and permanencyFor carrying out, except as otherwise provided, title IV–E of the Social Security Act, $5,744,000,000.For carrying out, except as otherwise provided, title IV–E of the Social Security Act, for the first quarter of fiscal year 2021, $3,000,000,000.For carrying out, after May 31 of the current fiscal year, except as otherwise provided, section 474 of title IV–E of the Social Security Act, for the last 3 months of the current fiscal year for unanticipated costs, incurred for the current fiscal year, such sums as may be necessary.Administration for community livingAging and disability services programs(including transfer of funds)For carrying out, to the extent not otherwise provided, the Older Americans Act of 1965 (OAA), the RAISE Family Caregivers Act, the Supporting Grandparents Raising Grandchildren Act, titles III and XXIX of the PHS Act, sections 1252 and 1253 of the PHS Act, section 119 of the Medicare Improvements for Patients and Providers Act of 2008, title XX–B of the Social Security Act, the Developmental Disabilities Assistance and Bill of Rights Act, parts 2 and 5 of subtitle D of title II of the Help America Vote Act of 2002, the Assistive Technology Act of 1998, titles II and VII (and section 14 with respect to such titles) of the Rehabilitation Act of 1973, and for Department-wide coordination of policy and program activities that assist individuals with disabilities, $2,294,343,000 (increased by $4,500,000) (increased by $2,000,000), together with $55,000,000 to be transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund to carry out section 4360 of the Omnibus Budget Reconciliation Act of 1990: Provided, That amounts appropriated under this heading may be used for grants to States under section 361 of the OAA only for disease prevention and health promotion programs and activities which have been demonstrated through rigorous evaluation to be evidence-based and effective: Provided further, That of amounts made available under this heading to carry out sections 311, 331, and 336 of the OAA, up to 1 percent of such amounts shall be available for developing and implementing evidence-based practices for enhancing senior nutrition, including medically-tailored meals: Provided further, That notwithstanding any other provision of this Act, funds made available under this heading to carry out section 311 of the OAA may be transferred to the Secretary of Agriculture in accordance with such section: Provided further, That $2,000,000 shall be for competitive grants to support alternative financing programs that provide for the purchase of assistive technology devices, such as a low-interest loan fund; an interest buy-down program; a revolving loan fund; a loan guarantee; or an insurance program: Provided further, That applicants shall provide an assurance that, and information describing the manner in which, the alternative financing program will expand and emphasize consumer choice and control: Provided further, That State agencies and community-based disability organizations that are directed by and operated for individuals with disabilities shall be eligible to compete: Provided further, That none of the funds made available under this heading may be used by an eligible system (as defined in section 102 of the Protection and Advocacy for Individuals with Mental Illness Act (42 U.S.C. 10802)) to continue to pursue any legal action in a Federal or State court on behalf of an individual or group of individuals with a developmental disability (as defined in section 102(8)(A) of the Developmental Disabilities and Assistance and Bill of Rights Act of 2000 (20 U.S.C. 15002(8)(A)) that is attributable to a mental impairment (or a combination of mental and physical impairments), that has as the requested remedy the closure of State operated intermediate care facilities for people with intellectual or developmental disabilities, unless reasonable public notice of the action has been provided to such individuals (or, in the case of mental incapacitation, the legal guardians who have been specifically awarded authority by the courts to make healthcare and residential decisions on behalf of such individuals) who are affected by such action, within 90 days of instituting such legal action, which informs such individuals (or such legal guardians) of their legal rights and how to exercise such rights consistent with current Federal Rules of Civil Procedure: Provided further, That the limitations in the immediately preceding proviso shall not apply in the case of an individual who is neither competent to consent nor has a legal guardian, nor shall the proviso apply in the case of individuals who are a ward of the State or subject to public guardianship.Departmental managementGeneral departmental managementFor necessary expenses, not otherwise provided, for general departmental management, including hire of six passenger motor vehicles, and for carrying out titles III, XVII, XXI, and section 229 of the PHS Act, functions of the Departmental Appeals Board authorized in title XVIII of the Social Security Act, the United States-Mexico Border Health Commission Act, and research studies under section 1110 of the Social Security Act, $474,169,000 (reduced by $1,000,000) (reduced by $900,000) (reduced by $2,000,000) (reduced by $5,000,000) (reduced by $1,000,000) (increased by $5,000,000) (reduced by $5,000,000) (reduced by $2,000,000) (reduced by $2,000,000) (reduced by $2,000,000) (reduced by $5,570,000) (reduced by $2,000,000) (reduced by $3,000,000) (reduced by $15,000,000) (reduced by $2,000,000) (reduced by $1,000,000) (reduced by $1,000,000) (reduced by $3,000,000) (reduced by $1,000,000), together with $64,828,000 from the amounts available under section 241 of the PHS Act to carry out national health or human services research and evaluation activities: Provided, That of the funds made available under this heading, $60,000,000 (increased by $5,000,000) shall be for minority AIDS prevention and treatment activities: Provided further, That of the funds made available under this heading, $20,000,000 shall be for the Departmental Appeals Board: Provided further, That of the funds made available under this heading, $110,000,000 shall be for making competitive grants to public and private entities, as well as continuing to fund through fiscal year 2020 grants awarded for fiscal years 2015 through 2019, to fund medically accurate and age appropriate programs that reduce teen pregnancy and for the Federal costs associated with administering and evaluating such grants, of which not more than 10 percent of the available funds shall be for training and technical assistance, outreach, and additional program support activities, and of the remaining amount 75 percent shall be for replicating programs that have been proven effective through rigorous evaluation to reduce teenage pregnancy, behavioral risk factors underlying teenage pregnancy, or other associated risk factors, and 25 percent shall be available for research and demonstration grants to develop, replicate, refine, and test additional models and innovative strategies for preventing teenage pregnancy: Provided further, That amounts made available under this heading for programs to reduce teen pregnancy shall not be made available by interagency agreement or otherwise to any agency within the Department of Health and Human Services other than the Office of the Secretary to carry out or support such programs: Provided further, That of the amounts provided under this heading from amounts available under section 241 of the PHS Act, $6,800,000 shall be available to carry out evaluations (including longitudinal evaluations) of teenage pregnancy prevention approaches: Provided further, That funds provided in this Act for embryo adoption activities may be used to provide to individuals adopting embryos, through grants and other mechanisms, medical and administrative services deemed necessary for such adoptions: Provided further, That such services shall be provided consistent with 42 CFR 59.5(a)(4). For an additional amount for prize competitions (as authorized by section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719)), $10,000,000.Office of medicare hearings and appealsFor expenses necessary for the Office of Medicare Hearings and Appeals, $182,381,000 shall remain available until September 30, 2021, to be transferred in appropriate part from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund.Office of the national coordinator for health information technologyFor expenses necessary for the Office of the National Coordinator for Health Information Technology, including grants, contracts, and cooperative agreements for the development and advancement of interoperable health information technology, $60,367,000 shall be available from amounts available under section 241 of the PHS Act.Office of inspector generalFor expenses necessary for the Office of Inspector General, including the hire of passenger motor vehicles for investigations, in carrying out the provisions of the Inspector General Act of 1978, $85,000,000: Provided, That of such amount, necessary sums shall be available for providing protective services to the Secretary and investigating non-payment of child support cases for which non-payment is a Federal offense under 18 U.S.C. 228.Office for civil rightsFor expenses necessary for the Office for Civil Rights, $38,798,000.Retirement pay and medical benefits for commissioned officersFor retirement pay and medical benefits of Public Health Service Commissioned Officers as authorized by law, for payments under the Retired Serviceman's Family Protection Plan and Survivor Benefit Plan, and for medical care of dependents and retired personnel under the Dependents' Medical Care Act, such amounts as may be required during the current fiscal year.Public health and social services emergency fundFor expenses necessary to support activities related to countering potential biological, nuclear, radiological, chemical, and cybersecurity threats to civilian populations, and for other public health emergencies, $1,083,458,000 (increased by $1,000,000), of which $566,700,000 shall remain available through September 30, 2021, for expenses necessary to support advanced research and development pursuant to section 319L of the PHS Act and other administrative expenses of the Biomedical Advanced Research and Development Authority: Provided, That funds provided under this heading for the purpose of acquisition of security countermeasures shall be in addition to any other funds available for such purpose: Provided further, That products purchased with funds provided under this heading may, at the discretion of the Secretary, be deposited in the Strategic National Stockpile pursuant to section 319F–2 of the PHS Act: Provided further, That $5,000,000 of the amounts made available to support emergency operations shall remain available through September 30, 2022.For expenses necessary for procuring security countermeasures (as defined in section 319F–2(c)(1)(B) of the PHS Act), $735,000,000, to remain available until expended.For expenses necessary to carry out section 319F–2(a) of the PHS Act, $920,000,000, to remain available until expended.For an additional amount for expenses necessary to prepare for or respond to an influenza pandemic, $270,000,000, of which $225,000,000 shall be available until expended, for activities including the development and purchase of vaccine, antivirals, necessary medical supplies, diagnostics, and other surveillance tools: Provided, That notwithstanding section 496(b) of the PHS Act, funds may be used for the construction or renovation of privately owned facilities for the production of pandemic influenza vaccines and other biologics, if the Secretary finds such construction or renovation necessary to secure sufficient supplies of such vaccines or biologics.General provisions 201.Funds appropriated in this title shall be available for not to exceed $50,000 for official reception and representation expenses when specifically approved by the Secretary. 
202.None of the funds appropriated in this title shall be used to pay the salary of an individual, through a grant or other extramural mechanism, at a rate in excess of Executive Level II. 203.None of the funds appropriated in this Act may be expended pursuant to section 241 of the PHS Act, except for funds specifically provided for in this Act, or for other taps and assessments made by any office located in HHS, prior to the preparation and submission of a report by the Secretary to the Committees on Appropriations of the House of Representatives and the Senate detailing the planned uses of such funds. 
204.Notwithstanding section 241(a) of the PHS Act, such portion as the Secretary shall determine, but not more than 2.5 percent, of any amounts appropriated for programs authorized under such Act shall be made available for the evaluation (directly, or by grants or contracts) and the implementation and effectiveness of programs funded in this title. 205.(transfer of funds)Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the current fiscal year for HHS in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall be available only to meet emergency needs and shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 
206.In lieu of the timeframe specified in section 338E(c)(2) of the PHS Act, terminations described in such section may occur up to 60 days after the effective date of a contract awarded in fiscal year 2020 under section 338B of such Act, or at any time if the individual who has been awarded such contract has not received funds due under the contract. 207.None of the funds appropriated in this Act may be made available to any entity under title X of the PHS Act unless the applicant for the award certifies to the Secretary that it encourages family participation in the decision of minors to seek family planning services and that it provides counseling to minors on how to resist attempts to coerce minors into engaging in sexual activities. 
208.Notwithstanding any other provision of law, no provider of services under title X of the PHS Act shall be exempt from any State law requiring notification or the reporting of child abuse, child molestation, sexual abuse, rape, or incest. 209.None of the funds appropriated by this Act (including funds appropriated to any trust fund) may be used to carry out the Medicare Advantage program if the Secretary denies participation in such program to an otherwise eligible entity (including a Provider Sponsored Organization) because the entity informs the Secretary that it will not provide, pay for, provide coverage of, or provide referrals for abortions: Provided, That the Secretary shall make appropriate prospective adjustments to the capitation payment to such an entity (based on an actuarially sound estimate of the expected costs of providing the service to such entity's enrollees): Provided further, That nothing in this section shall be construed to change the Medicare program's coverage for such services and a Medicare Advantage organization described in this section shall be responsible for informing enrollees where to obtain information about all Medicare covered services. 
210.None of the funds made available in this title may be used, in whole or in part, to advocate or promote gun control. 211.The Secretary shall make available through assignment not more than 60 employees of the Public Health Service to assist in child survival activities and to work in AIDS programs through and with funds provided by the Agency for International Development, the United Nations International Children's Emergency Fund or the World Health Organization. 
212.In order for HHS to carry out international health activities, including HIV/AIDS and other infectious disease, chronic and environmental disease, and other health activities abroad during fiscal year 2020: (1)The Secretary may exercise authority equivalent to that available to the Secretary of State in section 2(c) of the State Department Basic Authorities Act of 1956. The Secretary shall consult with the Secretary of State and relevant Chief of Mission to ensure that the authority provided in this section is exercised in a manner consistent with section 207 of the Foreign Service Act of 1980 and other applicable statutes administered by the Department of State. 
(2)The Secretary is authorized to provide such funds by advance or reimbursement to the Secretary of State as may be necessary to pay the costs of acquisition, lease, alteration, renovation, and management of facilities outside of the United States for the use of HHS. The Department of State shall cooperate fully with the Secretary to ensure that HHS has secure, safe, functional facilities that comply with applicable regulation governing location, setback, and other facilities requirements and serve the purposes established by this Act. The Secretary is authorized, in consultation with the Secretary of State, through grant or cooperative agreement, to make available to public or nonprofit private institutions or agencies in participating foreign countries, funds to acquire, lease, alter, or renovate facilities in those countries as necessary to conduct programs of assistance for international health activities, including activities relating to HIV/AIDS and other infectious diseases, chronic and environmental diseases, and other health activities abroad. (3)The Secretary is authorized to provide to personnel appointed or assigned by the Secretary to serve abroad, allowances and benefits similar to those provided under chapter 9 of title I of the Foreign Service Act of 1980, and 22 U.S.C. 4081 through 4086 and subject to such regulations prescribed by the Secretary. The Secretary is further authorized to provide locality-based comparability payments (stated as a percentage) up to the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such personnel under section 5304 of title 5, United States Code if such personnel's official duty station were in the District of Columbia. Leaves of absence for personnel under this subsection shall be on the same basis as that provided under subchapter I of chapter 63 of title 5, United States Code, or section 903 of the Foreign Service Act of 1980, to individuals serving in the Foreign Service. 
213.(transfer of funds)The Director of the NIH, jointly with the Director of the Office of AIDS Research, may transfer up to 3 percent among institutes and centers from the total amounts identified by these two Directors as funding for research pertaining to the human immunodeficiency virus: Provided, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 214.(transfer of funds)Of the amounts made available in this Act for NIH, the amount for research related to the human immunodeficiency virus, as jointly determined by the Director of NIH and the Director of the Office of AIDS Research, shall be made available to the Office of AIDS Research account. The Director of the Office of AIDS Research shall transfer from such account amounts necessary to carry out section 2353(d)(3) of the PHS Act. 
215. 
(a)AuthorityNotwithstanding any other provision of law, the Director of NIH (Director) may use funds authorized under section 402(b)(12) of the PHS Act to enter into transactions (other than contracts, cooperative agreements, or grants) to carry out research identified pursuant to or research and activities described in such section 402(b)(12). (b)Peer reviewIn entering into transactions under subsection (a), the Director may utilize such peer review procedures (including consultation with appropriate scientific experts) as the Director determines to be appropriate to obtain assessments of scientific and technical merit. Such procedures shall apply to such transactions in lieu of the peer review and advisory council review procedures that would otherwise be required under sections 301(a)(3), 405(b)(1)(B), 405(b)(2), 406(a)(3)(A), 492, and 494 of the PHS Act. 
216.Not to exceed $45,000,000 of funds appropriated by this Act to the institutes and centers of the National Institutes of Health may be used for alteration, repair, or improvement of facilities, as necessary for the proper and efficient conduct of the activities authorized herein, at not to exceed $3,500,000 per project. 217.(transfer of funds)Of the amounts made available for NIH, 1 percent of the amount made available for National Research Service Awards (NRSA) shall be made available to the Administrator of the Health Resources and Services Administration to make NRSA awards for research in primary medical care to individuals affiliated with entities who have received grants or contracts under sections 736, 739, or 747 of the PHS Act, and 1 percent of the amount made available for NRSA shall be made available to the Director of the Agency for Healthcare Research and Quality to make NRSA awards for health service research. 
218. 
(a)The Biomedical Advanced Research and Development Authority (BARDA) may enter into a contract, for more than one but no more than 10 program years, for purchase of research services or of security countermeasures, as that term is defined in section 319F–2(c)(1)(B) of the PHS Act (42 U.S.C. 247d–6b(c)(1)(B)), if— (1)funds are available and obligated— 
(A)for the full period of the contract or for the first fiscal year in which the contract is in effect; and (B)for the estimated costs associated with a necessary termination of the contract; and 
(2)the Secretary determines that a multi-year contract will serve the best interests of the Federal Government by encouraging full and open competition or promoting economy in administration, performance, and operation of BARDA's programs. (b)A contract entered into under this section— 
(1)shall include a termination clause as described by subsection (c) of section 3903 of title 41, United States Code; and (2)shall be subject to the congressional notice requirement stated in subsection (d) of such section. 
219. 
(a)The Secretary shall publish in the fiscal year 2021 budget justification and on Departmental Web sites information concerning the employment of full-time equivalent Federal employees or contractors for the purposes of implementing, administering, enforcing, or otherwise carrying out the provisions of the ACA, and the amendments made by that Act, in the proposed fiscal year and each fiscal year since the enactment of the ACA. (b)With respect to employees or contractors supported by all funds appropriated for purposes of carrying out the ACA (and the amendments made by that Act), the Secretary shall include, at a minimum, the following information: 
(1)For each such fiscal year, the section of such Act under which such funds were appropriated, a statement indicating the program, project, or activity receiving such funds, the Federal operating division or office that administers such program, and the amount of funding received in discretionary or mandatory appropriations. (2)For each such fiscal year, the number of full-time equivalent employees or contracted employees assigned to each authorized and funded provision detailed in accordance with paragraph (1). 
(c)In carrying out this section, the Secretary may exclude from the report employees or contractors who— (1)are supported through appropriations enacted in laws other than the ACA and work on programs that existed prior to the passage of the ACA; 
(2)spend less than 50 percent of their time on activities funded by or newly authorized in the ACA; or (3)work on contracts for which FTE reporting is not a requirement of their contract, such as fixed-price contracts. 
220.The Secretary shall publish, as part of the fiscal year 2021 budget of the President submitted under section 1105(a) of title 31, United States Code, information that details the uses of all funds used by the Centers for Medicare & Medicaid Services specifically for Health Insurance Exchanges for each fiscal year since the enactment of the ACA and the proposed uses for such funds for fiscal year 2021. Such information shall include, for each such fiscal year, the amount of funds used for each activity specified under the heading Health Insurance Exchange Transparency in the committee report accompanying this Act. 221.None of the funds made available by this Act from the Federal Hospital Insurance Trust Fund or the Federal Supplemental Medical Insurance Trust Fund, or transferred from other accounts funded by this Act to the Centers for Medicare & Medicaid Services—Program Management account, may be used for payments under section 1342(b)(1) of Public Law 111–148 (relating to risk corridors). 
222.(transfer of funds) 
(a)Within 45 days of enactment of this Act, the Secretary shall transfer funds appropriated under section 4002 of the ACA to the accounts specified, in the amounts specified, and for the activities specified under the heading Prevention and Public Health Fund in the committee report accompanying this Act. (b)Notwithstanding section 4002(c) of the ACA, the Secretary may not further transfer these amounts. 
(c)Funds transferred for activities authorized under section 2821 of the PHS Act shall be made available without reference to section 2821(b) of such Act. 223.Effective during the period beginning on November 1, 2015 and ending January 1, 2022, any provision of law that refers (including through cross-reference to another provision of law) to the current recommendations of the United States Preventive Services Task Force with respect to breast cancer screening, mammography, and prevention shall be administered by the Secretary involved as if— 
(1)such reference to such current recommendations were a reference to the recommendations of such Task Force with respect to breast cancer screening, mammography, and prevention last issued before 2009; and (2)such recommendations last issued before 2009 applied to any screening mammography modality under section 1861(jj) of the Social Security Act (42 U.S.C. 1395x(jj)). 
224.In making Federal financial assistance, the provisions relating to indirect costs in part 75 of title 45, Code of Federal Regulations, including with respect to the approval of deviations from negotiated rates, shall continue to apply to the National Institutes of Health to the same extent and in the same manner as such provisions were applied in the third quarter of fiscal year 2017. None of the funds appropriated in this or prior Acts or otherwise made available to the Department of Health and Human Services or to any department or agency may be used to develop or implement a modified approach to such provisions, or to intentionally or substantially expand the fiscal effect of the approval of such deviations from negotiated rates beyond the proportional effect of such approvals in such quarter. 225.(transfer of funds)The NIH Director may transfer funds specifically appropriated for opioid addiction, opioid alternatives, pain management, and addiction treatment to other Institutes and Centers of the NIH to be used for the same purpose 15 days after notifying the Committees on Appropriations: Provided, That the transfer authority provided in the previous proviso is in addition to any other transfer authority provided by law. 
226. 
(a)The Secretary shall provide to the Committees on Appropriations of the House of Representatives and the Senate: (1)Detailed monthly enrollment figures from the Exchanges established under the Patient Protection and Affordable Care Act of 2010 pertaining to enrollments during the open enrollment period, including State enrollment figures disaggregated by race, ethnicity, preferred language, age, and sex. 
(2)Notification of any new or competitive grant awards, including supplements, authorized under section 330 of the Public Health Service Act. (b)The Committees on Appropriations of the House and Senate must be notified at least 2 business days in advance of any public release of enrollment information or the award of such grants. 
227.Not later than the 15th day of each month, the Department of Health and Human Services shall provide the Committees on Appropriations of the House of Representatives and Senate a report on staffing described in the committee report accompanying this Act. 228.Funds appropriated in this Act that are available for salaries and expenses of employees of the Department of Health and Human Services shall also be available to pay travel and related expenses of such an employee or of a member of his or her family, when such employee is assigned to duty, in the United States or in a U.S. territory, during a period and in a location that are the subject of a determination of a public health emergency under section 319 of the Public Health Service Act and such travel is necessary to obtain medical care for an illness, injury, or medical condition that cannot be adequately addressed in that location at that time. For purposes of this section, the term U.S. territory means Guam, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the Virgin Islands, American Samoa, or the Trust Territory of the Pacific Islands. 
229.The Department of Health and Human Services may accept donations from the private sector, nongovernmental organizations, and other groups independent of the Federal Government for the care of unaccompanied alien children (as defined in section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2))) in the care of the Office of Refugee Resettlement of the Administration for Children and Families, including medical goods and services, which may include early childhood developmental screenings, school supplies, toys, clothing, and any other items intended to promote the wellbeing of such children. 230.(rescission)Of the unobligated balances made available by section 301(b)(3) of Public Law 114–10, $4,300,000,000 are hereby permanently rescinded. 
231.None of the funds made available by this Act may be used to prevent a United States Senator or Member of the House of Representatives from entering, for the purpose of conducting oversight, any facility in the United States used for the purpose of maintaining custody of, or otherwise housing, unaccompanied alien children (as defined in section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2))). Nothing in this section shall be construed to require such a Senator or Member to provide prior notice of the intent to enter such a facility for such purpose. 232.To the extent practicable, and so long as it is appropriate and in the best interest of the child, in cases where the Office of Refugee Resettlement of the Department of Health and Human Services is responsible for the care of siblings who are unaccompanied alien children (as defined in section 462(g)(2) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)(2)), the Director of the Office shall place the siblings— 
(1)in the same facility; or (2)with the same sponsor. 
233. 
(a)None of the funds provided by this Act or provided by any accounts in the Treasury of the United States derived by the collection of fees available to the Secretary of Health and Human Services, or to any other official of a Federal agency funded by this Act may be used to facilitate the Secretary of Homeland Security placing in detention, removing, referring for a decision whether to initiate removal proceedings, or initiating removal proceedings against a sponsor, potential sponsor, or member of a household of a sponsor or potential sponsor of an unaccompanied alien child (as defined in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g))) based on information shared by the Secretary of Health and Human Services, or information shared by an unaccompanied alien child himself or herself with the Department of Homeland Security or the Department of Health and Human Services. (b)Subsection (a) shall not apply if a background check of a sponsor, potential sponsor, or member of a household of a sponsor or potential sponsor reveals— 
(1)a felony conviction or pending felony charge that relates to— (A)an aggravated felony (as defined in section 101(a)(43) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43))); 
(B)child abuse; (C)sexual violence or abuse; or 
(D)child pornography; (2)an association with any business that employs a minor who— 
(A)is unrelated to the sponsor, potential sponsor, or member of a household of a sponsor or potential sponsor; and (B)is— 
(i)not paid a legal wage; or (ii)unable to attend school due to employment; or 
(3)an association with the organization or implementation of prostitution. 234.None of the funds made available in this Act may be used to house unaccompanied alien children (as such term is defined in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g))) in— 
(a)soft-sided dormitories; or (b)an influx facility that is not State-licensed for the care of dependent minors, except in the case that the Secretary of Health and Human Services determines that housing unaccompanied alien children in such a facility is necessary on a temporary basis due to an influx of such children or an emergency, provided that— 
(1)any such influx facility that remains in operation for more than 3 consecutive months shall fully comply with the requirements listed in Exhibit 1 of the Flores Settlement Agreement, regardless of the status of the underlying settlement agreement, as well as the standard staffing ratio requirements for youth care workers, mental health providers, and clinicians to children that permanent facilities are required to meet, including those in section 4.4.1 of the Office of Refugee Resettlement's (ORR) Policies and Procedures Guide for Children Entering the United States Unaccompanied; (2)the Secretary of Health and Human Services may grant a 1-month waiver for an influx facility's non-compliance with paragraph (1) if the Secretary certifies and provides a report to Congress on the facility's good-faith efforts and progress towards compliance; 
(3)not more than three consecutive waivers under paragraph (2) may be granted to any one facility; (4)ORR shall ensure full adherence to the monitoring requirements set forth in sections 5.5 and 3.3.16 of its Policies and Procedures Guide; and 
(5)for any such influx facility in operation for more than 3 consecutive months, ORR shall conduct a minimum of one comprehensive monitoring visit during the first 3 months of operation, with quarterly monitoring visits thereafter. 235.Not later than 14 days after the date of enactment of this Act, and weekly thereafter, the Secretary of Health and Human Services shall submit to the Committees on Appropriations of the House of Representatives and the Senate, and make publicly available online, a report with respect to children who were separated from their parents or legal guardians by the Department of Homeland Security (DHS) (regardless of whether or not such separation was pursuant to an option selected by the children, parents, or guardians), subsequently classified as unaccompanied alien children, and transferred to the care and custody of the Office of Refugee Resettlement of the Department of Health and Human Services (ORR) during the previous week. Each report shall contain the following information: 
(1)The number and ages of children so separated at or between ports of entry, to be reported by sector where separation occurred. (2)The documented cause of separation, as reported by DHS when each child was referred. 
(3)The custody status of the parents or legal guardians from whom the child was separated. 236. (a)None of the funds made available by this Act may be awarded to any organization, including under the Federal Foster Care program under part E of title IV of the Social Security Act, that does not comply with subsections (c) and (d) of section 75.300 of title 45, Code of Federal Regulations (prohibiting discrimination on the basis of age, disability, sex, race, color, national origin, religion, gender identity, or sexual orientation). 
(b)None of the funds made available by this Act may be used by the Department of Health and Human Services to grant an exception from either such subsection for any Federal grantee. 237.Funds appropriated under this Act, any previous appropriations Act, or the Patient Protection and Affordable Care Act that are available for salaries and expenses of employees of the Department of Health and Human Services shall also remain available for obligation for the primary and secondary schooling of eligible dependents of HHS personnel stationed in the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, and other territories or possessions of the United States at costs not in excess of those paid for or reimbursed by the Department of Defense. 
238.None of the funds made available by this Act may be used to implement, enforce, or otherwise give effect to the revision to section 447.10 of title 42, Code of Federal Regulations, contained in the proposed rule entitled “Medicaid Program; Reassignment of Medicaid Provider Claims” (83 Fed. Reg. 32252 (July 12, 2018)). 239.None of the funds appropriated in this bill or otherwise made available to the Department of Health and Human Services shall be used to publish the proposed regulation in the Fall 2018 Unified Agenda of Regulatory and Deregulatory Actions relating to the Medicaid Nonemergency Medical Transportation benefit for Medicaid beneficiaries expected to be published for comment in May 2019 and promulgated in Fall 2019 (RIN: 0938–AT81). 
240.None of the funds made available by this Act may be used to finalize, implement, or enforce the rule entitled Protecting Statutory Conscience Rights in Health Care; Delegations of Authority issued by the Department of Health and Human Services (RIN 0945–AA10).This title may be cited as the Department of Health and Human Services Appropriations Act, 2020. IIIDepartment of EducationEducation for the disadvantagedFor carrying out title I and subpart 2 of part B of title II of the Elementary and Secondary Education Act of 1965 (referred to in this Act as ESEA) and section 418A of the Higher Education Act of 1965 (referred to in this Act as HEA), $17,563,802,000 (increased by $1,000,000) (reduced by $1,000,000), of which $6,638,625,000 shall become available on July 1, 2020, and shall remain available through September 30, 2021, and of which $10,841,177,000 shall become available on October 1, 2020, and shall remain available through September 30, 2021, for academic year 2020–2021: Provided, That $6,459,401,000 shall be for basic grants under section 1124 of the ESEA: Provided further, That up to $5,000,000 of these funds shall be available to the Secretary of Education (referred to in this title as Secretary) on October 1, 2019, to obtain annually updated local educational agency-level census poverty data from the Bureau of the Census: Provided further, That $1,362,301,000 shall be for concentration grants under section 1124A of the ESEA: Provided further, That $4,519,050,000 shall be for targeted grants under section 1125 of the ESEA: Provided further, That $4,519,050,000 shall be for education finance incentive grants under section 1125A of the ESEA: Provided further, That $224,000,000 shall be for carrying out subpart 2 of part B of title II: Provided further, That $50,000,000 shall be for carrying out section 418A of the HEA.Impact aidFor carrying out programs of financial assistance to federally affected schools authorized by title VII of the ESEA, $1,498,112,000, of which $1,351,242,000 shall be for basic support payments under section 7003(b), $48,316,000 shall be for payments for children with disabilities under section 7003(d), $17,406,000, shall be for construction under section 7007(a), $76,313,000 shall be for Federal property payments under section 7002, and $4,835,000, to remain available until expended, shall be for facilities maintenance under section 7008: Provided, That for purposes of computing the amount of a payment for an eligible local educational agency under section 7003(a) for school year 2019–2020, children enrolled in a school of such agency that would otherwise be eligible for payment under section 7003(a)(1)(B) of such Act, but due to the deployment of both parents or legal guardians, or a parent or legal guardian having sole custody of such children, or due to the death of a military parent or legal guardian while on active duty (so long as such children reside on Federal property as described in section 7003(a)(1)(B)), are no longer eligible under such section, shall be considered as eligible students under such section, provided such students remain in average daily attendance at a school in the same local educational agency they attended prior to their change in eligibility status.School improvement programsFor carrying out school improvement activities authorized by part B of title I, part A of title II, subpart 1 of part A of title IV, part B of title IV, part B of title V, and parts B and C of title VI of the ESEA; the McKinney-Vento Homeless Assistance Act; section 203 of the Educational Technical Assistance Act of 2002; the Compact of Free Association Amendments Act of 2003; and the Civil Rights Act of 1964, $6,016,470,000, of which $4,174,902,000 shall become available on July 1, 2020, and remain available through September 30, 2021, and of which $1,681,441,000 shall become available on October 1, 2020, and shall remain available through September 30, 2021, for academic year 2020–2021: Provided, That $378,000,000 shall be for part B of title I: Provided further, That $1,321,673,000 shall be for part B of title IV: Provided further, That $40,000,000 shall be for part B of title VI and may be used for construction, renovation, and modernization of any elementary school, secondary school, or structure related to an elementary school or secondary school, run by the Department of Education of the State of Hawaii, that serves a predominantly Native Hawaiian student body: Provided further, That $36,453,000 shall be for part C of title VI and shall be awarded on a competitive basis, and also may be used for construction: Provided further, That $60,400,000 shall be available to carry out section 203 of the Educational Technical Assistance Act of 2002 and the Secretary shall make such arrangements as determined to be necessary to ensure that the Bureau of Indian Education has access to services provided under this section: Provided further, That $16,699,000 shall be available to carry out the Supplemental Education Grants program for the Federated States of Micronesia and the Republic of the Marshall Islands: Provided further, That the Secretary may reserve up to 5 percent of the amount referred to in the previous proviso to provide technical assistance in the implementation of these grants: Provided further, That $180,840,000 shall be for part B of title V: Provided further, That $1,320,000,000 shall be available for grants under subpart 1 of part A of title IV.Indian educationFor expenses necessary to carry out, to the extent not otherwise provided, title VI, part A of the ESEA, $186,374,000, of which $67,993,000 shall be for subpart 2 of part A of title VI and $13,000,000 shall be for subpart 3 of part A of title VI.Innovation and improvementFor carrying out activities authorized by subparts 1, 3 and 4 of part B of title II, and parts C, D, and E and subparts 1 and 4 of part F of title IV of the ESEA, $1,223,815,000 (increased by $500,000): Provided, That $304,815,000 (increased by $500,000) shall be for subparts 1, 3 and 4 of part B of title II and shall be made available without regard to sections 2201, 2231(b) and 2241: Provided further, That $619,000,000 (reduced by $1,000,000) (increased by $1,000,000) shall be for parts C, D, and E and subpart 4 of part F of title IV, and shall be made available without regard to sections 4311, 4409(a), and 4601 of the ESEA: Provided further, That notwithstanding section 4601(b), $300,000,000 shall be available through December 31, 2020 for subpart 1 of part F of title IV, of which $170,000,000 shall be for social and emotional learning grants, and $125,000,000 shall be used for science, technology, engineering, arts, and mathematics, including computer science education grants.Safe schools and citizenship educationFor carrying out activities authorized by subparts 2 and 3 of part F of title IV of the ESEA, $240,000,000 (reduced by $5,000,000) (increased by $5,000,000) (increased by $80,000,000): Provided, That $120,000,000 (increased by $80,000,000) shall be available for section 4631, of which up to $10,000,000, to remain available until expended, shall be for the Project School Emergency Response to Violence (Project SERV) program: Provided further, That $40,000,000 shall be available for section 4625: Provided further, That $80,000,000 shall be available through December 31, 2020, for section 4624.English language acquisitionFor carrying out part A of title III of the ESEA, $980,000,000, which shall become available on July 1, 2020, and shall remain available through September 30, 2021, except that 6.5 percent of such amount shall be available on October 1, 2019, and shall remain available through September 30, 2021, to carry out activities under section 3111(c)(1)(C).Special educationFor carrying out the Individuals with Disabilities Education Act (IDEA) and the Special Olympics Sport and Empowerment Act of 2004, $14,523,544,000 (reduced by $1,000,000) (increased by $1,000,000), of which $4,975,709,000 shall become available on July 1, 2020, and shall remain available through September 30, 2021, and of which $9,283,383,000 shall become available on October 1, 2020, and shall remain available through September 30, 2021, for academic year 2020–2021: Provided, That the amount for section 611(b)(2) of the IDEA shall be equal to the lesser of the amount available for that activity during fiscal year 2019, increased by the amount of inflation as specified in section 619(d)(2)(B) of the IDEA, or the percent change in the funds appropriated under section 611(i) of the IDEA, but not less than the amount for that activity during fiscal year 2019: Provided further, That the Secretary shall, without regard to section 611(d) of the IDEA, distribute to all other States (as that term is defined in section 611(g)(2)), subject to the third proviso, any amount by which a State's allocation under section 611, from funds appropriated under this heading, is reduced under section 612(a)(18)(B), according to the following: 85 percent on the basis of the States' relative populations of children aged 3 through 21 who are of the same age as children with disabilities for whom the State ensures the availability of a free appropriate public education under this part, and 15 percent to States on the basis of the States' relative populations of those children who are living in poverty: Provided further, That the Secretary may not distribute any funds under the previous proviso to any State whose reduction in allocation from funds appropriated under this heading made funds available for such a distribution: Provided further, That the States shall allocate such funds distributed under the second proviso to local educational agencies in accordance with section 611(f): Provided further, That the amount by which a State's allocation under section 611(d) of the IDEA is reduced under section 612(a)(18)(B) and the amounts distributed to States under the previous provisos in fiscal year 2012 or any subsequent year shall not be considered in calculating the awards under section 611(d) for fiscal year 2013 or for any subsequent fiscal years: Provided further, That, notwithstanding the provision in section 612(a)(18)(B) regarding the fiscal year in which a State's allocation under section 611(d) is reduced for failure to comply with the requirement of section 612(a)(18)(A), the Secretary may apply the reduction specified in section 612(a)(18)(B) over a period of consecutive fiscal years, not to exceed five, until the entire reduction is applied: Provided further, That the Secretary may, in any fiscal year in which a State's allocation under section 611 is reduced in accordance with section 612(a)(18)(B), reduce the amount a State may reserve under section 611(e)(1) by an amount that bears the same relation to the maximum amount described in that paragraph as the reduction under section 612(a)(18)(B) bears to the total allocation the State would have received in that fiscal year under section 611(d) in the absence of the reduction: Provided further, That the Secretary shall either reduce the allocation of funds under section 611 for any fiscal year following the fiscal year for which the State fails to comply with the requirement of section 612(a)(18)(A) as authorized by section 612(a)(18)(B), or seek to recover funds under section 452 of the General Education Provisions Act (20 U.S.C. 1234a): Provided further, That the funds reserved under 611(c) of the IDEA may be used to provide technical assistance to States to improve the capacity of the States to meet the data collection requirements of sections 616 and 618 and to administer and carry out other services and activities to improve data collection, coordination, quality, and use under parts B and C of the IDEA: Provided further, That the Secretary may use funds made available for the State Personnel Development Grants program under part D, subpart 1 of IDEA to evaluate program performance under such subpart: Provided further, That States may use funds reserved for other State-level activities under sections 611(e)(2) and 619(f) of the IDEA to make subgrants to local educational agencies, institutions of higher education, other public agencies, and private non-profit organizations to carry out activities authorized by those sections: Provided further, That, notwithstanding section 643(e)(2)(A) of the IDEA, if 5 or fewer States apply for grants pursuant to section 643(e) of such Act, the Secretary shall provide a grant to each State in an amount equal to the maximum amount described in section 643(e)(2)(B) of such Act: Provided further, That if more than 5 States apply for grants pursuant to section 643(e) of the IDEA, the Secretary shall award funds to those States on the basis of the States' relative populations of infants and toddlers except that no such State shall receive a grant in excess of the amount described in section 643(e)(2)(B) of such Act.Rehabilitation servicesFor carrying out, to the extent not otherwise provided, the Rehabilitation Act of 1973 and the Helen Keller National Center Act, $3,752,076,000, of which $3,610,040,000 shall be for grants for vocational rehabilitation services under title I of the Rehabilitation Act: Provided, That the Secretary may use amounts provided in this Act that remain available subsequent to the reallotment of funds to States pursuant to section 110(b) of the Rehabilitation Act for innovative activities aimed at improving the outcomes of individuals with disabilities as defined in section 7(20)(B) of the Rehabilitation Act, including activities aimed at improving the education and post-school outcomes of children receiving Supplemental Security Income (SSI) and their families that may result in long-term improvement in the SSI child recipient's economic status and self-sufficiency: Provided further, That States may award subgrants for a portion of the funds to other public and private, nonprofit entities: Provided further, That any funds made available subsequent to reallotment for innovative activities aimed at improving the outcomes of individuals with disabilities shall remain available until September 30, 2021.Special institutions for persons with disabilitiesAmerican printing house for the blindFor carrying out the Act to Promote the Education of the Blind of March 3, 1879, $39,000,000.National technical institute for the deafFor the National Technical Institute for the Deaf under titles I and II of the Education of the Deaf Act of 1986, $80,000,000: Provided, That from the total amount available, the Institute may at its discretion use funds for the endowment program as authorized under section 207 of such Act.Gallaudet universityFor the Kendall Demonstration Elementary School, the Model Secondary School for the Deaf, and the partial support of Gallaudet University under titles I and II of the Education of the Deaf Act of 1986, $138,361,000: Provided, That from the total amount available, the University may at its discretion use funds for the endowment program as authorized under section 207 of such Act.Career, technical, and adult educationFor carrying out, to the extent not otherwise provided, the Carl D. Perkins Career and Technical Education Act of 2006 (Perkins Act), and the Adult Education and Family Literacy Act (AEFLA), $2,003,133,000 (reduced by $1,000,000) (increased by $1,000,000), of which $1,212,133,000 shall become available on July 1, 2020, and shall remain available through September 30, 2021, and of which $791,000,000 shall become available on October 1, 2020, and shall remain available through September 30, 2021: Provided, That of the amounts made available for the AEFLA, $13,712,000 shall be for national leadership activities under section 242.Student financial assistanceFor carrying out subparts 1, 3, and 10 of part A, and part C of title IV of the HEA, $24,937,352,000, which shall remain available through September 30, 2021.The maximum Pell Grant for which a student shall be eligible during award year 2020–2021 shall be $5,285.Student aid administrationFor Federal administrative expenses to carry out part D of title I, and subparts 1, 3, 9, and 10 of part A, and parts B, C, D, and E of title IV of the HEA, and subpart 1 of part A of title VII of the Public Health Service Act, $1,678,943,000, to remain available through September 30, 2021: Provided, That the Secretary shall allocate new student loan borrower accounts to eligible student loan servicers on the basis of their past performance compared to all loan servicers, utilizing established common metrics, and on the basis of the capacity of each servicer to process new and existing accounts and compliance with Federal and State law: Provided further, That for student loan contracts awarded prior to October 1, 2017, the Secretary shall allow student loan borrowers who are consolidating Federal student loans to select from any student loan servicer to service their new consolidated student loan: Provided further, That in order to promote accountability and high-quality service to borrowers, the Secretary shall not award funding for any contract solicitation for a new Federal student loan servicing environment, including the solicitation for the FSA Next Generation Processing and Servicing Environment, unless such an environment provides for the participation of multiple student loan servicers that contract directly with the Department of Education: Provided further, That the FSA Next Generation Processing and Servicing Environment, or any new Federal student loan servicing environment, shall include accountability measures that account for the performance of the portfolio and contractor compliance with Federal Student Aid (FSA) guidelines: Provided further, That FSA shall ensure that contracts for the Next Generation Processing and Servicing Environment, or any new Federal loan servicing environment, incentivize more support to borrowers at risk of delinquency or default: Provided further, That the Secretary shall provide quarterly briefings to the Committees on Appropriations and Education and Labor of the House of Representatives and the Committees on Appropriations and Health, Education, Labor, and Pensions of the Senate on general progress related to solicitations for Federal student loan servicing contracts.Higher educationFor carrying out, to the extent not otherwise provided, titles II, III, IV, V, VI, and VII of the HEA, the Mutual Educational and Cultural Exchange Act of 1961, and section 117 of the Perkins Act, $2,748,533,000 (reduced by $10,000,000) (increased by $10,000,000) (increased by $500,000): Provided, That notwithstanding any other provision of law, funds made available in this Act to carry out title VI of the HEA and section 102(b)(6) of the Mutual Educational and Cultural Exchange Act of 1961 may be used to support visits and study in foreign countries by individuals who are participating in advanced foreign language training and international studies in areas that are vital to United States national security and who plan to apply their language skills and knowledge of these countries in the fields of government, the professions, or international development: Provided further, That of the funds referred to in the preceding proviso up to 1 percent may be used for program evaluation, national outreach, and information dissemination activities: Provided further, That up to 1.5 percent of the funds made available under chapter 2 of subpart 2 of part A of title IV of the HEA may be used for evaluation.Howard universityFor partial support of Howard University, $250,000,000, of which not less than $3,405,000 shall be for a matching endowment grant pursuant to the Howard University Endowment Act and shall remain available until expended.College housing and academic facilities loans programFor Federal administrative expenses to carry out activities related to existing facility loans pursuant to section 121 of the HEA, $435,000.Historically black college and university capital financing program accountFor the cost of guaranteed loans, $20,150,000, as authorized pursuant to part D of title III of the HEA, which shall remain available through September 30, 2021: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed, not to exceed $212,100,000: Provided further, That these funds may be used to support loans to public and private Historically Black Colleges and Universities without regard to the limitations within section 344(a) of the HEA.In addition, $20,000,000 shall be made available to provide for the deferment of loans made under part D of title III of the HEA to eligible institutions that are private Historically Black Colleges and Universities, which apply for the deferment of such a loan and demonstrate financial need for such deferment by having a score of 2.6 or less on the Department of Education's financial responsibility test: Provided, That during the period of deferment of such a loan, interest on the loan will not accrue or be capitalized, and the period of deferment shall be for at least a period of 3-fiscal years and not more than 6-fiscal years: Provided further, That funds available under this paragraph shall be used to fund eligible deferment requests submitted for this purpose in fiscal year 2018: Provided further, That the Secretary shall create and execute an outreach plan to work with States and the Capital Financing Advisory Board to improve outreach to States and help additional public Historically Black Colleges and Universities participate in the program.In addition, $10,000,000 shall be made available to provide for the deferment of loans made under part D of title III of the HEA to eligible institutions that are public Historically Black Colleges and Universities, which apply for the deferment of such a loan and demonstrate financial need for such deferment, which shall be determined by the Secretary of Education based on factors including, but not limited to, equal to or greater than 5 percent of the school’s annual revenue from the previous fiscal year relative to its debt service: Provided, That during the period of deferment of such a loan, interest on the loan will not accrue or be capitalized, and the period of deferment shall be for at least a period of 3-fiscal years and not more than 6-fiscal years. In addition, for administrative expenses to carry out the Historically Black College and University Capital Financing Program entered into pursuant to part D of title III of the HEA, $334,000.Institute of education sciencesFor carrying out activities authorized by the Education Sciences Reform Act of 2002, the National Assessment of Educational Progress Authorization Act, section 208 of the Educational Technical Assistance Act of 2002, and section 664 of the Individuals with Disabilities Education Act, $650,000,000, which shall remain available through September 30, 2021: Provided, That funds available to carry out section 208 of the Educational Technical Assistance Act may be used to link Statewide elementary and secondary data systems with early childhood, postsecondary, and workforce data systems, or to further develop such systems: Provided further, That up to $6,000,000 of the funds available to carry out section 208 of the Educational Technical Assistance Act may be used for awards to public or private organizations or agencies to support activities to improve data coordination, quality, and use at the local, State, and national levels.Departmental managementProgram administrationFor carrying out, to the extent not otherwise provided, the Department of Education Organization Act, including rental of conference rooms in the District of Columbia and hire of three passenger motor vehicles, $430,000,000 (reduced by $500,000) (reduced by $500,000) (reduced by $5,000,000): Provided, That, notwithstanding any other provision of law, none of the funds provided by this Act or provided by previous Appropriations Acts to the Department of Education available for obligation or expenditure in the current fiscal year may be used for any activity relating to implementing a reorganization that decentralizes, reduces the staffing level, or alters the responsibilities, structure, authority, or functionality of the Budget Service of the Department of Education, relative to the organization and operation of the Budget Service as in effect on January 1, 2018.Office for civil rightsFor expenses necessary for the Office for Civil Rights, as authorized by section 203 of the Department of Education Organization Act, $130,000,000.Office of inspector generalFor expenses necessary for the Office of Inspector General, as authorized by section 212 of the Department of Education Organization Act, $63,418,000 (increased by $4,000,000).General provisions 301.No funds appropriated in this Act may be used to prevent the implementation of programs of voluntary prayer and meditation in the public schools. 
302.(transfer of funds)Not to exceed 1 percent of any discretionary funds (pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985) which are appropriated for the Department of Education in this Act may be transferred between appropriations, but no such appropriation shall be increased by more than 3 percent by any such transfer: Provided, That the transfer authority granted by this section shall be available only to meet emergency needs and shall not be used to create any new program or to fund any project or activity for which no funds are provided in this Act: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate are notified at least 15 days in advance of any transfer. 303.Funds appropriated in this Act and consolidated for evaluation purposes under section 8601(c) of the ESEA shall be available from July 1, 2020, through September 30, 2021. 
304. 
(a)An institution of higher education that maintains an endowment fund supported with funds appropriated for title III or V of the HEA for fiscal year 2020 may use the income from that fund to award scholarships to students, subject to the limitation in section 331(c)(3)(B)(i) of the HEA. The use of such income for such purposes, prior to the enactment of this Act, shall be considered to have been an allowable use of that income, subject to that limitation. (b)Subsection (a) shall be in effect until titles III and V of the HEA are reauthorized. 
305.Section 114(f) of the HEA (20 U.S.C. 1011c(f)) is amended by striking 2019 and inserting 2020. 306.Section 458(a) of the HEA (20 U.S.C. 1087h(a)) is amended in paragraph (4) by striking 2019 and inserting 2020. 
307.Funds appropriated in this Act under the heading Student Aid Administration may be available for payments for student loan servicing to an institution of higher education that services outstanding Federal Perkins Loans under part E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087aa et seq.). 308.(rescission)Section 401(b)(7)(A)(iv)(X) of the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(7)(A)(iv)(X)) is amended by striking $1,430,000,000 and inserting $1,380,000,000. 
309. 
(a)An institution of higher education may, with explicit written consent of an applicant who has completed a FAFSA under such section 483(a), provide such information collected from the applicant's FAFSA as is necessary to a scholarship granting organization, including a tribal organization (defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), or to an organization assisting the applicant in applying for and receiving Federal, State, local, or tribal assistance, that is designated by the applicant to assist the applicant in applying for and receiving financial assistance for any component of the applicant's cost of attendance (defined in section 472 of the HEA) at that institution. (b)An organization that receives information pursuant to subsection (a) shall not sell or otherwise share such information. 
(c)This section shall be in effect until title IV of the HEA is reauthorized. 310.For an additional amount for Department of Education—Federal Direct Student Loan Program Account, $350,000,000, to remain available until expended, shall be for the cost, as defined under section 502 of the Congressional Budget Act of 1974, of the Secretary of Education providing loan cancellation in the same manner as under section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)), for borrowers of loans made under part D of title IV of such Act who would qualify for loan cancellation under section 455(m) except some, or all, of the 120 required payments under section 455(m)(1)(A) do not qualify for purposes of the program because they were monthly payments made in accordance with graduated or extended repayment plans as described under subparagraph (B) or (C) of section 455(d)(1) or the corresponding repayment plan for a consolidation loan made under section 455(g) and that were less than the amount calculated under section 455(d)(1)(A), based on a 10-year repayment period: Provided, That the total loan volume, including outstanding principal, fees, capitalized interest, or accrued interest, at application that is eligible for such loan cancellation by such borrowers shall not exceed $500,000,000: Provided further, That the Secretary shall develop and make available a simple method for borrowers to apply for loan cancellation under this section within 60 days of enactment of this Act: Provided further, That the Secretary shall provide loan cancellation under this section to eligible borrowers on a first-come, first-serve basis, based on the date of application and subject to both the limitation on total loan volume at application for such loan cancellation specified in the first proviso and the availability of appropriations under this section: Provided further, That no borrower may, for the same service, receive a reduction of loan obligations under both this section and section 428J, 428K, 428L, or 460 of such Act: Provided further, That the Secretary shall inform all borrowers who have submitted an Employment Certification Form and are in the incorrect repayment program about the Temporary Expanded Public Service Loan Forgiveness Program and requirements for qualification under the program. 
311.Of the amounts made available under this title under the heading Student Aid Administration, $2,300,000 shall be used by the Secretary of Education to conduct outreach to borrowers of loans made under part D of title IV of the Higher Education Act of 1965 who may intend to qualify for loan cancellation under section 455(m) of such Act (20 U.S.C. 1087e(m)), to ensure that borrowers are meeting the terms and conditions of such loan cancellation: Provided, That the Secretary shall specifically conduct outreach to assist borrowers who would qualify for loan cancellation under section 455(m) of such Act except that the borrower has made some, or all, of the 120 required payments under a repayment plan that is not described under section 455(m)(A) of such Act, to encourage borrowers to enroll in a qualifying repayment plan: Provided further, That the Secretary shall also communicate to all Direct Loan borrowers the full requirements of section 455(m) of such Act and improve the filing of employment certification by providing improved outreach and information such as outbound calls, electronic communications, ensuring prominent access to program requirements and benefits on each servicer's website, and creating an option for all borrowers to complete the entire payment certification process electronically and on a centralized website.This title may be cited as the Department of Education Appropriations Act, 2020. IVRelated agenciesCommittee for purchase from people who are blind or severely disabledSalaries and expensesFor expenses necessary for the Committee for Purchase From People Who Are Blind or Severely Disabled (referred to in this title as the Committee) established under section 8502 of title 41, United States Code, $9,000,000: Provided, That in order to authorize any central nonprofit agency designated pursuant to section 8503(c) of title 41, United States Code, to perform requirements of the Committee as prescribed under section 51–3.2 of title 41, Code of Federal Regulations, the Committee shall enter into a written agreement with any such central nonprofit agency: Provided further, That such agreement shall contain such auditing, oversight, and reporting provisions as necessary to implement chapter 85 of title 41, United States Code: Provided further, That such agreement shall include the elements listed under the heading Committee For Purchase From People Who Are Blind or Severely Disabled—Written Agreement Elements in the explanatory statement described in section 4 of Public Law 114–113 (in the matter preceding division A of that consolidated Act): Provided further, That any such central nonprofit agency may not charge a fee under section 51–3.5 of title 41, Code of Federal Regulations, prior to executing a written agreement with the Committee: Provided further, That no less than $1,650,000 shall be available for the Office of Inspector General.Corporation for national and community serviceOperating expensesFor necessary expenses for the Corporation for National and Community Service (referred to in this title as CNCS) to carry out the Domestic Volunteer Service Act of 1973 (referred to in this title as 1973 Act) and the National and Community Service Act of 1990 (referred to in this title as 1990 Act), $829,665,000, notwithstanding sections 198B(b)(3), 198S(g), 501(a)(4)(C), and 501(a)(4)(F) of the 1990 Act: Provided, That of the amounts provided under this heading: (1) up to 1 percent of program grant funds may be used to defray the costs of conducting grant application reviews, including the use of outside peer reviewers and electronic management of the grants cycle; (2) $17,538,000 shall be available to provide assistance to State commissions on national and community service, under section 126(a) of the 1990 Act and notwithstanding section 501(a)(5)(B) of the 1990 Act; (3) $33,000,000 shall be available to carry out subtitle E of the 1990 Act; and (4) $6,400,000 shall be available for expenses authorized under section 501(a)(4)(F) of the 1990 Act, which, notwithstanding the provisions of section 198P shall be awarded by CNCS on a competitive basis: Provided further, That for the purposes of carrying out the 1990 Act, satisfying the requirements in section 122(c)(1)(D) may include a determination of need by the local community.Payment to the national service trust(including transfer of funds)For payment to the National Service Trust established under subtitle D of title I of the 1990 Act, $218,691,000, to remain available until expended: Provided, That CNCS may transfer additional funds from the amount provided within Operating Expenses allocated to grants under subtitle C of title I of the 1990 Act to the National Service Trust upon determination that such transfer is necessary to support the activities of national service participants and after notice is transmitted to the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That amounts appropriated for or transferred to the National Service Trust may be invested under section 145(b) of the 1990 Act without regard to the requirement to apportion funds under 31 U.S.C. 1513(b).Salaries and expensesFor necessary expenses of administration as provided under section 501(a)(5) of the 1990 Act and under section 504(a) of the 1973 Act, including payment of salaries, authorized travel, hire of passenger motor vehicles, the rental of conference rooms in the District of Columbia, the employment of experts and consultants authorized under 5 U.S.C. 3109, and not to exceed $2,500 for official reception and representation expenses, $83,737,000.Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the Inspector General Act of 1978, $6,013,000.Administrative provisions 401.CNCS shall make any significant changes to program requirements, service delivery or policy only through public notice and comment rulemaking. For fiscal year 2020, during any grant selection process, an officer or employee of CNCS shall not knowingly disclose any covered grant selection information regarding such selection, directly or indirectly, to any person other than an officer or employee of CNCS that is authorized by CNCS to receive such information.  
402.AmeriCorps programs receiving grants under the National Service Trust program shall meet an overall minimum share requirement of 24 percent for the first 3 years that they receive AmeriCorps funding, and thereafter shall meet the overall minimum share requirement as provided in section 2521.60 of title 45, Code of Federal Regulations, without regard to the operating costs match requirement in section 121(e) or the member support Federal share limitations in section 140 of the 1990 Act, and subject to partial waiver consistent with section 2521.70 of title 45, Code of Federal Regulations.  403.Donations made to CNCS under section 196 of the 1990 Act for the purposes of financing programs and operations under titles I and II of the 1973 Act or subtitle B, C, D, or E of title I of the 1990 Act shall be used to supplement and not supplant current programs and operations.  
404.In addition to the requirements in section 146(a) of the 1990 Act, use of an educational award for the purpose described in section 148(a)(4) shall be limited to individuals who are veterans as defined under section 101 of the Act. 405.For the purpose of carrying out section 189D of the 1990 Act— 
(1)entities described in paragraph (a) of such section shall be considered ‘‘qualified entities’’ under section 3 of the National Child Protection Act of 1993 (‘‘NCPA’’); (2)individuals described in such section shall be considered ‘‘volunteers’’ under section 3 of NCPA; and 
(3)State Commissions on National and Community Service established pursuant to section 178 of the 1990 Act, are authorized to receive criminal history record information, consistent with Public Law 92–544.  406.Notwithstanding sections 139(b), 146 and 147 of the 1990 Act, an individual who successfully completes a term of service of not less than 1,200 hours during a period of not more than 1 year may receive a national service education award having a value of 70 percent of the value of a national service education award determined under section 147(a) of the Act. Corporation for public broadcastingFor payment to the Corporation for Public Broadcasting (CPB), as authorized by the Communications Act of 1934, an amount which shall be available within limitations specified by that Act, for the fiscal year 2022, $495,000,000: Provided, That none of the funds made available to CPB by this Act shall be used to pay for receptions, parties, or similar forms of entertainment for Government officials or employees: Provided further, That none of the funds made available to CPB by this Act shall be available or used to aid or support any program or activity from which any person is excluded, or is denied benefits, or is discriminated against, on the basis of race, color, national origin, religion, or sex: Provided further, That none of the funds made available to CPB by this Act shall be used to apply any political test or qualification in selecting, appointing, promoting, or taking any other personnel action with respect to officers, agents, and employees of CPB.In addition, for the costs associated with replacing and upgrading the public broadcasting interconnection system and other technologies and services that create infrastructure and efficiencies within the public media system, $20,000,000.Federal mediation and conciliation serviceSalaries and expensesFor expenses necessary for the Federal Mediation and Conciliation Service (Service) to carry out the functions vested in it by the Labor-Management Relations Act, 1947, including hire of passenger motor vehicles; for expenses necessary for the Labor-Management Cooperation Act of 1978; and for expenses necessary for the Service to carry out the functions vested in it by the Civil Service Reform Act, $48,200,000, including up to $900,000 to remain available through September 30, 2021, for activities authorized by the Labor-Management Cooperation Act of 1978: Provided, That notwithstanding 31 U.S.C. 3302, fees charged, up to full-cost recovery, for special training activities and other conflict resolution services and technical assistance, including those provided to foreign governments and international organizations, and for arbitration services shall be credited to and merged with this account, and shall remain available until expended: Provided further, That fees for arbitration services shall be available only for education, training, and professional development of the agency workforce: Provided further, That the Director of the Service is authorized to accept and use on behalf of the United States gifts of services and real, personal, or other property in the aid of any projects or functions within the Director's jurisdiction.Federal mine safety and health review commissionSalaries and expensesFor expenses necessary for the Federal Mine Safety and Health Review Commission, $17,184,000.Institute of museum and library servicesOffice of museum and library services: grants and administrationFor carrying out the Museum and Library Services Act of 1996 and the National Museum of African American History and Culture Act, $267,000,000.Medicaid and chip payment and access commissionSalaries and expensesFor expenses necessary to carry out section 1900 of the Social Security Act, $8,480,000.Medicare payment advisory commissionSalaries and expensesFor expenses necessary to carry out section 1805 of the Social Security Act, $12,645,000, to be transferred to this appropriation from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund.National council on disabilitySalaries and expensesFor expenses necessary for the National Council on Disability as authorized by title IV of the Rehabilitation Act of 1973, $3,450,000.National labor relations boardSalaries and expensesFor expenses necessary for the National Labor Relations Board to carry out the functions vested in it by the Labor-Management Relations Act, 1947, and other laws, $341,500,000.National mediation boardSalaries and expensesFor expenses necessary to carry out the provisions of the Railway Labor Act, including emergency boards appointed by the President, $15,800,000.Occupational safety and health review commissionSalaries and expensesFor expenses necessary for the Occupational Safety and Health Review Commission, $13,225,000.Railroad retirement boardDual benefits payments accountFor payment to the Dual Benefits Payments Account, authorized under section 15(d) of the Railroad Retirement Act of 1974, $16,000,000, which shall include amounts becoming available in fiscal year 2020 pursuant to section 224(c)(1)(B) of Public Law 98–76; and in addition, an amount, not to exceed 2 percent of the amount provided herein, shall be available proportional to the amount by which the product of recipients and the average benefit received exceeds the amount available for payment of vested dual benefits: Provided, That the total amount provided herein shall be credited in 12 approximately equal amounts on the first day of each month in the fiscal year.Federal payments to the railroad retirement accountsFor payment to the accounts established in the Treasury for the payment of benefits under the Railroad Retirement Act for interest earned on unnegotiated checks, $150,000, to remain available through September 30, 2021, which shall be the maximum amount available for payment pursuant to section 417 of Public Law 98–76.Limitation on administrationFor necessary expenses for the Railroad Retirement Board (Board) for administration of the Railroad Retirement Act and the Railroad Unemployment Insurance Act, $135,500,000, to be derived in such amounts as determined by the Board from the railroad retirement accounts and from moneys credited to the railroad unemployment insurance administration fund: Provided, That notwithstanding section 7(b)(9) of the Railroad Retirement Act this limitation may be used to hire attorneys only through the excepted service: Provided further, That the previous proviso shall not change the status under Federal employment laws of any attorney hired by the Railroad Retirement Board prior to January 1, 2013: Provided further, That notwithstanding section 7(b)(9) of the Railroad Retirement Act, this limitation may be used to hire students attending qualifying educational institutions or individuals who have recently completed qualifying educational programs using current excepted hiring authorities established by the Office of Personnel Management: Provided further, That $13,460,000, to remain available until expended, shall be used to supplement, not supplant, existing resources devoted to operations and improvements for the Board's Information Technology Investment Initiatives.Limitation on the office of inspector generalFor expenses necessary for the Office of Inspector General for audit, investigatory and review activities, as authorized by the Inspector General Act of 1978, not more than $11,500,000, to be derived from the railroad retirement accounts and railroad unemployment insurance account.Social security administrationPayments to social security trust fundsFor payment to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund, as provided under sections 201(m) and 1131(b)(2) of the Social Security Act, $11,000,000.Supplemental security income programFor carrying out titles XI and XVI of the Social Security Act, section 401 of Public Law 92–603, section 212 of Public Law 93–66, as amended, and section 405 of Public Law 95–216, including payment to the Social Security trust funds for administrative expenses incurred pursuant to section 201(g)(1) of the Social Security Act, $41,938,540,000, to remain available until expended: Provided, That any portion of the funds provided to a State in the current fiscal year and not obligated by the State during that year shall be returned to the Treasury: Provided further, That not more than $101,000,000 shall be available for research and demonstrations under sections 1110, 1115, and 1144 of the Social Security Act, and remain available through September 30, 2022.For making, after June 15 of the current fiscal year, benefit payments to individuals under title XVI of the Social Security Act, for unanticipated costs incurred for the current fiscal year, such sums as may be necessary.For making benefit payments under title XVI of the Social Security Act for the first quarter of fiscal year 2021, $19,900,000,000, to remain available until expended.Limitation on administrative expensesFor necessary expenses, including the hire of two passenger motor vehicles, and not to exceed $20,000 for official reception and representation expenses, not more than $12,940,945,000 may be expended, as authorized by section 201(g)(1) of the Social Security Act, from any one or all of the trust funds referred to in such section: Provided, That $2,400,000 shall be for the Social Security Advisory Board: Provided further, That $45,000,000 shall remain available until expended for information technology modernization, including related hardware and software infrastructure and equipment, and for administrative expenses directly associated with information technology modernization: Provided further, That $50,000,000 shall remain available through September 30, 2021, for activities to address the disability hearings backlog within the Office of Hearings Operations: Provided further, That unobligated balances of funds provided under this paragraph at the end of fiscal year 2020 not needed for fiscal year 2020 shall remain available until expended to invest in the Social Security Administration information technology and telecommunications hardware and software infrastructure, including related equipment and non-payroll administrative expenses associated solely with this information technology and telecommunications infrastructure: Provided further, That the Commissioner of Social Security shall notify the Committees on Appropriations of the House of Representatives and the Senate prior to making unobligated balances available under the authority in the previous proviso: Provided further, That reimbursement to the trust funds under this heading for expenditures for official time for employees of the Social Security Administration pursuant to 5 U.S.C. 7131, and for facilities or support services for labor organizations pursuant to policies, regulations, or procedures referred to in section 7135(b) of such title shall be made by the Secretary of the Treasury, with interest, from amounts in the general fund not otherwise appropriated, as soon as possible after such expenditures are made.Of the total amount made available in the first paragraph under this heading, not more than $1,582,000,000, to remain available through March 31, 2021, is for the costs associated with continuing disability reviews under titles II and XVI of the Social Security Act, including work-related continuing disability reviews to determine whether earnings derived from services demonstrate an individual's ability to engage in substantial gainful activity, for the cost associated with conducting redeterminations of eligibility under title XVI of the Social Security Act, for the cost of co-operative disability investigation units, and for the cost associated with the prosecution of fraud in the programs and operations of the Social Security Administration by Special Assistant United States Attorneys: Provided, That, of such amount, $273,000,000 is provided to meet the terms of section 251(b)(2)(B)(ii)(III) of the Balanced Budget and Emergency Deficit Control Act of 1985, as amended, and $1,309,000,000 is additional new budget authority specified for purposes of section 251(b)(2)(B) of such Act: Provided further, That, of the additional new budget authority described in the preceding proviso, up to $10,000,000 may be transferred to the Office of Inspector General, Social Security Administration, for the cost of jointly operated co-operative disability investigation units: Provided further, That such transfer authority is in addition to any other transfer authority provided by law: Provided further, That the Commissioner shall provide to the Congress (at the conclusion of the fiscal year) a report on the obligation and expenditure of these funds, similar to the reports that were required by section 103(d)(2) of Public Law 104–121 for fiscal years 1996 through 2002.In addition, $130,000,000 to be derived from administration fees in excess of $5.00 per supplementary payment collected pursuant to section 1616(d) of the Social Security Act or section 212(b)(3) of Public Law 93–66, which shall remain available until expended: Provided, That to the extent that the amounts collected pursuant to such sections in fiscal year 2020 exceed $130,000,000, the amounts shall be available in fiscal year 2021 only to the extent provided in advance in appropriations Acts.In addition, up to $1,000,000 to be derived from fees collected pursuant to section 303(c) of the Social Security Protection Act, which shall remain available until expended.Office of inspector general(including transfer of funds)For expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $30,000,000, together with not to exceed $75,500,000, to be transferred and expended as authorized by section 201(g)(1) of the Social Security Act from the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund.In addition, an amount not to exceed 3 percent of the total provided in this appropriation may be transferred from the Limitation on Administrative Expenses, Social Security Administration, to be merged with this account, to be available for the time and purposes for which this account is available: Provided, That notice of such transfers shall be transmitted promptly to the Committees on Appropriations of the House of Representatives and the Senate at least 15 days in advance of any transfer. VGeneral Provisions 501.(transfer of funds)The Secretaries of Labor, Health and Human Services, and Education are authorized to transfer unexpended balances of prior appropriations to accounts corresponding to current appropriations provided in this Act. Such transferred balances shall be used for the same purpose, and for the same periods of time, for which they were originally appropriated. 
502.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 503. (a)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, for the preparation, distribution, or use of any kit, pamphlet, booklet, publication, electronic communication, radio, television, or video presentation designed to support or defeat the enactment of legislation before the Congress or any State or local legislature or legislative body, except in presentation to the Congress or any State or local legislature itself, or designed to support or defeat any proposed or pending regulation, administrative action, or order issued by the executive branch of any State or local government, except in presentation to the executive branch of any State or local government itself. 
(b)No part of any appropriation contained in this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be used to pay the salary or expenses of any grant or contract recipient, or agent acting for such recipient, related to any activity designed to influence the enactment of legislation, appropriations, regulation, administrative action, or Executive order proposed or pending before the Congress or any State government, State legislature or local legislature or legislative body, other than for normal and recognized executive-legislative relationships or participation by an agency or officer of a State, local or tribal government in policymaking and administrative processes within the executive branch of that government. (c)The prohibitions in subsections (a) and (b) shall include any activity to advocate or promote any proposed, pending or future Federal, State or local tax increase, or any proposed, pending, or future requirement or restriction on any legal consumer product, including its sale or marketing, including but not limited to the advocacy or promotion of gun control. 
504.The Secretaries of Labor and Education are authorized to make available not to exceed $28,000 and $20,000, respectively, from funds available for salaries and expenses under titles I and III, respectively, for official reception and representation expenses; the Director of the Federal Mediation and Conciliation Service is authorized to make available for official reception and representation expenses not to exceed $5,000 from the funds available for Federal Mediation and Conciliation Service, Salaries and Expenses; and the Chairman of the National Mediation Board is authorized to make available for official reception and representation expenses not to exceed $5,000 from funds available for National Mediation Board, Salaries and Expenses. 505.When issuing statements, press releases, requests for proposals, bid solicitations and other documents describing projects or programs funded in whole or in part with Federal money, all grantees receiving Federal funds included in this Act, including but not limited to State and local governments and recipients of Federal research grants, shall clearly state— 
(1)the percentage of the total costs of the program or project which will be financed with Federal money; (2)the dollar amount of Federal funds for the project or program; and 
(3)percentage and dollar amount of the total costs of the project or program that will be financed by non-governmental sources. 506. (a)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for any abortion. 
(b)None of the funds appropriated in this Act, and none of the funds in any trust fund to which funds are appropriated in this Act, shall be expended for health benefits coverage that includes coverage of abortion. (c)The term health benefits coverage means the package of services covered by a managed care provider or organization pursuant to a contract or other arrangement. 
507. 
(a)The limitations established in the preceding section shall not apply to an abortion— (1)if the pregnancy is the result of an act of rape or incest; or 
(2)in the case where a woman suffers from a physical disorder, physical injury, or physical illness, including a life-endangering physical condition caused by or arising from the pregnancy itself, that would, as certified by a physician, place the woman in danger of death unless an abortion is performed. (b)Nothing in the preceding section shall be construed as prohibiting the expenditure by a State, locality, entity, or private person of State, local, or private funds (other than a State's or locality's contribution of Medicaid matching funds). 
(c)Nothing in the preceding section shall be construed as restricting the ability of any managed care provider from offering abortion coverage or the ability of a State or locality to contract separately with such a provider for such coverage with State funds (other than a State's or locality's contribution of Medicaid matching funds). (d) (1)None of the funds made available in this Act may be made available to a Federal agency or program, or to a State or local government, if such agency, program, or government subjects any institutional or individual health care entity to discrimination on the basis that the health care entity does not provide, pay for, provide coverage of, or refer for abortions. 
(2)In this subsection, the term health care entity includes an individual physician or other health care professional, a hospital, a provider-sponsored organization, a health maintenance organization, a health insurance plan, or any other kind of health care facility, organization, or plan. 508. (a)None of the funds made available in this Act may be used for— 
(1)the creation of a human embryo or embryos for research purposes; or (2)research in which a human embryo or embryos are destroyed, discarded, or knowingly subjected to risk of injury or death greater than that allowed for research on fetuses in utero under 45 CFR 46.204(b) and section 498(b) of the Public Health Service Act (42 U.S.C. 289g(b)). 
(b)For purposes of this section, the term human embryo or embryos includes any organism, not protected as a human subject under 45 CFR 46 as of the date of the enactment of this Act, that is derived by fertilization, parthenogenesis, cloning, or any other means from one or more human gametes or human diploid cells. 509. (a)None of the funds made available in this Act may be used for any activity that promotes the legalization of any drug or other substance included in schedule I of the schedules of controlled substances established under section 202 of the Controlled Substances Act except for normal and recognized executive-congressional communications. 
(b)The limitation in subsection (a) shall not apply when there is significant medical evidence of a therapeutic advantage to the use of such drug or other substance or that federally sponsored clinical trials are being conducted to determine therapeutic advantage. 510.None of the funds made available in this Act may be obligated or expended to enter into or renew a contract with an entity if— 
(1)such entity is otherwise a contractor with the United States and is subject to the requirement in 38 U.S.C. 4212(d) regarding submission of an annual report to the Secretary of Labor concerning employment of certain veterans; and (2)such entity has not submitted a report as required by that section for the most recent year for which such requirement was applicable to such entity. 
511.None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriation Act. 512.None of the funds made available by this Act to carry out the Library Services and Technology Act may be made available to any library covered by paragraph (1) of section 224(f) of such Act, as amended by the Children's Internet Protection Act, unless such library has made the certifications required by paragraph (4) of such section. 
513. 
(a)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2020, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— (1)creates new programs; 
(2)eliminates a program, project, or activity; (3)increases funds or personnel by any means for any project or activity for which funds have been denied or restricted; 
(4)contracts out or privatizes any functions or activities presently performed by Federal employees;unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier, and are notified in writing 10 days in advance of such reprogramming. (b)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2020, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds in excess of $500,000 or 10 percent, whichever is less, that— 
(1)augments existing programs, projects (including construction projects), or activities; (2)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or 
(3)results from any general savings from a reduction in personnel which would result in a change in existing programs, activities, or projects as approved by Congress;unless the Committees on Appropriations of the House of Representatives and the Senate are consulted 15 days in advance of such reprogramming or of an announcement of intent relating to such reprogramming, whichever occurs earlier, and are notified in writing 10 days in advance of such reprogramming. (c)None of the funds provided under this Act, or provided under previous appropriations Acts to the agencies funded by this Act that remain available for obligation or expenditure in fiscal year 2020, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditure that— 
(1)relocates an office or employees; (2)reorganizes or renames offices; or 
(3)reorganizes programs or activities;unless the relocation, renaming, or reorganization was included in the President’s fiscal year 2020 budget proposal, including the accompanying justification documents submitted to the Committees on Appropriations of the House of Representatives and the Senate, and such committees are consulted at least 15 days in advance of such relocation, renaming, or reorganization. 514. (a)None of the funds made available in this Act may be used to request that a candidate for appointment to a Federal scientific advisory committee disclose the political affiliation or voting history of the candidate or the position that the candidate holds with respect to political issues not directly related to and necessary for the work of the committee involved. 
(b)None of the funds made available in this Act may be used to disseminate information that is deliberately false or misleading. 515.Within 45 days of enactment of this Act, each department and related agency funded through this Act shall submit an operating plan that details at the program, project, and activity level any funding allocations for fiscal year 2020 that are different than those specified in this Act, the accompanying detailed table in the joint explanatory statement accompanying this Act or the fiscal year 2020 budget request. 
516.The Secretaries of Labor, Health and Human Services, and Education shall each prepare and submit to the Committees on Appropriations of the House of Representatives and the Senate a report on the number and amount of contracts, grants, and cooperative agreements exceeding $500,000, individually or in total at the program, project, or activity level, in value and awarded by the Department on a non-competitive basis during each quarter of fiscal year 2020, but not to include grants awarded on a formula basis or directed by law. Such report shall include the name of the contractor or grantee, the amount of funding, the governmental purpose, including a justification for issuing the award on a non-competitive basis. Such report shall be transmitted to the Committees within 30 days after the end of the quarter for which the report is submitted. 517.None of the funds appropriated in this Act shall be expended or obligated by the Commissioner of Social Security, for purposes of administering Social Security benefit payments under title II of the Social Security Act, to process any claim for credit for a quarter of coverage based on work performed under a social security account number that is not the claimant's number and the performance of such work under such number has formed the basis for a conviction of the claimant of a violation of section 208(a)(6) or (7) of the Social Security Act. 
518.None of the funds appropriated by this Act may be used by the Commissioner of Social Security or the Social Security Administration to pay the compensation of employees of the Social Security Administration to administer Social Security benefit payments, under any agreement between the United States and Mexico establishing totalization arrangements between the social security system established by title II of the Social Security Act and the social security system of Mexico, which would not otherwise be payable but for such agreement. 519. (a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. 
(b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 520.For purposes of carrying out Executive Order No. 13589, Office of Management and Budget Memorandum M–12–12 dated May 11, 2012, and requirements contained in the annual appropriations bills relating to conference attendance and expenditures: 
(1)the operating divisions of HHS shall be considered independent agencies; and (2)attendance at and support for scientific conferences shall be tabulated separately from and not included in agency totals. 
521.Federal agencies funded under this Act shall clearly state within the text, audio, or video used for advertising or educational purposes, including emails or Internet postings, that the communication is printed, published, or produced and disseminated at U.S. taxpayer expense. The funds used by a Federal agency to carry out this requirement shall be derived from amounts made available to the agency for advertising or other communications regarding the programs and activities of the agency. 522. (a)Federal agencies may use Federal discretionary funds that are made available in this Act to carry out up to 10 Performance Partnership Pilots. Such Pilots shall be governed by the provisions of section 526 of division H of Public Law 113–76, except that in carrying out such Pilots section 526 shall be applied by substituting Fiscal Year 2020 for Fiscal Year 2014 in the title of subsection (b) and by substituting September 30, 2024 for September 30, 2018 each place it appears: Provided, That such pilots shall include communities that have experienced civil unrest. 
(b)In addition, Federal agencies may use Federal discretionary funds that are made available in this Act to participate in Performance Partnership Pilots that are being carried out pursuant to the authority provided by section 526 of division H of Public Law 113–76, section 524 of division G of Public Law 113–235, section 525 of division H of Public Law 114–113, section 525 of division H of Public Law 115–31, and section 525 of division H of Public Law 115–141. (c)Pilot sites selected under authorities in this Act and prior appropriations Acts may be granted by relevant agencies up to an additional 5 years to operate under such authorities. 
523.Not later than 30 days after the end of each calendar quarter, beginning with the first month of fiscal year 2020, the Departments of Labor, Health and Human Services and Education and the Social Security Administration shall provide the Committees on Appropriations of the House of Representatives and Senate a report on the status of balances of appropriations: Provided, That for balances that are unobligated and uncommitted, committed, and obligated but unexpended, the monthly reports shall separately identify the amounts attributable to each source year of appropriation (beginning with fiscal year 2012, or, to the extent feasible, earlier fiscal years) from which balances were derived. 524.Of the unobligated balances made available for purposes of carrying out section 2105(a)(3) of the Social Security Act, $7,715,000,000 shall not be available for obligation in this fiscal year. 
525. 
(a) 
(1)The Secretary of Homeland Security, after appropriate consultation with the Secretary of Labor and appropriate employers, shall develop, through notice and comment rulemaking, a process to provide quarterly allocation of visas issued pursuant to petitions submitted by employers for individuals to be admitted under section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)). (2)In developing the process described in paragraph (1), the Secretary shall ensure that— 
(A)all such petitions are submitted to the Secretary not later than 45 days before the first day of the quarter during which the requested beneficiaries are expected to begin their employment with the employer; and (B)all decisions to approve or deny a petition are made not later than 15 days before the first date of employment specified in the petition. 
(b)Subject to subsection (c), for fiscal year 2021, and every fiscal year thereafter, of the visas authorized under section 214(g)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(1)(B)), the Secretary of Homeland Security shall issue— (1)not more than 14 percent to aliens whose employment is scheduled to begin during the first quarter of the fiscal year; 
(2)not more than 45 percent (plus any visas authorized, but not issued, under paragraph (1)) to aliens whose employment is scheduled to begin during the second quarter of the fiscal year; (3)not more than 39 percent (plus any visas authorized, but not issued, under paragraphs (1) and (2)) to aliens whose employment is scheduled to begin during the third quarter of the fiscal year; and 
(4)not more than 2 percent (plus any visas authorized, but not issued, under paragraph (1), (2), and (3)) to aliens whose employment is scheduled to begin during the fourth quarter of the fiscal year. (c)Not later than 2 years after the date of the enactment of this Act, and every 2 years thereafter, the Secretary of Homeland Security, in the Secretary’s sole and unreviewable discretion, and after consultation with the Secretary of Labor, shall— 
(1)compare the quarterly allocation of visas under subsection (b) to the actual need for individuals to be admitted under section 101(a)(15)(H)(ii)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(b)) in each quarter; and (2)adjust the quarterly allocation of such visas accordingly. 
(d)For each calendar quarter subject to the visa allocation process set forth in subsection (b) or (c), if the total number of visas requested by employers whose petitions meet the standards for approval exceeds the total number of visas available for such employers, the Secretary shall ensure that each such petition is approved for a minimum number of visas, which shall be calculated based on the ratio between the total number of visas requested by such employers and the total number of visas available. (e)Effective October 1, 2020, section 214(g)(10) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(10)) is repealed. 
(f)Section 214(c)(14)(C) of the Immigration and Nationality Act (8 U.S.C. 1184(c)(14)(C)) is amended to read as follows:  (C)In determining the level of penalties to be assessed under subparagraph (A), the highest penalties shall be reserved for— 
(i)willful failures to meet any of the conditions of the petition that involve harm to United States workers; and (ii)willful misrepresentations of the number of necessary nonimmigrants in an application for temporary labor certification in support of a petition for nonimmigrants described in section 101(a)(15)(H)(ii)(b).. 
526.None of the funds made available by this Act may be used to replace or diminish the quality of care provided by Medicare Advantage (as established in title 42, chapter 7, subchapter XVIII, part C of the United States Code) and the TRICARE program (as defined in section 1072 of title 10 of the United States Code). 527.Except as expressly provided otherwise, any reference to this Act contained in this division shall be treated as referring only to the provisions of this division. 
528.Any reference to a report accompanying this Act contained in this division shall be treated as a reference to House Report 116–62. The effect of such Report shall be limited to this division and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, this division.  529.None of the funds made available by this Act may be used to finalize or implement the proposed rule entitled Occupational Exposure to Beryllium and Beryllium Compounds in Construction and Shipyard Sectors published by the Department of Labor in the Federal Register on June 27, 2017 (82 Fed Reg. 29182 et seq.).  
530.None of the funds made available by this Act may be used to— (1)alter or terminate the Interagency Agreement between the United States Department of Labor and the United States Department of Agriculture governing the funding, establishment, and operation of Job Corps Civilian Conservation Centers (or any agreement of the same substance); or 
(2)close any of the following Civilian Conservation Centers: (A)Angell Job Corps Civilian Conversation Center. 
(B)Boxelder Job Corps Civilian Conservation Center. (C)Centennial Job Corps Civilian Conservation Center. 
(D)Collbran Job Corps Civilian Conservation Center. (E)Columbia Basin Job Corps Basin Civilian Conservation Center. 
(F)Curlew Job Corps Civilian Conservation Center. (G)Great Onyx Job Corps Civilian Conservation Center. 
(H)Harpers Ferry Job Corps Civilian Conservation Center. (I)Lyndon B. Johnson Job Corps Civilian Conservation Center. 
(J)Jacobs Creek Job Corps Civilian Conservation Center. (K)Mingo Job Corps Civilian Conservation Center. 
(L)Pine Ridge Job Corps Civilian Conservation Center. (M)Schenck Job Corps Civilian Conservation Center. 
(N)Trapper Creek Job Corps Civilian Conservation Center. (O)Weber Basin Job Corps Civilian Conservation Center. 
(P)Wolf Creek Job Corps Civilian Conservation Center. (Q)Anaconda Job Corps Civilian Conservation Center. 
(R)Blackwell Job Corps Civilian Conservation Center. (S)Cass Job Corps Civilian Conservation Center. 
(T)Flatwoods Job Corps Civilian Conservation Center. (U)Fort Simcoe Job Corps Civilian Conservation Center. 
(V)Frenchburg Job Corps Civilian Conservation Center. (W)Oconaluftee Job Corps Civilian Conservation Center. 
(X)Pine Knot Job Corps Civilian Conservation Center. (Y)Timber Lake Job Corps Civilian Conservation Center.  
531.None of the funds made available by this Act may be used to implement, administer, or enforce the rule entitled Short-Term, Limited Duration Insurance published by the Department of the Treasury, the Department of Labor, and the Department of Health and Human Services in the Federal Register on August 3, 2018 (83 Fed. Reg. 38212).  532.None of the funds made available by this Act may be used in contravention of section 203 of the Department of Education Organization Act (20 U.S.C. 3413). 
533.None of the funds made available by this Act may be used to convene an ethics advisory board authorized under section 492A of the Public Health Service Act with regard to research grant applications or current research projects in the competitive renewal process that propose to use human fetal tissue.This Act may be cited as the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2020. CDepartment of Defense Appropriations Act, 2020 The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, for military functions administered by the Department of Defense and for other purposes, namely: 
IMILITARY PERSONNELMilitary personnel, armyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Army on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $42,314,762,000.Military personnel, navyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Navy on active duty (except members of the Reserve provided for elsewhere), midshipmen, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $31,679,229,000 (increased by $2,000,000) (reduced by $2,000,000).Military personnel, marine corpsFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Marine Corps on active duty (except members of the Reserve provided for elsewhere); and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $14,064,751,000.Military personnel, air forceFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Air Force on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $31,082,769,000.Reserve personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army Reserve on active duty under sections 10211, 10302, and 7038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $4,847,321,000.Reserve personnel, navyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Navy Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $2,113,357,000.Reserve personnel, marine corpsFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Marine Corps Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and for members of the Marine Corps platoon leaders class, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $829,124,000.Reserve personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air Force Reserve on active duty under sections 10211, 10305, and 9038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $1,993,280,000.National guard personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army National Guard while on duty under section 10211, 10302, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $8,664,535,000.National guard personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air National Guard on duty under section 10211, 10305, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $4,032,521,000. IIOperation and maintenanceOperation and maintenance, armyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Army, as authorized by law, $41,449,293,000 (increased by $2,000,000) (increased by $5,000,000): Provided, That not to exceed $12,478,000 can be used for emergencies and extraordinary expenses, to be expended upon the approval or authority of the Secretary of the Army, and payments may be made on his certificate of necessity for confidential military purposes.Operation and maintenance, navyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Navy and the Marine Corps, as authorized by law, $51,417,389,000 (reduced by $4,300,000) (increased by $4,300,000) (reduced by $3,000,000): Provided, That not to exceed $15,055,000 can be used for emergencies and extraordinary expenses, to be expended upon the approval or authority of the Secretary of the Navy, and payments may be made on his certificate of necessity for confidential military purposes.Operation and maintenance, marine corpsFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Marine Corps, as authorized by law, $7,945,854,000.Operation and maintenance, air forceFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Air Force, as authorized by law, $44,662,729,000 (increased by $8,500,000) (reduced by $3,000,000): Provided, That not to exceed $7,699,000 can be used for emergencies and extraordinary expenses, to be expended upon the approval or authority of the Secretary of the Air Force, and payments may be made on his certificate of necessity for confidential military purposes.Operation and maintenance, space force For expenses, not otherwise provided for, necessary to study and refine plans for the potential establishment of a Space Force as a branch of the Armed Forces, $15,000,000 (reduced by $1,500,000): Provided, That nothing in this provision shall be construed to authorize the establishment of a Space Force.Operation and maintenance, defense-Wide(including transfer of funds)For expenses, not otherwise provided for, necessary for the operation and maintenance of activities and agencies of the Department of Defense (other than the military departments), as authorized by law, $37,238,522,000 (increased by $4,356,000) (reduced by $4,356,000) (increased by $200,000) (reduced by $200,000) (reduced by $8,500,000) (reduced by $2,000,000) (reduced by $2,000,000) (increased by $5,000,000) (reduced by $5,000,000) (reduced by $6,000,000) (reduced by $7,700,000) (reduced by $20,000,000) (reduced by $10,000,000) (increased by $10,000,000) (reduced by $16,000,000) (reduced by $8,000,000) (reduced by $5,000,000) (reduced by $4,000,000) (reduced by $5,000,000) (increased by $2,000,000) (reduced by $2,000,000) (reduced by $3,000,000) (reduced by $5,000,000) (increased by $5,000,000) (reduced by $9,000,000) (reduced by $500,000) (increased by $500,000) (reduced by $1,000,000) (increased by $1,000,000) (reduced by $13,000,000) (increased by $13,000,000) (reduced by $10,000,000):Provided, That not more than $6,859,000 may be used for the Combatant Commander Initiative Fund authorized under section 166a of title 10, United States Code: Provided further, That not to exceed $36,000,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of Defense, and payments may be made on his certificate of necessity for confidential military purposes: Provided further, That of the funds provided under this heading, not less than $44,500,000 shall be made available for the Procurement Technical Assistance Cooperative Agreement Program, of which not less than $4,500,000 shall be available for centers defined in 10 U.S.C. 2411(1)(D): Provided further, That none of the funds appropriated or otherwise made available by this Act may be used to plan or implement the consolidation of a budget or appropriations liaison office of the Office of the Secretary of Defense, the office of the Secretary of a military department, or the service headquarters of one of the Armed Forces into a legislative affairs or legislative liaison office: Provided further, That $17,732,000, to remain available until expended, is available only for expenses relating to certain classified activities, and may be transferred as necessary by the Secretary of Defense to operation and maintenance appropriations or research, development, test and evaluation appropriations, to be merged with and to be available for the same time period as the appropriations to which transferred: Provided further, That any ceiling on the investment item unit cost of items that may be purchased with operation and maintenance funds shall not apply to the funds described in the preceding proviso: Provided further, That of the funds provided under this heading, $623,073,000, of which $155,768,000, to remain available until September 30, 2021, shall be available to provide support and assistance to foreign security forces or other groups or individuals to conduct, support or facilitate counterterrorism, crisis response, or other Department of Defense security cooperation programs: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act: Provided further, That of the funds made available under this heading for the Office of the Secretary of Defense, Policy, 10 percent shall be withheld from obligation until the Secretary of Defense submits the reports required under the heading “Counter-ISIS Train and Equip Fund” in the Department of Defense Appropriations Act, 2018 (division C of Public Law 115–141) and the Department of Defense Appropriations Act, 2019 (division A of Public Law 115–245).Operation and maintenance, army reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Army Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $3,009,594,000 (increased by $2,000,000).Operation and maintenance, navy reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Navy Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $1,110,116,000.Operation and maintenance, marine corps reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Marine Corps Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $294,076,000.Operation and maintenance, air force reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Air Force Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $3,356,685,000.Operation and maintenance, army national guardFor expenses of training, organizing, and administering the Army National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; hire of passenger motor vehicles; personnel services in the National Guard Bureau; travel expenses (other than mileage), as authorized by law for Army personnel on active duty, for Army National Guard division, regimental, and battalion commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau; supplying and equipping the Army National Guard as authorized by law; and expenses of repair, modification, maintenance, and issue of supplies and equipment (including aircraft), $7,448,536,000 (increased by $2,000,000).Operation and maintenance, air national guardFor expenses of training, organizing, and administering the Air National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; transportation of things, hire of passenger motor vehicles; supplying and equipping the Air National Guard, as authorized by law; expenses for repair, modification, maintenance, and issue of supplies and equipment, including those furnished from stocks under the control of agencies of the Department of Defense; travel expenses (other than mileage) on the same basis as authorized by law for Air National Guard personnel on active Federal duty, for Air National Guard commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau, $6,592,589,000 (reduced by $2,500,000) (increased by $2,500,000).United states court of appeals for the armed forcesFor salaries and expenses necessary for the United States Court of Appeals for the Armed Forces, $14,771,000, of which not to exceed $5,000 may be used for official representation purposes.Environmental restoration, army(including transfer of funds)For the Department of the Army, $235,809,000 (increased by $5,000,000), to remain available until transferred: Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Army, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, navy(including transfer of funds)For the Department of the Navy, $365,883,000 (increased by $5,000,000), to remain available until transferred: Provided, That the Secretary of the Navy shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Navy, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Navy, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, air force(including transfer of funds)For the Department of the Air Force, $365,808,000 (increased by $5,000,000), to remain available until transferred: Provided, That the Secretary of the Air Force shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Air Force, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Air Force, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, defense-Wide(including transfer of funds)For the Department of Defense, $19,002,000, to remain available until transferred: Provided, That the Secretary of Defense shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of Defense, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of Defense, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Environmental restoration, formerly used defense sites(including transfer of funds)For the Department of the Army, $260,499,000, to remain available until transferred: Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris at sites formerly used by the Department of Defense, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act.Overseas humanitarian, disaster, and civic aidFor expenses relating to the Overseas Humanitarian, Disaster, and Civic Aid programs of the Department of Defense (consisting of the programs provided under sections 401, 402, 404, 407, 2557, and 2561 of title 10, United States Code), $117,663,000, to remain available until September 30, 2021.Cooperative threat reduction accountFor assistance, including assistance provided by contract or by grants, under programs and activities of the Department of Defense Cooperative Threat Reduction Program authorized under the Department of Defense Cooperative Threat Reduction Act, $353,700,000 (increased by $20,000,000), to remain available until September 30, 2022.department of defense acquisition workforce development fundFor the Department of Defense Acquisition Workforce Development Fund, $400,000,000, to remain available for obligation until September 30, 2020: Provided, That no other amounts may be otherwise credited or transferred to the Fund, or deposited into the Fund, in fiscal year 2019 pursuant to section 1705(d) of title 10, United States Code. IIIProcurementAircraft procurement, armyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $3,689,720,000, to remain available for obligation until September 30, 2022.Missile procurement, armyFor construction, procurement, production, modification, and modernization of missiles, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $3,218,272,000, to remain available for obligation until September 30, 2022.Procurement of weapons and tracked combat vehicles, armyFor construction, procurement, production, and modification of weapons and tracked combat vehicles, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $4,849,373,000, to remain available for obligation until September 30, 2022.Procurement of ammunition, armyFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $2,583,895,000, to remain available for obligation until September 30, 2022.Other procurement, armyFor construction, procurement, production, and modification of vehicles, including tactical, support, and non-tracked combat vehicles; the purchase of passenger motor vehicles for replacement only; communications and electronic equipment; other support equipment; spare parts, ordnance, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $7,583,678,000, to remain available for obligation until September 30, 2022.Aircraft procurement, navyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $18,971,913,000, to remain available for obligation until September 30, 2022.Weapons procurement, navyFor construction, procurement, production, modification, and modernization of missiles, torpedoes, other weapons, and related support equipment including spare parts, and accessories therefor; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $4,061,797,000 (reduced by $7,500,000) (increased by $7,500,000), to remain available for obligation until September 30, 2022.Procurement of ammunition, navy and marine corpsFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $848,782,000, to remain available for obligation until September 30, 2022.Shipbuilding and conversion, navyFor expenses necessary for the construction, acquisition, or conversion of vessels as authorized by law, including armor and armament thereof, plant equipment, appliances, and machine tools and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; procurement of critical, long lead time components and designs for vessels to be constructed or converted in the future; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, as follows:  Ohio Replacement Submarine (AP), $1,611,989,000;   Carrier Replacement Program, $2,066,000,000;   Virginia Class Submarine, $4,192,346,000;  Virginia Class Submarine (AP), $4,266,552,000; CVN Refueling Overhauls, $667,926,000;  CVN Refueling Overhauls (AP), $16,900,000;   DDG–1000 Program, $155,944,000;   DDG–51 Destroyer, $5,015,295,000;   DDG–51 Destroyer (AP), $224,028,000;   FFG-Frigate, $1,281,177,000;   TAO Fleet Oiler, $981,215,000;   TAO Fleet Oiler (AP), $73,000,000;   Towing, Salvage, and Rescue Ship, $150,282,000;   LCU 1700, $83,670,000;   Ship to Shore Connector, $65,000,000;   Service Craft, $56,289,000;   For outfitting, post delivery, conversions, and first destination transportation, $736,243,000; and   Completion of Prior Year Shipbuilding Programs, $55,700,000. In all: $21,699,556,000, to remain available for obligation until September 30, 2024: Provided, That additional obligations may be incurred after September 30, 2024, for engineering services, tests, evaluations, and other such budgeted work that must be performed in the final stage of ship construction: Provided further, That none of the funds provided under this heading for the construction or conversion of any naval vessel to be constructed in shipyards in the United States shall be expended in foreign facilities for the construction of major components of such vessel: Provided further, That none of the funds provided under this heading shall be used for the construction of any naval vessel in foreign shipyards: Provided further, That funds appropriated or otherwise made available by this Act for production of the common missile compartment of nuclear-powered vessels may be available for multiyear procurement of critical components to support continuous production of such compartments only in accordance with the provisions of subsection (i) of section 2218a of title 10, United States Code (as added by section 1023 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328)).Other procurement, navyFor procurement, production, and modernization of support equipment and materials not otherwise provided for, Navy ordnance (except ordnance for new aircraft, new ships, and ships authorized for conversion); the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $9,123,068,000, to remain available for obligation until September 30, 2022. Procurement, marine corpsFor expenses necessary for the procurement, manufacture, and modification of missiles, armament, military equipment, spare parts, and accessories therefor; plant equipment, appliances, and machine tools, and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; vehicles for the Marine Corps, including the purchase of passenger motor vehicles for replacement only; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, $2,838,151,000, to remain available for obligation until September 30, 2022.Aircraft procurement, air forceFor construction, procurement, and modification of aircraft and equipment, including armor and armament, specialized ground handling equipment, and training devices, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $18,082,933,000, to remain available for obligation until September 30, 2022.Missile procurement, air forceFor construction, procurement, and modification of missiles, rockets, and related equipment, including spare parts and accessories therefor; ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $2,789,287,000, to remain available for obligation until September 30, 2022. Space procurement, air forceFor construction, procurement, and modification of spacecraft, rockets, and related equipment, including spare parts and accessories therefor; ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $2,368,443,000, to remain available for obligation until September 30, 2022.Procurement of ammunition, air forceFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,602,761,000, to remain available for obligation until September 30, 2022.Other procurement, air forceFor procurement and modification of equipment (including ground guidance and electronic control equipment, and ground electronic and communication equipment), and supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; lease of passenger motor vehicles; and expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon, prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $21,067,888,000 (reduced by $2,000,000), to remain available for obligation until September 30, 2022.Procurement, defense-WideFor expenses of activities and agencies of the Department of Defense (other than the military departments) necessary for procurement, production, and modification of equipment, supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, equipment, and installation thereof in such plants, erection of structures, and acquisition of land for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $5,100,866,000, to remain available for obligation until September 30, 2022.Defense production act purchasesFor activities by the Department of Defense pursuant to sections 108, 301, 302, and 303 of the Defense Production Act of 1950 (50 U.S.C. 4518, 4531, 4532, and 4533), $64,393,000, to remain available until expended. IVResearch, development, test and evaluationResearch, development, test and evaluation, armyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $12,046,783,000 (increased by $4,800,000) (reduced by $1,000,000) (increased by $4,000,000) (increased by $2,500,000) (increased by $9,000,000), to remain available for obligation until September 30, 2021. Research, development, test and evaluation, navyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $19,140,865,000 (increased by $8,000,000) (increased by $5,000,000) (reduced by $5,000,000) (increased by $5,000,000) (increased by $10,000,000), to remain available for obligation until September 30, 2021. Provided, That funds appropriated in this paragraph which are available for the V–22 may be used to meet unique operational requirements of the Special Operations Forces.Research, development, test and evaluation, air forceFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $44,554,256,000 (reduced by $9,500,000) (increased by $9,500,000) (increased by $5,000,000), to remain available for obligation until September 30, 2021. Research, development, test and evaluation, defense-WideFor expenses of activities and agencies of the Department of Defense (other than the military departments), necessary for basic and applied scientific research, development, test and evaluation; advanced research projects as may be designated and determined by the Secretary of Defense, pursuant to law; maintenance, rehabilitation, lease, and operation of facilities and equipment, $24,492,308,000 (reduced by $10,000,000) (reduced by $4,800,000) (increased by $1,000,000) (reduced by $4,000,000) (increased by $4,000,000) (increased by $1,500,000) (increased by $3,000,000) (reduced by $6,000,000) (increased by $3,000,000) (reduced by $2,500,000) (increased by $3,000,000) (reduced by $10,000,000) (increased by $2,000,000) (increased by $5,000,000) (reduced by $5,000,000), to remain available for obligation until September 30, 2021.Operational test and evaluation, defenseFor expenses, not otherwise provided for, necessary for the independent activities of the Director, Operational Test and Evaluation, in the direction and supervision of operational test and evaluation, including initial operational test and evaluation which is conducted prior to, and in support of, production decisions; joint operational testing and evaluation; and administrative expenses in connection therewith, $221,200,000, to remain available for obligation until September 30, 2021.  VRevolving and management fundsDefense working capital fundsFor the Defense Working Capital Funds, $1,226,211,000.Defense counterintelligence and security agency working capital fund For the Defense Counterintelligence and Security Agency Working Capital Fund, $200,000,000.  VIOther department of defense programsDefense health programFor expenses, not otherwise provided for, for medical and health care programs of the Department of Defense as authorized by law, $33,476,039,000 (increased by $2,000,000) (increased by $2,000,000) (increased by $10,000,000) (increased by $10,000,000); of which $31,359,442,000, shall be for operation and maintenance, of which not to exceed 1 percent shall remain available for obligation until September 30, 2021, and of which up to $15,176,945,000 may be available for contracts entered into under the TRICARE program; of which $454,324,000, to remain available for obligation until September 30, 2022, shall be for procurement; and of which $1,662,273,000 (increased by $2,000,000) (increased by $2,000,000) (increased by $10,000,000) (increased by $10,000,000), to remain available for obligation until September 30, 2021, shall be for research, development, test and evaluation: Provided, That, notwithstanding any other provision of law, of the amount made available under this heading for research, development, test and evaluation, not less than $8,000,000 shall be available for HIV prevention educational activities undertaken in connection with United States military training, exercises, and humanitarian assistance activities conducted primarily in African nations: Provided further, That of the funds provided under this heading for research, development, test and evaluation, not less than $930,000,000 (increased by $10,000,000) shall be made available to the United States Army Medical Research and Materiel Command to carry out the congressionally directed medical research programs: Provided further, That the Secretary of Defense shall submit to the House and Senate Appropriations Committees quarterly reports on the current status of the deployment of the electronic health record: Provided further, That the Secretary of Defense shall provide notice to the House and Senate Appropriations Committees not later than 10 business days after delaying the proposed timeline of such deployment if such delay is longer than 1 week: Provided further, That the Comptroller General of the United States shall perform quarterly performance reviews of such deployment.Chemical agents and munitions destruction, defenseFor expenses, not otherwise provided for, necessary for the destruction of the United States stockpile of lethal chemical agents and munitions in accordance with the provisions of section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), and for the destruction of other chemical warfare materials that are not in the chemical weapon stockpile, $985,499,000, of which $107,351,000 shall be for operation and maintenance, of which no less than $52,452,000 shall be for the Chemical Stockpile Emergency Preparedness Program, consisting of $22,444,000 for activities on military installations and $30,008,000, to remain available until September 30, 2021, to assist State and local governments; $2,218,000 shall be for procurement, to remain available until September 30, 2022, of which not less than $2,218,000 shall be for the Chemical Stockpile Emergency Preparedness Program to assist State and local governments; and $875,930,000, to remain available until September 30, 2021, shall be for research, development, test and evaluation, of which $869,430,000 shall only be for the Assembled Chemical Weapons Alternatives program.Drug interdiction and counter-Drug Activities, defense(including transfer of funds)For drug interdiction and counter-drug activities of the Department of Defense, for transfer to appropriations available to the Department of Defense for military personnel of the reserve components serving under the provisions of title 10 and title 32, United States Code; for operation and maintenance; for procurement; and for research, development, test and evaluation, $816,755,000 (reduced by $3,000,000) (increased by $3,000,000), of which $517,171,000 shall be for counter-narcotics support; $121,922,000 (reduced by $3,000,000) (increased by $3,000,000) shall be for the drug demand reduction program; $172,291,000 shall be for the National Guard counter-drug program; and $5,371,000 shall be for the National Guard counter-drug schools program: Provided, That the funds appropriated under this heading shall be available for obligation for the same time period and for the same purpose as the appropriation to which transferred: Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority contained elsewhere in this Act: Provided further, That section 284 of title 10, United States Code, may only be carried out using amounts appropriated under this heading for counter-narcotics support: Provided further, That amounts appropriated under this heading for counter-narcotics support may not be used for the construction of fences pursuant to subsection (b)(7) of such section: Provided further, That the transfer authority contained in section 8005 in title VIII of this Act shall not apply to amounts made available under this heading: Provided further, That funds appropriated under this heading for counter-narcotics support may only be transferred 15 days following written notification to the congressional defense committees.Office of the inspector generalFor expenses and activities of the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $363,499,000, of which $360,201,000 shall be for operation and maintenance, of which not to exceed $700,000 is available for emergencies and extraordinary expenses to be expended on the approval or authority of the Inspector General, and payments may be made on the Inspector General's certificate of necessity for confidential military purposes; of which $333,000 to remain available for obligation until September 30, 2022, shall be for procurement; and of which $2,965,000, to remain available until September 30, 2021, shall be for research, development, test and evaluation. VIIRelated agenciesCentral intelligence agency retirement and disability system fundFor payment to the Central Intelligence Agency Retirement and Disability System Fund, to maintain the proper funding level for continuing the operation of the Central Intelligence Agency Retirement and Disability System, $514,000,000.Intelligence community management accountFor necessary expenses of the Intelligence Community Management Account, $558,000,000. VIIIGeneral provisions 8001.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress. 
8002.During the current fiscal year, provisions of law prohibiting the payment of compensation to, or employment of, any person not a citizen of the United States shall not apply to personnel of the Department of Defense: Provided, That salary increases granted to direct and indirect hire foreign national employees of the Department of Defense funded by this Act shall not be at a rate in excess of the percentage increase authorized by law for civilian employees of the Department of Defense whose pay is computed under the provisions of section 5332 of title 5, United States Code, or at a rate in excess of the percentage increase provided by the appropriate host nation to its own employees, whichever is higher: Provided further, That this section shall not apply to Department of Defense foreign service national employees serving at United States diplomatic missions whose pay is set by the Department of State under the Foreign Service Act of 1980: Provided further, That the limitations of this provision shall not apply to foreign national employees of the Department of Defense in the Republic of Turkey. 8003.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year, unless expressly so provided herein. 
8004.No more than 20 percent of the appropriations in this Act which are limited for obligation during the current fiscal year shall be obligated during the last 2 months of the fiscal year: Provided, That this section shall not apply to obligations for support of active duty training of reserve components or summer camp training of the Reserve Officers' Training Corps.(transfer of funds) 8005.Upon determination by the Secretary of Defense that such action is necessary in the national interest, he may, with the approval of the Office of Management and Budget, transfer not to exceed a total of $1,000,000,000 of working capital funds of the Department of Defense or funds made available in this Act to the Department of Defense for military functions (except military construction) between such appropriations or funds or any subdivision thereof, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: Provided, That such authority to transfer may not be used unless the Secretary of Defense and the head of each entity affected by such transfer certifies in writing to the congressional defense committees, as part of the applicable request for reprogramming required for such transfer, that the funds will be used for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: Provided further, That the Secretary of Defense shall notify the Congress promptly of all transfers made pursuant to this authority or any other authority in this Act: Provided further, That no part of the funds in this Act shall be available to prepare or present a request to the Committees on Appropriations for reprogramming of funds, unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which reprogramming is requested has been denied by the Congress: Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2020. 
8006. 
(a)With regard to the list of specific programs, projects, and activities (and the dollar amounts and adjustments to budget activities corresponding to such programs, projects, and activities) contained in the tables titled Explanation of Project Level Adjustments in the explanatory statement regarding this Act, the obligation and expenditure of amounts appropriated or otherwise made available in this Act for those programs, projects, and activities for which the amounts appropriated exceed the amounts requested are hereby required by law to be carried out in the manner provided by such tables to the same extent as if the tables were included in the text of this Act. (b)Amounts specified in the referenced tables described in subsection (a) shall not be treated as subdivisions of appropriations for purposes of section 8005 of this Act: Provided, That section 8005 shall apply when transfers of the amounts described in subsection (a) occur between appropriation accounts. 
8007. 
(a)Not later than 60 days after enactment of this Act, the Department of Defense shall submit a report to the congressional defense committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2020: Provided, That the report shall include— (1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; 
(2)a delineation in the table for each appropriation both by budget activity and program, project, and activity as detailed in the Budget Appendix; and (3)an identification of items of special congressional interest. 
(b)Notwithstanding section 8005 of this Act, none of the funds provided in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional defense committees, unless the Secretary of Defense certifies in writing to the congressional defense committees that such reprogramming or transfer is necessary as an emergency requirement: Provided, That this subsection shall not apply to transfers from the following appropriations accounts: (1)Environmental Restoration, Army; 
(2)Environmental Restoration, Navy; (3)Environmental Restoration, Air Force; 
(4)Environmental Restoration, Defense-Wide (5)Environmental Restoration, Formerly Used Defense Sites.(TRANSFER OF FUNDS) 
8008.During the current fiscal year, cash balances in working capital funds of the Department of Defense established pursuant to section 2208 of title 10, United States Code, may be maintained in only such amounts as are necessary at any time for cash disbursements to be made from such funds: Provided, That transfers may be made between such funds: Provided further, That transfers may be made between working capital funds and the Foreign Currency Fluctuations, Defense appropriation and the Operation and Maintenance appropriation accounts in such amounts as may be determined by the Secretary of Defense, with the approval of the Office of Management and Budget, except that such transfers may not be made unless the Secretary of Defense has notified the Congress of the proposed transfer: Provided further, That except in amounts equal to the amounts appropriated to working capital funds in this Act, no obligations may be made against a working capital fund to procure or increase the value of war reserve material inventory, unless the Secretary of Defense has notified the Congress prior to any such obligation. 8009.Funds appropriated by this Act may not be used to initiate a special access program without prior notification 30 calendar days in advance to the congressional defense committees. 
8010.None of the funds provided in this Act shall be available to initiate: (1) a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year of the contract or that includes an unfunded contingent liability in excess of $20,000,000; or (2) a contract for advance procurement leading to a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year, unless the congressional defense committees have been notified at least 30 days in advance of the proposed contract award: Provided, That no part of any appropriation contained in this Act shall be available to initiate a multiyear contract for which the economic order quantity advance procurement is not funded at least to the limits of the Government's liability: Provided further, That no part of any appropriation contained in this Act shall be available to initiate multiyear procurement contracts for any systems or component thereof if the value of the multiyear contract would exceed $500,000,000 unless specifically provided in this Act: Provided further, That no multiyear procurement contract can be terminated without 30-day prior notification to the congressional defense committees: Provided further, That the execution of multiyear authority shall require the use of a present value analysis to determine lowest cost compared to an annual procurement: Provided further, That none of the funds provided in this Act may be used for a multiyear contract executed after the date of the enactment of this Act unless in the case of any such contract— (1)the Secretary of Defense has submitted to Congress a budget request for full funding of units to be procured through the contract and, in the case of a contract for procurement of aircraft, that includes, for any aircraft unit to be procured through the contract for which procurement funds are requested in that budget request for production beyond advance procurement activities in the fiscal year covered by the budget, full funding of procurement of such unit in that fiscal year; 
(2)cancellation provisions in the contract do not include consideration of recurring manufacturing costs of the contractor associated with the production of unfunded units to be delivered under the contract; (3)the contract provides that payments to the contractor under the contract shall not be made in advance of incurred costs on funded units; and 
(4)the contract does not provide for a price adjustment based on a failure to award a follow-on contract. 8011.Within the funds appropriated for the operation and maintenance of the Armed Forces, funds are hereby appropriated pursuant to section 401 of title 10, United States Code, for humanitarian and civic assistance costs under chapter 20 of title 10, United States Code. Such funds may also be obligated for humanitarian and civic assistance costs incidental to authorized operations and pursuant to authority granted in section 401 of chapter 20 of title 10, United States Code, and these obligations shall be reported as required by section 401(d) of title 10, United States Code: Provided, That funds available for operation and maintenance shall be available for providing humanitarian and similar assistance by using Civic Action Teams in the Trust Territories of the Pacific Islands and freely associated states of Micronesia, pursuant to the Compact of Free Association as authorized by Public Law 99–239: Provided further, That upon a determination by the Secretary of the Army that such action is beneficial for graduate medical education programs conducted at Army medical facilities located in Hawaii, the Secretary of the Army may authorize the provision of medical services at such facilities and transportation to such facilities, on a nonreimbursable basis, for civilian patients from American Samoa, the Commonwealth of the Northern Mariana Islands, the Marshall Islands, the Federated States of Micronesia, Palau, and Guam. 
8012. 
(a)During the current fiscal year, the civilian personnel of the Department of Defense may not be managed on the basis of any end-strength, and the management of such personnel during that fiscal year shall not be subject to any constraint or limitation (known as an end-strength) on the number of such personnel who may be employed on the last day of such fiscal year. (b)The fiscal year 2021 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2021 Department of Defense budget request shall be prepared and submitted to the Congress as if subsections (a) and (b) of this provision were effective with regard to fiscal year 2021. 
(c)As required by section 1107 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2358 note) civilian personnel at the Department of Army Science and Technology Reinvention Laboratories may not be managed on the basis of the Table of Distribution and Allowances, and the management of the workforce strength shall be done in a manner consistent with the budget available with respect to such Laboratories. (d)Nothing in this section shall be construed to apply to military (civilian) technicians. 
8013.None of the funds made available by this Act shall be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before the Congress. 8014.None of the funds appropriated by this Act shall be available for the basic pay and allowances of any member of the Army participating as a full-time student and receiving benefits paid by the Secretary of Veterans Affairs from the Department of Defense Education Benefits Fund when time spent as a full-time student is credited toward completion of a service commitment: Provided, That this section shall not apply to those members who have reenlisted with this option prior to October 1, 1987: Provided further, That this section applies only to active components of the Army.(transfer of funds) 
8015.Funds appropriated in title III of this Act for the Department of Defense Pilot Mentor-Protege Program may be transferred to any other appropriation contained in this Act solely for the purpose of implementing a Mentor-Protege Program developmental assistance agreement pursuant to section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), as amended, under the authority of this provision or any other transfer authority contained in this Act. 8016.None of the funds in this Act may be available for the purchase by the Department of Defense (and its departments and agencies) of welded shipboard anchor and mooring chain 4 inches in diameter and under unless the anchor and mooring chain are manufactured in the United States from components which are substantially manufactured in the United States: Provided, That for the purpose of this section, the term manufactured shall include cutting, heat treating, quality control, testing of chain and welding (including the forging and shot blasting process): Provided further, That for the purpose of this section substantially all of the components of anchor and mooring chain shall be considered to be produced or manufactured in the United States if the aggregate cost of the components produced or manufactured in the United States exceeds the aggregate cost of the components produced or manufactured outside the United States: Provided further, That when adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis, the Secretary of the Service responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations that such an acquisition must be made in order to acquire capability for national security purposes. 
8017.None of the funds appropriated by this Act shall be used for the support of any nonappropriated funds activity of the Department of Defense that procures malt beverages and wine with nonappropriated funds for resale (including such alcoholic beverages sold by the drink) on a military installation located in the United States unless such malt beverages and wine are procured within that State, or in the case of the District of Columbia, within the District of Columbia, in which the military installation is located: Provided, That, in a case in which the military installation is located in more than one State, purchases may be made in any State in which the installation is located: Provided further, That such local procurement requirements for malt beverages and wine shall apply to all alcoholic beverages only for military installations in States which are not contiguous with another State: Provided further, That alcoholic beverages other than wine and malt beverages, in contiguous States and the District of Columbia shall be procured from the most competitive source, price and other factors considered. 8018.None of the funds available to the Department of Defense may be used to demilitarize or dispose of M–1 Carbines, M–1 Garand rifles, M–14 rifles, .22 caliber rifles, .30 caliber rifles, or M–1911 pistols, or to demilitarize or destroy small arms ammunition or ammunition components that are not otherwise prohibited from commercial sale under Federal law, unless the small arms ammunition or ammunition components are certified by the Secretary of the Army or designee as unserviceable or unsafe for further use. 
8019.No more than $500,000 of the funds appropriated or made available in this Act shall be used during a single fiscal year for any single relocation of an organization, unit, activity or function of the Department of Defense into or within the National Capital Region: Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the congressional defense committees that such a relocation is required in the best interest of the Government. 8020.Of the funds made available in this Act, $25,000,000 shall be available for incentive payments authorized by section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544): Provided, That a prime contractor or a subcontractor at any tier that makes a subcontract award to any subcontractor or supplier as defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code, shall be considered a contractor for the purposes of being allowed additional compensation under section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544) whenever the prime contract or subcontract amount is over $500,000 and involves the expenditure of funds appropriated by an Act making appropriations for the Department of Defense with respect to any fiscal year: Provided further, That notwithstanding section 1906 of title 41, United States Code, this section shall be applicable to any Department of Defense acquisition of supplies or services, including any contract and any subcontract at any tier for acquisition of commercial items produced or manufactured, in whole or in part, by any subcontractor or supplier defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code. 
8021.Funds appropriated by this Act for the Defense Media Activity shall not be used for any national or international political or psychological activities. 8022.During the current fiscal year, the Department of Defense is authorized to incur obligations of not to exceed $350,000,000 for purposes specified in section 2350j(c) of title 10, United States Code, in anticipation of receipt of contributions, only from the Government of Kuwait, under that section: Provided, That, upon receipt, such contributions from the Government of Kuwait shall be credited to the appropriations or fund which incurred such obligations. 
8023. 
(a)Of the funds made available in this Act, not less than $51,800,000 shall be available for the Civil Air Patrol Corporation, of which— (1)$37,233,000 shall be available from Operation and Maintenance, Air Force to support Civil Air Patrol Corporation operation and maintenance, readiness, counter-drug activities, and drug demand reduction activities involving youth programs; 
(2)$11,000,000 shall be available from Aircraft Procurement, Air Force; and (3)$3,567,000 shall be available from Other Procurement, Air Force for vehicle and communication equipment procurement. 
(b)The Secretary of the Air Force should waive reimbursement for any funds used by the Civil Air Patrol for counter-drug activities in support of Federal, State, and local government agencies. 8024. (a)None of the funds appropriated in this Act are available to establish a new Department of Defense (department) federally funded research and development center (FFRDC), either as a new entity, or as a separate entity administrated by an organization managing another FFRDC, or as a nonprofit membership corporation consisting of a consortium of other FFRDCs and other nonprofit entities. 
(b)No member of a Board of Directors, Trustees, Overseers, Advisory Group, Special Issues Panel, Visiting Committee, or any similar entity of a defense FFRDC, and no paid consultant to any defense FFRDC, except when acting in a technical advisory capacity, may be compensated for his or her services as a member of such entity, or as a paid consultant by more than one FFRDC in a fiscal year: Provided, That a member of any such entity referred to previously in this subsection shall be allowed travel expenses and per diem as authorized under the Federal Joint Travel Regulations, when engaged in the performance of membership duties. (c)Notwithstanding any other provision of law, none of the funds available to the department from any source during the current fiscal year may be used by a defense FFRDC, through a fee or other payment mechanism, for construction of new buildings not located on a military installation, for payment of cost sharing for projects funded by Government grants, for absorption of contract overruns, or for certain charitable contributions, not to include employee participation in community service and/or development. 
(d)Notwithstanding any other provision of law, of the funds available to the department during fiscal year 2020, not more than 6,100 staff years of technical effort (staff years) may be funded for defense FFRDCs: Provided, That this subsection shall not apply to staff years funded in the National Intelligence Program (NIP) and the Military Intelligence Program (MIP). (e)The Secretary of Defense shall, with the submission of the Department's fiscal year 2021 budget request, submit a report presenting the specific amounts of staff years of technical effort to be allocated for each defense FFRDC during that fiscal year and the associated budget estimates. 
(f)Notwithstanding any other provision of this Act, the total amount appropriated in this Act for FFRDCs is hereby increased by $26,800,000: Provided, That this subsection shall not apply to appropriations for the National Intelligence Program (NIP) and the Military Intelligence Program (MIP). 8025.None of the funds appropriated or made available in this Act shall be used to procure carbon, alloy, or armor steel plate for use in any Government-owned facility or property under the control of the Department of Defense which were not melted and rolled in the United States or Canada: Provided, That these procurement restrictions shall apply to any and all Federal Supply Class 9515, American Society of Testing and Materials (ASTM) or American Iron and Steel Institute (AISI) specifications of carbon, alloy or armor steel plate: Provided further, That the Secretary of the military department responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: Provided further, That these restrictions shall not apply to contracts which are in being as of the date of the enactment of this Act. 
8026.For the purposes of this Act, the term congressional defense committees means the Armed Services Committee of the House of Representatives, the Armed Services Committee of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the Senate, and the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives. 8027.During the current fiscal year, the Department of Defense may acquire the modification, depot maintenance and repair of aircraft, vehicles and vessels as well as the production of components and other Defense-related articles, through competition between Department of Defense depot maintenance activities and private firms: Provided, That the Senior Acquisition Executive of the military department or Defense Agency concerned, with power of delegation, shall certify that successful bids include comparable estimates of all direct and indirect costs for both public and private bids: Provided further, That Office of Management and Budget Circular A–76 shall not apply to competitions conducted under this section. 
8028. 
(a) 
(1)If the Secretary of Defense, after consultation with the United States Trade Representative, determines that a foreign country which is party to an agreement described in paragraph (2) has violated the terms of the agreement by discriminating against certain types of products produced in the United States that are covered by the agreement, the Secretary of Defense shall rescind the Secretary's blanket waiver of the Buy American Act with respect to such types of products produced in that foreign country. (2)An agreement referred to in paragraph (1) is any reciprocal defense procurement memorandum of understanding, between the United States and a foreign country pursuant to which the Secretary of Defense has prospectively waived the Buy American Act for certain products in that country. 
(b)The Secretary of Defense shall submit to the Congress a report on the amount of Department of Defense purchases from foreign entities in fiscal year 2020. Such report shall separately indicate the dollar value of items for which the Buy American Act was waived pursuant to any agreement described in subsection (a)(2), the Trade Agreement Act of 1979 (19 U.S.C. 2501 et seq.), or any international agreement to which the United States is a party. (c)For purposes of this section, the term Buy American Act means chapter 83 of title 41, United States Code. 
8029.During the current fiscal year, amounts contained in the Department of Defense Overseas Military Facility Investment Recovery Account established by section 2921(c)(1) of the National Defense Authorization Act of 1991 (Public Law 101–510; 10 U.S.C. 2687 note) shall be available until expended for the payments specified by section 2921(c)(2) of that Act. 8030. (a)Notwithstanding any other provision of law, the Secretary of the Air Force may convey at no cost to the Air Force, without consideration, to Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington relocatable military housing units located at Grand Forks Air Force Base, Malmstrom Air Force Base, Mountain Home Air Force Base, Ellsworth Air Force Base, and Minot Air Force Base that are excess to the needs of the Air Force. 
(b)The Secretary of the Air Force shall convey, at no cost to the Air Force, military housing units under subsection (a) in accordance with the request for such units that are submitted to the Secretary by the Operation Walking Shield Program on behalf of Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington. Any such conveyance shall be subject to the condition that the housing units shall be removed within a reasonable period of time, as determined by the Secretary. (c)The Operation Walking Shield Program shall resolve any conflicts among requests of Indian tribes for housing units under subsection (a) before submitting requests to the Secretary of the Air Force under subsection (b). 
(d)In this section, the term Indian tribe means any recognized Indian tribe included on the current list published by the Secretary of the Interior under section 104 of the Federally Recognized Indian Tribe Act of 1994 (Public Law 103–454; 108 Stat. 4792; 25 U.S.C. 5131). 8031.During the current fiscal year, appropriations which are available to the Department of Defense for operation and maintenance may be used to purchase items having an investment item unit cost of not more than $250,000. 
8032.None of the funds made available by this Act may be used to— (1)disestablish, or prepare to disestablish, a Senior Reserve Officers' Training Corps program in accordance with Department of Defense Instruction Number 1215.08, dated June 26, 2006; or 
(2)close, downgrade from host to extension center, or place on probation a Senior Reserve Officers' Training Corps program in accordance with the information paper of the Department of the Army titled Army Senior Reserve Officer's Training Corps (SROTC) Program Review and Criteria, dated January 27, 2014. 8033.Up to $14,000,000 of the funds appropriated under the heading Operation and Maintenance, Navy may be made available for the Asia Pacific Regional Initiative Program for the purpose of enabling the Pacific Command to execute Theater Security Cooperation activities such as humanitarian assistance, and payment of incremental and personnel costs of training and exercising with foreign security forces: Provided, That funds made available for this purpose may be used, notwithstanding any other funding authorities for humanitarian assistance, security assistance or combined exercise expenses: Provided further, That funds may not be obligated to provide assistance to any foreign country that is otherwise prohibited from receiving such type of assistance under any other provision of law. 
8034.The Secretary of Defense shall issue regulations to prohibit the sale of any tobacco or tobacco-related products in military resale outlets in the United States, its territories and possessions at a price below the most competitive price in the local community: Provided, That such regulations shall direct that the prices of tobacco or tobacco-related products in overseas military retail outlets shall be within the range of prices established for military retail system stores located in the United States. 8035. (a)During the current fiscal year, none of the appropriations or funds available to the Department of Defense Working Capital Funds shall be used for the purchase of an investment item for the purpose of acquiring a new inventory item for sale or anticipated sale during the current fiscal year or a subsequent fiscal year to customers of the Department of Defense Working Capital Funds if such an item would not have been chargeable to the Department of Defense Business Operations Fund during fiscal year 1994 and if the purchase of such an investment item would be chargeable during the current fiscal year to appropriations made to the Department of Defense for procurement. 
(b)The fiscal year 2021 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2021 Department of Defense budget shall be prepared and submitted to the Congress on the basis that any equipment which was classified as an end item and funded in a procurement appropriation contained in this Act shall be budgeted for in a proposed fiscal year 2021 procurement appropriation and not in the supply management business area or any other area or category of the Department of Defense Working Capital Funds. 8036.None of the funds appropriated by this Act for programs of the Central Intelligence Agency shall remain available for obligation beyond the current fiscal year, except for funds appropriated for the Reserve for Contingencies, which shall remain available until September 30, 2021: Provided, That funds appropriated, transferred, or otherwise credited to the Central Intelligence Agency Central Services Working Capital Fund during this or any prior or subsequent fiscal year shall remain available until expended: Provided further, That any funds appropriated or transferred to the Central Intelligence Agency for advanced research and development acquisition, for agent operations, and for covert action programs authorized by the President under section 503 of the National Security Act of 1947 (50 U.S.C. 3093) shall remain available until September 30, 2021. 
8037.Of the funds appropriated to the Department of Defense under the heading Operation and Maintenance, Defense-Wide, not less than $12,000,000 shall be made available only for the mitigation of environmental impacts, including training and technical assistance to tribes, related administrative support, the gathering of information, documenting of environmental damage, and developing a system for prioritization of mitigation and cost to complete estimates for mitigation, on Indian lands resulting from Department of Defense activities. 8038. (a)None of the funds appropriated in this Act may be expended by an entity of the Department of Defense unless the entity, in expending the funds, complies with the Buy American Act. For purposes of this subsection, the term Buy American Act means chapter 83 of title 41, United States Code. 
(b)If the Secretary of Defense determines that a person has been convicted of intentionally affixing a label bearing a Made in America inscription to any product sold in or shipped to the United States that is not made in America, the Secretary shall determine, in accordance with section 2410f of title 10, United States Code, whether the person should be debarred from contracting with the Department of Defense. (c)In the case of any equipment or products purchased with appropriations provided under this Act, it is the sense of the Congress that any entity of the Department of Defense, in expending the appropriation, purchase only American-made equipment and products, provided that American-made equipment and products are cost-competitive, quality competitive, and available in a timely fashion. 
8039. 
(a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used— (1)to establish a field operating agency; or 
(2)to pay the basic pay of a member of the Armed Forces or civilian employee of the department who is transferred or reassigned from a headquarters activity if the member or employee's place of duty remains at the location of that headquarters. (b)The Secretary of Defense or Secretary of a military department may waive the limitations in subsection (a), on a case-by-case basis, if the Secretary determines, and certifies to the Committees on Appropriations of the House of Representatives and the Senate that the granting of the waiver will reduce the personnel requirements or the financial requirements of the department. 
(c)This section does not apply to— (1)field operating agencies funded within the National Intelligence Program; 
(2)an Army field operating agency established to eliminate, mitigate, or counter the effects of improvised explosive devices, and, as determined by the Secretary of the Army, other similar threats; (3)an Army field operating agency established to improve the effectiveness and efficiencies of biometric activities and to integrate common biometric technologies throughout the Department of Defense; or 
(4)an Air Force field operating agency established to administer the Air Force Mortuary Affairs Program and Mortuary Operations for the Department of Defense and authorized Federal entities. 8040. (a)None of the funds appropriated by this Act shall be available to convert to contractor performance an activity or function of the Department of Defense that, on or after the date of the enactment of this Act, is performed by Department of Defense civilian employees unless— 
(1)the conversion is based on the result of a public-private competition that includes a most efficient and cost effective organization plan developed by such activity or function; (2)the Competitive Sourcing Official determines that, over all performance periods stated in the solicitation of offers for performance of the activity or function, the cost of performance of the activity or function by a contractor would be less costly to the Department of Defense by an amount that equals or exceeds the lesser of— 
(A)10 percent of the most efficient organization's personnel-related costs for performance of that activity or function by Federal employees; or (B)$10,000,000; and 
(3)the contractor does not receive an advantage for a proposal that would reduce costs for the Department of Defense by— (A)not making an employer-sponsored health insurance plan available to the workers who are to be employed in the performance of that activity or function under the contract; or 
(B)offering to such workers an employer-sponsored health benefits plan that requires the employer to contribute less towards the premium or subscription share than the amount that is paid by the Department of Defense for health benefits for civilian employees under chapter 89 of title 5, United States Code. (b) (1)The Department of Defense, without regard to subsection (a) of this section or subsection (a), (b), or (c) of section 2461 of title 10, United States Code, and notwithstanding any administrative regulation, requirement, or policy to the contrary shall have full authority to enter into a contract for the performance of any commercial or industrial type function of the Department of Defense that— 
(A)is included on the procurement list established pursuant to section 2 of the Javits-Wagner-O'Day Act (section 8503 of title 41, United States Code); (B)is planned to be converted to performance by a qualified nonprofit agency for the blind or by a qualified nonprofit agency for other severely handicapped individuals in accordance with that Act; or 
(C)is planned to be converted to performance by a qualified firm under at least 51 percent ownership by an Indian tribe, as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)), or a Native Hawaiian Organization, as defined in section 8(a)(15) of the Small Business Act (15 U.S.C. 637(a)(15)). (2)This section shall not apply to depot contracts or contracts for depot maintenance as provided in sections 2469 and 2474 of title 10, United States Code. 
(c)The conversion of any activity or function of the Department of Defense under the authority provided by this section shall be credited toward any competitive or outsourcing goal, target, or measurement that may be established by statute, regulation, or policy and is deemed to be awarded under the authority of, and in compliance with, subsection (h) of section 2304 of title 10, United States Code, for the competition or outsourcing of commercial activities. (RESCISSIONS)  8041.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That no amounts may be rescinded from amounts that were designated by the Congress for Overseas Contingency Operations/Global War on Terrorism or as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: Shipbuilding and Conversion, Navy: DDG–51 Destroyer, 2012/2020, $86,000,000; Shipbuilding and Conversion, Navy: LCAC SLEP, 2013/2020, $2,000,000; Missile Procurement, Army, 2018/2020, $14,056,000; Procurement of Weapons and Tracked Combat Vehicles, Army, 2018/2020, $97,000,000; Other Procurement, Army, 2018/2020, $10,685,000; Aircraft Procurement, Navy, 2018/2020, $126,079,000; Other Procurement, Navy, 2018/2020, $34,087,000; Procurement, Marine Corps, 2018/2020, $9,046,000; Aircraft Procurement, Air Force, 2018/2020, $160,200,000; Other Procurement, Air Force, 2018/2020, $26,000,000; Operation and Maintenance, Defense-Wide: DSCA Security Cooperation Account, 2019/2020, $21,314,000; Aircraft Procurement, Army, 2019/2021, $58,600,000; Procurement of Weapons and Tracked Combat Vehicles, 2019/2021, $87,567,000; Other Procurement, Army, 2019/2021, $75,173,000; Aircraft Procurement, Navy, 2019/2021, $501,616,000; Procurement of Ammunition, Navy and Marine Corps, 2019/2021, $22,000,000; Other Procurement, Navy, 2019/2021, $44,964,000; Procurement, Marine Corps, 2019/2021, $74,456,000; Aircraft Procurement, Air Force, 2019/2021, $629,300,000; Missile Procurement, Air Force, 2019/2021, $76,000,000; Space Procurement, Air Force, 2019/2021, $214,509,000; Procurement of Ammunition, Air Force, 2019/2021, $236,100,000; Research, Development, Test and Evaluation, Army, 2019/2020, $65,933,000; Research, Development, Test and Evaluation, Navy, 2019/2020, $240,088,000; and Research, Development, Test and Evaluation, Air Force, 2019/2020, $131,200,000. 
8042.None of the funds available in this Act may be used to reduce the authorized positions for military technicians (dual status) of the Army National Guard, Air National Guard, Army Reserve and Air Force Reserve for the purpose of applying any administratively imposed civilian personnel ceiling, freeze, or reduction on military technicians (dual status), unless such reductions are a direct result of a reduction in military force structure. 8043.None of the funds appropriated or otherwise made available in this Act may be obligated or expended for assistance to the Democratic People's Republic of Korea unless specifically appropriated for that purpose. 
8044.Funds appropriated in this Act for operation and maintenance of the Military Departments, Combatant Commands and Defense Agencies shall be available for reimbursement of pay, allowances and other expenses which would otherwise be incurred against appropriations for the National Guard and Reserve when members of the National Guard and Reserve provide intelligence or counterintelligence support to Combatant Commands, Defense Agencies and Joint Intelligence Activities, including the activities and programs included within the National Intelligence Program and the Military Intelligence Program: Provided, That nothing in this section authorizes deviation from established Reserve and National Guard personnel and training procedures. 8045. (a)None of the funds available to the Department of Defense for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States. 
(b)None of the funds available to the Central Intelligence Agency for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States. 8046.None of the funds appropriated by this Act may be used for the procurement of ball and roller bearings other than those produced by a domestic source and of domestic origin: Provided, That the Secretary of the military department responsible for such procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate, that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: Provided further, That this restriction shall not apply to the purchase of commercial items, as defined by section 103 of title 41, United States Code, except that the restriction shall apply to ball or roller bearings purchased as end items. 
8047.In addition to the amounts appropriated or otherwise made available elsewhere in this Act, $44,000,000 is hereby appropriated to the Department of Defense: Provided, That upon the determination of the Secretary of Defense that it shall serve the national interest, the Secretary shall make grants in the amounts specified as follows: $20,000,000 to the United Service Organizations and $24,000,000 to the Red Cross. 8048.None of the funds in this Act may be used to purchase any supercomputer which is not manufactured in the United States, unless the Secretary of Defense certifies to the congressional defense committees that such an acquisition must be made in order to acquire capability for national security purposes that is not available from United States manufacturers. 
8049.Notwithstanding any other provision in this Act, the Small Business Innovation Research program and the Small Business Technology Transfer program set-asides shall be taken proportionally from all programs, projects, or activities to the extent they contribute to the extramural budget. 8050.None of the funds available to the Department of Defense under this Act shall be obligated or expended to pay a contractor under a contract with the Department of Defense for costs of any amount paid by the contractor to an employee when— 
(1)such costs are for a bonus or otherwise in excess of the normal salary paid by the contractor to the employee; and (2)such bonus is part of restructuring costs associated with a business combination.(INCLUDING TRANSFER OF FUNDS) 
8051.During the current fiscal year, no more than $30,000,000 of appropriations made in this Act under the heading Operation and Maintenance, Defense-Wide may be transferred to appropriations available for the pay of military personnel, to be merged with, and to be available for the same time period as the appropriations to which transferred, to be used in support of such personnel in connection with support and services for eligible organizations and activities outside the Department of Defense pursuant to section 2012 of title 10, United States Code. 8052.During the current fiscal year, in the case of an appropriation account of the Department of Defense for which the period of availability for obligation has expired or which has closed under the provisions of section 1552 of title 31, United States Code, and which has a negative unliquidated or unexpended balance, an obligation or an adjustment of an obligation may be charged to any current appropriation account for the same purpose as the expired or closed account if— 
(1)the obligation would have been properly chargeable (except as to amount) to the expired or closed account before the end of the period of availability or closing of that account; (2)the obligation is not otherwise properly chargeable to any current appropriation account of the Department of Defense; and 
(3)in the case of an expired account, the obligation is not chargeable to a current appropriation of the Department of Defense under the provisions of section 1405(b)(8) of the National Defense Authorization Act for Fiscal Year 1991, Public Law 101–510, as amended (31 U.S.C. 1551 note): Provided, That in the case of an expired account, if subsequent review or investigation discloses that there was not in fact a negative unliquidated or unexpended balance in the account, any charge to a current account under the authority of this section shall be reversed and recorded against the expired account: Provided further, That the total amount charged to a current appropriation under this section may not exceed an amount equal to 1 percent of the total appropriation for that account. 8053. (a)Notwithstanding any other provision of law, the Chief of the National Guard Bureau may permit the use of equipment of the National Guard Distance Learning Project by any person or entity on a space-available, reimbursable basis. The Chief of the National Guard Bureau shall establish the amount of reimbursement for such use on a case-by-case basis. 
(b)Amounts collected under subsection (a) shall be credited to funds available for the National Guard Distance Learning Project and be available to defray the costs associated with the use of equipment of the project under that subsection. Such funds shall be available for such purposes without fiscal year limitation. (INCLUDING TRANSFER OF FUNDS)  8054.Of the funds appropriated in this Act under the heading Operation and Maintenance, Defense-Wide, $35,000,000 shall be for continued implementation and expansion of the Sexual Assault Special Victims' Counsel Program: Provided, That the funds are made available for transfer to the Department of the Army, the Department of the Navy, and the Department of the Air Force: Provided further, That funds transferred shall be merged with and available for the same purposes and for the same time period as the appropriations to which the funds are transferred: Provided further, That this transfer authority is in addition to any other transfer authority provided in this Act. 
8055.None of the funds appropriated in title IV of this Act may be used to procure end-items for delivery to military forces for operational training, operational use or inventory requirements: Provided, That this restriction does not apply to end-items used in development, prototyping, and test activities preceding and leading to acceptance for operational use: Provided further, That the Secretary of Defense shall, with submission of the Department's fiscal year 2021 budget request, submit a report detailing the use of funds requested in research, development, test and evaluation accounts for end-items used in development, prototyping and test activities preceding and leading to acceptance for operational use: Provided further, That this restriction does not apply to programs funded within the National Intelligence Program: Provided further, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so. 8056. (a)The Secretary of Defense may, on a case-by-case basis, waive with respect to a foreign country each limitation on the procurement of defense items from foreign sources provided in law if the Secretary determines that the application of the limitation with respect to that country would invalidate cooperative programs entered into between the Department of Defense and the foreign country, or would invalidate reciprocal trade agreements for the procurement of defense items entered into under section 2531 of title 10, United States Code, and the country does not discriminate against the same or similar defense items produced in the United States for that country. 
(b)Subsection (a) applies with respect to— (1)contracts and subcontracts entered into on or after the date of the enactment of this Act; and 
(2)options for the procurement of items that are exercised after such date under contracts that are entered into before such date if the option prices are adjusted for any reason other than the application of a waiver granted under subsection (a). (c)Subsection (a) does not apply to a limitation regarding construction of public vessels, ball and roller bearings, food, and clothing or textile materials as defined by section XI (chapters 50–65) of the Harmonized Tariff Schedule of the United States and products classified under headings 4010, 4202, 4203, 6401 through 6406, 6505, 7019, 7218 through 7229, 7304.41 through 7304.49, 7306.40, 7502 through 7508, 8105, 8108, 8109, 8211, 8215, and 9404. 
8057.None of the funds appropriated or otherwise made available by this or other Department of Defense Appropriations Acts may be obligated or expended for the purpose of performing repairs or maintenance to military family housing units of the Department of Defense, including areas in such military family housing units that may be used for the purpose of conducting official Department of Defense business. 8058.Notwithstanding any other provision of law, funds appropriated in this Act under the heading Research, Development, Test and Evaluation, Defense-Wide for any new start advanced concept technology demonstration project or joint capability demonstration project may only be obligated 45 days after a report, including a description of the project, the planned acquisition and transition strategy and its estimated annual and total cost, has been provided in writing to the congressional defense committees. 
8059.The Secretary of Defense shall continue to provide a classified quarterly report to the House and Senate Appropriations Committees, Subcommittees on Defense on certain matters as directed in the classified annex accompanying this Act. 8060.Notwithstanding section 12310(b) of title 10, United States Code, a Reserve who is a member of the National Guard serving on full-time National Guard duty under section 502(f) of title 32, United States Code, may perform duties in support of the ground-based elements of the National Ballistic Missile Defense System. 
8061.None of the funds provided in this Act may be used to transfer to any nongovernmental entity ammunition held by the Department of Defense that has a center-fire cartridge and a United States military nomenclature designation of armor penetrator, armor piercing (AP), armor piercing incendiary (API), or armor-piercing incendiary tracer (API-T), except to an entity performing demilitarization services for the Department of Defense under a contract that requires the entity to demonstrate to the satisfaction of the Department of Defense that armor piercing projectiles are either: (1) rendered incapable of reuse by the demilitarization process; or (2) used to manufacture ammunition pursuant to a contract with the Department of Defense or the manufacture of ammunition for export pursuant to a License for Permanent Export of Unclassified Military Articles issued by the Department of State. 8062.Notwithstanding any other provision of law, the Chief of the National Guard Bureau, or his designee, may waive payment of all or part of the consideration that otherwise would be required under section 2667 of title 10, United States Code, in the case of a lease of personal property for a period not in excess of 1 year to any organization specified in section 508(d) of title 32, United States Code, or any other youth, social, or fraternal nonprofit organization as may be approved by the Chief of the National Guard Bureau, or his designee, on a case-by-case basis.(including transfer of funds) 
8063.Of the amounts appropriated in this Act under the heading Operation and Maintenance, Army, $138,103,000 shall remain available until expended: Provided, That, notwithstanding any other provision of law, the Secretary of Defense is authorized to transfer such funds to other activities of the Federal Government: Provided further, That the Secretary of Defense is authorized to enter into and carry out contracts for the acquisition of real property, construction, personal services, and operations related to projects carrying out the purposes of this section: Provided further, That contracts entered into under the authority of this section may provide for such indemnification as the Secretary determines to be necessary: Provided further, That projects authorized by this section shall comply with applicable Federal, State, and local law to the maximum extent consistent with the national security, as determined by the Secretary of Defense. 8064. (a)None of the funds appropriated in this or any other Act may be used to take any action to modify— 
(1)the appropriations account structure for the National Intelligence Program budget, including through the creation of a new appropriation or new appropriation account; (2)how the National Intelligence Program budget request is presented in the unclassified P–1, R–1, and O–1 documents supporting the Department of Defense budget request; 
(3)the process by which the National Intelligence Program appropriations are apportioned to the executing agencies; or (4)the process by which the National Intelligence Program appropriations are allotted, obligated and disbursed. 
(b)Nothing in section (a) shall be construed to prohibit the merger of programs or changes to the National Intelligence Program budget at or below the Expenditure Center level, provided such change is otherwise in accordance with paragraphs (a)(1)–(3). (c)The Director of National Intelligence and the Secretary of Defense may jointly, only for the purposes of achieving auditable financial statements and improving fiscal reporting, study and develop detailed proposals for alternative financial management processes. Such study shall include a comprehensive counterintelligence risk assessment to ensure that none of the alternative processes will adversely affect counterintelligence. 
(d)Upon development of the detailed proposals defined under subsection (c), the Director of National Intelligence and the Secretary of Defense shall— (1)provide the proposed alternatives to all affected agencies; 
(2)receive certification from all affected agencies attesting that the proposed alternatives will help achieve auditability, improve fiscal reporting, and will not adversely affect counterintelligence; and (3)not later than 30 days after receiving all necessary certifications under paragraph (2), present the proposed alternatives and certifications to the congressional defense and intelligence committees. 
8065.In addition to amounts provided elsewhere in this Act, $5,000,000 (increased by $5,000,000) is hereby appropriated to the Department of Defense, to remain available for obligation until expended: Provided, That notwithstanding any other provision of law, that upon the determination of the Secretary of Defense that it shall serve the national interest, these funds shall be available only for a grant to the Fisher House Foundation, Inc., only for the construction and furnishing of additional Fisher Houses to meet the needs of military family members when confronted with the illness or hospitalization of an eligible military beneficiary. 8066.None of the funds available to the Department of Defense may be obligated to modify command and control relationships to give Fleet Forces Command operational and administrative control of United States Navy forces assigned to the Pacific fleet: Provided, That the command and control relationships which existed on October 1, 2004, shall remain in force until a written modification has been proposed to the House and Senate Appropriations Committees: Provided further, That the proposed modification may be implemented 30 days after the notification unless an objection is received from either the House or Senate Appropriations Committees: Provided further, That any proposed modification shall not preclude the ability of the commander of United States Indo-Pacific Command to meet operational requirements. 
8067.Any notice that is required to be submitted to the Committees on Appropriations of the Senate and the House of Representatives under section 806(c)(4) of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (10 U.S.C. 2302 note) after the date of the enactment of this Act shall be submitted pursuant to that requirement concurrently to the Subcommittees on Defense of the Committees on Appropriations of the Senate and the House of Representatives.(including transfer of funds) 8068.Of the amounts appropriated in this Act under the headings Procurement, Defense-Wide and Research, Development, Test and Evaluation, Defense-Wide, $500,000,000 shall be for the Israeli Cooperative Programs: Provided, That of this amount, $95,000,000 shall be for the Secretary of Defense to provide to the Government of Israel for the procurement of the Iron Dome defense system to counter short-range rocket threats, subject to the U.S.-Israel Iron Dome Procurement Agreement, as amended; $191,000,000 shall be for the Short Range Ballistic Missile Defense (SRBMD) program, including cruise missile defense research and development under the SRBMD program, of which $50,000,000 shall be for co-production activities of SRBMD systems in the United States and in Israel to meet Israel's defense requirements consistent with each nation's laws, regulations, and procedures, subject to the U.S.-Israeli co-production agreement for SRBMD, as amended; $55,000,000 shall be for an upper-tier component to the Israeli Missile Defense Architecture, of which $55,000,000 shall be for co-production activities of Arrow 3 Upper Tier systems in the United States and in Israel to meet Israel's defense requirements consistent with each nation's laws, regulations, and procedures, subject to the U.S.-Israeli co-production agreement for Arrow 3 Upper Tier, as amended; and $159,000,000 shall be for the Arrow System Improvement Program including development of a long range, ground and airborne, detection suite: Provided further, That the transfer authority provided under this provision is in addition to any other transfer authority contained in this Act.(including transfer of funds) 
8069.Of the amounts appropriated in this Act under the heading Shipbuilding and Conversion, Navy, $55,700,000 shall be available until September 30, 2020, to fund prior year shipbuilding cost increases: Provided, That upon enactment of this Act, the Secretary of the Navy shall transfer funds to the following appropriations in the amounts specified: Provided further, That the amounts transferred shall be merged with and be available for the same purposes as the appropriations to which transferred to: (1)Under the heading Shipbuilding and Conversion, Navy, 2016/2020: Littoral Combat Ship $14,000,000; 
(2)Under the heading Shipbuilding and Conversion, Navy, 2016/2020: Expeditionary Sea Base $38,000,000; and (3)Under the heading Shipbuilding and Conversion, Navy, 2018/2020: TAO Fleet Oiler $3,700,000. 
8070.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2020 until the enactment of the Intelligence Authorization Act for Fiscal Year 2020. 8071.None of the funds provided in this Act shall be available for obligation or expenditure through a reprogramming of funds that creates or initiates a new program, project, or activity, unless the Secretary of Defense notifies the congressional defense committees not less that 30 days in advance (or in an emergency, as far in advance as is practicable) that such program, project, or activity must be undertaken immediately to address a documented requirement in ongoing or anticipated contingency operations that if left unfulfilled could potentially result in loss of life. 
8072.The budget of the President for fiscal year 2021 submitted to the Congress pursuant to section 1105 of title 31, United States Code, shall include separate budget justification documents for costs of United States Armed Forces' participation in contingency operations for the Military Personnel accounts, the Operation and Maintenance accounts, the Procurement accounts, and the Research, Development, Test and Evaluation accounts: Provided, That these documents shall include a description of the funding requested for each contingency operation, for each military service, to include all Active and Reserve components, and for each appropriations account: Provided further, That these documents shall include estimated costs for each element of expense or object class, a reconciliation of increases and decreases for each contingency operation, and programmatic data including, but not limited to, troop strength for each Active and Reserve component, and estimates of the major weapons systems deployed in support of each contingency: Provided further, That these documents shall include budget exhibits OP–5 and OP–32 (as defined in the Department of Defense Financial Management Regulation) for all contingency operations for the budget year and the 2 preceding fiscal years. 8073.None of the funds in this Act may be used for research, development, test, evaluation, procurement or deployment of nuclear armed interceptors of a missile defense system. 
8074.The Secretary of Defense may use up to $500,000,000 of the amounts appropriated or otherwise made available in this Act to the Department of Defense for the rapid acquisition and deployment of supplies and associated support services pursuant to section 806 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2302 note): Provided, That the Secretary of Defense shall notify the congressional defense committees promptly of all uses of this authority. 8075.None of the funds appropriated or made available in this Act shall be used to reduce or disestablish the operation of the 53rd Weather Reconnaissance Squadron of the Air Force Reserve, if such action would reduce the WC–130 Weather Reconnaissance mission below the levels funded in this Act: Provided, That the Air Force shall allow the 53rd Weather Reconnaissance Squadron to perform other missions in support of national defense requirements during the non-hurricane season. 
8076.None of the funds provided in this Act shall be available for integration of foreign intelligence information unless the information has been lawfully collected and processed during the conduct of authorized foreign intelligence activities: Provided, That information pertaining to United States persons shall only be handled in accordance with protections provided in the Fourth Amendment of the United States Constitution as implemented through Executive Order No. 12333. 8077. (a)None of the funds appropriated by this Act may be used to transfer research and development, acquisition, or other program authority relating to current tactical unmanned aerial vehicles (TUAVs) from the Army. 
(b)The Army shall retain responsibility for and operational control of the MQ–1C Gray Eagle Unmanned Aerial Vehicle (UAV) in order to support the Secretary of Defense in matters relating to the employment of unmanned aerial vehicles. 8078.None of the funds appropriated by this Act for programs of the Office of the Director of National Intelligence shall remain available for obligation beyond the current fiscal year, except for funds appropriated for research and technology, which shall remain available until September 30, 2021. 
8079.For purposes of section 1553(b) of title 31, United States Code, any subdivision of appropriations made in this Act under the heading Shipbuilding and Conversion, Navy shall be considered to be for the same purpose as any subdivision under the heading Shipbuilding and Conversion, Navy appropriations in any prior fiscal year, and the 1 percent limitation shall apply to the total amount of the appropriation. 8080. (a)Not later than 60 days after the date of enactment of this Act, the Director of National Intelligence shall submit a report to the congressional intelligence committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2020: Provided, That the report shall include— 
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2)a delineation in the table for each appropriation by Expenditure Center and project; and 
(3)an identification of items of special congressional interest. (b)None of the funds provided for the National Intelligence Program in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional intelligence committees, unless the Director of National Intelligence certifies in writing to the congressional intelligence committees that such reprogramming or transfer is necessary as an emergency requirement. 
8081.Notwithstanding any other provision of law, any transfer of funds, appropriated or otherwise made available by this Act, for support to friendly foreign countries in connection with the conduct of operations in which the United States is not participating, pursuant to section 331(d) of title 10, United States Code, shall be made in accordance with section 8005 or 9002 of this Act, as applicable. 8082.Any transfer of amounts appropriated to, credited to, or deposited in the Department of Defense Acquisition Workforce Development Fund in or for fiscal year 2020 to a military department or Defense Agency pursuant to section 1705(e)(1) of title 10, United States Code, shall be covered by and subject to section 8005 or 9002 of this Act, as applicable. 
8083.None of the funds made available by this Act for excess defense articles, assistance under section 333 of title 10, United States Code, or peacekeeping operations for the countries designated annually to be in violation of the standards of the Child Soldiers Prevention Act of 2008 (Public Law 110–457; 22 U.S.C. 2370c–1) may be used to support any military training or operation that includes child soldiers, as defined by the Child Soldiers Prevention Act of 2008, unless such assistance is otherwise permitted under section 404 of the Child Soldiers Prevention Act of 2008. 8084. (a)None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C. 3024(d)) that— 
(1)creates a new start effort; (2)terminates a program with appropriated funding of $10,000,000 or more; 
(3)transfers funding into or out of the National Intelligence Program; or (4)transfers funding between appropriations,unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements. 
(b)None of the funds provided for the National Intelligence Program in this or any prior appropriations Act shall be available for obligation or expenditure through a reprogramming or transfer of funds in accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C. 3024(d)) that results in a cumulative increase or decrease of the levels specified in the classified annex accompanying the Act unless the congressional intelligence committees are notified 30 days in advance of such reprogramming of funds; this notification period may be reduced for urgent national security requirements. 8085.The Director of National Intelligence shall submit to Congress each year, at or about the time that the President's budget is submitted to Congress that year under section 1105(a) of title 31, United States Code, a future-years intelligence program (including associated annexes) reflecting the estimated expenditures and proposed appropriations included in that budget. Any such future-years intelligence program shall cover the fiscal year with respect to which the budget is submitted and at least the 4 succeeding fiscal years. 
8086.For the purposes of this Act, the term congressional intelligence committees means the Permanent Select Committee on Intelligence of the House of Representatives, the Select Committee on Intelligence of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives, and the Subcommittee on Defense of the Committee on Appropriations of the Senate.(including transfer of funds) 8087.During the current fiscal year, not to exceed $11,000,000 from each of the appropriations made in title II of this Act for Operation and Maintenance, Army, Operation and Maintenance, Navy, and Operation and Maintenance, Air Force may be transferred by the military department concerned to its central fund established for Fisher Houses and Suites pursuant to section 2493(d) of title 10, United States Code. 
8088.None of the funds appropriated by this Act may be available for the purpose of making remittances to the Department of Defense Acquisition Workforce Development Fund in accordance with section 1705 of title 10, United States Code. 8089. (a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public Web site of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest. 
(b)Subsection (a) shall not apply to a report if— (1)the public posting of the report compromises national security; or 
(2)the report contains proprietary information. (c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days. 
8090. 
(a)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract for an amount in excess of $1,000,000, unless the contractor agrees not to— (1)enter into any agreement with any of its employees or independent contractors that requires, as a condition of employment, that the employee or independent contractor agree to resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention; or 
(2)take any action to enforce any provision of an existing agreement with an employee or independent contractor that mandates that the employee or independent contractor resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention. (b)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract unless the contractor certifies that it requires each covered subcontractor to agree not to enter into, and not to take any action to enforce any provision of, any agreement as described in paragraphs (1) and (2) of subsection (a), with respect to any employee or independent contractor performing work related to such subcontract. For purposes of this subsection, a covered subcontractor is an entity that has a subcontract in excess of $1,000,000 on a contract subject to subsection (a). 
(c)The prohibitions in this section do not apply with respect to a contractor's or subcontractor's agreements with employees or independent contractors that may not be enforced in a court of the United States. (d)The Secretary of Defense may waive the application of subsection (a) or (b) to a particular contractor or subcontractor for the purposes of a particular contract or subcontract if the Secretary or the Deputy Secretary personally determines that the waiver is necessary to avoid harm to national security interests of the United States, and that the term of the contract or subcontract is not longer than necessary to avoid such harm. The determination shall set forth with specificity the grounds for the waiver and for the contract or subcontract term selected, and shall state any alternatives considered in lieu of a waiver and the reasons each such alternative would not avoid harm to national security interests of the United States. The Secretary of Defense shall transmit to Congress, and simultaneously make public, any determination under this subsection not less than 15 business days before the contract or subcontract addressed in the determination may be awarded.(including transfer of funds) 
8091.From within the funds appropriated for operation and maintenance for the Defense Health Program in this Act, up to $129,000,000, shall be available for transfer to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund in accordance with the provisions of section 1704 of the National Defense Authorization Act for Fiscal Year 2010, Public Law 111–84: Provided, That for purposes of section 1704(b), the facility operations funded are operations of the integrated Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility as described by section 706 of Public Law 110–417: Provided further, That additional funds may be transferred from funds appropriated for operation and maintenance for the Defense Health Program to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Defense to the Committees on Appropriations of the House of Representatives and the Senate. 8092.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Defense or a component thereof in contravention of the provisions of section 130h of title 10, United States Code. 
8093.Appropriations available to the Department of Defense may be used for the purchase of heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $450,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles.(including transfer of funds) 8094.Upon a determination by the Director of National Intelligence that such action is necessary and in the national interest, the Director may, with the approval of the Office of Management and Budget, transfer not to exceed $1,000,000,000 of the funds made available in this Act for the National Intelligence Program: Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen intelligence requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2020.  
8095.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— (1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after June 24, 2009, at United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 8096.None of the funds appropriated or otherwise made available in this Act may be used to transfer any individual detained at United States Naval Station Guantánamo Bay, Cuba, to the custody or control of the individual's country of origin, any other foreign country, or any other foreign entity except in accordance with section 1034 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92) and section 1035 of the National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232). 
8097.None of the funds made available by this Act may be used in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.). 8098. (a)None of the funds appropriated or otherwise made available by this or any other Act may be used by the Secretary of Defense, or any other official or officer of the Department of Defense, to enter into a contract, memorandum of understanding, or cooperative agreement with, or make a grant to, or provide a loan or loan guarantee to Rosoboronexport or any subsidiary of Rosoboronexport. 
(b)The Secretary of Defense may waive the limitation in subsection (a) if the Secretary, in consultation with the Secretary of State and the Director of National Intelligence, determines that it is in the vital national security interest of the United States to do so, and certifies in writing to the congressional defense committees that, to the best of the Secretary's knowledge: (1)Rosoboronexport has ceased the transfer of lethal military equipment to, and the maintenance of existing lethal military equipment for, the Government of the Syrian Arab Republic. 
(2)The armed forces of the Russian Federation have withdrawn from Crimea, other than armed forces present on military bases subject to agreements in force between the Government of the Russian Federation and the Government of Ukraine. (3)Agents of the Russian Federation have ceased taking active measures to destabilize the control of the Government of Ukraine over eastern Ukraine. 
(c)The Inspector General of the Department of Defense shall conduct a review of any action involving Rosoboronexport with respect to a waiver issued by the Secretary of Defense pursuant to subsection (b), and not later than 90 days after the date on which such a waiver is issued by the Secretary of Defense, the Inspector General shall submit to the congressional defense committees a report containing the results of the review conducted with respect to such waiver. 8099.None of the funds made available in this Act may be used for the purchase or manufacture of a flag of the United States unless such flags are treated as covered items under section 2533a(b) of title 10, United States Code. 
8100. 
(a)Of the funds appropriated in this Act for the Department of Defense, amounts may be made available, under such regulations as the Secretary of Defense may prescribe, to local military commanders appointed by the Secretary, or by an officer or employee designated by the Secretary, to provide at their discretion ex gratia payments in amounts consistent with subsection (d) of this section for damage, personal injury, or death that is incident to combat operations of the Armed Forces in a foreign country. (b)An ex gratia payment under this section may be provided only if— 
(1)the prospective foreign civilian recipient is determined by the local military commander to be friendly to the United States; (2)a claim for damages would not be compensable under chapter 163 of title 10, United States Code (commonly known as the Foreign Claims Act); and 
(3)the property damage, personal injury, or death was not caused by action by an enemy. (c)Any payments provided under a program under subsection (a) shall not be considered an admission or acknowledgement of any legal obligation to compensate for any damage, personal injury, or death. 
(d)If the Secretary of Defense determines a program under subsection (a) to be appropriate in a particular setting, the amounts of payments, if any, to be provided to civilians determined to have suffered harm incident to combat operations of the Armed Forces under the program should be determined pursuant to regulations prescribed by the Secretary and based on an assessment, which should include such factors as cultural appropriateness and prevailing economic conditions. (e)Local military commanders shall receive legal advice before making ex gratia payments under this subsection. The legal advisor, under regulations of the Department of Defense, shall advise on whether an ex gratia payment is proper under this section and applicable Department of Defense regulations. 
(f)A written record of any ex gratia payment offered or denied shall be kept by the local commander and on a timely basis submitted to the appropriate office in the Department of Defense as determined by the Secretary of Defense. (g)The Secretary of Defense shall report to the congressional defense committees on an annual basis the efficacy of the ex gratia payment program including the number of types of cases considered, amounts offered, the response from ex gratia payment recipients, and any recommended modifications to the program. 
8101.The Secretary of Defense shall post grant awards on a public website in a searchable format. 8102.The Secretary of each military department, in reducing each research, development, test and evaluation and procurement account of the military department as required under paragraph (1) of section 828(d) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2430 note), as amended by section 825(a)(3) of the National Defense Authorization Act for Fiscal Year 2018, shall allocate the percentage reduction determined under paragraph (2) of such section 828(d) proportionally from all programs, projects, or activities under such account: Provided, That the authority under section 804(d)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note) to transfer amounts available in the Rapid Prototyping Fund shall be subject to section 8005 or 9002 of this Act, as applicable. 
8103.None of the funds made available by this Act may be used by the National Security Agency to— (1)conduct an acquisition pursuant to section 702 of the Foreign Intelligence Surveillance Act of 1978 for the purpose of targeting a United States person; or 
(2)acquire, monitor, or store the contents (as such term is defined in section 2510(8) of title 18, United States Code) of any electronic communication of a United States person from a provider of electronic communication services to the public pursuant to section 501 of the Foreign Intelligence Surveillance Act of 1978. 8104.None of the funds made available in this or any other Act may be used to pay the salary of any officer or employee of any agency funded by this Act who approves or implements the transfer of administrative responsibilities or budgetary resources of any program, project, or activity financed by this Act to the jurisdiction of another Federal agency not financed by this Act without the express authorization of Congress: Provided, That this limitation shall not apply to transfers of funds expressly provided for in Defense Appropriations Acts, or provisions of Acts providing supplemental appropriations for the Department of Defense. 
8105.Of the amounts appropriated in this Act for Operation and Maintenance, Navy, $352,044,000, to remain available until expended, may be used for any purposes related to the National Defense Reserve Fleet established under section 11 of the Merchant Ship Sales Act of 1946 (46 U.S.C. 57100): Provided, That such amounts are available for reimbursements to the Ready Reserve Force, Maritime Administration account of the United States Department of Transportation for programs, projects, activities, and expenses related to the National Defense Reserve Fleet. 8106.None of the funds made available in this Act may be obligated for activities authorized under section 1208 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 112–81; 125 Stat. 1621) to initiate support for, or expand support to, foreign forces, irregular forces, groups, or individuals unless the congressional defense committees are notified in accordance with the direction contained in the classified annex accompanying this Act, not less than 15 days before initiating such support: Provided, That none of the funds made available in this Act may be used under section 1208 for any activity that is not in support of an ongoing military operation being conducted by United States Special Operations Forces to combat terrorism: Provided further, That the Secretary of Defense may waive the prohibitions in this section if the Secretary determines that such waiver is required by extraordinary circumstances and, by not later than 72 hours after making such waiver, notifies the congressional defense committees of such waiver. 
8107.None of the funds made available by this Act may be used with respect to Iraq in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.), including for the introduction of United States armed forces into hostilities in Iraq, into situations in Iraq where imminent involvement in hostilities is clearly indicated by the circumstances, or into Iraqi territory, airspace, or waters while equipped for combat, in contravention of the congressional consultation and reporting requirements of sections 3 and 4 of such Resolution (50 U.S.C. 1542 and 1543). 8108.None of the funds provided in this Act for the TAO Fleet Oiler program or the FFG-Frigate program shall be used to award a new contract that provides for the acquisition of the following components unless those components are manufactured in the United States: Auxiliary equipment (including pumps) for shipboard services; propulsion equipment (including engines, reduction gears, and propellers); shipboard cranes; and spreaders for shipboard cranes. 
8109.No amounts credited or otherwise made available in this or any other Act to the Department of Defense Acquisition Workforce Development Fund may be transferred to— (1)the Rapid Prototyping Fund established under section 804(d) of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 2302 note); or 
(2)credited to a military-department specific fund established under section 804(d)(2) of the National Defense Authorization Act for Fiscal Year 2016 (as amended by section 897 of the National Defense Authorization Act for Fiscal Year 2017). 8110.None of the funds made available by this Act may be used for Government Travel Charge Card expenses by military or civilian personnel of the Department of Defense for gaming, or for entertainment that includes topless or nude entertainers or participants, as prohibited by Department of Defense FMR, Volume 9, Chapter 3 and Department of Defense Instruction 1015.10 (enclosure 3, 14a and 14b). 
8111.None of the funds appropriated by this or any other Act may be made available to deliver F–35 air vehicles or any other F–35 weapon system equipment to the Republic of Turkey.(including transfer of funds) 8112.Of the amounts appropriated in this Act, the Secretary of Defense may use up to $82,046,000 under the heading Operation and Maintenance, Defense-Wide, and up to $44,001,000 under the heading Research, Development, Test and Evaluation, Defense-Wide to develop, replace, and sustain Federal Government security and suitability background investigation information technology systems of the Office of Personnel Management or other Federal agency responsible for conducting such investigations: Provided, That the Secretary may transfer additional amounts into these headings or into Procurement, Defense-Wide using established reprogramming procedures prescribed in the Department of Defense Financial Management Regulation 7000.14, Volume 3, Chapter 6, dated September 2015: Provided further, That such funds shall supplement, not supplant any other amounts made available to other Federal agencies for such purposes. 
8113. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network is designed to block access to pornography websites. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities, or for any activity necessary for the national defense, including intelligence activities. 
8114.Notwithstanding any other provision of law, any transfer of funds appropriated or otherwise made available by this Act to the Global Engagement Center established by section 1287 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 22 U.S.C. 2656 note) shall be made in accordance with section 8005 or 9002 of this Act, as applicable. 8115.In addition to amounts provided elsewhere in this Act, there is appropriated $270,000,000, for an additional amount for Operation and Maintenance, Defense-Wide, to remain available until expended: Provided, That such funds shall only be available to the Secretary of Defense, acting through the Office of Economic Adjustment of the Department of Defense, or for transfer to the Secretary of Education, notwithstanding any other provision of law, to make grants, conclude cooperative agreements, or supplement other Federal funds to construct, renovate, repair, or expand elementary and secondary public schools on military installations in order to address capacity or facility condition deficiencies at such schools: Provided further, That in making such funds available, the Office of Economic Adjustment or the Secretary of Education shall give priority consideration to those military installations with schools having the most serious capacity or facility condition deficiencies as determined by the Secretary of Defense: Provided further, That as a condition of receiving funds under this section a local educational agency or State shall provide a matching share as described in the notice titled Department of Defense Program for Construction, Renovation, Repair or Expansion of Public Schools Located on Military Installations published by the Department of Defense in the Federal Register on September 9, 2011 (76 Fed. Reg. 55883 et seq.): Provided further, That these provisions apply to funds provided under this section, and to funds previously provided by Congress to construct, renovate, repair, or expand elementary and secondary public schools on military installations in order to address capacity or facility condition deficiencies at such schools to the extent such funds remain unobligated on the date of enactment of this section. 
8116.In carrying out the program described in the memorandum on the subject of Policy for Assisted Reproductive Services for the Benefit of Seriously or Severely Ill/Injured (Category II or III) Active Duty Service Members issued by the Assistant Secretary of Defense for Health Affairs on April 3, 2012, and the guidance issued to implement such memorandum, the Secretary of Defense shall apply such policy and guidance, except that— (1)the limitation on periods regarding embryo cryopreservation and storage set forth in part III(G) and in part IV(H) of such memorandum shall not apply; and 
(2)the term assisted reproductive technology shall include embryo cryopreservation and storage without limitation on the duration of such cryopreservation and storage. 8117.None of the funds made available by this Act may be used to provide arms, training, or other assistance to the Azov Battalion. 
8118.None of the funds provided for, or otherwise made available, in this or any other Act, may be obligated or expended by the Secretary of Defense to provide motorized vehicles, aviation platforms, munitions other than small arms and munitions appropriate for customary ceremonial honors, operational military units, or operational military platforms if the Secretary determines that providing such units, platforms, or equipment would undermine the readiness of such units, platforms, or equipment. 8119.The Secretary of Defense may obligate and expend funds made available under this Act for procurement or for research, development, test and evaluation for the F–35 Joint Strike Fighter to modify up to six F–35 aircraft, including up to two F–35 aircraft of each variant, to a test configuration: Provided, That the Secretary of Defense shall, with the concurrence of the Secretary of the Air Force and the Secretary of the Navy, notify the congressional defense committees not fewer than 30 days prior to obligating and expending funds under this section: Provided further, That any transfer of funds pursuant to the authority provided in this section shall be made in accordance with section 8005 or 9002 of this Act, as appropriate, if applicable: Provided further, That aircraft referred to previously in this section are not additional to aircraft referred to in section 8135 of the Department of Defense Appropriations Act, 2019. 
8120.Amounts appropriated for Defense Health Program in this Act and hereafter may be obligated to make death gratuity payments, as authorized in subchapter II of chapter 75 of title 10, United States Code, if no appropriation for Military Personnel is available for obligation for such payments: Provided, That such obligations may subsequently be recorded against appropriations available for Military Personnel. 8121. (a)None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting such tax liability, provided that the applicable Federal agency is aware of the unpaid Federal tax liability. 
(b)Subsection (a) shall not apply if the applicable Federal agency has considered suspension or debarment of the corporation described in such subsection and has made a determination that such suspension or debarment is not necessary to protect the interests of the Federal Government. 8122.None of the funds made available by this Act may be used in contravention of— 
(1)Executive Order No. 13175 (65 Fed. Reg. 67249; relating to consultation and coordination with Indian Tribal governments); or (2)section 1501.2(d)(2) of title 40, Code of Federal Regulations. 
8123.Funds appropriated for the Next Generation Aerial Refueling Aircraft (KC–46), Missile Segment Enhancement (MSE) Missile, and Trident missile programs by the Department of Defense Appropriations Act, 2014 (division C of Public Law 113–76) and the Department of Defense Appropriations Act, 2015 (division C of Public Law 113–235) are to remain available through fiscal year 2024 for the liquidation of valid obligations incurred for the programs specified in this section as of September 30, 2016. 8124.During fiscal year 2020, any advance billing for background investigation services and related services purchased from activities financed using Defense Working Capital Funds shall be excluded from the calculation of cumulative advance billings under section 2208(l)(3) of title 10, United States Code. 
8125.None of the funds appropriated or otherwise made available by this Act may be obligated or expended by the Department of Defense for the Space Development Agency (SDA), and not more than 50 percent of the funds appropriated or otherwise made available by this Act may be obligated or expended by the Department of Defense for the Next Generation Overhead Persistent Infrared program (PE 1206442F) until a period of 90 days has elapsed following the date on which the Secretary of Defense, in consultation with the Secretary of the Air Force and the Under Secretary of Defense for Research and Engineering, submits to the congressional defense committees— (1)the proposed plan to establish the SDA, and a description of the programs and projects the SDA plans to carry out over the next 3 years, including associated funding requirements; 
(2)a description of how the Air Force and the SDA will coordinate and cooperate to develop an agreed-upon integrated space architecture that will guide both SDA and Air Force investments; (3)the process by which the SDA and the Air Force will cooperate in demonstrating and prototyping new capabilities, and transition to programs of record; 
(4)the proposed physical location of the SDA and the proposed number of government and contractor personnel expected to comprise the SDA in the first 3 years; and (5)a plan to transition the SDA into the Air Force not later than fiscal year 2022, or into a Space Force.  
8126.None of the funds appropriated or otherwise made available by this or any other Act may be used to transfer any element, personnel, property, or resources of the intelligence community, as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003), to the Space Force.  8127.None of the funds appropriated or otherwise made available by this Act or any prior Department of Defense appropriations Acts may be used to construct a wall, fence, border barriers, or border security infrastructure along the southern land border of the United States. 
IXOVERSEAS CONTINGENCY OPERATIONSMilitary PersonnelMilitary Personnel, ArmyFor an additional amount for Military Personnel, Army, $2,743,132,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, NavyFor an additional amount for Military Personnel, Navy, $356,392,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, Marine CorpsFor an additional amount for Military Personnel, Marine Corps, $104,213,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, Air ForceFor an additional amount for Military Personnel, Air Force, $1,007,594,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, ArmyFor an additional amount for Reserve Personnel, Army, $34,812,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, NavyFor an additional amount for Reserve Personnel, Navy, $11,370,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, Marine CorpsFor an additional amount for Reserve Personnel, Marine Corps, $3,599,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Reserve Personnel, Air ForceFor an additional amount for Reserve Personnel, Air Force, $16,428,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard Personnel, ArmyFor an additional amount for National Guard Personnel, Army, $202,644,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.National Guard Personnel, Air ForceFor an additional amount for National Guard Personnel, Air Force, $5,624,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and MaintenanceOperation and Maintenance, ArmyFor an additional amount for Operation and Maintenance, Army, $18,507,827,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, NavyFor an additional amount for Operation and Maintenance, Navy, $6,561,650,000, of which up to $190,000,000 may be transferred to the Coast Guard “Operating Expenses” account: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Marine CorpsFor an additional amount for Operation and Maintenance, Marine Corps, $1,124,791,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air ForceFor an additional amount for Operation and Maintenance, Air Force, $9,314,379,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Defense-WideFor an additional amount for Operation and Maintenance, Defense-Wide, $8,105,206,000: Provided, That of the funds provided under this heading, not to exceed $450,000,000, to remain available until September 30, 2021, shall be for payments to reimburse key cooperating nations for logistical, military, and other support, including access, provided to United States military and stability operations in Afghanistan and to counter the Islamic State of Iraq and Syria: Provided further, That such reimbursement payments may be made in such amounts as the Secretary of Defense, with the concurrence of the Secretary of State, and in consultation with the Director of the Office of Management and Budget, may determine, based on documentation determined by the Secretary of Defense to adequately account for the support provided, and such determination is final and conclusive upon the accounting officers of the United States, and 15 days following written notification to the appropriate congressional committees: Provided further, That these funds may be used for the purpose of providing specialized training and procuring supplies and specialized equipment and providing such supplies and loaning such equipment on a non-reimbursable basis to coalition forces supporting United States military and stability operations in Afghanistan and to counter the Islamic State of Iraq and Syria, and 15 days following written notification to the appropriate congressional committees: Provided further, That these funds may be used to support the Government of Jordan in such amounts as the Secretary of Defense may determine, to enhance the ability of the armed forces of Jordan to increase or sustain security along its borders, upon 15 days prior written notification to the congressional defense committees outlining the amounts intended to be provided and the nature of the expenses incurred:Provided further, That of the funds provided under this heading, not to exceed $749,178,000 to remain available until September 30, 2021, shall be available to provide support and assistance to foreign security forces or other groups or individuals to conduct, support or facilitate counterterrorism, crisis response, or other Department of Defense security cooperation programs: Provided further, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees on the use of funds provided in this paragraph: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Army ReserveFor an additional amount for Operation and Maintenance, Army Reserve, $37,592,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Navy ReserveFor an additional amount for Operation and Maintenance, Navy Reserve, $23,036,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Marine Corps ReserveFor an additional amount for Operation and Maintenance, Marine Corps Reserve, $8,707,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air Force ReserveFor an additional amount for Operation and Maintenance, Air Force Reserve, $29,758,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Army National GuardFor an additional amount for Operation and Maintenance, Army National Guard, $83,291,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air National GuardFor an additional amount for Operation and Maintenance, Air National Guard, $176,909,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Afghanistan Security Forces FundFor the Afghanistan Security Forces Fund, $4,503,978,000, to remain available until September 30, 2021: Provided, That such funds shall be available to the Secretary of Defense for the purpose of allowing the Commander, Combined Security Transition Command—Afghanistan, or the Secretary's designee, to provide assistance, with the concurrence of the Secretary of State, to the security forces of Afghanistan, including the provision of equipment, supplies, services, training, facility and infrastructure repair, renovation, construction, and funding: Provided further, That the Secretary of Defense may obligate and expend funds made available to the Department of Defense in this title for additional costs associated with existing projects previously funded with amounts provided under the heading Afghanistan Infrastructure Fund in prior Acts: Provided further, That such costs shall be limited to contract changes resulting from inflation, market fluctuation, rate adjustments, and other necessary contract actions to complete existing projects, and associated supervision and administration costs and costs for design during construction: Provided further, That the Secretary may not use more than $50,000,000 under the authority provided in this section: Provided further, That the Secretary shall notify in advance such contract changes and adjustments in annual reports to the congressional defense committees: Provided further, That the authority to provide assistance under this heading is in addition to any other authority to provide assistance to foreign nations: Provided further, That contributions of funds for the purposes provided herein from any person, foreign government, or international organization may be credited to this Fund, to remain available until expended, and used for such purposes: Provided further, That the Secretary of Defense shall notify the congressional defense committees in writing upon the receipt and upon the obligation of any contribution, delineating the sources and amounts of the funds received and the specific use of such contributions: Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation: Provided further, That the Secretary of Defense shall notify the congressional defense committees in writing and not fewer than 15 days prior to obligating funds for any proposed new projects or transfer of funds between budget sub-activity groups in excess of $20,000,000: Provided further, That the United States may accept equipment procured using funds provided under this heading in this or prior Acts that was transferred to the security forces of Afghanistan and returned by such forces to the United States: Provided further, That equipment procured using funds provided under this heading in this or prior Acts, and not yet transferred to the security forces of Afghanistan or transferred to the security forces of Afghanistan and returned by such forces to the United States, may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: Provided further, That of the funds provided under this heading, not less than $10,000,000 shall be for recruitment and retention of women in the Afghanistan National Security Forces, and the recruitment and training of female security personnel: Provided further, That funds appropriated under this heading and made available for the salaries and benefits of personnel of the Afghanistan Security Forces may only be used for personnel who are enrolled in the Afghanistan Personnel and Pay System: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Counter-ISIS Train and Equip FundFor the Counter-Islamic State of Iraq and Syria Train and Equip Fund, $1,295,000,000, to remain available until September 30, 2021: Provided, That such funds shall be available to the Secretary of Defense in coordination with the Secretary of State, to provide assistance, including training; equipment; logistics support, supplies, and services; stipends; infrastructure repair and renovation; and sustainment, to foreign security forces, irregular forces, groups, or individuals participating, or preparing to participate in activities to counter the Islamic State of Iraq and Syria, and their affiliated or associated groups: Provided further, That these funds may be used in such amounts as the Secretary of Defense may determine to enhance the border security of nations adjacent to conflict areas including Jordan, Lebanon, Egypt, and Tunisia resulting from actions of the Islamic State of Iraq and Syria: Provided further, That amounts made available under this heading shall be available to provide assistance only for activities in a country designated by the Secretary of Defense, in coordination with the Secretary of State, as having a security mission to counter the Islamic State of Iraq and Syria, and following written notification to the congressional defense committees of such designation: Provided further, That the Secretary of Defense shall ensure that prior to providing assistance to elements of any forces or individuals, such elements or individuals are appropriately vetted, including at a minimum, assessing such elements for associations with terrorist groups or groups associated with the Government of Iran; and receiving commitments from such elements to promote respect for human rights and the rule of law: Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation: Provided further, That the Secretary of Defense may accept and retain contributions, including assistance in-kind, from foreign governments, including the Government of Iraq and other entities, to carry out assistance authorized under this heading: Provided further, That contributions of funds for the purposes provided herein from any foreign government or other entity may be credited to this Fund, to remain available until expended, and used for such purposes: Provided further, That the Secretary of Defense may waive a provision of law relating to the acquisition of items and support services or sections 40 and 40A of the Arms Export Control Act (22 U.S.C. 2780 and 2785) if the Secretary determines that such provision of law would prohibit, restrict, delay or otherwise limit the provision of such assistance and a notice of and justification for such waiver is submitted to the congressional defense committees, the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives: Provided further, That the United States may accept equipment procured using funds provided under this heading, or under the heading, Iraq Train and Equip Fund in prior Acts, that was transferred to security forces, irregular forces, or groups participating, or preparing to participate in activities to counter the Islamic State of Iraq and Syria and returned by such forces or groups to the United States, and such equipment may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: Provided further, That equipment procured using funds provided under this heading, or under the heading, Iraq Train and Equip Fund in prior Acts, and not yet transferred to security forces, irregular forces, or groups participating, or preparing to participate in activities to counter the Islamic State of Iraq and Syria may be treated as stocks of the Department of Defense when determined by the Secretary to no longer be required for transfer to such forces or groups and upon written notification to the congressional defense committees: Provided further, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees on the use of funds provided under this heading, including, but not limited to, the number of individuals trained, the nature and scope of support and sustainment provided to each group or individual, the area of operations for each group, and the contributions of other countries, groups, or individuals: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.ProcurementAircraft Procurement, ArmyFor an additional amount for Aircraft Procurement, Army, $482,091,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Missile Procurement, ArmyFor an additional amount for Missile Procurement, Army, $1,414,218,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Weapons and Tracked Combat Vehicles, ArmyFor an additional amount for Procurement of Weapons and Tracked Combat Vehicles, Army, $353,454,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Ammunition, ArmyFor an additional amount for Procurement of Ammunition, Army, $148,682,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, ArmyFor an additional amount for Other Procurement, Army, $1,105,850,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Aircraft Procurement, NavyFor an additional amount for Aircraft Procurement, Navy, $119,045,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Weapons procurement, navyFor an additional amount for Weapons Procurement, Navy, $116,429,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Ammunition, Navy and Marine CorpsFor an additional amount for Procurement of Ammunition, Navy and Marine Corps, $204,814,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, NavyFor an additional amount for Other Procurement, Navy, $351,300,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, Marine CorpsFor an additional amount for Procurement, Marine Corps, $20,589,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Aircraft Procurement, Air ForceFor an additional amount for Aircraft Procurement, Air Force, $513,310,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Missile Procurement, Air ForceFor an additional amount for Missile Procurement, Air Force, $201,671,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Ammunition, Air ForceFor an additional amount for Procurement of Ammunition, Air Force, $939,433,000 to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, Air ForceFor an additional amount for Other Procurement, Air Force, $4,011,201,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, Defense-WideFor an additional amount for Procurement, Defense-Wide, $465,987,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.National guard and reserve equipment accountFor procurement of rotary-wing aircraft; combat, tactical and support vehicles; other weapons; and other procurement items for the reserve components of the Armed Forces, $1,300,000,000, to remain available for obligation until September 30, 2022: Provided, That the Chiefs of National Guard and Reserve components shall, not later than 30 days after enactment of this Act, individually submit to the congressional defense committees the modernization priority assessment for their respective National Guard or Reserve component: Provided further, That none of the funds made available by this paragraph may be used to procure manned fixed wing aircraft, or procure or modify missiles, munitions, or ammunition: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and EvaluationResearch, Development, Test and Evaluation, ArmyFor an additional amount for Research, Development, Test and Evaluation, Army, $169,074,000, to remain available until September 30, 2021: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, NavyFor an additional amount for Research, Development, Test and Evaluation, Navy, $164,410,000, to remain available until September 30, 2021: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, Air ForceFor an additional amount for Research, Development, Test and Evaluation, Air Force, $128,248,000, to remain available until September 30, 2021: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, Defense-WideFor an additional amount for Research, Development, Test and Evaluation, Defense-Wide, $382,636,000, to remain available until September 30, 2021: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Revolving and Management FundsDefense Working Capital FundsFor an additional amount for Defense Working Capital Funds, $20,100,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Department of Defense Programs Defense Health ProgramFor an additional amount for Defense Health Program, $347,746,000, which shall be for operation and maintenance: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Drug Interdiction and Counter-Drug Activities, DefenseFor an additional amount for Drug Interdiction and Counter-Drug Activities, Defense, $153,100,000: Provided, That the transfer authority contained in section 9002 in title IX of this Act shall not apply to amounts made available under this heading: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of the Inspector GeneralFor an additional amount for the Office of the Inspector General, $24,254,000: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.GENERAL PROVISIONS—THIS TITLE 9001.Notwithstanding any other provision of law, funds made available in this title are in addition to amounts appropriated or otherwise made available for the Department of Defense for fiscal year 2020.(including transfer of funds) 
9002.Upon the determination of the Secretary of Defense that such action is necessary in the national interest, the Secretary may, with the approval of the Office of Management and Budget, transfer up to $500,000,000 between the appropriations or funds made available to the Department of Defense in this title: Provided, That the Secretary shall notify the Congress promptly of each transfer made pursuant to the authority in this section: Provided further, That the authority provided in this section is in addition to any other transfer authority available to the Department of Defense and is subject to the same terms and conditions as the authority provided in section 8005 of this Act. 9003.Supervision and administration costs and costs for design during construction associated with a construction project funded with appropriations available for operation and maintenance or the Afghanistan Security Forces Fund provided in this Act and executed in direct support of overseas contingency operations in Afghanistan, may be obligated at the time a construction contract is awarded: Provided, That, for the purpose of this section, supervision and administration costs and costs for design during construction include all in-house Government costs. 
9004.From funds made available in this title, the Secretary of Defense may purchase for use by military and civilian employees of the Department of Defense in the United States Central Command area of responsibility: (1) passenger motor vehicles up to a limit of $75,000 per vehicle; and (2) heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $450,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles. 9005.Not to exceed $5,000,000 of the amounts appropriated by this title under the heading Operation and Maintenance, Army may be used, notwithstanding any other provision of law, to fund the Commanders' Emergency Response Program (CERP), for the purpose of enabling military commanders in Afghanistan to respond to urgent, small-scale, humanitarian relief and reconstruction requirements within their areas of responsibility: Provided, That each project (including any ancillary or related elements in connection with such project) executed under this authority shall not exceed $2,000,000: Provided further, That not later than 45 days after the end of each 6 months of the fiscal year, the Secretary of Defense shall submit to the congressional defense committees a report regarding the source of funds and the allocation and use of funds during that 6-month period that were made available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein: Provided further, That, not later than 30 days after the end of each fiscal year quarter, the Army shall submit to the congressional defense committees quarterly commitment, obligation, and expenditure data for the CERP in Afghanistan: Provided further, That, not less than 15 days before making funds available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein for a project with a total anticipated cost for completion of $500,000 or more, the Secretary shall submit to the congressional defense committees a written notice containing each of the following: 
(1)The location, nature and purpose of the proposed project, including how the project is intended to advance the military campaign plan for the country in which it is to be carried out. (2)The budget, implementation timeline with milestones, and completion date for the proposed project, including any other CERP funding that has been or is anticipated to be contributed to the completion of the project. 
(3)A plan for the sustainment of the proposed project, including the agreement with either the host nation, a non-Department of Defense agency of the United States Government or a third-party contributor to finance the sustainment of the activities and maintenance of any equipment or facilities to be provided through the proposed project. 9006.Funds available to the Department of Defense for operation and maintenance may be used, notwithstanding any other provision of law, to provide supplies, services, transportation, including airlift and sealift, and other logistical support to allied forces participating in a combined operation with the armed forces of the United States and coalition forces supporting military and stability operations in Afghanistan and to counter the Islamic State of Iraq and Syria: Provided, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees regarding support provided under this section. 
9007.None of the funds appropriated or otherwise made available by this or any other Act shall be obligated or expended by the United States Government for a purpose as follows: (1)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq. 
(2)To exercise United States control over any oil resource of Iraq. (3)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Afghanistan.  
9008.None of the funds made available in this Act may be used in contravention of the following laws enacted or regulations promulgated to implement the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New York on December 10, 1984): (1)Section 2340A of title 18, United States Code. 
(2)Section 2242 of the Foreign Affairs Reform and Restructuring Act of 1998 (division G of Public Law 105–277; 112 Stat. 2681–822; 8 U.S.C. 1231 note) and regulations prescribed thereto, including regulations under part 208 of title 8, Code of Federal Regulations, and part 95 of title 22, Code of Federal Regulations. (3)Sections 1002 and 1003 of the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148). 
9009.None of the funds provided for the Afghanistan Security Forces Fund (ASFF) may be obligated prior to the approval of a financial and activity plan by the Afghanistan Resources Oversight Council (AROC) of the Department of Defense: Provided, That the AROC must approve the requirement and acquisition plan for any service requirements in excess of $50,000,000 annually and any non-standard equipment requirements in excess of $100,000,000 using ASFF: Provided further, That the Department of Defense must certify to the congressional defense committees that the AROC has convened and approved a process for ensuring compliance with the requirements in the preceding proviso and accompanying report language for the ASFF. 9010.Funds made available in this title to the Department of Defense for operation and maintenance may be used to purchase items having an investment unit cost of not more than $250,000: Provided, That, upon determination by the Secretary of Defense that such action is necessary to meet the operational requirements of a Commander of a Combatant Command engaged in contingency operations overseas, such funds may be used to purchase items having an investment item unit cost of not more than $500,000. 
9011.Up to $500,000,000 of funds appropriated by this Act for the Defense Security Cooperation Agency in Operation and Maintenance, Defense-Wide may be used to provide assistance to the Government of Jordan to support the armed forces of Jordan and to enhance security along its borders. 9012.None of the funds made available by this Act under the heading Counter-ISIS Train and Equip Fund may be used to procure or transfer man-portable air defense systems. 
9013.For the Ukraine Security Assistance Initiative, $250,000,000 is hereby appropriated, to remain available until September 30, 2020: Provided, That such funds shall be available to the Secretary of Defense, in coordination with the Secretary of State, to provide assistance, including training; equipment; lethal assistance; logistics support, supplies and services; sustainment; and intelligence support to the military and national security forces of Ukraine, and for replacement of any weapons or articles provided to the Government of Ukraine from the inventory of the United States: Provided further, That of the amounts made available in this section, $50,000,000 shall be available only for lethal assistance described in paragraphs (2) and (3) of section 1250(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1068):Provided further, That the Secretary of Defense shall, not less than 15 days prior to obligating funds provided under this heading, notify the congressional defense committees in writing of the details of any such obligation: Provided further, That the United States may accept equipment procured using funds provided under this heading in this or prior Acts that was transferred to the security forces of Ukraine and returned by such forces to the United States: Provided further, That equipment procured using funds provided under this heading in this or prior Acts, and not yet transferred to the military or National Security Forces of Ukraine or returned by such forces to the United States, may be treated as stocks of the Department of Defense upon written notification to the congressional defense committees: Provided further, That amounts made available by this section are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. 9014.Funds appropriated in this title shall be available for replacement of funds for items provided to the Government of Ukraine from the inventory of the United States to the extent specifically provided for in section 9013 of this Act. 
9015.None of the funds made available by this Act under section 9013 may be used to procure or transfer man-portable air defense systems. 9016.Equipment procured using funds provided in prior Acts under the heading Counterterrorism Partnerships Fund for the program authorized by section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), and not yet transferred to authorized recipients may be transferred to foreign security forces, irregular forces, groups, or individuals, authorized to receive assistance using amounts provided under the heading Counter-ISIS Train and Equip Fund in this Act: Provided, That such equipment may be transferred 15 days following written notification to the congressional defense committees. 
9017. 
(a)None of the funds appropriated or otherwise made available by this Act under the heading Operation and Maintenance, Defense-Wide for payments under section 1233 of Public Law 110–181 for reimbursement to the Government of Pakistan may be made available unless the Secretary of Defense, in coordination with the Secretary of State, certifies to the congressional defense committees that the Government of Pakistan is— (1)cooperating with the United States in counterterrorism efforts against the Haqqani Network, the Quetta Shura Taliban, Lashkar e-Tayyiba, Jaish-e-Mohammed, Al Qaeda, and other domestic and foreign terrorist organizations, including taking steps to end support for such groups and prevent them from basing and operating in Pakistan and carrying out cross border attacks into neighboring countries; 
(2)not supporting terrorist activities against United States or coalition forces in Afghanistan, and Pakistan's military and intelligence agencies are not intervening extra-judicially into political and judicial processes in Pakistan; (3)dismantling improvised explosive device (IED) networks and interdicting precursor chemicals used in the manufacture of IEDs; 
(4)preventing the proliferation of nuclear-related material and expertise; (5)implementing policies to protect judicial independence and due process of law; 
(6)issuing visas in a timely manner for United States visitors engaged in counterterrorism efforts and assistance programs in Pakistan; and (7)providing humanitarian organizations access to detainees, internally displaced persons, and other Pakistani civilians affected by the conflict. 
(b)The Secretary of Defense, in coordination with the Secretary of State, may waive the restriction in subsection (a) on a case-by-case basis by certifying in writing to the congressional defense committees that it is in the national security interest to do so: Provided, That if the Secretary of Defense, in coordination with the Secretary of State, exercises such waiver authority, the Secretaries shall report to the congressional defense committees on both the justification for the waiver and on the requirements of this section that the Government of Pakistan was not able to meet: Provided further, That such report may be submitted in classified form if necessary. (including transfer of funds)  9018.In addition to amounts otherwise made available in this Act, $500,000,000 is hereby appropriated to the Department of Defense and made available for transfer only to the operation and maintenance, military personnel, and procurement accounts, to improve near-term intelligence, surveillance, and reconnaissance capabilities and related processing, exploitation, and dissemination functions of the Department of Defense: Provided, That the transfer authority provided in this section is in addition to any other transfer authority provided elsewhere in this Act: Provided further, That not later than 30 days prior to exercising the transfer authority provided in this section, the Secretary of Defense shall submit a report to the congressional defense committees on the proposed uses of these funds: Provided further, That the funds provided in this section may not be transferred to any program, project, or activity specifically limited or denied by this Act: Provided further, That such funds may not be obligated for new start efforts: Provided further, That amounts made available by this section are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the authority to provide funding under this section shall terminate on September 30, 2020. 
9019.None of the funds made available by this Act may be used with respect to Syria in contravention of the War Powers Resolution (50 U.S.C. 1541 et seq.), including for the introduction of United States armed or military forces into hostilities in Syria, into situations in Syria where imminent involvement in hostilities is clearly indicated by the circumstances, or into Syrian territory, airspace, or waters while equipped for combat, in contravention of the congressional consultation and reporting requirements of sections 3 and 4 of that law (50 U.S.C. 1542 and 1543). 9020.None of the funds in this Act may be made available for the transfer of additional C–130 cargo aircraft to the Afghanistan National Security Forces or the Afghanistan Air Force until the Department of Defense provides a report to the congressional defense committees of the Afghanistan Air Force's medium airlift requirements. The report should identify Afghanistan's ability to utilize and maintain existing medium lift aircraft in the inventory and the best alternative platform, if necessary, to provide additional support to the Afghanistan Air Force's current medium airlift capacity. 
9021.Funds available for the Afghanistan Security Forces Fund may be used to provide limited training, equipment, and other assistance that would otherwise be prohibited by 10 U.S.C. 362 to a unit of the security forces of Afghanistan only if the Secretary certifies to the congressional defense committees, within 30 days of a decision to provide such assistance, that (1) a denial of such assistance would present significant risk to U.S. or coalition forces or significantly undermine United States national security objectives in Afghanistan; and (2) the Secretary has sought a commitment by the Government of Afghanistan to take all necessary corrective steps: Provided, That such certification shall be accompanied by a report describing: (1) the information relating to the gross violation of human rights; (2) the circumstances that necessitated the provision of such assistance; (3) the Afghan security force unit involved; (4) the assistance provided and the assistance withheld; and (5) the corrective steps to be taken by the Government of Afghanistan: Provided further, That every 120 days after the initial report an additional report shall be submitted detailing the status of any corrective steps taken by the Government of Afghanistan: Provided further, That if the Government of Afghanistan has not initiated necessary corrective steps within 1 year of the certification, the authority under this section to provide assistance to such unit shall no longer apply: Provided further, That the Secretary shall submit a report to such committees detailing the final disposition of the case by the Government of Afghanistan. 9022.None of the funds made available by this Act may be used to pay the expenses of any member of the Taliban to participate in any meeting that does not include the participation of members of the Government of Afghanistan or that restricts the participation of women.(rescissions)  
9023.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That such amounts are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Operation and Maintenance, Defense-Wide: Defense Security Cooperation Account, 2019/2020, $7,000,000; Afghanistan Security Forces Fund, 2019/2020, $30,000,000; Counter-ISIS Train and Equip Fund, 2019/2020, $13,000,000; and Procurement of Ammunition, Navy and Marine Corps, 2019/2021, $16,574,000. 9024.Each amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 
9025. 
(a)The Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) is hereby repealed. (b)The repeal contained in subsection (a)— 
(1)takes effect on the date that is 240 days after the date of the enactment of this Act; and  (2)applies with respect to each operation or other action that is being carried out pursuant to the Authorization for Use of Military Force initiated before such effective date. 
9026.Nothing in this Act may be construed as authorizing the use of force against Iran. XTo direct the removal of United States Armed Forces from hostilities in the Republic of Yemen that have not been authorized by Congress 10001.FindingsCongress makes the following findings: 
(1)Congress has the sole power to declare war under article I, section 8, clause 11 of the United States Constitution. (2)Congress has not declared war with respect to, or provided a specific statutory authorization for, the conflict between military forces led by Saudi Arabia, including forces from the United Arab Emirates, Bahrain, Kuwait, Egypt, Jordan, Morocco, Senegal, and Sudan (the Saudi-led coalition), against the Houthis, also known as Ansar Allah, in the Republic of Yemen. 
(3)Since March 2015, members of the United States Armed Forces have been introduced into hostilities between the Saudi-led coalition and the Houthis, including providing to the Saudi-led coalition aerial targeting assistance, intelligence sharing, and mid-flight aerial refueling. (4)The United States has established a Joint Combined Planning Cell with Saudi Arabia, in which members of the United States Armed Forces assist in aerial targeting and help to coordinate military and intelligence activities. 
(5)In December 2017, Secretary of Defense James N. Mattis stated, We have gone in to be very—to be helpful where we can in identifying how you do target analysis and how you make certain you hit the right thing.. (6)The conflict between the Saudi-led coalition and the Houthis constitutes, within the meaning of section 4(a) of the War Powers Resolution (50 U.S.C. 1543(a)), either hostilities or a situation where imminent involvement in hostilities is clearly indicated by the circumstances into which United States Armed Forces have been introduced. 
(7)Section 5(c) of the War Powers Resolution (50 U.S.C. 1544(c)) states that at any time that United States Armed Forces are engaged in hostilities outside the territory of the United States, its possessions and territories without a declaration of war or specific statutory authorization, such forces shall be removed by the President if the Congress so directs. (8)Section 8(c) of the War Powers Resolution (50 U.S.C. 1547(c)) defines the introduction of United States Armed Forces to include the assignment of members of such armed forces to command, coordinate, participate in the movement of, or accompany the regular or irregular military forces of any foreign country or government when such military forces are engaged, or there exists an imminent threat that such forces will become engaged, in hostilities, and activities that the United States is conducting in support of the Saudi-led coalition, including aerial refueling and targeting assistance, fall within this definition. 
(9)Section 1013 of the Department of State Authorization Act, Fiscal Years 1984 and 1985 (50 U.S.C. 1546a) provides that any joint resolution or bill to require the removal of United States Armed Forces engaged in hostilities without a declaration of war or specific statutory authorization shall be considered in accordance with the expedited procedures of section 601(b) of the International Security and Arms Export Control Act of 1976 (Public Law 94–329; 90 Stat. 765). (10)No specific statutory authorization for the use of United States Armed Forces with respect to the conflict between the Saudi-led coalition and the Houthis in Yemen has been enacted, and no provision of law explicitly authorizes the provision of targeting assistance or of midair refueling services to warplanes of Saudi Arabia or the United Arab Emirates that are engaged in such conflict. 
10002.Removal of United States Armed Forces from hostilities in the Republic of Yemen that have not been authorized by CongressPursuant to section 1013 of the Department of State Authorization Act, Fiscal Years 1984 and 1985 (50 U.S.C. 1546a) and in accordance with the provisions of section 601(b) of the International Security Assistance and Arms Export Control Act of 1976 (Public Law 94–329; 90 Stat. 765), Congress hereby directs the President to remove United States Armed Forces from hostilities in or affecting the Republic of Yemen, except United States Armed Forces engaged in operations directed at al Qaeda or associated forces, by not later than the date that is 30 days after the date of the enactment of this Act (unless the President requests and Congress authorizes a later date), and unless and until a declaration of war or specific authorization for such use of United States Armed Forces has been enacted. For purposes of this title, in this section, the term hostilities includes in-flight refueling of non-United States aircraft conducting missions as part of the ongoing civil war in Yemen. 10003.Rule of construction regarding continued Military Operations and Cooperation with IsraelNothing in this title shall be construed to influence or disrupt any military operations and cooperation with Israel. 
10004.Rule of construction regarding intelligence sharingNothing in this title may be construed to influence or disrupt any intelligence, counterintelligence, or investigative activities relating to threats in or emanating from Yemen conducted by, or in conjunction with, the United States Government involving— (1)the collection of intelligence; 
(2)the analysis of intelligence; or (3)the sharing of intelligence between the United States and any coalition partner if the President determines such sharing is appropriate and in the national security interests of the United States. 
10005.Report on risks posed by ceasing Saudi Arabia support operationsNot later than 90 days after the date of the enactment of this Act, the President shall submit to Congress a report assessing the risks posed to United States citizens and the civilian population of Saudi Arabia and the risk of regional humanitarian crises if the United States were to cease support operations with respect to the conflict between the Saudi-led coalition and the Houthis in Yemen. 10006.Report on increased risk of terrorist attacks to United States Armed Forces abroad, allies, and the continental United States if Saudi Arabia ceases Yemen-related intelligence sharing with the United StatesNot later than 90 days after the date of the enactment of this Act, the President shall submit to Congress a report assessing the increased risk of terrorist attacks on United States Armed Forces abroad, allies, and to the continental United States if the Government of Saudi Arabia were to cease Yemen-related intelligence sharing with the United States. 
10007.Rule of construction regarding no authorization for use of military forceConsistent with section 8(a)(1) of the War Powers Resolution (50 U.S.C. 1547(a)(1)), nothing in this title may be construed as authorizing the use of military force. XIAdditional General Provisions 11001.Except as expressly provided otherwise, any reference to this Act contained in this division shall be treated as referring only to the provisions of this division. 
11002.Any reference to a report accompanying this Act contained in this division shall be treated as a reference to House Report 116–84. The effect of such Report shall be limited to this division and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, this division.  11003.None of the funds made available by this Act may be made available to the Taliban.  
11004. None of the funds made available by this Act may be used to implement Directive-type Memorandum (DTM)–19–004, Military Service by Transgender Persons and Persons with Gender Dysphoria, March 12, 2019 (effective date April 12, 2019).  11005.None of the funds made available by this Act may be used to issue export licenses for the following defense items, including defense articles, defense services, and related technical data, described in the certification Transmittal Numbers DDTC–17–079, DDTC–17–094, DDTC 17–112, DDTC–17–126, DDTC–17–128, DDTC–18–013, DDTC–18–029, DDTC–18–030, DDTC–18–050, DDTC–18–080, DDTC–18–103, DDTC–18–109, DDTC–18–110, DDTC–19–001, 17–0B, 17–BM, 17–CR, 17–CU, 18–AU, 18–BE, 19–AA and 19–AR.  
This Act may be cited as the Department of Defense Appropriations Act, 2020. DDepartment of State, Foreign Operations, and Related Programs Appropriations Act, 2020 The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of State, foreign operations, and related programs for the fiscal year ending September 30, 2020, and for other purposes, namely: 
IDepartment of State and Related AgencyDepartment of stateAdministration of foreign affairsDiplomatic programsFor necessary expenses of the Department of State and the Foreign Service not otherwise provided for, $9,245,766,000 (increased by $1,000,000) (reduced by $1,000,000) (increased by $1) (reduced by $1) (reduced by $500,000), of which up to $772,480,000 may remain available until September 30, 2021, and of which up to $4,095,899,000 may remain available until expended for Worldwide Security Protection: Provided, That of the amount made available under this heading for Worldwide Security Protection, $2,626,122,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provide further, That designated funds made available under this heading shall be allocated in accordance with paragraphs (1) through (4) as follows: (1)Human resourcesFor necessary expenses for training, human resources management, and salaries, including employment without regard to civil service and classification laws of persons on a temporary basis (not to exceed $700,000), as authorized by section 801 of the United States Information and Educational Exchange Act of 1948, $2,900,417,000, of which up to $509,782,000 is for Worldwide Security Protection. 
(2)Overseas programsFor necessary expenses for the regional bureaus of the Department of State and overseas activities as authorized by law, $1,955,868,000. (3)Diplomatic policy and supportFor necessary expenses for the functional bureaus of the Department of State, including representation to certain international organizations in which the United States participates pursuant to treaties ratified pursuant to the advice and consent of the Senate or specific Acts of Congress, general administration, and arms control, nonproliferation and disarmament activities as authorized, $780,057,000 (reduced by $500,000). 
(4)Security programsFor necessary expenses for security activities, $3,609,424,000, of which up to $3,586,117,000 is for Worldwide Security Protection. (5)Fees and payments collectedIn addition to amounts otherwise made available under this heading— 
(A)as authorized by section 810 of the United States Information and Educational Exchange Act, not to exceed $5,000,000, to remain available until expended, may be credited to this appropriation from fees or other payments received from English teaching, library, motion pictures, and publication programs and from fees from educational advising and counseling and exchange visitor programs; and (B)not to exceed $15,000, which shall be derived from reimbursements, surcharges, and fees for use of Blair House facilities. 
(6)Transfer of funds, reprogramming, and other matters 
(A)Notwithstanding any other provision of this Act, funds may be reprogrammed within and between paragraphs (1) through (4) under this heading subject to section 7015 of this Act. (B)Of the amount made available under this heading, not to exceed $10,000,000 may be transferred to, and merged with, funds made available by this Act under the heading Emergencies in the Diplomatic and Consular Service, to be available only for emergency evacuations and rewards, as authorized. 
(C)Funds appropriated under this heading are available for acquisition by exchange or purchase of passenger motor vehicles as authorized by law and, pursuant to section 1108(g) of title 31, United States Code, for the field examination of programs and activities in the United States funded from any account contained in this title. (7)ClarificationReferences to the Diplomatic and Consular Programs account in any provision of law shall in this fiscal year, and each fiscal year thereafter, be construed to include the Diplomatic Programs account.capital investment fund For necessary expenses of the Capital Investment Fund, as authorized, $140,000,000 (reduced by $500,000), to remain available until expended.Office of inspector generalFor necessary expenses of the Office of Inspector General, $90,829,000, notwithstanding section 209(a)(1) of the Foreign Service Act of 1980 (22 U.S.C. 3929(a)(1)), as it relates to post inspections: Provided, That of the funds appropriated by this paragraph, $13,624,000 may remain available until September 30, 2021.In addition, for the Special Inspector General for Afghanistan Reconstruction (SIGAR) for reconstruction oversight, $54,900,000, which is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, of which up to $8,235,000 may remain available until September 30, 2021.Educational and cultural exchange programsFor expenses of educational and cultural exchange programs, as authorized, $730,000,000, to remain available until expended, of which not less than $272,000,000 shall be for the Fulbright Program and not less than $111,961,000 shall be for Citizen Exchange Program: Provided, That fees or other payments received from, or in connection with, English teaching, educational advising and counseling programs, and exchange visitor programs as authorized may be credited to this account, to remain available until expended: Provided further, That a portion of the Fulbright awards from the Eurasia and Central Asia regions shall be designated as Edmund S. Muskie Fellowships, following consultation with the Committees on Appropriations: Provided further, That any substantive modifications from the prior fiscal year to programs funded by this Act under this heading shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.Representation expensesFor representation expenses as authorized, $7,212,000.Protection of foreign missions and officialsFor expenses, not otherwise provided, to enable the Secretary of State to provide for extraordinary protective services, as authorized, $30,890,000, to remain available until September 30, 2021.Embassy security, construction, and maintenanceFor necessary expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C. 292 et seq.), preserving, maintaining, repairing, and planning for real property that are owned or leased by the Department of State, and renovating, in addition to funds otherwise available, the Harry S Truman Building, $781,562,000, to remain available until September 30, 2024, of which not to exceed $25,000 may be used for overseas representation expenses as authorized: Provided, That none of the funds appropriated in this paragraph shall be available for acquisition of furniture, furnishings, or generators for other departments and agencies of the United States Government.In addition, for the costs of worldwide security upgrades, acquisition, and construction as authorized, $1,205,649,000, to remain available until expended, of which $424,087,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Emergencies in the diplomatic and consular serviceFor necessary expenses to enable the Secretary of State to meet unforeseen emergencies arising in the Diplomatic and Consular Service, as authorized, $7,885,000, to remain available until expended, of which not to exceed $1,000,000 may be transferred to, and merged with, funds appropriated by this Act under the heading Repatriation Loans Program Account.Repatriation loans program accountFor the cost of direct loans, $1,300,000, as authorized: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974:  Provided further, That such funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $5,563,619.payment to the American institute in TaiwanFor necessary expenses to carry out the Taiwan Relations Act (Public Law 96–8), $31,963,000.International Center, Washington, District of ColumbiaNot to exceed $1,806,600 shall be derived from fees collected from other executive agencies for lease or use of facilities at the International Center in accordance with section 4 of the International Center Act (Public Law 90–553), and, in addition, as authorized by section 5 of such Act, $743,000, to be derived from the reserve authorized by such section, to be used for the purposes set out in that section.Payment to the foreign service retirement and disability fundFor payment to the Foreign Service Retirement and Disability Fund, as authorized, $158,900,000.International organizationsContributions to international organizationsFor necessary expenses, not otherwise provided for, to meet annual obligations of membership in international multilateral organizations, pursuant to treaties ratified pursuant to the advice and consent of the Senate, conventions, or specific Acts of Congress, $1,520,285,000, of which $96,240,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That the Secretary of State shall, at the time of the submission of the President's budget to Congress under section 1105(a) of title 31, United States Code, transmit to the Committees on Appropriations the most recent biennial budget prepared by the United Nations for the operations of the United Nations: Provided further, That any payment of arrearages under this heading shall be directed to activities that are mutually agreed upon by the United States and the respective international organization and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That none of the funds appropriated under this heading shall be available for a United States contribution to an international organization for the United States share of interest costs made known to the United States Government by such organization for loans incurred on or after October 1, 1984, through external borrowings.Contributions for international peacekeeping activitiesFor necessary expenses to pay assessed and other expenses of international peacekeeping activities directed to the maintenance or restoration of international peace and security, $2,128,414,000, of which $988,656,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That of the funds made available under this heading up to $1,159,620,000 may remain available until September 30, 2021: Provided further, That none of the funds made available by this Act shall be obligated or expended for any new or expanded United Nations peacekeeping mission unless, at least 15 days in advance of voting for such mission in the United Nations Security Council (or in an emergency as far in advance as is practicable), the Committees on Appropriations are notified of: (1) the estimated cost and duration of the mission, the objectives of the mission, the national interest that will be served, and the exit strategy; and (2) the sources of funds, including any reprogrammings or transfers, that will be used to pay the cost of the new or expanded mission, and the estimated cost in future fiscal years: Provided further, That none of the funds appropriated under this heading may be made available for obligation unless the Secretary of State certifies and reports to the Committees on Appropriations on a peacekeeping mission-by-mission basis that the United Nations is implementing effective policies and procedures to prevent United Nations employees, contractor personnel, and peacekeeping troops serving in such mission from trafficking in persons, exploiting victims of trafficking, or committing acts of sexual exploitation and abuse or other violations of human rights, and to hold accountable individuals who engage in such acts while participating in such mission, including prosecution in their home countries and making information about such prosecutions publicly available on the website of the United Nations: Provided further, That the Secretary of State shall work with the United Nations and foreign governments contributing peacekeeping troops to implement effective vetting procedures to ensure that such troops have not violated human rights: Provided further, That funds shall be available for peacekeeping expenses unless the Secretary of State determines that United States manufacturers and suppliers are not being given opportunities to provide equipment, services, and material for United Nations peacekeeping activities equal to those being given to foreign manufacturers and suppliers: Provided further, That none of the funds appropriated or otherwise made available under this heading may be used for any United Nations peacekeeping mission that will involve United States Armed Forces under the command or operational control of a foreign national, unless the President's military advisors have submitted to the President a recommendation that such involvement is in the national interest of the United States and the President has submitted to Congress such a recommendation: Provided further, That the Secretary of State shall work with the United Nations and members of the United Nations Security Council to evaluate and prioritize peacekeeping missions, and to consider a draw down when mission goals have been substantially achieved: Provided further, That, of the amounts appropriated under this heading, not less than $478,994,000 shall be disbursed to the United Nations not later than 45 days after the enactment of this Act for the remaining amounts necessary to pay in full for fiscal years 2017 and 2018 the United States share of the cost of international peacekeeping activities in accordance with section 404(b)(2)(B) of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995, (22 U.S.C. 287e note), as amended by section 7048(h) of this Act.International CommissionsFor necessary expenses, not otherwise provided for, to meet obligations of the United States arising under treaties, or specific Acts of Congress, as follows:International boundary and water commission, united states and MexicoFor necessary expenses for the United States Section of the International Boundary and Water Commission, United States and Mexico, and to comply with laws applicable to the United States Section, including not to exceed $6,000 for representation expenses; as follows:Salaries and expensesFor salaries and expenses, not otherwise provided for, $48,170,000.ConstructionFor detailed plan preparation and construction of authorized projects, $29,400,000 (reduced by $4,000,000) (increased by $4,000,000), to remain available until expended, as authorized.American sections, international commissionsFor necessary expenses, not otherwise provided, for the International Joint Commission and the International Boundary Commission, United States and Canada, as authorized by treaties between the United States and Canada or Great Britain, and the Border Environment Cooperation Commission as authorized by the North American Free Trade Agreement Implementation Act (Public Law 103–182), $12,732,000: Provided, That of the amount provided under this heading for the International Joint Commission, up to $500,000 may remain available until September 30, 2021, and $9,000 may be made available for representation expenses: Provided further, That of the amount provided under this heading for the International Boundary Commission, $1,000 may be made available for representation expenses.International fisheries commissionsFor necessary expenses for international fisheries commissions, not otherwise provided for, as authorized by law, $51,058,000 (increased by $500,000): Provided, That the United States share of such expenses may be advanced to the respective commissions pursuant to section 3324 of title 31, United States Code.Related Agencyunited states agency for global mediaInternational broadcasting operationsFor necessary expenses to enable the United States Agency for Global Media (USAGM), as authorized, to carry out international communication activities, and to make and supervise grants for radio, Internet, and television broadcasting to the Middle East, $798,196,000 (increased by $500,000): Provided, That in addition to amounts otherwise available for such purposes, up to $34,508,000 of the amount appropriated under this heading may remain available until expended for satellite transmissions and Internet freedom programs, of which not less than $13,800,000 shall be for Internet freedom programs: Provided further, That of the total amount appropriated under this heading, not to exceed $35,000 may be used for representation expenses, of which $10,000 may be used for such expenses within the United States as authorized, and not to exceed $30,000 may be used for representation expenses of Radio Free Europe/Radio Liberty: Provided further, That the USAGM shall notify the Committees on Appropriations within 15 days of any determination by the USAGM that any of its broadcast entities, including its grantee organizations, provides an open platform for international terrorists or those who support international terrorism, or is in violation of the principles and standards set forth in subsections (a) and (b) of section 303 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6202) or the entity's journalistic code of ethics: Provided further, That in addition to funds made available under this heading, and notwithstanding any other provision of law, up to $5,000,000 in receipts from advertising and revenue from business ventures, up to $500,000 in receipts from cooperating international organizations, and up to $1,000,000 in receipts from privatization efforts of the Voice of America and the International Broadcasting Bureau, shall remain available until expended for carrying out authorized purposes: Provided further, That any reference to the Broadcasting Board of Governors or BBG, including in any account providing amounts to the Broadcasting Board of Governors, in any Act making appropriations for the Department of State, foreign operations, and related programs enacted before, on, or after the date of the enactment of this Act shall for this fiscal year, and any fiscal year thereafter, be construed to mean the United States Agency for Global Media or USAGM, respectively.Broadcasting capital improvementsFor the purchase, rent, construction, repair, preservation, and improvement of facilities for radio, television, and digital transmission and reception; the purchase, rent, and installation of necessary equipment for radio, television, and digital transmission and reception, as authorized; and physical security worldwide, in addition to amounts otherwise available for such purposes, $9,700,000, to remain available until expended, as authorized.Related programsThe Asia foundationFor a grant to The Asia Foundation, as authorized by The Asia Foundation Act (22 U.S.C. 4402), $19,000,000, to remain available until expended: Provided, That funds appropriated under this heading shall be apportioned and obligated to the Foundation not later than 60 days after enactment of this Act.United States Institute of PeaceFor necessary expenses of the United States Institute of Peace, as authorized by the United States Institute of Peace Act (22 U.S.C. 4601 et seq.), $38,634,000, to remain available until September 30, 2021, which shall not be used for construction activities.Center for Middle Eastern-Western Dialogue Trust FundFor necessary expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, as authorized by section 633 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2004 (22 U.S.C. 2078), the total amount of the interest and earnings accruing to such Fund on or before September 30, 2020, to remain available until expended.Eisenhower exchange fellowship programFor necessary expenses of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4 and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205), all interest and earnings accruing to the Eisenhower Exchange Fellowship Program Trust Fund on or before September 30, 2020, to remain available until expended: Provided, That none of the funds appropriated herein shall be used to pay any salary or other compensation, or to enter into any contract providing for the payment thereof, in excess of the rate authorized by section 5376 of title 5, United States Code; or for purposes which are not in accordance with section 200 of title 2 of the Code of Federal Regulations, including the restrictions on compensation for personal services.Israeli arab scholarship programFor necessary expenses of the Israeli Arab Scholarship Program, as authorized by section 214 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (22 U.S.C. 2452 note), all interest and earnings accruing to the Israeli Arab Scholarship Fund on or before September 30, 2020, to remain available until expended.East-West centerTo enable the Secretary of State to provide for carrying out the provisions of the Center for Cultural and Technical Interchange Between East and West Act of 1960, by grant to the Center for Cultural and Technical Interchange Between East and West in the State of Hawaii, $16,700,000: Provided, That funds appropriated under this heading shall be apportioned and obligated to the Center not later than 60 days after enactment of this Act.national endowment for democracyFor grants made by the Department of State to the National Endowment for Democracy, as authorized by the National Endowment for Democracy Act (22 U.S.C. 4412), $180,000,000, to remain available until expended, of which $117,500,000 shall be allocated in the traditional and customary manner, including for the core institutes, and $62,500,000 shall be for democracy programs: Provided, That the requirements of section 7061(a) of this Act shall not apply to funds made available under this heading: Provided further, That funds appropriated under this heading shall be apportioned and obligated to the Endowment not later than 30 days after enactment of this Act.other commissionscommission for the preservation of America’s heritage abroadsalaries and expensesFor necessary expenses for the Commission for the Preservation of America’s Heritage Abroad, $642,000, as authorized by chapter 3123 of title 54, United States Code: Provided, That the Commission may procure temporary, intermittent, and other services notwithstanding paragraph (3) of section 312304(b) of such chapter: Provided further, That such authority shall terminate on October 1, 2020: Provided further, That the Commission shall notify the Committees on Appropriations prior to exercising such authority.United states commission on international religious freedomSalaries and expensesFor necessary expenses for the United States Commission on International Religious Freedom (USCIRF), as authorized by title II of the International Religious Freedom Act of 1998 (22 U.S.C. 6431 et seq.), $4,500,000, to remain available until September 30, 2021, including not more than $4,000 for representation expenses.Commission on security and cooperation in EuropeSalaries and expensesFor necessary expenses of the Commission on Security and Cooperation in Europe, as authorized by Public Law 94–304 (22 U.S.C. 3001 et seq.), $2,579,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2021.Congressional-Executive Commission on the People's Republic of ChinaSalaries and expensesFor necessary expenses of the Congressional-Executive Commission on the People's Republic of China, as authorized by title III of the U.S.-China Relations Act of 2000 (22 U.S.C. 6911 et seq.), $2,000,000, including not more than $3,000 for representation expenses, to remain available until September 30, 2021.United States-China Economic and Security Review Commissionsalaries and expensesFor necessary expenses of the United States-China Economic and Security Review Commission, as authorized by section 1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (22 U.S.C. 7002), $3,500,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2021: Provided, That the authorities, requirements, limitations, and conditions contained in the second through sixth provisos under this heading in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall continue in effect during fiscal year 2020 and shall apply to funds appropriated under this heading as if included in this Act.western hemisphere drug policy commissionsalaries and expensesFor necessary expenses of the Western Hemisphere Drug Policy Commission, as authorized by title VI of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323), $500,000 to remain available until September 30, 2021. IIUnited states agency for international developmentFunds appropriated to the presidentOperating expensesFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $1,404,756,000, of which up to $210,713,000 may remain available until September 30, 2021: Provided, That none of the funds appropriated under this heading and under the heading Capital Investment Fund in this title may be made available to finance the construction (including architect and engineering services), purchase, or long-term lease of offices for use by the United States Agency for International Development, unless the USAID Administrator has identified such proposed use of funds in a report submitted to the Committees on Appropriations at least 15 days prior to the obligation of funds for such purposes: Provided further, That contracts or agreements entered into with funds appropriated under this heading may entail commitments for the expenditure of such funds through the following fiscal year: Provided further, That the authority of sections 610 and 109 of the Foreign Assistance Act of 1961 may be exercised by the Secretary of State to transfer funds appropriated to carry out chapter 1 of part I of such Act to Operating Expenses in accordance with the provisions of those sections: Provided further, That of the funds appropriated or made available under this heading, not to exceed $250,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses, and not to exceed $100,500 shall be for official residence expenses, for USAID during the current fiscal year.Capital investment fundFor necessary expenses for overseas construction and related costs, and for the procurement and enhancement of information technology and related capital investments, pursuant to section 667 of the Foreign Assistance Act of 1961, $210,300,000, to remain available until expended: Provided, That this amount is in addition to funds otherwise available for such purposes: Provided further, That funds appropriated under this heading shall be available subject to the regular notification procedures of the Committees on Appropriations.Office of inspector generalFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $75,500,000, of which up to $11,325,000 may remain available until September 30, 2021, for the Office of Inspector General of the United States Agency for International Development. IIIbilateral economic assistancefunds appropriated to the presidentFor necessary expenses to enable the President to carry out the provisions of the Foreign Assistance Act of 1961, and for other purposes, as follows: Global health programsFor necessary expenses to carry out the provisions of chapters 1 and 10 of part I of the Foreign Assistance Act of 1961, for global health activities, in addition to funds otherwise available for such purposes, $3,366,500,000 (increased by $1,000,000) (reduced by $1,000,000), to remain available until September 30, 2021, and which shall be apportioned directly to the United States Agency for International Development not later than 30 days after enactment of this Act: Provided, That this amount shall be made available for training, equipment, and technical assistance to build the capacity of public health institutions and organizations in developing countries, and for such activities as: (1) child survival and maternal health programs; (2) immunization and oral rehydration programs; (3) other health, nutrition, water and sanitation programs which directly address the needs of mothers and children, and related education programs; (4) assistance for children displaced or orphaned by causes other than AIDS; (5) programs for the prevention, treatment, control of, and research on HIV/AIDS, tuberculosis, polio, malaria, and other infectious diseases including neglected tropical diseases, and for assistance to communities severely affected by HIV/AIDS, including children infected or affected by AIDS; (6) disaster preparedness training for health crises; (7) programs to prevent, prepare for, and respond to, unanticipated and emerging global health threats; and (8) family planning/reproductive health: Provided further, That funds appropriated under this paragraph may be made available for a United States contribution to The GAVI Alliance: Provided further, That none of the funds made available in this Act nor any unobligated balances from prior appropriations Acts may be made available to any organization or program which, as determined by the President of the United States, supports or participates in the management of a program of coercive abortion or involuntary sterilization: Provided further, That any determination made under the previous proviso must be made not later than 6 months after the date of enactment of this Act, and must be accompanied by the evidence and criteria utilized to make the determination: Provided further, That none of the funds made available under this Act may be used to pay for the performance of abortion as a method of family planning or to motivate or coerce any person to practice abortions: Provided further, That nothing in this paragraph shall be construed to alter any existing statutory prohibitions against abortion under section 104 of the Foreign Assistance Act of 1961: Provided further, That none of the funds made available under this Act may be used to lobby for or against abortion: Provided further, That in order to reduce reliance on abortion in developing nations, funds shall be available only to voluntary family planning projects which offer, either directly or through referral to, or information about access to, a broad range of family planning methods and services, and that any such voluntary family planning project shall meet the following requirements: (1) service providers or referral agents in the project shall not implement or be subject to quotas, or other numerical targets, of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning (this provision shall not be construed to include the use of quantitative estimates or indicators for budgeting and planning purposes); (2) the project shall not include payment of incentives, bribes, gratuities, or financial reward to: (A) an individual in exchange for becoming a family planning acceptor; or (B) program personnel for achieving a numerical target or quota of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning; (3) the project shall not deny any right or benefit, including the right of access to participate in any program of general welfare or the right of access to health care, as a consequence of any individual's decision not to accept family planning services; (4) the project shall provide family planning acceptors comprehensible information on the health benefits and risks of the method chosen, including those conditions that might render the use of the method inadvisable and those adverse side effects known to be consequent to the use of the method; and (5) the project shall ensure that experimental contraceptive drugs and devices and medical procedures are provided only in the context of a scientific study in which participants are advised of potential risks and benefits; and, not less than 60 days after the date on which the USAID Administrator determines that there has been a violation of the requirements contained in paragraph (1), (2), (3), or (5) of this proviso, or a pattern or practice of violations of the requirements contained in paragraph (4) of this proviso, the Administrator shall submit to the Committees on Appropriations a report containing a description of such violation and the corrective action taken by the Agency: Provided further, That in awarding grants for natural family planning under section 104 of the Foreign Assistance Act of 1961 no applicant shall be discriminated against because of such applicant's religious or conscientious commitment to offer only natural family planning; and, additionally, all such applicants shall comply with the requirements of the previous proviso: Provided further, That for purposes of this or any other Act authorizing or appropriating funds for the Department of State, foreign operations, and related programs, the term motivate, as it relates to family planning assistance, shall not be construed to prohibit the provision, consistent with local law, of information or counseling about all pregnancy options: Provided further, That information provided about the use of condoms as part of projects or activities that are funded from amounts appropriated by this Act shall be medically accurate and shall include the public health benefits and failure rates of such use.In addition, for necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the prevention, treatment, and control of, and research on, HIV/AIDS, $5,930,000,000, to remain available until September 30, 2024, which shall be apportioned directly to the Department of State not later than 30 days after enactment of this Act: Provided, That funds appropriated under this paragraph may be made available, notwithstanding any other provision of law, except for the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25), for a United States contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund): Provided further, That the amount of such contribution shall be $1,560,000,000 and shall be for the first installment of the sixth replenishment: Provided further, That up to 5 percent of the aggregate amount of funds made available to the Global Fund in fiscal year 2020 may be made available to USAID for technical assistance related to the activities of the Global Fund, subject to the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds appropriated under this paragraph, up to $17,000,000 may be made available, in addition to amounts otherwise available for such purposes, for administrative expenses of the Office of the United States Global AIDS Coordinator.Development assistanceFor necessary expenses to carry out the provisions of sections 103, 105, 106, 214, and sections 251 through 255, and chapter 10 of part I of the Foreign Assistance Act of 1961, $4,164,867,000 (reduced by $5,000,000) (increased by $5,000,000), to remain available until September 30, 2021: Provided, That funds made available under this heading shall be apportioned directly to the United States Agency for International Development not later than 30 days after enactment of this Act.International disaster assistanceFor necessary expenses to carry out the provisions of section 491 of the Foreign Assistance Act of 1961 for international disaster relief, rehabilitation, and reconstruction assistance, $4,435,312,000, to remain available until expended, of which $1,733,980,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That funds made available under this heading shall be apportioned to the United States Agency for International Development not later than 30 days after enactment of this Act.Transition initiativesFor necessary expenses for international disaster rehabilitation and reconstruction assistance administered by the Office of Transition Initiatives, United States Agency for International Development, pursuant to section 491 of the Foreign Assistance Act of 1961, $92,043,000, to remain available until expended, to support transition to democracy and long-term development of countries in crisis: Provided, That if the Secretary of State determines that it is important to the national interest of the United States to provide transition assistance in excess of the amount appropriated under this heading, up to $15,000,000 of the funds appropriated by this Act to carry out the provisions of part I of the Foreign Assistance Act of 1961 may be used for purposes of this heading and under the authorities applicable to funds appropriated under this heading: Provided further, That funds made available pursuant to the previous proviso shall be made available subject to prior consultation with the Committees on Appropriations.Complex crises fundFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 to support programs and activities administered by the United States Agency for International Development to prevent or respond to emerging or unforeseen foreign challenges and complex crises overseas, $30,000,000, to remain available until expended: Provided, That funds appropriated under this heading may be made available on such terms and conditions as are appropriate and necessary for the purposes of preventing or responding to such challenges and crises, except that no funds shall be made available for lethal assistance or to respond to natural disasters: Provided further, That funds appropriated under this heading may be made available notwithstanding any other provision of law, except sections 7007, 7008, and 7018 of this Act and section 620M of the Foreign Assistance Act of 1961: Provided further, That funds appropriated under this heading may be used for administrative expenses, in addition to funds otherwise available for such purposes, except that such expenses may not exceed 5 percent of the funds appropriated under this heading: Provided further, That funds appropriated under this heading shall be apportioned to USAID not later than 30 days after enactment of this Act: Provided further, That funds appropriated under this heading shall be subject to the regular notification procedures of the Committees on Appropriations, except that such notifications shall be transmitted at least 5 days prior to the obligation of funds.Democracy fundFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the promotion of democracy globally, including to carry out the purposes of section 502(b)(3) and (5) of Public Law 98–164 (22 U.S.C. 4411), $172,700,000, to remain available until September 30, 2021, which shall be made available for the Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights, and Labor, Department of State:  Provided, That funds appropriated under this heading that are made available to the National Endowment for Democracy and its core institutes are in addition to amounts otherwise available by this Act for such purposes: Provided further, That the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, shall consult with the Committees on Appropriations prior to the initial obligation of funds appropriated under this paragraph.For an additional amount for such purposes, $101,000,000, to remain available until September 30, 2021, which shall be made available for the Bureau for Democracy, Conflict, and Humanitarian Assistance, United States Agency for International Development.Assistance for Europe, Eurasia and central AsiaFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961, the FREEDOM Support Act (Public Law 102–511), and the Support for Eastern European Democracy (SEED) Act of 1989 (Public Law 101–179), $770,334,000 (increased by $40,000,000) (reduced by $40,000,000) (increased by $1,500,000) (reduced by $1,500,000), to remain available until September 30, 2021, which shall be available, notwithstanding any other provision of law, except section 7046 of this Act, for assistance and related programs for countries identified in section 3 of Public Law 102–511 (22 U.S.C. 5801) and section 3(c) of Public Law 101–179 (22 U.S.C. 5402), in addition to funds otherwise available for such purposes: Provided, That funds appropriated by this Act under the headings Global Health Programs, Development Assistance, Economic Support Fund, and International Narcotics Control and Law Enforcement that are made available for assistance for such countries shall be administered in accordance with the responsibilities of the coordinator designated pursuant to section 102 of Public Law 102–511 and section 601 of Public Law 101–179: Provided further, That funds appropriated under this heading shall be considered to be economic assistance under the Foreign Assistance Act of 1961 for purposes of making available the administrative authorities contained in that Act for the use of economic assistance: Provided further, That funds appropriated under this heading may be made available for contributions to multilateral initiatives to counter hybrid threats: Provided further, That any notification of funds made available under this heading in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall include information (if known on the date of transmittal of such notification) on the use of notwithstanding authority: Provided further, That if subsequent to the notification of assistance it becomes necessary to rely on notwithstanding authority, the Committees on Appropriations should be informed at the earliest opportunity and to the extent practicable.Department of stateMigration and refugee assistanceFor necessary expenses not otherwise provided for, to enable the Secretary of State to carry out the provisions of section 2(a) and (b) of the Migration and Refugee Assistance Act of 1962, and other activities to meet refugee and migration needs; salaries and expenses of personnel and dependents as authorized by the Foreign Service Act of 1980; allowances as authorized by sections 5921 through 5925 of title 5, United States Code; purchase and hire of passenger motor vehicles; and services as authorized by section 3109 of title 5, United States Code, $3,532,000,000 (reduced by $2,000,000) (increased by $2,000,000), to remain available until expended, of which $1,400,124,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That not less than $35,000,000 shall be made available to respond to small-scale emergency humanitarian requirements, and $5,000,000 shall be made available for refugees resettling in Israel.united states emergency refugee and migration assistance fundFor necessary expenses to carry out the provisions of section 2(c) of the Migration and Refugee Assistance Act of 1962, as amended (22 U.S.C. 2601(c)), $1,000,000, to remain available until expended: Provided, That amounts in excess of the limitation contained in paragraph (2) of such section shall be transferred to, and merged with, funds made available by this Act under the heading Migration and Refugee Assistance.independent agenciesPeace corps(including transfer of funds)For necessary expenses to carry out the provisions of the Peace Corps Act (22 U.S.C. 2501 et seq.), including the purchase of not to exceed five passenger motor vehicles for administrative purposes for use outside of the United States, $425,000,000, of which $6,330,000 is for the Office of Inspector General, to remain available until September 30, 2021: Provided, That the Director of the Peace Corps may transfer to the Foreign Currency Fluctuations Account, as authorized by section 16 of the Peace Corps Act (22 U.S.C. 2515), an amount not to exceed $5,000,000: Provided further, That funds transferred pursuant to the previous proviso may not be derived from amounts made available for Peace Corps overseas operations: Provided further, That of the funds appropriated under this heading, not to exceed $104,000 may be available for representation expenses, of which not to exceed $4,000 may be made available for entertainment expenses: Provided further, That none of the funds appropriated under this heading shall be used to pay for abortions: Provided further, That notwithstanding the previous proviso, section 614 of division E of Public Law 113–76 shall apply to funds appropriated under this heading.Millennium challenge corporationFor necessary expenses to carry out the provisions of the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.) (MCA), $905,000,000, to remain available until expended: Provided, That of the funds appropriated under this heading, up to $109,000,000 may be available for administrative expenses of the Millennium Challenge Corporation, except that such funds shall remain available for obligation until September 30, 2021: Provided further, That section 605(e) of the MCA shall apply to funds appropriated under this heading: Provided further, That funds appropriated under this heading may be made available for a Millennium Challenge Compact entered into pursuant to section 609 of the MCA only if such Compact obligates, or contains a commitment to obligate subject to the availability of funds and the mutual agreement of the parties to the Compact to proceed, the entire amount of the United States Government funding anticipated for the duration of the Compact: Provided further, That no country should be eligible for a threshold program after such country has completed a country compact: Provided further, That any funds that are deobligated from a Millennium Challenge Compact shall be subject to the regular notification procedures of the Committees on Appropriations prior to re-obligation: Provided further, That of the funds appropriated under this heading, not to exceed $100,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses.Inter-American foundationFor necessary expenses to carry out the functions of the Inter-American Foundation in accordance with the provisions of section 401 of the Foreign Assistance Act of 1969, $32,500,000, to remain available until September 30, 2021: Provided, That of the funds appropriated under this heading, not to exceed $2,000 may be available for representation expenses.United States African development foundationFor necessary expenses to carry out the African Development Foundation Act (title V of Public Law 96–533; 22 U.S.C. 290h et seq.), $30,000,000, to remain available until September 30, 2021, of which not to exceed $2,000 may be available for representation expenses:  Provided, That funds made available to grantees may be invested pending expenditure for project purposes when authorized by the Board of Directors of the United States African Development Foundation (USADF): Provided further, That interest earned shall be used only for the purposes for which the grant was made: Provided further, That notwithstanding section 505(a)(2) of the African Development Foundation Act (22 U.S.C. 290h–3(a)(2)), in exceptional circumstances the Board of Directors of the USADF may waive the $250,000 limitation contained in that section with respect to a project and a project may exceed the limitation by up to 10 percent if the increase is due solely to foreign currency fluctuation: Provided further, That the USADF shall submit a report to the appropriate congressional committees after each time such waiver authority is exercised: Provided further, That the USADF may make rent or lease payments in advance from appropriations available for such purpose for offices, buildings, grounds, and quarters in Africa as may be necessary to carry out its functions: Provided further, That the USADF may maintain bank accounts outside the United States Treasury and retain any interest earned on such accounts, in furtherance of the purposes of the African Development Foundation Act: Provided further, That the USADF may not withdraw any appropriation from the Treasury prior to the need of spending such funds for program purposes.department of the treasuryinternational affairs technical assistanceFor necessary expenses to carry out the provisions of section 129 of the Foreign Assistance Act of 1961, $30,000,000, to remain available until expended, of which not more than $6,000,000 may be used for administrative expenses: Provided, That amounts made available under this heading may be made available to contract for services as described in section 129(d)(3)(A) of the Foreign Assistance Act of 1961, without regard to the location in which such services are performed. IVInternational security assistanceDepartment of stateEconomic support fundFor necessary expenses to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961, $2,153,763,000 (increased by $1,500,000) (reduced by $1,500,000), to remain available until September 30, 2021: Provided, That funds designated for a Diplomatic Progress Fund in the table under this heading in the report accompanying this Act shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided further, That funds made available under this heading shall be apportioned not later than 30 days after enactment of this Act.International narcotics control and law enforcementFor necessary expenses to carry out section 481 of the Foreign Assistance Act of 1961, $1,410,665,000, to remain available until September 30, 2021: Provided, That the Department of State may use the authority of section 608 of the Foreign Assistance Act of 1961, without regard to its restrictions, to receive excess property from an agency of the United States Government for the purpose of providing such property to a foreign country or international organization under chapter 8 of part I of such Act, subject to the regular notification procedures of the Committees on Appropriations: Provided further, That section 482(b) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated under this heading, except that any funds made available notwithstanding such section shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That funds appropriated under this heading shall be made available to support training and technical assistance for foreign law enforcement, corrections, judges, and other judicial authorities, utilizing regional partners: Provided further, That of the funds provided under this heading, not less than $8,000,000 shall be made available for DNA forensic technology programs to combat human trafficking in Central America and Mexico: Provided further, That funds made available under this heading that are transferred to another department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $5,000,000, and any agreement made pursuant to section 632(a) of such Act, shall be subject to the regular notification procedures of the Committees on Appropriations.Nonproliferation, anti-terrorism, demining and related programsFor necessary expenses for nonproliferation, anti-terrorism, demining and related programs and activities, $886,850,000 (increased by $10,000,000) (reduced by $10,000,000), to remain available until September 30, 2021, to carry out the provisions of chapter 8 of part II of the Foreign Assistance Act of 1961 for anti-terrorism assistance, chapter 9 of part II of the Foreign Assistance Act of 1961, section 504 of the FREEDOM Support Act, section 23 of the Arms Export Control Act, or the Foreign Assistance Act of 1961 for demining activities, the clearance of unexploded ordnance, the destruction of small arms, and related activities, notwithstanding any other provision of law, including activities implemented through nongovernmental and international organizations, and section 301 of the Foreign Assistance Act of 1961 for a United States contribution to the Comprehensive Nuclear Test Ban Treaty Preparatory Commission, and for a voluntary contribution to the International Atomic Energy Agency (IAEA): Provided, That funds made available under this heading for the Nonproliferation and Disarmament Fund shall be made available, notwithstanding any other provision of law and subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, to promote bilateral and multilateral activities relating to nonproliferation, disarmament, and weapons destruction, and shall remain available until expended: Provided further, That such funds may also be used for such countries other than the Independent States of the former Soviet Union and international organizations when it is in the national security interest of the United States to do so: Provided further, That funds appropriated under this heading may be made available for the IAEA unless the Secretary of State determines that Israel is being denied its right to participate in the activities of that Agency: Provided further, That funds made available for conventional weapons destruction programs, including demining and related activities, in addition to funds otherwise available for such purposes, may be used for administrative expenses related to the operation and management of such programs and activities, subject to the regular notification procedures of the Committees on Appropriations.Peacekeeping operationsFor necessary expenses to carry out the provisions of section 551 of the Foreign Assistance Act of 1961, $516,348,000, to remain available until September 30, 2021, and of which $325,213,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided, That funds appropriated under this heading may be used, notwithstanding section 660 of such Act, to provide assistance to enhance the capacity of foreign civilian security forces, including gendarmes, to participate in peacekeeping operations: Provided further, That of the funds appropriated under this heading, not less than $31,000,000 shall be made available for a United States contribution to the Multinational Force and Observers mission in the Sinai and not less than $71,000,000 shall be made available for the Global Peace Operations Initiative: Provided further, That funds made available under this heading and designated for Overseas Contingency Operations/Global War on Terrorism, may be used to pay assessed expenses of international peacekeeping activities in Somalia under the same terms and conditions, as applicable, as funds appropriated by this Act under the heading Contributions for International Peacekeeping Activities: Provided further, That of the funds appropriated under this heading, not less than $42,120,000 shall be disbursed to the United Nations not later than 45 days after the enactment of this Act for the remaining amounts necessary to pay in full for fiscal years 2017 and 2018 the United States share of the costs of peacekeeping activities in Somalia in accordance with section 404(b)(2)(B) of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995, (22 U.S.C. 287e note), as amended by section 7048(h) of this Act: Provided further, That none of the funds appropriated under this heading shall be obligated except as provided through the regular notification procedures of the Committees on Appropriations.Funds appropriated to the presidentInternational military education and trainingFor necessary expenses to carry out the provisions of section 541 of the Foreign Assistance Act of 1961, $110,875,000, of which up to $11,000,000 may remain available until September 30, 2021: Provided, That the civilian personnel for whom military education and training may be provided under this heading may include civilians who are not members of a government whose participation would contribute to improved civil-military relations, civilian control of the military, or respect for human rights: Provided further, That of the funds appropriated under this heading, not to exceed $50,000 may be available for entertainment expenses.Foreign military financing programFor necessary expenses for grants to enable the President to carry out the provisions of section 23 of the Arms Export Control Act, $6,109,121,000, of which $350,678,000 is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 and shall remain available until September 30, 2021: Provided, That to expedite the provision of assistance to foreign countries and international organizations, the Secretary of State, following consultation with the Committees on Appropriations and subject to the regular notification procedures of such Committees, may use the funds appropriated under this heading to procure defense articles and services to enhance the capacity of foreign security forces: Provided further, That of the funds appropriated under this heading, not less than $3,300,000,000 shall be available for grants only for Israel which shall be disbursed within 30 days of enactment of this Act: Provided further, That to the extent that the Government of Israel requests that funds be used for such purposes, grants made available for Israel under this heading shall, as agreed by the United States and Israel, be available for advanced weapons systems, of which not less than $805,300,000 shall be available for the procurement in Israel of defense articles and defense services, including research and development: Provided further, That funds appropriated or otherwise made available under this heading shall be nonrepayable notwithstanding any requirement in section 23 of the Arms Export Control Act: Provided further, That funds made available under this heading shall be obligated upon apportionment in accordance with paragraph (5)(C) of section 1501(a) of title 31, United States Code.None of the funds made available under this heading shall be available to finance the procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act unless the foreign country proposing to make such procurement has first signed an agreement with the United States Government specifying the conditions under which such procurement may be financed with such funds: Provided, That all country and funding level increases in allocations shall be submitted through the regular notification procedures of section 7015 of this Act:  Provided further, That funds made available under this heading may be used, notwithstanding any other provision of law, for demining, the clearance of unexploded ordnance, and related activities, and may include activities implemented through nongovernmental and international organizations: Provided further, That funds appropriated under this heading shall be expended at the minimum rate necessary to make timely payment for defense articles and services: Provided further, That not more than $70,000,000 of the funds appropriated under this heading may be obligated for necessary expenses, including the purchase of passenger motor vehicles for replacement only for use outside of the United States, for the general costs of administering military assistance and sales, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds made available under this heading for general costs of administering military assistance and sales, not to exceed $4,000 may be available for entertainment expenses and not to exceed $130,000 may be available for representation expenses: Provided further, That not more than $1,009,700,000 of funds realized pursuant to section 21(e)(1)(A) of the Arms Export Control Act may be obligated for expenses incurred by the Department of Defense during fiscal year 2020 pursuant to section 43(b) of the Arms Export Control Act, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations: Provided further, That funds made available under this heading shall be apportioned not later than 30 days after enactment of this Act. VMultilateral assistanceFunds Appropriated to the President international organizations and programs For necessary expenses to carry out the provisions of section 301 of the Foreign Assistance Act of 1961, $646,500,000: Provided, That section 307(a) of the Foreign Assistance Act of 1961 shall not apply to contributions to the United Nations Democracy Fund.International financial institutionsGlobal environment facilityFor payment to the International Bank for Reconstruction and Development as trustee for the Global Environment Facility by the Secretary of the Treasury, $139,575,000, to remain available until, and to be fully disbursed no later than, September 30, 2021: Provided, That of such amount, $136,563,000, which shall remain available until September 30, 2020, is only available for the second installment of the seventh replenishment of the Global Environment Facility, and shall be obligated and disbursed not later than 90 days after enactment of this Act: Provided further, That the Secretary shall report to the Committees on Appropriations on the status of funds provided under this heading not less than quarterly until fully disbursed: Provided further, That in such report the Secretary shall provide a timeline for the obligation and disbursement of any funds that have not yet been obligated or disbursed.Contribution to the international bank for reconstruction and developmentFor payment to the International Bank for Reconstruction and Development by the Secretary of the Treasury for the United States share of the paid-in portion of the increases in capital stock, $206,500,000, to remain available until expended.Limitation on callable capital subscriptionsThe United States Governor of the International Bank for Reconstruction and Development may subscribe without fiscal year limitation to the callable capital portion of the United States share of increases in capital stock in an amount not to exceed $1,421,275,728.70.Contribution to the international development associationFor payment to the International Development Association by the Secretary of the Treasury, $1,097,010,000, to remain available until expended.Contribution to the Asian development fundFor payment to the Asian Development Bank's Asian Development Fund by the Secretary of the Treasury, $47,395,000, to remain available until expended.Contribution to the African development fundFor payment to the African Development Fund by the Secretary of the Treasury, $171,300,000, to remain available until expended.Contribution to the international fund for agricultural developmentFor payment to the International Fund for Agricultural Development by the Secretary of the Treasury, $30,000,000, to remain available until, and to be fully disbursed no later than, September 30, 2021, for the second installment of the eleventh replenishment of the International Fund for Agricultural Development: Provided, That the Secretary of the Treasury shall report to the Committees on Appropriations on the status of such payment not less than quarterly until fully disbursed: Provided further, That in such report the Secretary shall provide a timeline for the obligation and disbursement of any funds that have not yet been obligated or disbursed. VIExport and investment assistanceExport-Import bank of the united statesInspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $5,700,000, of which up to $855,000 may remain available until September 30, 2021.Program accountThe Export-Import Bank of the United States is authorized to make such expenditures within the limits of funds and borrowing authority available to such corporation, and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program for the current fiscal year for such corporation: Provided, That none of the funds available during the current fiscal year may be used to make expenditures, contracts, or commitments for the export of nuclear equipment, fuel, or technology to any country, other than a nuclear-weapon state as defined in Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible to receive economic or military assistance under this Act, that has detonated a nuclear explosive after the date of enactment of this Act.Administrative expensesFor administrative expenses to carry out the direct and guaranteed loan and insurance programs, including hire of passenger motor vehicles and services as authorized by section 3109 of title 5, United States Code, and not to exceed $30,000 for official reception and representation expenses for members of the Board of Directors, not to exceed $110,000,000, of which up to $16,500,000 may remain available until September 30, 2021: Provided, That the Export-Import Bank (the Bank) may accept, and use, payment or services provided by transaction participants for legal, financial, or technical services in connection with any transaction for which an application for a loan, guarantee or insurance commitment has been made: Provided further, That the Bank shall charge fees for necessary expenses (including special services performed on a contract or fee basis, but not including other personal services) in connection with the collection of moneys owed the Bank, repossession or sale of pledged collateral or other assets acquired by the Bank in satisfaction of moneys owed the Bank, or the investigation or appraisal of any property, or the evaluation of the legal, financial, or technical aspects of any transaction for which an application for a loan, guarantee or insurance commitment has been made, or systems infrastructure directly supporting transactions: Provided further, That in addition to other funds appropriated for administrative expenses, such fees shall be credited to this account for such purposes, to remain available until expended.Receipts collectedReceipts collected pursuant to the Export-Import Bank Act of 1945 (Public Law 79–173) and the Federal Credit Reform Act of 1990, in an amount not to exceed the amount appropriated herein, shall be credited as offsetting collections to this account: Provided, That the sums herein appropriated from the General Fund shall be reduced on a dollar-for-dollar basis by such offsetting collections so as to result in a final fiscal year appropriation from the General Fund estimated at $0.United states international development finance corporationInspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $2,000,000, to remain available until September 30, 2021.corporate capital accountThe United States International Development Finance Corporation (the Corporation) is authorized to make such expenditures and commitments within the limits of funds and borrowing authority available to the Corporation, and in accordance with the law, and to make such expenditures and commitments without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the programs for the current fiscal year for the Corporation: Provided, That for necessary expenses of the activities described in subsections (b), (c), (e), (f), and (g) of section 1421 of the BUILD Act of 2018 (division F of Public Law 115–254), $189,000,000: Provided further, That of the amount provided—(1) $101,000,000 shall remain available until September 30, 2021 for administrative expenses to carry out authorized activities (including an amount for official reception and representation expenses which shall not exceed $25,000); (2) $8,000,000 shall remain available until September 30, 2021 for project-specific transaction costs as described in section 1434(k) of such Act; (3) $50,000,000 shall remain available until September 30, 2021 for the activities described in section 1421(c) of such Act; and (4) $30,000,000 shall be paid to the United States International Development Finance Corporation—Program Account for programs as authorized by section 1421(b), (e), and (f) of the BUILD Act of 2018: Provided further, That in this fiscal year, the Corporation shall collect the amounts described in section 1434(h) of the BUILD Act of 2018: Provided further, That in fiscal year 2020 such collections shall be credited as offsetting collections to this appropriation: Provided further, such collections collected in fiscal year 2020 in excess of $189,000,000 shall be credited to this account and shall be available in future fiscal years only to the extent provided in advance in appropriations Acts: Provided further, That in fiscal year 2020, if such collections are less than $189,000,000, receipts collected pursuant to the BUILD Act of 2018 and the Federal Credit Reform Act of 1990, in an amount equal to such shortfall, shall be credited as offsetting collections to this appropriation: Provided further, That funds appropriated or otherwise made available under this heading may not be used to provide any type of assistance that is otherwise prohibited by any other provision of law or to provide assistance to any foreign country that is otherwise prohibited by any other provision of law: Provided further, That the sums herein appropriated from the General Fund shall be reduced on a dollar-for-dollar basis by the offsetting collections described under this heading so as to result in a final fiscal year appropriation from the General Fund estimated at $0.Program accountAmounts paid from United States International Development Finance Corporation—Corporate Capital Account (CCA) shall remain available until September 30, 2021: Provided, That not to exceed $80,000,000 of amounts paid to this account from CCA or transferred pursuant to section 1434(j) of the BUILD Act of 2018 (division F of Public Law 115–254) shall be available for the cost of direct and guaranteed loans provided by the Corporation pursuant to section 1421(b) of such Act: Provided further, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such amounts obligated in a fiscal year shall remain available for disbursement for the following 8 fiscal years: Provided further, That funds transferred to carry out the Foreign Assistance Act of 1961 pursuant to section 1434(j) of the BUILD Act of 2018 may remain available for obligation for 1 additional fiscal year: Provided further, That the total loan principal or guaranteed principal amount shall not exceed $8,000,000,000.Trade and development agencyFor necessary expenses to carry out the provisions of section 661 of the Foreign Assistance Act of 1961, $75,000,000, to remain available until September 30, 2021, of which no more than $19,000,000 may be used for administrative expenses: Provided, That of the funds appropriated under this heading, not more than $5,000 may be available for representation and entertainment expenses.  VIIGeneral ProvisionsAllowances and differentials 7001.Funds appropriated under title I of this Act shall be available, except as otherwise provided, for allowances and differentials as authorized by subchapter 59 of title 5, United States Code; for services as authorized by section 3109 of such title and for hire of passenger transportation pursuant to section 1343(b) of title 31, United States Code.unobligated balances report 
7002.Any department or agency of the United States Government to which funds are appropriated or otherwise made available by this Act shall provide to the Committees on Appropriations a quarterly accounting of cumulative unobligated balances and obligated, but unexpended, balances by program, project, and activity, and Treasury Account Fund Symbol of all funds received by such department or agency in fiscal year 2020 or any previous fiscal year, disaggregated by fiscal year: Provided, That the report required by this section shall be submitted not later than 30 days after the end of each fiscal quarter and should specify by account the amount of funds obligated pursuant to bilateral agreements which have not been further sub-obligated.consulting services 7003.The expenditure of any appropriation under title I of this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.diplomatic facilities 
7004. 
(a)ExceptionNotwithstanding paragraph (2) of section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (title VI of division A of H.R. 3427, as enacted into law by section 1000(a)(7) of Public Law 106–113 and contained in appendix G of that Act), as amended by section 111 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323), a project to construct a facility of the United States may include office space or other accommodations for members of the United States Marine Corps. (b)New diplomatic facilitiesFor the purposes of calculating the fiscal year 2020 costs of providing new United States diplomatic facilities in accordance with section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note), the Secretary of State, in consultation with the Director of the Office of Management and Budget, shall determine the annual program level and agency shares in a manner that is proportional to the contribution of the Department of State for this purpose. 
(c)Consultation and notificationFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, which may be made available for the acquisition of property or award of construction contracts for overseas United States diplomatic facilities during fiscal year 2020, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That notifications pursuant to this subsection shall include the information enumerated under the heading Embassy Security, Construction, and Maintenance in the report accompanying this Act. (d)Interim and temporary facilities abroadNotwithstanding any other provision of law, the opening, closure, or any significant modification to an interim or temporary United States diplomatic facility shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations, except that such consultation and notification may be waived if there is a security risk to personnel.personnel actions 
7005.Any costs incurred by a department or agency funded under title I of this Act resulting from personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available under title I to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 7015 of this Act.department and agency management 7006. (a)Department of state (1)Working capital fundFunds appropriated by this Act or otherwise made available to the Department of State for payments to the Working Capital Fund may only be used for the service centers included in the Congressional Budget Justification, Department of State, Foreign Operations, and Related Programs, Fiscal Year 2020: Provided, That the amounts for such service centers shall be the amounts included in such budget justification, except as provided in section 7015(b) of this Act: Provided further, That Federal agency components shall be charged only for their direct usage of each Working Capital Fund service: Provided further, That prior to increasing the percentage charged to Department of State bureaus and offices for procurement-related activities, the Secretary of State shall include the proposed increase in the Department of State budget justification or, at least 60 days prior to the increase, provide the Committees on Appropriations a justification for such increase, including a detailed assessment of the cost and benefit of the services provided by the procurement fee: Provided further, That Federal agency components may only pay for Working Capital Fund services that are consistent with the purpose and authorities of such components: Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service. 
(2)State Department Personnel levels 
(A)Funds made available by this Act are made available to support the permanent Foreign Service and Civil Service staff levels of the Department of State at not less than the on-board levels in fiscal year 2016. (B)The use of funds appropriated by this Act to implement any plan to expand or reduce the size of the permanent Civil Service or Foreign Service workforce at the Department of State from on-board levels in fiscal year 2016 shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That such notification shall include the requirements enumerated in section 7062(b) of this Act. 
(C)Not later than 60 days after enactment of this Act, and every 60 days thereafter until September 30, 2021, the Secretary of State shall report to the appropriate congressional committees on the on-board personnel levels, hiring, and attrition of the Civil Service, Foreign Service, eligible family member, and locally employed staff workforce of the Department of State, on an operating unit-by-operating unit basis: Provided, That such report shall also include a hiring plan, including timelines, for maintaining the agency-wide, on-board Foreign Service and Civil Service at not less than the on-board levels in fiscal year 2016. (3)Bureau of population, refugees, and migration, department of stateNone of the funds appropriated by this Act, prior Acts making appropriations for the Department of State, foreign operations, and related programs, or any other Act, may be used to downsize, downgrade, consolidate, close, move, or relocate the Bureau of Population, Refugees, and Migration, Department of State, or any activities of such Bureau, to another Federal agency. 
(4)Administration of fundsFunds appropriated by this Act— (A)under the heading Migration and Refugee Assistance shall be administered by the Assistant Secretary for Population, Refugees, and Migration, Department of State, and this responsibility shall not be delegated; and 
(B)that are made available for the Office of Global Women’s Issues shall be administered by the United States Ambassador-at-Large for Global Women’s Issues, Department of State, and this responsibility shall not be delegated. (5)Information technology platform (A)None of the funds appropriated in title I of this Act under the heading Administration of Foreign Affairs may be made available for a new major information technology (IT) investment without the concurrence of the Chief Information Officer, Department of State. 
(B)None of the funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be used by an agency to submit a project proposal to the Technology Modernization Board for funding from the Technology Modernization Fund unless, not later than 15 days in advance of submitting the project proposal to the Board, the head of the agency— (i)notifies the Committees on Appropriations of the proposed submission of the project proposal; and 
(ii)submits to the Committees on Appropriations a copy of the project proposal. (C)None of the funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be used by an agency to carry out a project that is approved by the Board unless the head of the agency— 
(i)submits to the Committees on Appropriations a copy of the approved project proposal, including the terms of reimbursement of funding received for the project; and (ii)agrees to submit to the Committees on Appropriations a copy of each report relating to the project that the head of the agency submits to the Board. 
(b)United States agency for international development 
(1)AuthorityUp to $93,000,000 of the funds made available in titles III and IV of this Act pursuant to or to carry out the provisions of part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used by the United States Agency for International Development to hire and employ individuals in the United States and overseas on a limited appointment basis pursuant to the authority of sections 308 and 309 of the Foreign Service Act of 1980 (22 U.S.C. 3948 and 3949). (2)RestrictionThe authority to hire individuals contained in paragraph (1) shall expire on September 30, 2021. 
(3)Program account chargedThe account charged for the cost of an individual hired and employed under the authority of this subsection shall be the account to which the responsibilities of such individual primarily relate: Provided, That funds made available to carry out this subsection may be transferred to, and merged with, funds appropriated by this Act in title II under the heading Operating Expenses. (4)Foreign service limited extensionsIndividuals hired and employed by USAID, with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, pursuant to the authority of section 309 of the Foreign Service Act of 1980 (22 U.S.C. 3949), may be extended for a period of up to 4 years notwithstanding the limitation set forth in such section. 
(5)Disaster surge capacityFunds appropriated under titles III and IV of this Act to carry out the provisions of part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used, in addition to funds otherwise available for such purposes, for the cost (including the support costs) of individuals detailed to or employed by USAID whose primary responsibility is to carry out programs in response to natural disasters, or man-made disasters subject to the regular notification procedures of the Committees on Appropriations. (6)Personal Services ContractorsFunds appropriated by this Act to carry out chapter 1 of part I, chapter 4 of part II, and section 667 of the Foreign Assistance Act of 1961, and title II of the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.), may be used by USAID to employ up to 40 personal services contractors in the United States, notwithstanding any other provision of law, for the purpose of providing direct, interim support for new or expanded overseas programs and activities managed by the agency until permanent direct hire personnel are hired and trained: Provided, That not more than 15 of such contractors shall be assigned to any bureau or office: Provided further, That such funds appropriated to carry out title II of the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.), may be made available only for personal services contractors assigned to the Office of Food for Peace. 
(7)Small BusinessIn entering into multiple award indefinite-quantity contracts with funds appropriated by this Act, USAID may provide an exception to the fair opportunity process for placing task orders under such contracts when the order is placed with any category of small or small disadvantaged business. (8)Senior foreign service limited appointmentsIndividuals hired pursuant to the authority provided by section 7059(o) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) may be assigned to or support programs in Afghanistan or Pakistan with funds made available in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs. 
(9)USAID Personnel levels 
(A)Funds made available by this Act are made available to support the permanent Foreign Service and Civil Service staff levels of USAID at not less than the levels funded in fiscal year 2016. (B)Not later than 60 days after enactment of this Act, and every 60 days thereafter until September 30, 2021, the USAID Administrator shall report to the appropriate congressional committees on the on-board personnel levels, hiring, and attrition of the Civil Service, Foreign Service, and foreign service national workforce of USAID, on an operating unit-by-operating unit basis: Provided, That such report shall also include a hiring plan, including timelines, for maintaining the permanent Foreign Service and Civil Service at not less than the levels funded in fiscal year 2016. 
(10)USAID Reorganization 
(A)Not later than 30 days after enactment of this Act, and quarterly thereafter until September 30, 2021, the USAID Administrator shall submit a report to the appropriate congressional committees on the status of USAID’s reorganization as described in the report accompanying this Act. (B)The use of funds appropriated by this Act to implement any plan to expand or reduce the size of the permanent Civil Service or Foreign Service workforce at USAID from funded levels in fiscal year 2016 shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That such notification shall include the requirements enumerated in section 7062(b) of this Act. 
(c)Foreign assistance reviewProgrammatic, funding, and organizational changes resulting from implementation of the Foreign Assistance Review shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That such notifications may be submitted in classified form, if necessary.prohibition against direct funding for certain countries 7007.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance or reparations for the governments of Cuba, North Korea, Iran, or Syria: Provided, That for purposes of this section, the prohibition on obligations or expenditures shall include direct loans, credits, insurance, and guarantees of the Export-Import Bank or its agents.coups d’état 
7008.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance to the government of any country whose duly elected head of government is deposed by military coup d'état or decree or, after the date of enactment of this Act, a coup d'état or decree in which the military plays a decisive role: Provided, That assistance may be resumed to such government if the Secretary of State certifies and reports to the appropriate congressional committees that subsequent to the termination of assistance a democratically elected government has taken office: Provided further, That the provisions of this section shall not apply to assistance to promote democratic elections or public participation in democratic processes: Provided further, That funds made available pursuant to the previous provisos shall be subject to the regular notification procedures of the Committees on Appropriations.Transfer of Funds Authority 7009. (a)Department of state and United States Agency for Global Media (1)Department of state (A)In generalNot to exceed 2 percent of any appropriation made available for the current fiscal year for the Department of State under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers, and no such transfer may be made to increase the appropriation under the heading Representation Expenses. 
(B)embassy securitySection 113 of the Department of State Authorities Act, Fiscal Year 2017 (22 U.S.C. 295(j)) shall be applied to funds made available by this Act by substituting “fiscal year 2020” for “fiscal year 2018” each place it appears. (2)United States Agency for Global MediaNot to exceed 5 percent of any appropriation made available for the current fiscal year for the United States Agency for Global Media under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. 
(3)Treatment as reprogrammingAny transfer pursuant to this subsection shall be treated as a reprogramming of funds under section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. (b)Limitation on transfers of funds between agencies (1)In generalNone of the funds made available under titles II through V of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. 
(2)Allocation and transfersNotwithstanding paragraph (1), in addition to transfers made by, or authorized elsewhere in, this Act, funds appropriated by this Act to carry out the purposes of the Foreign Assistance Act of 1961 may be allocated or transferred to agencies of the United States Government pursuant to the provisions of sections 109, 610, and 632 of the Foreign Assistance Act of 1961, and section 1434(j) of the BUILD Act of 2018 (division F of Public Law 115–254). (3)NotificationAny agreement entered into by the United States Agency for International Development or the Department of State with any department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $1,000,000 and any agreement made pursuant to section 632(a) of such Act, with funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia shall be subject to the regular notification procedures of the Committees on Appropriations: Provided, That the requirement in the previous sentence shall not apply to agreements entered into between USAID and the Department of State. 
(c)United States International Development Finance Corporation 
(1)LimitationAmounts transferred pursuant to section 1434(j) of the BUILD Act of 2018 from funds made available under titles III and IV of this Act shall not exceed $50,000,000: Provided, That any such transfers shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. (2)Development credit authority accountFunds transferred from Development Credit Authority program account of the United States Agency for International Development to the Corporate Capital Account of the United States International Development Finance Corporation pursuant to section 1434(i) of the BUILD Act of 2018 shall be transferred and merged with such account, and may thereafter be deemed to meet any minimum funding requirements attributed for at the time of deposit into the Development Credit Authority program account. 
(d)Transfer of Funds Between AccountsNone of the funds made available under titles II through V of this Act may be obligated under an appropriations account to which such funds were not appropriated, except for transfers specifically provided for in this Act, unless the President, not less than 5 days prior to the exercise of any authority contained in the Foreign Assistance Act of 1961 to transfer funds, consults with and provides a written policy justification to the Committees on Appropriations. (e)Audit of Inter-Agency Transfers of FundsAny agreement for the transfer or allocation of funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations and related programs, entered into between the Department of State or USAID and another agency of the United States Government under the authority of section 632(a) of the Foreign Assistance Act of 1961 or any comparable provision of law, shall expressly provide that the Inspector General (IG) for the agency receiving the transfer or allocation of such funds, or other entity with audit responsibility if the receiving agency does not have an IG, shall perform periodic program and financial audits of the use of such funds and report to the Department of State or USAID, as appropriate, upon completion of such audits: Provided, That such audits shall be transmitted to the Committees on Appropriations by the Department of State or USAID, as appropriate: Provided further, That funds transferred under such authority may be made available for the cost of such audits.Prohibition on certain operational expenses 
7010. 
(a)First-Class travelNone of the funds made available by this Act may be used for first-class travel by employees of United States Government departments and agencies funded by this Act in contravention of section 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. (b)Computer networksNone of the funds made available by this Act for the operating expenses of any United States Government department or agency may be used to establish or maintain a computer network for use by such department or agency unless such network has filters designed to block access to sexually explicit websites: Provided, That nothing in this subsection shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency, or any other entity carrying out the following activities: criminal investigations, prosecutions, and adjudications; administrative discipline; and the monitoring of such websites undertaken as part of official business. 
(c)Prohibition on Promotion of TobaccoNone of the funds made available by this Act shall be available to promote the sale or export of tobacco or tobacco products, or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products, except for restrictions which are not applied equally to all tobacco or tobacco products of the same type.Availability of funds 7011. (a)No part of any appropriation contained in this Act shall remain available for obligation after the expiration of the current fiscal year unless expressly so provided by this Act: Provided, That funds appropriated for the purposes of chapters 1 and 8 of part I, section 661, chapters 4, 5, 6, 8, and 9 of part II of the Foreign Assistance Act of 1961, section 23 of the Arms Export Control Act, and funds made available for the United States International Development Finance Corporation and under the heading Assistance for Europe, Eurasia and Central Asia shall remain available for an additional 2 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially obligated before the expiration of their respective periods of availability contained in this Act: Provided further, That notwithstanding any other provision of this Act, any funds made available for the purposes of chapter 1 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 which are allocated or obligated for cash disbursements in order to address balance of payments or economic policy reform objectives, shall remain available for an additional 2 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially allocated or obligated before the expiration of their respective periods of availability contained in this Act. 
(b)Notwithstanding any other provision of this Act, any funds appropriated or otherwise made available by this Act that are proposed for rescission pursuant to section 1012 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 683) within 60 days of the expiration of the period of availability of such funds and Congress has not completed action on a rescission bill pursuant to subsection (b) of such section shall remain available for an additional 90 days from the date on which the availability of such funds would otherwise have expired.limitation on assistance to countries in default 7012.No part of any appropriation provided under titles III through VI in this Act shall be used to furnish assistance to the government of any country which is in default during a period in excess of 1 calendar year in payment to the United States of principal or interest on any loan made to the government of such country by the United States pursuant to a program for which funds are appropriated under this Act unless the President determines, following consultation with the Committees on Appropriations, that assistance for such country is in the national interest of the United States.Prohibition on taxation of United States assistance 
7013. 
(a)prohibition on taxationNone of the funds appropriated under titles III through VI of this Act may be made available to provide assistance for a foreign country under a new bilateral agreement governing the terms and conditions under which such assistance is to be provided unless such agreement includes a provision stating that assistance provided by the United States shall be exempt from taxation, or reimbursed, by the foreign government, and the Secretary of State and the Administrator of the United States Agency for International Development shall expeditiously seek to negotiate amendments to existing bilateral agreements, as necessary, to conform with this requirement. (b)Notification and reimbursement of foreign taxesAn amount equivalent to 200 percent of the total taxes assessed during fiscal year 2020 on funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs by a foreign government or entity against United States assistance programs, either directly or through grantees, contractors, and subcontractors, shall be withheld from obligation from funds appropriated for assistance for fiscal year 2021 and for prior fiscal years and allocated for the central government of such country or for the West Bank and Gaza program, as applicable, if, not later than September 30, 2021, such taxes have not been reimbursed: Provided, That the Secretary of State shall report to the Committees on Appropriations by such date on the foreign governments and entities that have not reimbursed such taxes, including any amount of funds withheld pursuant to this subsection. 
(c)de minimis exceptionForeign taxes of a de minimis nature shall not be subject to the provisions of subsection (b). (d)reprogramming of fundsFunds withheld from obligation for each foreign government or entity pursuant to subsection (b) shall be reprogrammed for assistance for countries which do not assess taxes on United States assistance or which have an effective arrangement that is providing substantial reimbursement of such taxes, and that can reasonably accommodate such assistance in a programmatically responsible manner. 
(e)determinations 
(1)In generalThe provisions of this section shall not apply to any foreign government or entity that assesses such taxes if the Secretary of State reports to the Committees on Appropriations that— (A)such foreign government or entity has an effective arrangement that is providing substantial reimbursement of such taxes; or 
(B)the foreign policy interests of the United States outweigh the purpose of this section to ensure that United States assistance is not subject to taxation. (2)ConsultationThe Secretary of State shall consult with the Committees on Appropriations at least 15 days prior to exercising the authority of this subsection with regard to any foreign government or entity. 
(f)implementationThe Secretary of State shall issue and update rules, regulations, or policy guidance, as appropriate, to implement the prohibition against the taxation of assistance contained in this section. (g)definitionsAs used in this section: 
(1)Bilateral agreementThe term ‘‘bilateral agreement’’ refers to a framework bilateral agreement between the Government of the United States and the government of the country receiving assistance that describes the privileges and immunities applicable to United States foreign assistance for such country generally, or an individual agreement between the Government of the United States and such government that describes, among other things, the treatment for tax purposes that will be accorded the United States assistance provided under that agreement. (2)Taxes and taxationThe term taxes and taxation shall include value added taxes and customs duties but shall not include individual income taxes assessed to local staff. 
(h)ReportNot later than 90 days after enactment of this Act, the Secretary of State, in consultation with the heads of other relevant agencies of the United States Government, shall submit a report to the Committees on Appropriations on the requirements contained under this section in the report accompanying this Act.reservations of funds 7014. (a)reprogrammingFunds appropriated under titles III through VI of this Act which are specifically designated may be reprogrammed for other programs within the same account notwithstanding the designation if compliance with the designation is made impossible by operation of any provision of this or any other Act: Provided, That any such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That assistance that is reprogrammed pursuant to this subsection shall be made available under the same terms and conditions as originally provided. 
(b)extension of availabilityIn addition to the authority contained in subsection (a), the original period of availability of funds appropriated by this Act and administered by the Department of State or the United States Agency for International Development that are specifically designated for particular programs or activities by this or any other Act may be extended for an additional fiscal year if the Secretary of State or the USAID Administrator, as appropriate, determines and reports promptly to the Committees on Appropriations that the termination of assistance to a country or a significant change in circumstances makes it unlikely that such designated funds can be obligated during the original period of availability: Provided, That such designated funds that continue to be available for an additional fiscal year shall be obligated only for the purpose of such designation. (c)other actsCeilings and specifically designated funding levels contained in this Act shall not be applicable to funds or authorities appropriated or otherwise made available by any subsequent Act unless such Act specifically so directs: Provided, That specifically designated funding levels or minimum funding requirements contained in any other Act shall not be applicable to funds appropriated by this Act.Notification requirements 
7015. 
(a)Notification of changes in programs, projects, and activitiesNone of the funds made available in titles I and II of this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs to the departments and agencies funded by this Act that remain available for obligation in fiscal year 2020, or provided from any accounts in the Treasury of the United States derived by the collection of fees or of currency reflows or other offsetting collections, or made available by transfer, to the departments and agencies funded by this Act, shall be available for obligation to— (1)create new programs; 
(2)suspend or eliminate a program, project, or activity; (3)close, suspend, open, or reopen a mission or post; 
(4)create, close, reorganize, downsize, or rename bureaus, centers, or offices; or (5)contract out or privatize any functions or activities presently performed by Federal employees;unless previously justified to the Committees on Appropriations or such Committees are notified 15 days in advance of such obligation. 
(b)Notification of reprogramming of fundsNone of the funds provided under titles I and II of this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, to the departments and agencies funded under titles I and II of this Act that remain available for obligation in fiscal year 2020, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the department and agency funded under title I of this Act, shall be available for obligation or expenditure for activities, programs, or projects through a reprogramming of funds in excess of $1,000,000 or 10 percent, whichever is less, that— (1)augments or changes existing programs, projects, or activities; 
(2)relocates an existing office or employees; (3)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or 
(4)results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, activities, or projects as approved by Congress;unless the Committees on Appropriations are notified 15 days in advance of such reprogramming of funds. (c)Notification requirementNone of the funds made available by this Act under the headings Global Health Programs, Development Assistance, International Organizations and Programs, Trade and Development Agency, International Narcotics Control and Law Enforcement, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, Peacekeeping Operations, Nonproliferation, Anti-terrorism, Demining and Related Programs, Millennium Challenge Corporation, Foreign Military Financing Program, International Military Education and Training, United States International Development Finance Corporation, and Peace Corps, shall be available for obligation for activities, programs, projects, type of materiel assistance, countries, or other operations not justified or in excess of the amount justified to the Committees on Appropriations for obligation under any of these specific headings unless the Committees on Appropriations are notified 15 days in advance of such obligation: Provided, That the President shall not enter into any commitment of funds appropriated for the purposes of section 23 of the Arms Export Control Act for the provision of major defense equipment, other than conventional ammunition, or other major defense items defined to be aircraft, ships, missiles, or combat vehicles, not previously justified to Congress or 20 percent in excess of the quantities justified to Congress unless the Committees on Appropriations are notified 15 days in advance of such commitment: Provided further, That requirements of this subsection or any similar provision of this or any other Act shall not apply to any reprogramming for an activity, program, or project for which funds are appropriated under titles III through VI of this Act of less than 10 percent of the amount previously justified to Congress for obligation for such activity, program, or project for the current fiscal year: Provided further, That any notification submitted pursuant to subsection (f) of this section shall include information (if known on the date of transmittal of such notification) on the use of notwithstanding authority. 
(d)Department of defense programs and funding notifications 
(1)ProgramsNone of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available to support or continue any program initially funded under any authority of title 10, United States Code, or any Act making or authorizing appropriations for the Department of Defense, unless the Secretary of State, in consultation with the Secretary of Defense and in accordance with the regular notification procedures of the Committees on Appropriations, submits a justification to such Committees that includes a description of, and the estimated costs associated with, the support or continuation of such program. (2)FundingNotwithstanding any other provision of law, funds transferred by the Department of Defense to the Department of State and the United States Agency for International Development for assistance for foreign countries and international organizations shall be subject to the regular notification procedures of the Committees on Appropriations. 
(3)Notification on excess defense articlesPrior to providing excess Department of Defense articles in accordance with section 516(a) of the Foreign Assistance Act of 1961, the Department of Defense shall notify the Committees on Appropriations to the same extent and under the same conditions as other committees pursuant to subsection (f) of that section: Provided, That before issuing a letter of offer to sell excess defense articles under the Arms Export Control Act, the Department of Defense shall notify the Committees on Appropriations in accordance with the regular notification procedures of such Committees if such defense articles are significant military equipment (as defined in section 47(9) of the Arms Export Control Act) or are valued (in terms of original acquisition cost) at $7,000,000 or more, or if notification is required elsewhere in this Act for the use of appropriated funds for specific countries that would receive such excess defense articles: Provided further, That such Committees shall also be informed of the original acquisition cost of such defense articles. (e)WaiverThe requirements of this section or any similar provision of this Act or any other Act, including any prior Act requiring notification in accordance with the regular notification procedures of the Committees on Appropriations, may be waived if failure to do so would pose a substantial risk to human health or welfare: Provided, That in case of any such waiver, notification to the Committees on Appropriations shall be provided as early as practicable, but in no event later than 3 days after taking the action to which such notification requirement was applicable, in the context of the circumstances necessitating such waiver: Provided further, That any notification provided pursuant to such a waiver shall contain an explanation of the emergency circumstances. 
(f)Country notification requirementsNone of the funds appropriated under titles III through VI of this Act may be obligated or expended for assistance for Afghanistan, Bahrain, Burma, Cambodia, Colombia, Cuba, Egypt, El Salvador, Guatemala, Haiti, Honduras, Iran, Iraq, Lebanon, Libya, Mexico, Nicaragua, Pakistan, Philippines, the Russian Federation, Somalia, South Sudan, Sri Lanka, Sudan, Syria, Uzbekistan, Venezuela, and Yemen except as provided through the regular notification procedures of the Committees on Appropriations. (g)Trust fundsFunds appropriated or otherwise made available in title III and under the heading Economic Support Fund of this Act and prior Acts making funds available for the Department of State, foreign operations, and related programs that are made available for a trust fund held by an international financial institution shall be subject to the regular notification procedures of the Committees on Appropriations and such notification shall include the information specified under this section in the report accompanying this Act. 
(h)Other program notification requirementFunds appropriated by this Act that are made available for the programs and activities enumerated under this section in the report accompanying this Act shall be subject to the regular notification procedures of the Committees on Appropriations. (i)Withholding of fundsFunds appropriated by this Act under titles III and IV that are withheld from obligation or otherwise not programmed as a result of application of a provision of law in this or any other Act shall, if reprogrammed, be subject to the regular notification procedures of the Committees on Appropriations. 
(j)Requirement to inform, coordinate, and consult 
(1)The Secretary of State shall promptly inform the appropriate congressional committees of each instance in which funds appropriated by this Act for assistance for Iraq, Libya, Somalia, Syria, the Counterterrorism Partnership Fund, the Relief and Recovery Fund, or programs to counter extremism and foreign fighters abroad, have been diverted or destroyed, to include the type and amount of assistance, a description of the incident and parties involved, and an explanation of the response of the Department of State or USAID, as appropriate: Provided, That the Secretary shall ensure such funds are coordinated with, and complement, the programs of other United States Government departments and agencies and international partners in such countries and on such activities. (2)The Secretary of State shall consult with the Committees on Appropriations at least 7 days prior to informing a government of, or publically announcing a decision on, the suspension of assistance to a country or a territory, including as a result of an interagency review of such assistance, from funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs.Document requests 
7016.None of the funds appropriated or made available pursuant to titles III through VI of this Act shall be available to a nongovernmental organization, including any contractor, which fails to provide upon timely request any document, file, or record necessary to the auditing requirements of the Department of State and the United States Agency for International Development.Use of funds in contravention of this act 7017.If the President makes a determination not to comply with any provision of this Act on constitutional grounds, the head of the relevant Federal agency shall notify the Committees on Appropriations in writing within 5 days of such determination, the basis for such determination and any resulting changes to program and policy.Prohibition on funding for abortions and involuntary sterilization 
7018.None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of abortions as a method of family planning or to motivate or coerce any person to practice abortions. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of involuntary sterilization as a method of family planning or to coerce or provide any financial incentive to any person to undergo sterilizations. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for any biomedical research which relates in whole or in part, to methods of, or the performance of, abortions or involuntary sterilization as a means of family planning. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be obligated or expended for any country or organization if the President certifies that the use of these funds by any such country or organization would violate any of the above provisions related to abortions and involuntary sterilizations.allocations and reports 7019. (a)Allocation tablesSubject to subsection (b), funds appropriated by this Act under titles III through V shall be made available at not less than the amounts specifically designated in the respective tables included under such titles in the report accompanying this Act: Provided, That such designated amounts for foreign countries and international organizations shall serve as the amounts for such countries and international organizations transmitted to Congress in the report required by section 653(a) of the Foreign Assistance Act of 1961. 
(b)Authorized deviations below minimum levelsUnless otherwise provided for by this Act, the Secretary of State and the Administrator of the United States Agency for International Development, as applicable, may deviate by not more than 5 percent below the minimum amounts specifically designated in the respective tables included under titles III through V in the report accompanying this Act. (c)LimitationFor specifically designated amounts that are included, pursuant to subsection (a), in the report required by section 653(a) of the Foreign Assistance Act of 1961, deviations authorized by subsection (b) may only take place after submission of such report. 
(d)Exceptions 
(1)Subsections (a) and (b) shall not apply to funds for which the initial period of availability has expired. (2)The authority in subsection (b) to deviate below amounts designated in the respective tables included in the report accompanying this Act shall not apply to the table included under the heading Global Health Programs in such report. 
(e)ReportsThe Secretary of State and the USAID Administrator, as appropriate, shall submit the reports required, in the manner described, in the report accompanying this Act.representation and entertainment expenses 7020. (a)Uses of fundsEach Federal department, agency, or entity funded in titles I or II of this Act, and the Department of the Treasury and independent agencies funded in titles III or VI of this Act, shall take steps to ensure that domestic and overseas representation and entertainment expenses further official agency business and United States foreign policy interests, and— 
(1)are primarily for fostering relations outside of the Executive Branch; (2)are principally for meals and events of a protocol nature; 
(3)are not for employee-only events; and (4)do not include activities that are substantially of a recreational character. 
(b)LimitationsNone of the funds appropriated or otherwise made available by this Act under the headings International Military Education and Training or Foreign Military Financing Program for Informational Program activities or under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia may be obligated or expended to pay for— (1)alcoholic beverages; or 
(2)entertainment expenses for activities that are substantially of a recreational character, including entrance fees at sporting events, theatrical and musical productions, and amusement parks.Prohibition on assistance to governments supporting international terrorism 7021. (a)Lethal military equipment exports (1)ProhibitionNone of the funds appropriated or otherwise made available under titles III through VI of this Act may be made available to any foreign government which provides lethal military equipment to a country the government of which the Secretary of State has determined supports international terrorism for purposes of section 6(j) of the Export Administration Act of 1979 as continued in effect pursuant to the International Emergency Economic Powers Act: Provided, That the prohibition under this section with respect to a foreign government shall terminate 12 months after that government ceases to provide such military equipment: Provided further, That this section applies with respect to lethal military equipment provided under a contract entered into after October 1, 1997. 
(2)DeterminationAssistance restricted by paragraph (1) or any other similar provision of law, may be furnished if the President determines that to do so is important to the national interest of the United States. (3)ReportWhenever the President makes a determination pursuant to paragraph (2), the President shall submit to the Committees on Appropriations a report with respect to the furnishing of such assistance, including a detailed explanation of the assistance to be provided, the estimated dollar amount of such assistance, and an explanation of how the assistance furthers United States national interest. 
(b)Bilateral assistance 
(1)LimitationsFunds appropriated for bilateral assistance in titles III through VI of this Act and funds appropriated under any such title in prior Acts making appropriations for the Department of State, foreign operations, and related programs, shall not be made available to any foreign government which the President determines— (A)grants sanctuary from prosecution to any individual or group which has committed an act of international terrorism; 
(B)otherwise supports international terrorism; or (C)is controlled by an organization designated as a terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). 
(2)WaiverThe President may waive the application of paragraph (1) to a government if the President determines that national security or humanitarian reasons justify such waiver: Provided, That the President shall publish each such waiver in the Federal Register and, at least 15 days before the waiver takes effect, shall notify the Committees on Appropriations of the waiver (including the justification for the waiver) in accordance with the regular notification procedures of the Committees on Appropriations.Authorization requirements 7022.Funds appropriated by this Act, except funds appropriated under the heading Trade and Development Agency, may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)).definition of program, project, and activity 
7023.For the purpose of titles II through VI of this Act program, project, and activity shall be defined at the appropriations Act account level and shall include all appropriations and authorizations Acts funding directives, ceilings, and limitations with the exception that for the following accounts: Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and Foreign Military Financing Program, program, project, and activity shall also be considered to include country, regional, and central program level funding within each such account; and for the development assistance accounts of the United States Agency for International Development, program, project, and activity shall also be considered to include central, country, regional, and program level funding, either as— (1)justified to Congress; or 
(2)allocated by the Executive Branch in accordance with a report, to be provided to the Committees on Appropriations within 30 days after enactment of this Act, as required by section 653(a) of the Foreign Assistance Act of 1961 or as modified pursuant to section 7019 of this Act.Authorities for the peace corps, inter-American foundation and united states African development foundation 7024.Unless expressly provided to the contrary, provisions of this or any other Act, including provisions contained in prior Acts authorizing or making appropriations for the Department of State, foreign operations, and related programs, shall not be construed to prohibit activities authorized by or conducted under the Peace Corps Act, the Inter-American Foundation Act or the African Development Foundation Act: Provided, That prior to conducting activities in a country for which assistance is prohibited, the agency shall consult with the Committees on Appropriations and report to such Committees within 15 days of taking such action.commerce, trade and surplus commodities 
7025. 
(a)World marketsNone of the funds appropriated or made available pursuant to titles III through VI of this Act for direct assistance and none of the funds otherwise made available to the Export-Import Bank and the United States International Development Finance Corporation shall be obligated or expended to finance any loan, any assistance, or any other financial commitments for establishing or expanding production of any commodity for export by any country other than the United States, if the commodity is likely to be in surplus on world markets at the time the resulting productive capacity is expected to become operative and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity: Provided, That such prohibition shall not apply to the Export-Import Bank if in the judgment of its Board of Directors the benefits to industry and employment in the United States are likely to outweigh the injury to United States producers of the same, similar, or competing commodity, and the Chairman of the Board so notifies the Committees on Appropriations: Provided further, That this subsection shall not prohibit— (1)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or 
(2)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency. (b)ExportsNone of the funds appropriated by this or any other Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961 shall be available for any testing or breeding feasibility study, variety improvement or introduction, consultancy, publication, conference, or training in connection with the growth or production in a foreign country of an agricultural commodity for export which would compete with a similar commodity grown or produced in the United States: Provided, That this subsection shall not prohibit— 
(1)activities designed to increase food security in developing countries where such activities will not have a significant impact on the export of agricultural commodities of the United States; (2)research activities intended primarily to benefit United States producers; 
(3)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or (4)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency.separate accounts 
7026. 
(a)Separate Accounts for Local Currencies 
(1)AgreementsIf assistance is furnished to the government of a foreign country under chapters 1 and 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 under agreements which result in the generation of local currencies of that country, the Administrator of the United States Agency for International Development shall— (A)require that local currencies be deposited in a separate account established by that government; 
(B)enter into an agreement with that government which sets forth— (i)the amount of the local currencies to be generated; and 
(ii)the terms and conditions under which the currencies so deposited may be utilized, consistent with this section; and (C)establish by agreement with that government the responsibilities of USAID and that government to monitor and account for deposits into and disbursements from the separate account. 
(2)Uses of local currenciesAs may be agreed upon with the foreign government, local currencies deposited in a separate account pursuant to subsection (a), or an equivalent amount of local currencies, shall be used only— (A)to carry out chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), for such purposes as— 
(i)project and sector assistance activities; or (ii)debt and deficit financing; or 
(B)for the administrative requirements of the United States Government. (3)Programming accountabilityUSAID shall take all necessary steps to ensure that the equivalent of the local currencies disbursed pursuant to subsection (a)(2)(A) from the separate account established pursuant to subsection (a)(1) are used for the purposes agreed upon pursuant to subsection (a)(2). 
(4)Termination of assistance programsUpon termination of assistance to a country under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), any unencumbered balances of funds which remain in a separate account established pursuant to subsection (a) shall be disposed of for such purposes as may be agreed to by the government of that country and the United States Government. (b)Separate Accounts for Cash Transfers (1)In generalIf assistance is made available to the government of a foreign country, under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961, as cash transfer assistance or as nonproject sector assistance, that country shall be required to maintain such funds in a separate account and not commingle with any other funds. 
(2)Applicability of other provisions of lawSuch funds may be obligated and expended notwithstanding provisions of law which are inconsistent with the nature of this assistance including provisions which are referenced in the Joint Explanatory Statement of the Committee of Conference accompanying House Joint Resolution 648 (House Report No. 98–1159). (3)NotificationAt least 15 days prior to obligating any such cash transfer or nonproject sector assistance, the President shall submit a notification through the regular notification procedures of the Committees on Appropriations, which shall include a detailed description of how the funds proposed to be made available will be used, with a discussion of the United States interests that will be served by such assistance (including, as appropriate, a description of the economic policy reforms that will be promoted by such assistance). 
(4)ExemptionNonproject sector assistance funds may be exempt from the requirements of paragraph (1) only through the regular notification procedures of the Committees on Appropriations.eligibility for assistance 7027. (a)Assistance Through Nongovernmental OrganizationsRestrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance in support of programs of nongovernmental organizations from funds appropriated by this Act to carry out the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 and from funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia: Provided, That before using the authority of this subsection to furnish assistance in support of programs of nongovernmental organizations, the President shall notify the Committees on Appropriations pursuant to the regular notification procedures, including a description of the program to be assisted, the assistance to be provided, and the reasons for furnishing such assistance: Provided further, That nothing in this subsection shall be construed to alter any existing statutory prohibitions against abortion or involuntary sterilizations contained in this or any other Act. 
(b)Public Law 480During fiscal year 2020, restrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance under the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.): Provided, That none of the funds appropriated to carry out title I of such Act and made available pursuant to this subsection may be obligated or expended except as provided through the regular notification procedures of the Committees on Appropriations. (c)ExceptionThis section shall not apply— 
(1)with respect to section 620A of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to countries that support international terrorism; or (2)with respect to section 116 of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to the government of a country that violates internationally recognized human rights.local competition 
7028. 
(a)Requirements for exceptions to competition for local entitiesFunds appropriated by this Act that are made available to the United States Agency for International Development may only be made available for limited competitions through local entities if the requirements contained under this section in the report accompanying this Act are met. (b)Extension of Procurement AuthoritySection 7077 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall continue in effect during fiscal year 2020.International financial institutions 
7029. 
(a)SafeguardsThe Secretary of the Treasury shall instruct the United States Executive Director of the International Bank for Reconstruction and Development and the International Development Association to vote against any loan, grant, policy, or strategy if such institution has adopted and is implementing any social or environmental safeguard relevant to such loan, grant, policy, or strategy that provides less protection than World Bank safeguards in effect on September 30, 2015. (b)CompensationNone of the funds appropriated under title V of this Act may be made as payment to any international financial institution while the United States executive director to such institution is compensated by the institution at a rate which, together with whatever compensation such executive director receives from the United States, is in excess of the rate provided for an individual occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, or while any alternate United States executive director to such institution is compensated by the institution at a rate in excess of the rate provided for an individual occupying a position at level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(c)Human RightsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to promote human rights due diligence and risk management, as appropriate, in connection with any loan, grant, policy, or strategy of such institution in accordance with the criteria specified under this section in the report accompanying this Act. (d)Fraud and CorruptionThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to promote in loan, grant, and other financing agreements improvements in borrowing countries’ financial management and judicial capacity to investigate, prosecute, and punish fraud and corruption.Multi-year pledges 
7030.None of the funds appropriated by this Act may be used to make any pledge for future year funding for any multilateral or bilateral program funded in titles III through VI of this Act unless such pledge meets the requirements enumerated under this section in the report accompanying this Act.financial management and budget transparency 7031. (a)Limitation on direct government-to-Government assistance (1)RequirementsFunds appropriated by this Act may be made available for direct government-to-government assistance only if the conditions enumerated under this section in the report accompanying this Act are fully met. 
(2)Suspension of AssistanceThe Administrator of the United States Agency for International Development or the Secretary of State, as appropriate, shall suspend any direct government-to-government assistance if the Administrator or the Secretary has credible information of material misuse of such assistance, unless the Administrator or the Secretary reports to the Committees on Appropriations that it is in the national interest of the United States to continue such assistance, including a justification, or that such misuse has been appropriately addressed. (3)Debt Service Payment ProhibitionNone of the funds made available by this Act may be used by the government of any foreign country for debt service payments owed by any country to any international financial institution. 
(b)National budget and contract transparency 
(1)Minimum requirements of fiscal transparencyThe Secretary of State shall continue to update and strengthen the minimum requirements of fiscal transparency for each government receiving assistance appropriated by this Act, as identified in the report required by section 7031(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76). (2)Determination and reportFor each government identified pursuant to paragraph (1), the Secretary of State, not later than 180 days after enactment of this Act, shall make or update any determination of significant progress or no significant progress in meeting the minimum requirements of fiscal transparency, and make such determinations publicly available in an annual Fiscal Transparency Report to be posted on the Department of State website. 
(3)AssistanceFunds appropriated under title III and under the heading Economic Support Fund in title IV of this Act shall be made available for programs and activities to assist governments identified pursuant to paragraph (1) to improve budget transparency and to support civil society organizations in such countries that promote budget transparency. (c)Anti-Kleptocracy and human rights (1)Ineligibility (A)Officials of foreign governments and their immediate family members about whom the Secretary of State has credible information have been involved in significant corruption, including corruption related to the extraction of natural resources, or a gross violation of human rights shall be ineligible for entry into the United States. 
(B)The Secretary shall also publicly or privately designate or identify officials of foreign governments and their immediate family members about whom the Secretary has such credible information without regard to whether the individual has applied for a visa. (2)ExceptionIndividuals shall not be ineligible if entry into the United States would further important United States law enforcement objectives or is necessary to permit the United States to fulfill its obligations under the United Nations Headquarters Agreement: Provided, That nothing in paragraph (1) shall be construed to derogate from United States Government obligations under applicable international agreements. 
(3)WaiverThe Secretary may waive the application of paragraph (1) if the Secretary determines that the waiver would serve a compelling national interest or that the circumstances which caused the individual to be ineligible have changed sufficiently. (d)Foreign assistance websiteFunds appropriated by this Act under titles I and II, and funds made available for any independent agency in title III, as appropriate, shall be made available to support the provision of additional information on United States Government foreign assistance on the Department of State foreign assistance website: Provided, That all Federal agencies funded under this Act shall provide such information on foreign assistance, upon request, to the Department of State.Democracy Programs 
7032. 
(a)FundingOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement, not less than $2,400,000,000 shall be made available for democracy programs. (b)Authorities (1)Funds made available by this Act for democracy programs pursuant to subsection (a) and under the heading National Endowment for Democracy may be made available notwithstanding any other provision of law, and with regard to the National Endowment for Democracy (NED), any regulation. 
(2)Funds made available by this Act for the NED are made available pursuant to the authority of the National Endowment for Democracy Act (title V of Public Law 98–164), including all decisions regarding the selection of beneficiaries. (c)Definition of Democracy ProgramsFor purposes of funds appropriated by this Act, the term democracy programs means programs that support good governance, credible and competitive elections, freedom of expression, association, assembly, and religion, human rights, labor rights, independent media, and the rule of law, and that otherwise strengthen the capacity of democratic political parties, governments, nongovernmental organizations and institutions, and citizens to support the development of democratic states and institutions that are responsive and accountable to citizens. 
(d)Program prioritizationFunds made available pursuant to this section that are made available for programs to strengthen government institutions shall be prioritized for those institutions that demonstrate a commitment to democracy and the rule of law. (e)Restriction on Prior ApprovalWith respect to the provision of assistance for democracy programs in this Act, the organizations implementing such assistance, the specific nature of that assistance, and the participants in such programs shall not be subject to the prior approval by the government of any foreign country. 
(f)Continuation of current practicesThe United States Agency for International Development shall continue to implement civil society and political competition and consensus building programs abroad with funds appropriated by this Act in a manner that recognizes the unique benefits of grants and cooperative agreements in implementing such programs. (g)Informing the national endowment for democracyThe Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, and the Assistant Administrator for Democracy, Conflict, and Humanitarian Assistance, USAID, shall regularly inform the National Endowment for Democracy of democracy programs that are planned and supported by funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs. 
(h)Protection of civil society activists and journalistsFunds appropriated by this Act under title III shall be made available to support and protect civil society activists and journalists who have been threatened, harassed, or attacked, consistent with the action plan submitted pursuant to, and on the same terms and conditions of, section 7032(i) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 (division K of Public Law 115–141).International Religious Freedom 7033. (a)International religious freedom office and special envoy to promote religious freedomFunds appropriated by this Act under the heading Diplomatic Programs shall be made available for the Office of International Religious Freedom, Bureau of Democracy, Human Rights, and Labor, Department of State, and the Special Envoy to Promote Religious Freedom of Religious Minorities in the Near East and South Central Asia, as authorized in the Near East and South Central Asia Religious Freedom Act of 2014 (Public Law 113–161), including for support staff at not less than the amounts specified for such offices in the table under such heading in the report accompanying this Act. 
(b)AssistanceFunds appropriated by this Act under the headings Democracy Fund, Economic Support Fund, and International Broadcasting Operations shall be made available for international religious freedom programs and funds appropriated by this Act under the headings International Disaster Assistance and Migration and Refugee Assistance shall be made available for humanitarian assistance for vulnerable and persecuted religious minorities. (c)AuthorityFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Economic Support Fund may be made available notwithstanding any other provision of law for assistance for ethnic and religious minorities in Iraq and Syria.special provisions 
7034. 
(a)Victims of war, displaced children, and displaced BurmeseFunds appropriated in titles III and VI of this Act that are made available for victims of war, displaced children, displaced Burmese, and to combat trafficking in persons and assist victims of such trafficking, may be made available notwithstanding any other provision of law. (b)Atrocities preventionOf the funds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement, not less than $5,000,000 shall be made available for programs to prevent atrocities, including to implement recommendations of the Atrocities Prevention Board, or any successor entity. 
(c)World food programmeFunds managed by the Bureau for Democracy, Conflict, and Humanitarian Assistance, or any successor humanitarian assistance bureau, of the United States Agency for International Development, from this or any other Act, may be made available as a general contribution to the World Food Programme, notwithstanding any other provision of law. (d)Directives and authorities (1)Research and TrainingFunds appropriated by this Act under the heading Assistance for Europe, Eurasia and Central Asia shall be made available to carry out the Program for Research and Training on Eastern Europe and the Independent States of the Former Soviet Union as authorized by the Soviet-Eastern European Research and Training Act of 1983 (22 U.S.C. 4501 et seq.). 
(2)Additional AuthoritiesOf the amounts made available by title I of this Act under the heading Diplomatic Programs, up to $500,000 may be made available for grants pursuant to section 504 of the Foreign Relations Authorization Act, Fiscal Year 1979 (22 U.S.C. 2656d), including to facilitate collaboration with indigenous communities, and up to $1,000,000 may be made available for grants to carry out the activities of the Cultural Antiquities Task Force. (3)InnovationThe USAID Administrator may use funds appropriated by this Act under title III to make innovation incentive awards: Provided, That each individual award may not exceed $100,000: Provided further, That no more than 15 such awards may be made during fiscal year 2020. 
(4)Exchange visitor programNone of the funds made available by this Act may be used to modify the Exchange Visitor Program administered by the Department of State to implement the Mutual Educational and Cultural Exchange Act of 1961, as amended, (Public Law 87–256; 22 U.S.C. 2451 et seq.), except through the formal rulemaking process pursuant to the Administrative Procedure Act and notwithstanding the exceptions to such rulemaking process in such Act: Provided, That funds made available for such purpose shall only be made available after consultation with, and subject to the regular notification procedures of, the Committees on Appropriations, regarding how any proposed modification would affect the public diplomacy goals of, and the estimated economic impact on, the United States. (5)Private sector partnershipsOf the funds appropriated by this Act under the headings Development Assistance and Economic Support Fund that are made available for private sector partnerships, up to $50,000,000 may remain available until September 30, 2022: Provided, That funds made available pursuant to this paragraph may only be made available following prior consultation with the appropriate congressional committees, and the regular notification procedures of the Committees on Appropriations. 
(6)Vietnam Education FoundationSection 207(c) of the Vietnam Education Foundation Act of 2000 (114 Stat. 2763A–257; 22 U.S.C. 2452) is amended by adding a new paragraph as follows:  (4)On October 1, 2019, any remaining unobligated balances of funds made available under the heading Vietnam Education Foundation—Vietnam Debt Repayment Fund that are not necessary for liquidating the final liabilities of the Vietnam Education Foundation shall be available for grants authorized by section 211 of this Act.. 
(e)Partner VettingPrior to initiating a partner vetting program, or making significant changes to the scope of an existing partner vetting program, the Secretary of State and USAID Administrator, as appropriate, shall consult with the Committees on Appropriations. (f)ContingenciesDuring fiscal year 2020, the President may use up to $200,000,000 under the authority of section 451 of the Foreign Assistance Act of 1961, notwithstanding any other provision of law. 
(g)Transfer of Funds for Extraordinary ProtectionThe Secretary of State may transfer to, and merge with, funds under the heading Protection of Foreign Missions and Officials unobligated balances of expired funds appropriated under the heading Diplomatic Programs for fiscal year 2020, except for funds designated for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, at no later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated: Provided, That not more than $50,000,000 may be transferred. (h)Protections and Remedies for Employees of Diplomatic Missions and International OrganizationsSection 7034(k) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2020. 
(i)Extension of authorities 
(1)Passport feesSection 1(b)(2) of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(2)) shall be applied by substituting September 30, 2020 for September 30, 2010. (2)Incentives for critical postsThe authority contained in section 1115(d) of the Supplemental Appropriations Act, 2009 (Public Law 111–32) shall remain in effect through September 30, 2020. 
(3)USAID civil service annuitant waiverSection 625(j)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2385(j)(1)) shall be applied by substituting September 30, 2020 for October 1, 2010 in subparagraph (B). (4)Overseas pay comparabilityThe authority provided by section 1113 of the Supplemental Appropriations Act, 2009 (Public Law 111–32) shall remain in effect through September 30, 2020: Provided, That the exercise of the authority of section 1113 of such Act, as carried forward by this Act, shall be subject to prior consultation with the Committees on Appropriations. 
(5)Categorical EligibilityThe Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167) is amended— (A)in section 599D (8 U.S.C. 1157 note)— 
(i)in subsection (b)(3), by striking and 2019 and inserting 2019, and 2020; and (ii)in subsection (e), by striking 2019 each place it appears and inserting 2020; and 
(B)in section 599E (8 U.S.C. 1255 note) in subsection (b)(2), by striking 2019 and inserting 2020. (6)Inspector general annuitant waiverThe authorities provided in section 1015(b) of the Supplemental Appropriations Act, 2010 (Public Law 111–212) shall remain in effect through September 30, 2020. 
(7)Accountability review boardsThe authority provided by section 301(a)(3) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4831(a)(3)) shall remain in effect for facilities in Afghanistan through September 30, 2020, except that the notification and reporting requirements contained in such section shall include the Committees on Appropriations. (8)Special inspector general for Afghanistan reconstruction competitive statusNotwithstanding any other provision of law, any employee of the Special Inspector General for Afghanistan Reconstruction (SIGAR) who completes at least 12 months of continuous service after the date of enactment of this Act or who is employed on the date on which SIGAR terminates, whichever occurs first, shall acquire competitive status for appointment to any position in the competitive service for which the employee possesses the required qualifications. 
(9)Transfer of balancesSection 7081(h) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) shall continue in effect during fiscal year 2020. (10)Department of state inspector general waiver authorityThe Inspector General of the Department of State may waive the provisions of subsections (a) through (d) of section 824 of the Foreign Service Act of 1980 (22 U.S.C. 4064) on a case-by-case basis for an annuitant reemployed by the Inspector General on a temporary basis, subject to the same constraints and in the same manner by which the Secretary of State may exercise such waiver authority pursuant to subsection (g) of such section. 
(j)HIV/AIDS Working capital fundFunds available in the HIV/AIDS Working Capital Fund established pursuant to section 525(b)(1) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2005 (Public Law 108–447) may be made available for pharmaceuticals and other products for other global health and child survival activities to the same extent as HIV/AIDS pharmaceuticals and other products, subject to the terms and conditions in such section: Provided, That the authority in section 525(b)(5) of the Foreign Operations, Export Financing, and Related Programs Appropriation Act, 2005 (Public Law 108–447) shall be exercised by the Assistant Administrator for Global Health, USAID, with respect to funds deposited for such non-HIV/AIDS pharmaceuticals and other products, and shall be subject to the regular notification procedures of the Committees on Appropriations. (k)Loans, consultation, and notification (1)Loan GuaranteesFunds appropriated under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of loan guarantees for Egypt, Jordan, Tunisia, and Ukraine, which are authorized to be provided: Provided, That amounts made available under this paragraph for the costs of such guarantees shall not be considered assistance for the purposes of provisions of law limiting assistance to a country. 
(2)Designation requirementFunds made available pursuant to paragraph (1) from prior Acts making appropriations for the Department of State, foreign operations, and related programs that were previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of such Act. (3)Consultation and NotificationFunds made available pursuant to the authorities of this subsection shall be subject to prior consultation with the appropriate congressional committees, and subject to the regular notification procedures of the Committees on Appropriations. 
(l)Local works 
(1)Of the funds appropriated by this Act under the headings Development Assistance and Economic Support Fund, not less than $50,000,000 shall be made available for Local Works pursuant to section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), which may remain available until September 30, 2024. (2)For the purposes of section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), eligible entities shall be defined as small local, international, and United States-based nongovernmental organizations, educational institutions, and other small entities that have received less than a total of $5,000,000 from USAID over the previous 5 fiscal years: Provided, That departments or centers of such educational institutions may be considered individually in determining such eligibility. 
(m)Definitions 
(1)Appropriate Congressional CommitteesUnless otherwise defined in this Act, for purposes of this Act the term appropriate congressional committees means the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives. (2)Funds Appropriated by this Act and Prior ActsUnless otherwise defined in this Act, for purposes of this Act the term funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs means funds that remain available for obligation, and have not expired. 
(3)International Financial InstitutionsIn this Act international financial institutions means the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Inter-American Development Bank, the International Monetary Fund, the International Fund for Agricultural Development, the Asian Development Fund, the Inter-American Investment Corporation, the North American Development Bank, the European Bank for Reconstruction and Development, the African Development Bank, the African Development Fund, and the Multilateral Investment Guarantee Agency. (4)Paris AgreementIn this Act, the term Paris Agreement means the decision by the United Nations Framework Convention on Climate Change’s 21st Conference of Parties in Paris, France, adopted December 12, 2015. 
(5)Southern Kordofan ReferenceAny reference to Southern Kordofan in this or any other Act making appropriations for the Department of State, foreign operations, and related programs shall for fiscal year 2020, and each fiscal year thereafter, be deemed to include portions of Western Kordofan that were previously part of Southern Kordofan prior to the 2013 division of Southern Kordofan. (6)USAIDIn this Act, the term USAID means the United States Agency for International Development. 
(7)Spend planIn this Act, the term spend plan means a plan for the uses of funds appropriated for a particular entity, country, program, purpose, or account and which shall include, at a minimum, a description of— (A)realistic and sustainable goals, criteria for measuring progress, and a timeline for achieving such goals; 
(B)amounts and sources of funds by account; (C)how such funds will complement other ongoing or planned programs; and 
(D)implementing partners, to the maximum extent practicable.Law enforcement and security 7035. (a)Assistance (1)Community-based police assistanceFunds made available under titles III and IV of this Act to carry out the provisions of chapter 1 of part I and chapters 4 and 6 of part II of the Foreign Assistance Act of 1961, may be used, notwithstanding section 660 of that Act, to enhance the effectiveness and accountability of civilian police authority through training and technical assistance in human rights, the rule of law, anti-corruption, strategic planning, and through assistance to foster civilian police roles that support democratic governance, including assistance for programs to prevent conflict, respond to disasters, address gender-based violence, and foster improved police relations with the communities they serve. 
(2)Counterterrorism partnerships fundFunds appropriated by this Act under the heading Nonproliferation, Anti-terrorism, Demining and Related Programs shall be made available for the Counterterrorism Partnerships Fund for programs in areas liberated from, under the influence of, or adversely affected by, the Islamic State of Iraq and Syria or other terrorist organizations: Provided, That such areas shall include the Kurdistan Region of Iraq: Provided further, That prior to the obligation of funds made available pursuant to this paragraph, the Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of such funds: Provided further, That funds made available pursuant to this paragraph shall be subject to prior consultation with the appropriate congressional committees, and the regular notification procedures of the Committees on Appropriations. (b)Authorities (1)Reconstituting civilian police authorityIn providing assistance with funds appropriated by this Act under section 660(b)(6) of the Foreign Assistance Act of 1961, support for a nation emerging from instability may be deemed to mean support for regional, district, municipal, or other sub-national entity emerging from instability, as well as a nation emerging from instability. 
(2)Disarmament, demobilization, and reintegrationSection 7034(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2020. (3)International prison conditions Funds appropriated by this Act shall be made available for assistance to eliminate inhumane conditions in foreign prisons and other detention facilities, notwithstanding section 660 of the Foreign Assistance Act of 1961: Provided, That the Secretary of State and the USAID Administrator shall consult with the Committees on Appropriations on the proposed uses of such funds prior to obligation and not later than 60 days after enactment of this Act. 
(4)Extension of war reserves stockpile authority 
(A)Section 12001(d) of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011) is amended by striking of this section and all that follows through the period at the end and inserting of this section after September 30, 2021.. (B)Section 514(b)(2)(A) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking and 2020 and inserting 2020, and 2021. 
(5)Commercial leasing of defense articlesNotwithstanding any other provision of law, and subject to the regular notification procedures of the Committees on Appropriations, the authority of section 23(a) of the Arms Export Control Act may be used to provide financing to Israel, Egypt, the North Atlantic Treaty Organization (NATO), and major non-NATO allies for the procurement by leasing (including leasing with an option to purchase) of defense articles from United States commercial suppliers, not including Major Defense Equipment (other than helicopters and other types of aircraft having possible civilian application), if the President determines that there are compelling foreign policy or national security reasons for those defense articles being provided by commercial lease rather than by government-to-government sale under such Act. (6)Special defense acquisition fundNot to exceed $900,000,000 may be obligated pursuant to section 51(c)(2) of the Arms Export Control Act for the purposes of the Special Defense Acquisition Fund (the Fund), to remain available for obligation until September 30, 2022: Provided, That the provision of defense articles and defense services to foreign countries or international organizations from the Fund shall be subject to the concurrence of the Secretary of State. 
(c)Limitations 
(1)Child soldiersFunds appropriated by this Act should not be used to support any military training or operations that include child soldiers. (2)Landmines and cluster munitions (A)LandminesNotwithstanding any other provision of law, demining equipment available to the United States Agency for International Development and the Department of State and used in support of the clearance of landmines and unexploded ordnance for humanitarian purposes may be disposed of on a grant basis in foreign countries, subject to such terms and conditions as the Secretary of State may prescribe. 
(B)Cluster MunitionsNo military assistance shall be furnished for cluster munitions, no defense export license for cluster munitions may be issued, and no cluster munitions or cluster munitions technology shall be sold or transferred, unless— (i)the submunitions of the cluster munitions, after arming, do not result in more than 1 percent unexploded ordnance across the range of intended operational environments, and the agreement applicable to the assistance, transfer, or sale of such cluster munitions or cluster munitions technology specifies that the cluster munitions will only be used against clearly defined military targets and will not be used where civilians are known to be present or in areas normally inhabited by civilians; or 
(ii)such assistance, license, sale, or transfer is for the purpose of demilitarizing or permanently disposing of such cluster munitions. (3)Crowd control itemsFunds appropriated by this Act should not be used for tear gas, small arms, light weapons, ammunition, or other items for crowd control purposes for foreign security forces that use excessive force to repress peaceful expression, association, or assembly in countries that the Secretary of State determines are undemocratic or are undergoing democratic transitions. 
(d)Reports 
(1)Security assistance reportNot later than 120 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations a report on funds obligated and expended during fiscal year 2019, by country and purpose of assistance, under the headings Peacekeeping Operations, International Military Education and Training, and Foreign Military Financing Program. (2)Quarterly status reportFollowing the submission of the quarterly report required by section 36 of Public Law 90–629 (22 U.S.C. 2776), the Secretary of State, in coordination with the Secretary of Defense, shall submit to the Committees on Appropriations a status report that contains the information described under the heading Foreign Military Financing Program in the report accompanying this Act.Enterprise funds 
7036. 
(a)NotificationNone of the funds made available under titles III through VI of this Act may be made available for Enterprise Funds unless the appropriate congressional committees are notified at least 15 days in advance. (b)Distribution of assets planPrior to the distribution of any assets resulting from any liquidation, dissolution, or winding up of an Enterprise Fund, in whole or in part, the President shall submit to the appropriate congressional committees a plan for the distribution of the assets of the Enterprise Fund. 
(c)Transition or operating planPrior to a transition to and operation of any private equity fund or other parallel investment fund under an existing Enterprise Fund, the President shall submit such transition or operating plan to the appropriate congressional committees.War crimes tribunals 7037.If the President determines that doing so will contribute to a just resolution of charges regarding genocide or other violations of international humanitarian law, the President may direct a drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to $30,000,000 of commodities and services for the United Nations War Crimes Tribunal established with regard to the former Yugoslavia by the United Nations Security Council or such other tribunals or commissions as the Council may establish or authorize to deal with such violations, without regard to the ceiling limitation contained in paragraph (2) thereof: Provided, That the determination required under this section shall be in lieu of any determinations otherwise required under section 552(c): Provided further, That funds made available pursuant to this section shall be made available subject to the regular notification procedures of the Committees on Appropriations.Palestinian statehood 
7038. 
(a)Limitation on assistanceNone of the funds appropriated under titles III through VI of this Act may be provided to support a Palestinian state unless the Secretary of State determines and certifies to the appropriate congressional committees that— (1)the governing entity of a new Palestinian state— 
(A)has demonstrated a firm commitment to peaceful co-existence with the State of Israel; and (B)is taking appropriate measures to counter terrorism and terrorist financing in the West Bank and Gaza, including the dismantling of terrorist infrastructures, and is cooperating with appropriate Israeli and other appropriate security organizations; and 
(2)the Palestinian Authority (or the governing entity of a new Palestinian state) is working with other countries in the region to vigorously pursue efforts to establish a just, lasting, and comprehensive peace in the Middle East that will enable Israel and an independent Palestinian state to exist within the context of full and normal relationships, which should include— (A)termination of all claims or states of belligerency; 
(B)respect for and acknowledgment of the sovereignty, territorial integrity, and political independence of every state in the area through measures including the establishment of demilitarized zones; (C)their right to live in peace within secure and recognized boundaries free from threats or acts of force; 
(D)freedom of navigation through international waterways in the area; and (E)a framework for achieving a just settlement of the refugee problem. 
(3)the governing entity has enacted a constitution assuring the rule of law, an independent judiciary, and respect for human rights for its citizens, and should enact other laws and regulations assuring transparent and accountable governance. (b)WaiverThe President may waive subsection (a) if the President determines that it is important to the national security interest of the United States to do so. 
(c)ExemptionThe restriction in subsection (a) shall not apply to assistance intended to help reform the Palestinian Authority and affiliated institutions, or the governing entity, in order to help meet the requirements of subsection (a), consistent with the provisions of section 7039 of this Act (Limitation on Assistance for the Palestinian Authority).Limitation on assistance for the Palestinian authority 7039. (a)Prohibition of fundsNone of the funds appropriated by this Act to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961 may be obligated or expended with respect to providing funds to the Palestinian Authority. 
(b)WaiverThe prohibition included in subsection (a) shall not apply if the President certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that waiving such prohibition is important to the national security interest of the United States. (c)Period of application of waiverAny waiver pursuant to subsection (b) shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act. 
(d)ReportWhenever the waiver authority pursuant to subsection (b) is exercised, the President shall submit a report to the Committees on Appropriations detailing the justification for the waiver, the purposes for which the funds will be spent, and the accounting procedures in place to ensure that the funds are properly disbursed: Provided, That the report shall also detail the steps the Palestinian Authority has taken to arrest terrorists, confiscate weapons and dismantle the terrorist infrastructure, and facilitate the settlement of terrorism-related claims of nationals of the United States. (e)CertificationIf the President exercises the waiver authority under subsection (b), the Secretary of State must certify and report to the Committees on Appropriations prior to the obligation of funds that the Palestinian Authority has established a single treasury account for all Palestinian Authority financing and all financing mechanisms flow through this account, no parallel financing mechanisms exist outside of the Palestinian Authority treasury account, and there is a single comprehensive civil service roster and payroll, and the Palestinian Authority is acting to counter incitement of violence against Israelis and is supporting activities aimed at promoting peace, coexistence, and security cooperation with Israel. 
(f)Prohibition to hamas and the Palestine liberation organization 
(1)None of the funds appropriated under the heading Economic Support Fund in this Act may be obligated for salaries of personnel of the Palestinian Authority located in Gaza or may be obligated or expended for assistance to Hamas or any entity effectively controlled by Hamas, any power-sharing government of which Hamas is a member, or that results from an agreement with Hamas and over which Hamas exercises undue influence. (2)Notwithstanding the limitation of paragraph (1), assistance may be provided to a power-sharing government only if the President certifies and reports to the Committees on Appropriations that such government, including all of its ministers or such equivalent, has publicly accepted and is complying with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended. 
(3)The President may exercise the authority in section 620K(e) of the Foreign Assistance Act of 1961 with respect to this subsection. (4)Whenever the certification pursuant to paragraph (2) is exercised, the Secretary of State shall submit a report to the Committees on Appropriations within 120 days of the certification and every quarter thereafter on whether such government, including all of its ministers or such equivalent are continuing to comply with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended: Provided, That the report shall also detail the amount, purposes and delivery mechanisms for any assistance provided pursuant to the abovementioned certification and a full accounting of any direct support of such government. 
(5)None of the funds appropriated under titles III through VI of this Act may be obligated for assistance for the Palestine Liberation Organization. (g)Suspension of assistance (1)Funds appropriated under the heading Economic Support Fund in this Act and made available for assistance for the Palestinian Authority pursuant to subsection (b) shall be suspended if after the date of enactment of this Act— 
(A)the Palestinians obtain the same standing as member states or full membership as a state in the United Nations or any specialized agency thereof outside an agreement negotiated between Israel and the Palestinians; or (B)the Palestinians initiate an International Criminal Court (ICC) judicially authorized investigation, or actively support such an investigation, that subjects Israeli nationals to an investigation for alleged crimes against Palestinians. 
(2)The Secretary of State may waive the restriction in paragraph (1) of this subsection resulting from the application of subparagraph (A) of such paragraph if the Secretary certifies to the Committees on Appropriations that to do so is in the national security interest of the United States, and submits a report to such Committees detailing how the waiver and the continuation of assistance would assist in furthering Middle East peace. (h)ReductionThe Secretary of State shall reduce the amount of assistance made available by this Act under the heading Economic Support Fund for the Palestinian Authority by an amount the Secretary determines is equivalent to the amount expended by the Palestinian Authority, the Palestine Liberation Organization, and any successor or affiliated organizations with such entities as payments for acts of terrorism by individuals who are imprisoned after being fairly tried and convicted for acts of terrorism and by individuals who died committing acts of terrorism during the previous calendar year: Provided, That the Secretary shall report to the Committees on Appropriations on the amount reduced for fiscal year 2020 prior to the obligation of funds for the Palestinian Authority. 
(i)Incitement reportNot later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees detailing steps taken by the Palestinian Authority to counter incitement of violence against Israelis and to promote peace and coexistence with Israel. (j)Section 1003 (1)The President may waive the provisions of section 1003 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (Public Law 100–204) if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the appropriate congressional committees that the Palestinians have not, after the date of enactment of this Act— 
(A)obtained in the United Nations or any specialized agency thereof the same standing as member states or full membership as a state outside an agreement negotiated between Israel and the Palestinians; and (B)initiated or actively supported an ICC investigation against Israeli nationals for alleged crimes against Palestinians. 
(2)Not less than 90 days after the President is unable to make the certification pursuant to paragraph (1) of this subsection, the President may waive section 1003 of Public Law 100–204 if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that the Palestinians have entered into direct and meaningful negotiations with Israel: Provided, That any waiver of the provisions of section 1003 of Public Law 100–204 under paragraph (1) of this subsection or under previous provisions of law must expire before the waiver under the preceding sentence may be exercised. (3)Any waiver pursuant to this subsection shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act. 
(k)Palestinian Broadcasting CorporationNone of the funds appropriated or otherwise made available by this Act may be used to provide equipment, technical support, consulting services, or any other form of assistance to the Palestinian Broadcasting Corporation.Assistance for the west bank and Gaza 7040. (a)OversightFor fiscal year 2020, 30 days prior to the initial obligation of funds for the bilateral West Bank and Gaza Program, the Secretary of State shall certify to the Committees on Appropriations that procedures have been established to assure the Comptroller General of the United States will have access to appropriate United States financial information in order to review the uses of United States assistance for the Program funded under the heading Economic Support Fund for the West Bank and Gaza. 
(b)VettingPrior to the obligation of funds appropriated by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall take all appropriate steps to ensure that such assistance is not provided to or through any individual, private or government entity, or educational institution that the Secretary knows or has reason to believe advocates, plans, sponsors, engages in, or has engaged in, terrorist activity nor, with respect to private entities or educational institutions, those that have as a principal officer of the entity's governing board or governing board of trustees any individual that has been determined to be involved in, or advocating terrorist activity or determined to be a member of a designated foreign terrorist organization: Provided, That the Secretary of State shall, as appropriate, establish procedures specifying the steps to be taken in carrying out this subsection and shall terminate assistance to any individual, entity, or educational institution which the Secretary has determined to be involved in or advocating terrorist activity. (c)Prohibition (1)Recognition of acts of terrorismNone of the funds appropriated under titles III through VI of this Act for assistance under the West Bank and Gaza Program may be made available for— 
(A)the purpose of recognizing or otherwise honoring individuals who commit, or have committed acts of terrorism; and (B)any educational institution located in the West Bank or Gaza that is named after an individual who the Secretary of State determines has committed an act of terrorism. 
(2)Security assistance and reporting requirementNotwithstanding any other provision of law, none of the funds made available by this or prior appropriations Acts, including funds made available by transfer, may be made available for obligation for security assistance for the West Bank and Gaza until the Secretary of State reports to the Committees on Appropriations on the benchmarks that have been established for security assistance for the West Bank and Gaza and reports on the extent of Palestinian compliance with such benchmarks. (d)Reporting requirements (1)Economic assistancePrior to the initial obligation of funds made available by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall report to the Committees on Appropriations that the purpose of such assistance is to— 
(A)advance Middle East peace; (B)improve security in the region; 
(C)continue support for transparent and accountable government institutions; (D)promote a private sector economy; or 
(E)address urgent humanitarian needs. (2)Security assistanceThe reporting requirements in section 1404 of the Supplemental Appropriations Act, 2008 (Public Law 110–252) shall apply to funds made available by this Act, including a description of modifications, if any, to the security strategy of the Palestinian Authority. 
(e)Private sector partnership programsFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for private sector partnership programs for the West Bank and Gaza if such funds are authorized: Provided, That funds made available pursuant to this subsection shall be subject to prior consultation with the appropriate congressional committees, and the regular notification procedures of the Committees on Appropriations. (f)Oversight by the United States agency for international development (1)The Administrator of the United States Agency for International Development shall ensure that Federal or non-Federal audits of all contractors and grantees, and significant subcontractors and sub-grantees, under the West Bank and Gaza Program, are conducted at least on an annual basis to ensure, among other things, compliance with this section. 
(2)Of the funds appropriated by this Act, up to $1,000,000 may be used by the Office of Inspector General of the United States Agency for International Development for audits, investigations, and other activities in furtherance of the requirements of this subsection: Provided, That such funds are in addition to funds otherwise available for such purposes. (g)Comptroller General of the United States AuditSubsequent to the certification specified in subsection (a), the Comptroller General of the United States shall conduct an audit and an investigation of the treatment, handling, and uses of all funds for the bilateral West Bank and Gaza Program, including all funds provided as cash transfer assistance, in fiscal year 2020 under the heading Economic Support Fund, and such audit shall address— 
(1)the extent to which such Program complies with the requirements of subsections (b) and (c); and (2)an examination of all programs, projects, and activities carried out under such Program, including both obligations and expenditures. 
(h)Notification ProceduresFunds made available in this Act for West Bank and Gaza shall be subject to the regular notification procedures of the Committees on Appropriations.Middle east and north Africa 7041. (a)Arab league boycott of IsraelIt is the sense of the Congress that— 
(1)the Arab League boycott of Israel, and the secondary boycott of American firms that have commercial ties with Israel, is an impediment to peace in the region and to United States investment and trade in the Middle East and North Africa; (2)the Arab League boycott, which was regrettably reinstated in 1997, should be immediately and publicly terminated, and the Central Office for the Boycott of Israel immediately disbanded; 
(3)all Arab League states should normalize relations with their neighbor Israel; (4)the President and the Secretary of State should continue to vigorously oppose the Arab League boycott of Israel and find concrete steps to demonstrate that opposition by, for example, taking into consideration the participation of any recipient country in the boycott when determining to sell weapons to said country; and 
(5)the President should report to Congress annually on specific steps being taken by the United States to encourage Arab League states to normalize their relations with Israel to bring about the termination of the Arab League boycott of Israel, including those to encourage allies and trading partners of the United States to enact laws prohibiting businesses from complying with the boycott and penalizing businesses that do comply. (b)Egypt (1)Certification and reportFunds appropriated by this Act that are available for assistance for Egypt may be made available notwithstanding any other provision of law restricting assistance for Egypt, except for this subsection and section 620M of the Foreign Assistance Act of 1961, and may only be made available for assistance for the Government of Egypt if the Secretary of State certifies and reports to the Committees on Appropriations that such government is— 
(A)sustaining the strategic relationship with the United States; and (B)meeting its obligations under the 1979 Egypt-Israel Peace Treaty. 
(2)Economic support fund 
(A)FundingOf the funds appropriated by this Act under the headings Development Assistance and Economic Support Fund, up to $102,500,000 may be made available for assistance for Egypt, of which not less than $35,000,000 should be made available for higher education programs including not less than $15,000,000 for scholarships for Egyptian students with high financial need to attend not-for-profit institutions of higher education: Provided, That such funds shall be made available for democracy programs, and for development programs in the Sinai: Provided further, That such funds may not be made available for cash transfer assistance or budget support. (B)LimitationNone of the funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Economic Support Fund may be made available for a contribution, voluntary or otherwise, to the Civil Associations and Foundations Support Fund, or any similar fund, established pursuant to Law 70 on Associations and Other Foundations Working in the Field of Civil Work published in the Official Gazette of Egypt on May 29, 2017. 
(3)Foreign military financing program 
(A)certificationOf the funds appropriated by this Act under the heading Foreign Military Financing Program, up to $1,300,000,000, to remain available until September 30, 2021, may be made available for assistance for Egypt: Provided, That such funds may be transferred to an interest bearing account in the Federal Reserve Bank of New York, following consultation with the Committees on Appropriations: Provided further, That 20 percent of such funds shall be withheld from obligation until the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Egypt is taking, on a sustained and effective basis, the steps enumerated under this section in the report accompanying this Act: Provided further, That the certification requirement of this paragraph shall not apply to funds appropriated by this Act under such heading for counterterrorism, border security, and nonproliferation programs for Egypt. (B)Waiver (i)The Secretary of State may waive the certification requirement in subparagraph (A) with respect to 95 percent of the amount withheld from obligation pursuant to such subparagraph if the Secretary determines and reports to the Committees on Appropriations that to do so is important to the national security interest of the United States, and includes in such report a detailed justification for the use of such waiver and the reasons why any of the certification requirements of subparagraph (A) cannot be met: Provided, That the report required by this paragraph shall be submitted in unclassified form, but may be accompanied by a classified annex. 
(ii)The remaining 5 percent may only be made available for obligation if the Secretary of State determines and reports to the Committees on Appropriations that the Government of Egypt has completed action to provide fair and commensurate compensation to American citizen April Corley for injuries suffered by Egyptian armed forces on September 13, 2015: Provided, That none of the funds withheld pursuant to subparagraph (A) shall be transferred to the interest bearing account referenced in subparagraph (A) until the determination in the preceding sentence has been provided to the Committees on Appropriations. (c)Iran (1)FundingFunds appropriated by this Act under the headings Diplomatic Programs, Economic Support Fund, and Nonproliferation, Anti-terrorism, Demining and Related Programs shall be used by the Secretary of State to support the activities described under this section in the report accompanying this Act. 
(2)Reports 
(A)Semi-annual reportThe Secretary of State shall submit to the Committees on Appropriations the semi-annual report required by section 135 of the Atomic Energy Act of 1954 (42 U.S.C. 2160e(d)(4)), as added by section 2 of the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17). (B)Sanctions reportNot later than 180 days after the date of enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report on— 
(i)the status of United States bilateral sanctions on Iran; (ii)the reimposition and renewed enforcement of secondary sanctions; and 
(iii)the impact such sanctions have had on Iran’s destabilizing activities throughout the Middle East. (d)Iraq (1)PurposesFunds appropriated under titles III and IV of this Act shall be made available for assistance for Iraq for economic, stabilization, and humanitarian programs described under this section in the report accompanying this Act. 
(2)Basing rights agreementNone of the funds appropriated or otherwise made available by this Act may be used by the Government of the United States to enter into a permanent basing rights agreement between the United States and Iraq. (e)JordanOf the funds appropriated by this Act under titles III and IV, not less than $1,525,000,000 shall be made available for assistance for Jordan, of which not less than $745,100,000 of the funds appropriated under the heading Economic Support Fund shall be for budget support for the Government of Jordan and of which not less than $425,000,000 shall be made available under the heading Foreign Military Financing Program. 
(f)LebanonFunds appropriated by this Act that are made available for assistance for Lebanon— (1)under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program may be made available for the Lebanese Internal Security Forces (ISF) and the Lebanese Armed Forces (LAF) to address security and stability requirements in areas affected by the conflict in Syria, following consultation with the appropriate congressional committees; 
(2)under the heading Foreign Military Financing Program may be used only to professionalize the LAF and to strengthen border security and combat terrorism, including training and equipping the LAF to secure Lebanon’s borders, interdicting arms shipments, preventing the use of Lebanon as a safe haven for terrorist groups, and to implement United Nations Security Council Resolution 1701: Provided, That funds may not be obligated for assistance for the LAF until the Secretary of State submits to the Committees on Appropriations a spend plan, including actions to be taken to ensure equipment provided to the LAF is only used for the intended purposes, except such plan may not be considered as meeting the notification requirements under section 7015 of this Act or under section 634A of the Foreign Assistance Act of 1961, and shall include any funds specifically intended for lethal military equipment: Provided further, That such spend plan shall be submitted not later than September 1, 2020; (3)shall not be made available for the ISF or the LAF if these entities fall under control by a foreign terrorist organization, as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); and 
(4)under the heading Economic Support Fund may be made available notwithstanding section 1224 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2346 note). (g)Libya (1)AssistanceFunds appropriated under titles III and IV of this Act shall be made available for stabilization assistance for Libya, including border security: Provided, That the limitation on the uses of funds for certain infrastructure projects in section 7041(f)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76) shall apply to such funds. 
(2)CertificationPrior to the initial obligation of funds made available by this Act for assistance for Libya, the Secretary of State shall certify and report to the Committees on Appropriations that all practicable steps have been taken to ensure that mechanisms are in place for monitoring, oversight, and control of such funds. (3)Cooperation on the September 2012 attack on united states personnel and facilitiesNone of the funds appropriated by this Act may be made available for assistance for the central Government of Libya unless the Secretary of State certifies and reports to the Committees on Appropriations that such government is cooperating with United States Government efforts to investigate and bring to justice those responsible for the attack on United States personnel and facilities in Benghazi, Libya in September 2012: Provided, That the limitation in this paragraph shall not apply to funds made available for the purpose of protecting United States Government personnel or facilities. 
(h)Morocco 
(1)Availability and consultation requirementFunds appropriated under the headings Development Assistance and Economic Support Fund in this Act shall be made available for assistance for the Western Sahara: Provided, That not later than 90 days after enactment of this Act and prior to the obligation of such funds, the Secretary of State, in consultation with the USAID Administrator, shall consult with the Committees on Appropriations on the proposed uses of such funds. (2)Foreign military financing programFunds appropriated by this Act under the heading Foreign Military Financing Program that are available for assistance for Morocco may only be used for the purposes requested in the Congressional Budget Justification, Foreign Operations, Fiscal Year 2017. 
(i)Saudi ArabiaNone of the funds appropriated by this Act should be used to support the sale of nuclear technology to Saudi Arabia. (j)Syria (1)Non-lethal assistanceFunds appropriated by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, and Peacekeeping Operations may be made available, notwithstanding any other provision of law, for non-lethal stabilization assistance for Syria, including for emergency medical and rescue response and chemical weapons use investigations. 
(2)LimitationsFunds made available pursuant to paragraph (1) of this subsection— (A)may not be made available for a project or activity that supports or otherwise legitimizes the Government of Iran, the Government of the Russian Federation, foreign terrorist organizations (as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)), or a proxy of Iran in Syria; and 
(B)should not be used in areas of Syria controlled by a government led by Bashar al-Assad or associated forces. (3)Monitoring and oversightPrior to the obligation of any funds appropriated by this Act and made available for assistance for Syria, the Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of such assistance inside Syria. 
(4)Consultation and notificationFunds made available pursuant to this subsection may only be made available following consultation with the appropriate congressional committees, and shall be subject to the regular notification procedures of the Committees on Appropriations. (k)TunisiaOf the funds appropriated under titles III and IV of this Act, not less than $191,400,000 shall be made available for assistance for Tunisia. 
(l)YemenFunds appropriated by this Act under the heading Economic Support Fund shall be made available for stabilization assistance for Yemen.Africa 7042. (a)African great lakes region assistance restrictionFunds appropriated by this Act under the heading International Military Education and Training for the central government of a country in the African Great Lakes region may be made available only for Expanded International Military Education and Training and professional military education until the Secretary of State determines and reports to the Committees on Appropriations that such government is not facilitating or otherwise participating in destabilizing activities in a neighboring country, including aiding and abetting armed groups. 
(b)Central African republicOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $3,000,000 shall be made available for a contribution to the Special Criminal Court in Central African Republic. (c)MalawiOf the funds appropriated by this Act under the heading Development Assistance, not less than $56,000,000 shall be made available for assistance for Malawi, of which up to $10,000,000 shall be made available for higher education programs. 
(d)South SudanFunds appropriated by this Act that are made available for assistance for the central Government of South Sudan may only be made available, following consultation with the Committees on Appropriations, for the purposes described under this section in the report accompanying this Act: Provided, That prior to the initial obligation of funds to support South Sudan peace negotiations or to implement a peace agreement, the Secretary of State shall consult with the Committees on Appropriations on the intended uses of such funds and steps taken by such government to advance or implement a peace agreement. (e)Sudan (1)Limitations (A)AssistanceNotwithstanding any other provision of law, none of the funds appropriated by this Act may be made available for assistance for the Government of Sudan. 
(B)LoansNone of the funds appropriated by this Act may be made available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees held by the Government of Sudan, including the cost of selling, reducing, or canceling amounts owed to the United States, and modifying concessional loans, guarantees, and credit agreements. (2)ExclusionsThe limitations of paragraph (1) shall not apply to funds made available for assistance described under this section in the report accompanying this Act.  
(f)ZimbabweNone of the funds appropriated by this Act shall be made available for assistance for the central Government of Zimbabwe, except for health and education, unless the Secretary of State certifies and reports that the rule of law and freedom of expression, association, and assembly are restored, except that funds may be made available for macroeconomic growth assistance if the Secretary reports to the Committees on Appropriations that such government is implementing transparent fiscal policies, including public disclosure of revenues from the extraction of natural resources.East Asia and the Pacific 7043. (a)Burma (1)Bilateral economic assistance (A)AuthorityFunds appropriated by this Act under the headings Development Assistance and Economic Support Fund for assistance for Burma may be made available notwithstanding any other provision of law, except for this subsection, and following consultation with the appropriate congressional committees: Provided, That such funds may be made available for ethnic groups and civil society in Burma to help sustain ceasefire agreements and further prospects for reconciliation and peace, which may include support to representatives of ethnic armed groups for this purpose. 
(B)LimitationsFunds appropriated by this Act under titles III and IV to carry out the provisions of part I of the Foreign Assistance Act of 1961 and made available for assistance for Burma shall be subject to the limitations enumerated under this section in the report accompanying this Act. (2)International security assistanceNone of the funds appropriated by this Act under the headings International Military Education and Training and Foreign Military Financing Program may be made available for assistance for Burma: Provided, That the Department of State may continue consultations with the armed forces of Burma only on human rights and disaster response in a manner consistent with the prior fiscal year, and following consultation with the appropriate congressional committees. 
(b)Cambodia 
(1)LimitationNone of the funds appropriated by this Act that are made available for assistance for the Government of Cambodia may be obligated or expended unless the Secretary of State certifies and reports to the Committees on Appropriations that such Government is meeting the conditions described under this section in the report accompanying this Act. (2)UsesFunds appropriated by this Act under the heading Development Assistance and made available for assistance for Cambodia shall be made available for the purposes described under this section in the report accompanying this Act. 
(c)Indo-Pacific strategyOf the funds appropriated by this Act, $160,000,000 shall be made available to support the implementation of the Indo-Pacific Strategy. (d)North Korea (1)LimitationNone of the funds appropriated by this Act may be made available for assistance for the Government of North Korea: Provided, That the Secretary of State may waive the limitation in this paragraph, and the limitation on assistance for North Korea contained in section 7007 of this Act, if the Secretary determines and reports to the Committees on Appropriations that to do so is important to the national security interest of the United States, and submits in such report a detailed justification. 
(2)Human rightsFunds appropriated by this Act under the headings Democracy Fund and Economic Support Fund shall be made available for the promotion of human rights in North Korea: Provided, That the authority of section 7032(b) of this Act shall apply to such funds. (e)People's Republic of China (1)Limitation on use of fundsNone of the funds appropriated under the heading Diplomatic Programs in this Act may be obligated or expended for processing licenses for the export of satellites of United States origin (including commercial satellites and satellite components) to the People's Republic of China (PRC) unless, at least 15 days in advance, the Committees on Appropriations are notified of such proposed action. 
(2)People's liberation armyThe terms and requirements of section 620(h) of the Foreign Assistance Act of 1961 shall apply to foreign assistance projects or activities of the People's Liberation Army (PLA) of the PRC, to include such projects or activities by any entity that is owned or controlled by, or an affiliate of, the PLA: Provided, That none of the funds appropriated or otherwise made available pursuant to this Act may be used to finance any grant, contract, or cooperative agreement with the PLA, or any entity that the Secretary of State has reason to believe is owned or controlled by, or an affiliate of, the PLA. (f)PhilippinesNone of the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement may be made available for counternarcotics assistance for the Philippines, except for drug demand reduction, maritime law enforcement, or transnational interdiction. 
(g)Tibet 
(1)Financing of projects in TibetThe Secretary of the Treasury should instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support financing of projects in Tibet if such projects do not provide incentives for the migration and settlement of non-Tibetans into Tibet or facilitate the transfer of ownership of Tibetan land and natural resources to non-Tibetans, are based on a thorough needs-assessment, foster self-sufficiency of the Tibetan people and respect Tibetan culture and traditions, and are subject to effective monitoring. (2)Programs for Tibetan communitiesOf the funds appropriated under the heading Economic Support Fund, not less than: 
(A)Tibet autonomous region$8,000,000 shall be made available to nongovernmental organizations to support activities which preserve cultural traditions and promote sustainable development, education, and environmental conservation in Tibetan communities in the Tibet Autonomous Region and in other Tibetan communities in China, notwithstanding any other provision of law. (B)India and Nepal$6,000,000 shall be made available for programs to promote and preserve Tibetan culture, development, and the resilience of Tibetan communities in India and Nepal, and to assist in the education and development of the next generation of Tibetan leaders from such communities: Provided, That such funds are in addition to amounts made available in subparagraph (A) for programs inside Tibet. 
(C)Tibetan governance$3,000,000 shall be made available for programs to strengthen the capacity of Tibetan institutions and governance. (h)VietnamNotwithstanding any other provision of law, funds appropriated by this Act under the heading Economic Support Fund shall be made available for remediation of dioxin contaminated sites in Vietnam and may be made available for assistance for the Government of Vietnam, including the military, for such purposes.South and Central Asia  
7044. 
(a)Afghanistan 
(1)Authorities 
(A)Funds appropriated by this Act under titles III through VI that are made available for assistance for Afghanistan may be made available— (i)notwithstanding section 7012 of this Act or any similar provision of law and section 660 of the Foreign Assistance Act of 1961; 
(ii)for reconciliation programs and disarmament, demobilization, and reintegration activities for former combatants who have renounced violence against the Government of Afghanistan, including in accordance with section 7046(a)(2)(B)(ii) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74); and (iii)for an endowment to empower women and girls. 
(B)Section 7046(a)(2)(A) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall apply to funds appropriated by this Act for assistance for Afghanistan. (2)Basing rights agreementNone of the funds made available by this Act may be used by the United States Government to enter into a permanent basing rights agreement between the United States and Afghanistan. 
(b)Pakistan 
(1)Authority and uses of funds 
(A)Funds appropriated by this Act for assistance for Pakistan may be made available notwithstanding any other provision of law, except for section 620M of the Foreign Assistance Act of 1961. (B)Funds appropriated by this Act for assistance for Pakistan that are made available for infrastructure projects shall be implemented in a manner consistent with section 507(6) of the Trade Act of 1974 (19 U.S.C. 2467(6)). 
(C)The authorities and directives of section 7044(d)(4) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) regarding scholarships for women shall apply to funds appropriated by this Act for assistance for Pakistan, following consultation with the Committees on Appropriations. (D)Funds appropriated by this Act under the headings Economic Support Fund and Nonproliferation, Anti-terrorism, Demining and Related Programs that are made available for assistance for Pakistan shall be made available to interdict precursor materials from Pakistan to Afghanistan that are used to manufacture improvised explosive devices and for agriculture extension programs that encourage alternative fertilizer use among Pakistani farmers to decrease the dual use of fertilizer in the manufacturing of improvised explosive devices. 
(2)WithholdingOf the funds appropriated under titles III and IV of this Act that are made available for assistance for Pakistan, $33,000,000 (increased by $33,000,000) shall be withheld from obligation until the Secretary of State reports to the Committees on Appropriations that Dr. Shakil Afridi has been released from prison and cleared of all charges relating to the assistance provided to the United States in locating Osama bin Laden. (c)Sri Lanka (1)CertificationFunds appropriated by this Act for assistance for the central Government of Sri Lanka, except for funds made available for humanitarian assistance and victims of trauma, may be made available only if the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Sri Lanka is taking actions as described under this section in the report accompanying this Act. 
(2)International security assistanceFunds appropriated under title IV of this Act that are available for assistance for Sri Lanka shall be subject to the following conditions— (A)not to exceed $500,000 under the heading Foreign Military Financing Program may only be made available for programs to support counterterrorism, humanitarian and disaster response preparedness, and maritime security, including professionalization and training for the navy and coast guard; and  
(B)funds under the heading Peacekeeping Operations may only be made available for training and equipment related to international peacekeeping operations and improvements to peacekeeping-related facilities, and only if the Government of Sri Lanka is taking effective steps to bring to justice Sri Lankan peacekeeping troops who have engaged in sexual exploitation and abuse.Latin America and the Caribbean  7045. (a)Central America (1)Assistance (A)Fiscal year 2020Of the funds appropriated by this Act under titles III and IV, not less than $540,850,000 shall be made available for assistance for the countries of Central America, including to implement the United States Strategy for Engagement in Central America: Provided, That such assistance shall be prioritized for programs and activities that addresses the key factors that contribute to the migration of unaccompanied, undocumented minors to the United States: Provided further, That not less than $45,000,000 shall be for support of Attorneys General and other activities to combat corruption and impunity in such countries. 
(B)Prior fiscal years 
(i)Section 7045(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) is amended by striking in paragraph (2), $655,000,000 should and inserting in lieu thereof, not less than $655,000,000 shall. (ii)Section 7045(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 (division K of Public Law 115–141) is amended by striking in paragraph (1), up to $615,000,000 may and inserting in lieu thereof, not less than $615,000,000 shall. 
(iii)Section 7045(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6) is amended— (I)by redesignating paragraphs (1), (2), (3), and (4) as paragraphs (2), (3), (4), and (5), respectively; 
(II)by inserting before paragraph (2), as redesignated, the following new paragraph:  (1)AssistanceOf the funds appropriated under titles III and IV of this Act, not less than $527,600,000 shall be made available for assistance for the countries of Central America to implement the United States Strategy for Engagement in Central America.; 
(III)in paragraph (3), as redesignated, by striking paragraph (1) each place it appears and inserting paragraph (2); and (IV)in paragraph (4) as redesignated— 
(aa)by striking subsection (a)(1) and inserting paragraph (2); and (bb)by striking subsection (a)(2) and inserting paragraph (3). 
(2)Northern triangle 
(A)Assistance to the central governmentsOf funds made available pursuant to paragraph (1)(A) under title IV of this Act that are made available for assistance for each of the central governments of El Salvador, Guatemala, and Honduras, 50 percent may only be obligated after the Secretary of State certifies and reports to the appropriate congressional committees that such government is meeting the requirements enumerated under this section in the report accompanying this Act. (B)ReprogrammingIf the Secretary is unable to make the certification required by subparagraph (A) for one or more of the governments, such assistance for such central government shall be reprogrammed for assistance for other countries in Latin America and the Caribbean, notwithstanding the minimum funding requirements of this subsection and of section 7019 of this Act: Provided, That any such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations. 
(C)ExceptionsThe limitation of subparagraph (A) shall not apply to funds appropriated by this Act that are made available for— (i)the International Commission against Impunity in Guatemala, the Mission to Support the Fight Against Corruption and Impunity in Honduras, assistance for support of Attorneys General, and other activities to combat corruption and impunity; 
(ii)programs to combat gender-based violence; (iii)humanitarian assistance; and 
(iv)global food security programs. (b)Colombia (1)AssistanceOf the funds appropriated by this Act under titles III and IV, not less than $457,253,000 shall be made available for assistance for Colombia: Provided, That such funds shall be made available for the programs and activities described under this section in the report accompanying this Act. 
(2)Withholding of funds 
(A)Of the funds appropriated by this Act under the heading Foreign Military Financing Program and made available for assistance for Colombia, 20 percent may be obligated only after the Secretary of State submits to the Committees on Appropriation the certification and report regarding such funds described under this section in the report accompanying this Act. (B)Of the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement and made available for assistance for Colombia, 20 percent may be obligated only after the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Colombia has reduced overall illicit drug cultivation and trafficking. 
(3)AuthorityAircraft supported by funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs and made available for assistance for Colombia may be used to transport personnel and supplies involved in drug eradication and interdiction, including security for such activities, and to provide transport in support of alternative development programs and investigations by civilian judicial authorities. (c)Haiti (1)CertificationFunds appropriated by this Act under the headings Economic Support Fund that are made available for assistance for Haiti may not be made available for assistance for the central Government of Haiti unless the Secretary of State certifies and reports to the Committees on Appropriations that such government is taking the steps described under this section in the report accompanying this Act. 
(2)Haitian coast guardThe Government of Haiti shall be eligible to purchase defense articles and services under the Arms Export Control Act (22 U.S.C. 2751 et seq.) for the Coast Guard. (d)The CaribbeanOf the funds appropriated by this Act under title IV, not less than $58,000,000 (increased by $2,000,000) shall be made available for the Caribbean Basin Security Initiative. 
(e)VenezuelaOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $17,500,000 (increased by $3,000,000) shall be made available for programs to promote democracy and the rule of law in Venezuela.Europe and Eurasia 7046. (a)violations of sovereigntyNone of the funds appropriated by this Act may be made available for assistance for a government of an Independent State of the former Soviet Union if such government directs any action in violation of the territorial integrity or national sovereignty of any other Independent State of the former Soviet Union, such as those violations included in the Helsinki Final Act: Provided, That except as otherwise provided in subsection (c)(1) of this section, funds may be made available without regard to the restriction in this subsection if the President determines that to do so is in the national security interest of the United States: Provided further, That prior to executing the authority contained in the previous proviso, the Secretary of State shall consult with the Committees on Appropriations on how such assistance supports the national security interest of the United States. 
(b)Section 907 of the Freedom Support ActSection 907 of the FREEDOM Support Act (22 U.S.C. 5812 note) shall not apply to— (1)activities to support democracy or assistance under title V of the FREEDOM Support Act (22 U.S.C. 5851 et seq.) and section 1424 of the Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C. 2333) or non-proliferation assistance; 
(2)any assistance provided by the Trade and Development Agency under section 661 of the Foreign Assistance Act of 1961 (22 U.S.C. 2421); (3)any activity carried out by a member of the United States and Foreign Commercial Service while acting within his or her official capacity; 
(4)any insurance, reinsurance, guarantee, or other assistance provided by the United States International Development Finance Corporation as authorized by the BUILD Act of 2018 (division F of Public Law 115–254); (5)any financing provided under the Export-Import Bank Act of 1945 (Public Law 79–173); or 
(6)humanitarian assistance. (c)Countering Russian influence and aggression (1)limitationNone of the funds appropriated by this Act may be made available for assistance for the central Government of the Russian Federation. 
(2)Annexation of Crimea 
(A)None of the funds appropriated by this Act may be made available for assistance for the central government of a country that the Secretary of State determines and reports to the Committees on Appropriations has taken affirmative steps intended to support or be supportive of the Russian Federation annexation of Crimea or other territory in Ukraine: Provided, That except as otherwise provided in subsection (a), the Secretary may waive the restriction on assistance required by this subparagraph if the Secretary determines and reports to such Committees that to do so is in the national interest of the United States, and includes a justification for such interest. (B)None of the funds appropriated by this Act may be made available for— 
(i)the implementation of any action or policy that recognizes the sovereignty of the Russian Federation over Crimea or other territory in Ukraine; (ii)the facilitation, financing, or guarantee of United States Government investments in Crimea or other territory in Ukraine under the control of Russian-backed separatists, if such activity includes the participation of Russian Government officials, or other Russian owned or controlled financial entities; or 
(iii)assistance for Crimea or other territory in Ukraine under the control of Russian-backed separatists, if such assistance includes the participation of Russian Government officials, or other Russian owned or controlled financial entities. (C)The Secretary of the Treasury shall instruct the United States executive directors of each international financial institution to vote against any assistance by such institution (including any loan, credit, or guarantee) for any program that violates the sovereignty or territorial integrity of Ukraine. 
(D)The requirements and limitations of this subsection shall cease to be in effect if the Secretary of State determines and reports to the Committees on Appropriations that the Government of Ukraine has reestablished sovereignty over Crimea and other territory in Ukraine under the control of Russian-backed separatists. (3)Occupation of the Georgian territories of abkhazia and tskhinvali region/South ossetia (A)None of the funds appropriated by this Act may be made available for assistance for the central government of a country that the Secretary of State determines and reports to the Committees on Appropriations has recognized the independence of, or has established diplomatic relations with, the Russian occupied Georgian territories of Abkhazia and Tskhinvali Region/South Ossetia: Provided, That the Secretary shall publish on the Department of State website a list of any such central governments in a timely manner: Provided further, That the Secretary may waive the restriction on assistance required by this subparagraph if the Secretary determines and reports to the Committees on Appropriations that to do so is in the national interest of the United States, and includes a justification for such interest. 
(B)None of the funds appropriated by this Act may be made available to support the Russian occupation of the Georgian territories of Abkhazia and Tskhinvali Region/South Ossetia. (C)The Secretary of the Treasury shall instruct the United States executive directors of each international financial institution to vote against any assistance by such institution (including any loan, credit, or guarantee) for any program that violates the sovereignty and territorial integrity of Georgia. 
(4)Countering Russian Influence Fund 
(A)Of the funds appropriated by this Act under titles III and IV, not less than $280,000,000 shall be made available to carry out the purposes of the Countering Russian Influence Fund, as authorized by section 254 of the Countering Russian Influence in Europe and Eurasia Act of 2017 (Public Law 115–44; 22 U.S.C. 9543) and notwithstanding the country limitation in subsection (b) of such section, and programs to enhance the capacity of law enforcement and security forces in countries in Europe and Eurasia and strengthen security cooperation between such countries and the United States and the North Atlantic Treaty Organization, as appropriate. (B)Funds appropriated by this Act and made available for assistance for the Eastern Partnership countries shall be made available to advance the implementation of Association Agreements and trade agreements with the European Union, and to reduce their vulnerability to external economic and political pressure from the Russian Federation. 
(5)Democracy ProgramsFunds appropriated by this Act shall be made available to support democracy programs, as defined in section 7032(c) of this Act, in the Russian Federation, countries along the Russian periphery, and other countries in Europe and Eurasia targeted by, or potentially vulnerable to, the malign influence campaigns of the Russian Federation: Provided, That not later than 90 days after the enactment of this Act, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall submit to the Committees on Appropriations a multi-year strategy for such programs in the manner described under this section in the report accompanying this Act. (d)TurkeyNone of the funds appropriated or otherwise made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, may be made available to transfer or deliver, or to facilitate the transfer or delivery of, F–35 aircraft to Turkey, including any defense articles or services related to such aircraft, until the Secretary of State certifies to the appropriate congressional committees that the Government of Turkey is not purchasing the S–400 missile defense system from Russia and will not accept the delivery of such system.Stabilization and development in regions impacted by extremism and conflict 
7047. 
(a)Countering foreign fighters and extremist organizationsFunds appropriated under titles III and IV of this Act shall be made available for programs and activities to counter and defeat violent extremism and foreign fighters abroad. (b)Relief and recovery fund (1)Funds and transfer authorityOf the funds appropriated by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, Nonproliferation, Anti-terrorism, Demining and Related Programs, Peacekeeping Operations, and Foreign Military Financing Program, not less than $195,000,000 shall be made available for the Relief and Recovery Fund for assistance for areas liberated or at risk from, or under the control of, the Islamic State of Iraq and Syria, other terrorist organizations, or violent extremist organizations, including for stabilization assistance for vulnerable ethnic and religious minority communities affected by conflict: Provided, That such funds are in addition to amounts otherwise made available for such purposes and to amounts specifically designated in this Act or in the report accompanying this Act for assistance for countries: Provided further, That such funds appropriated under such headings may be transferred to, and merged with, funds appropriated under such headings: Provided further, That such transfer authority is in addition to any other transfer authority provided by this Act or any other Act, and is subject to the regular notification procedures of the Committees on Appropriations. 
(2)Transitional justiceOf the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement that are made available for the Relief and Recovery Fund, not less than $5,000,000 shall be made available for programs to promote accountability in Iraq and Syria for genocide, crimes against humanity, and war crimes, which shall be in addition to any other funds made available by this Act for such purposes: Provided, That such programs shall include components to develop local investigative and judicial skills, and to collect and preserve evidence and maintain the chain of custody of evidence, including for use in prosecutions: Provided further, That such funds shall be administered by the Special Coordinator for the Office of Global Criminal Justice, Department of State: Provided further, That funds made available by this paragraph shall only be made available on an open and competitive basis. (d)Fragile states and extremismFunds appropriated by this Act shall be made available for the purposes of section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31), subject to the regular notification procedures of the Committees on Appropriations.united nations 
7048. 
(a)Transparency and accountability 
(1)RestrictionsOf the funds appropriated under title I and under the heading International Organizations and Programs in title V of this Act that are available for contributions to the United Nations (including the Department of Peacekeeping Operations), any United Nations agency, or the Organization of American States, 15 percent may not be obligated for such organization, department, or agency until the Secretary of State determines and reports to the Committees on Appropriations that the organization, department, or agency is meeting the transparency and accountability requirements detailed in the report accompanying this Act. (2)WaiverThe restrictions imposed by or pursuant to paragraph (1) may be waived on a case-by-case basis if the Secretary of State determines and reports to the Committees on Appropriations that such waiver is necessary to avert or respond to a humanitarian crisis. 
(b)Restrictions on United Nations Delegations and Organizations 
(1)LimitationNone of the funds made available by this Act may be used to pay expenses for any United States delegation to any specialized agency, body, or commission of the United Nations or may be made available as a contribution to any organization, agency, commission, or program within the United Nations system if such agency, body, commission, program, or organization is chaired or presided over by a country, the government of which the Secretary of State has determined for purposes of section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, section 6(j)(1) of the Export Administration Act of 1979 as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. App. 24 2405(j)(1)), or any other provision of law is a government that has repeatedly provided support for acts of international terrorism. (2)WaiverThe Secretary of State may waive the restriction in this subsection if the Secretary determines and reports to the Committees on Appropriations that to do so is important to the national interest of the United States, including a description of the national interest served. 
(c)United Nations Human Rights CouncilFunds appropriated by this Act shall be made available in support of the United Nations Human Rights Council unless the Secretary of State determines and reports to the Committees on Appropriations that participation in the Council does not serve the national interest of the United States and that the Council is not taking significant steps to remove Israel as a permanent agenda item nor taking actions to ensure integrity in the election of members to such Council: Provided, That such report shall include a description of how the national interest is better served by our withdrawal from the Council: Provided further, That the Secretary of State shall report to the Committees on Appropriations not later than September 30, 2020, on the resolutions considered in the United Nations Human Rights Council during the previous 12 months, and on steps taken to remove Israel as a permanent agenda item and ensure integrity in the election of members to such Council. (d)United Nations Relief and Works AgencyFunds appropriated by this Act under title III shall be made available to the United Nations Relief and Works Agency (UNRWA), unless the Secretary of State determines and reports to the Committees on Appropriations that UNRWA— 
(1)inappropriately utilizes Operations Support Officers in the West Bank, Gaza, and other fields of operation to inspect UNRWA installations; (2)is not promptly acting to address any staff or beneficiary violation of its own policies (including the policies on neutrality and impartiality of employees) and the legal requirements under section 301(c) of the Foreign Assistance Act of 1961; 
(3)is not implementing procedures to maintain the neutrality of its facilities, including implementing a no-weapons policy, and conducting regular inspections of its installations, to ensure they are only used for humanitarian or other appropriate purposes; (4)is not taking necessary and appropriate measures to ensure it is operating in compliance with the conditions of section 301(c) of the Foreign Assistance Act of 1961 and continuing regular reporting to the Department of State on actions it has taken to ensure conformance with such conditions; 
(5)is not taking steps to ensure the content of all educational materials currently taught in UNRWA-administered schools and summer camps is consistent with the values of human rights, dignity, and tolerance and does not induce incitement; (6)is engaging in operations with financial institutions or related entities in violation of relevant United States law, and is not taking steps to improve the financial transparency of the organization; and 
(7)is not in compliance with the United Nations Board of Auditors' biennial audit requirements and is not implementing in a timely fashion the Board's recommendations. (e)ReportNot later than 45 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the amount of funds available for obligation or expenditure in fiscal year 2020 for contributions to any organization, department, agency, or program within the United Nations system or any international program that are withheld from obligation or expenditure due to any provision of law: Provided, That the Secretary shall update such report each time additional funds are withheld by operation of any provision of law: Provided further, That the reprogramming of any withheld funds identified in such report, including updates thereof, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(f)Sexual exploitation and abuse in peacekeeping operationsThe Secretary of State should withhold assistance to any unit of the security forces of a foreign country if the Secretary has credible information that such unit has engaged in sexual exploitation or abuse, including while serving in a United Nations peacekeeping operation, until the Secretary determines that the government of such country is taking effective steps to hold the responsible members of such unit accountable and to prevent future incidents: Provided, That the Secretary shall promptly notify the government of each country subject to any withholding of assistance pursuant to this subsection, and shall notify the appropriate congressional committees of such withholding not later than 10 days after a determination to withhold such assistance is made: Provided further, That the Secretary shall, to the maximum extent practicable, assist such government in bringing the responsible members of such unit to justice. (g)Additional AvailabilitySubject to the regular notification procedures of the Committees on Appropriations, funds appropriated by this Act which are returned or not made available due to the implementation of subsection (a), the second proviso under the heading Contributions for International Peacekeeping Activities in title I of this Act, or section 307(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2227(a)), shall remain available for obligation until September 30, 2021: Provided, That the requirement to withhold funds for programs in Burma under section 307(a) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated by this Act. 
(h)Prior Year Peacekeeping AssessmentsSection 404(b)(2)(B) of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995, (22 U.S.C. 287e note) is amended at the end by adding the following:   (vii)For assessments made during calendar year 2016, 28.5738 percent. 
(viii)For assessments made during calendar year 2017, 28.4691 percent. (ix)For assessments made during calendar year 2018, 28.4344 percent..Inspectors general 
7049. 
(a)Prohibition on use of fundsNone of the funds appropriated by this Act may be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency of the United States Government over which such Inspector General has responsibilities under the Inspector General Act of 1978 (5 U.S.C. App.), or to prevent or impede the access of such Inspector General to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to such Inspector General and expressly limits the right of access of such Inspector General. (b)ReportEach Inspector General covered by this section shall report to the Committees on Appropriations within 5 calendar days of any failure by any department or agency of the United States Government to provide its Inspector General access to all requested records, documents, and other materials.Global internet freedom 
7050. 
(a)FundingOf the funds available for obligation during fiscal year 2020 under the headings International Broadcasting Operations, Economic Support Fund, Democracy Fund, and Assistance for Europe, Eurasia and Central Asia, not less than $60,500,000 shall be made available for programs to promote Internet freedom globally. (b)Coordination and Spend PlansAfter consultation among the relevant agency heads to coordinate and de-conflict planned activities, but not later than 90 days after enactment of this Act, the Secretary of State and the Chief Executive Officer of the United States Agency for Global Media shall submit to the Committees on Appropriations spend plans for funds made available by this Act for programs to promote Internet freedom globally, which shall include a description of safeguards established by relevant agencies to ensure that such programs are not used for illicit purposes. 
(c)Security AuditsFunds made available pursuant to this section to promote Internet freedom globally may only be made available to support technologies that undergo comprehensive security audits conducted by the Bureau of Democracy, Human Rights, and Labor, Department of State to ensure that such technology is secure and has not been compromised in a manner detrimental to the interest of the United States or to individuals and organizations benefiting from programs supported by such funds.Torture and other cruel, inhuman, or degrading treatment or punishment 7051. (a)LimitationNone of the funds made available by this Act may be used to support or justify the use of torture and other cruel, inhuman, or degrading treatment or punishment by any official or contract employee of the United States Government. 
(b)AssistanceFunds appropriated under titles III and IV of this Act shall be made available, notwithstanding section 660 of the Foreign Assistance Act of 1961 and following consultation with the Committees on Appropriations, for assistance to eliminate torture and other cruel, inhuman, or degrading treatment or punishment by foreign police, military or other security forces in countries receiving assistance from funds appropriated by this Act.aircraft transfer, coordination, and use 7052. (a)Transfer authorityNotwithstanding any other provision of law or regulation, aircraft procured with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Diplomatic Programs, International Narcotics Control and Law Enforcement, Andean Counterdrug Initiative, and Andean Counterdrug Programs may be used for any other program and in any region. 
(b)Property disposalThe authority provided in subsection (a) shall apply only after the Secretary of State determines and reports to the Committees on Appropriations that the equipment is no longer required to meet programmatic purposes in the designated country or region: Provided, That any such transfer shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. (c)Aircraft Coordination (1)AuthorityThe uses of aircraft purchased or leased by the Department of State and the United States Agency for International Development with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be coordinated under the authority of the appropriate Chief of Mission: Provided, That notwithstanding section 7006(b) of this Act, such aircraft may be used to transport, on a reimbursable or non-reimbursable basis, Federal and non-Federal personnel supporting Department of State and USAID programs and activities: Provided further, That official travel for other agencies for other purposes may be supported on a reimbursable basis, or without reimbursement when traveling on a space available basis: Provided further, That funds received by the Department of State in connection with the use of aircraft owned, leased, or chartered by the Department of State may be credited to the Working Capital Fund of the Department and shall be available for expenses related to the purchase, lease, maintenance, chartering, or operation of such aircraft. 
(2)ScopeThe requirement and authorities of this subsection shall only apply to aircraft, the primary purpose of which is the transportation of personnel. (d)Aircraft operations and maintenanceTo the maximum extent practicable, the costs of operations and maintenance, including fuel, of aircraft funded by this Act shall be borne by the recipient country.Parking fines and real property taxes owed by foreign governments 
7053.The terms and conditions of section 7055 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall apply to this Act: Provided, That the date September 30, 2009 in subsection (f)(2)(B) of such section shall be deemed to be September 30, 2019.international monetary fund 7054.The terms and conditions of sections 7086(b) (1) and (2) and 7090(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall apply to this Act.Extradition 
7055. 
(a)LimitationNone of the funds appropriated in this Act may be used to provide assistance (other than funds provided under the headings International Disaster Assistance, Complex Crises Fund, International Narcotics Control and Law Enforcement, Migration and Refugee Assistance, United States Emergency Refugee and Migration Assistance Fund, and Nonproliferation, Anti-terrorism, Demining and Related Assistance) for the central government of a country which has notified the Department of State of its refusal to extradite to the United States any individual indicted for a criminal offense for which the maximum penalty is life imprisonment without the possibility of parole or for killing a law enforcement officer, as specified in a United States extradition request. (b)ClarificationSubsection (a) shall only apply to the central government of a country with which the United States maintains diplomatic relations and with which the United States has an extradition treaty and the government of that country is in violation of the terms and conditions of the treaty. 
(c)WaiverThe Secretary of State may waive the restriction in subsection (a) on a case-by-case basis if the Secretary certifies to the Committees on Appropriations that such waiver is important to the national interest of the United States.Impact on jobs in the United States 7056.None of the funds appropriated or otherwise made available under titles III through VI of this Act may be obligated or expended to provide— 
(1)any financial incentive to a business enterprise currently located in the United States for the purpose of inducing such an enterprise to relocate outside the United States if such incentive or inducement is likely to reduce the number of employees of such business enterprise in the United States because United States production is being replaced by such enterprise outside the United States; (2)assistance for any program, project, or activity that contributes to the violation of internationally recognized workers' rights, as defined in section 507(4) of the Trade Act of 1974, of workers in the recipient country, including any designated zone or area in that country: Provided, That the application of section 507(4)(D) and (E) of such Act should be commensurate with the level of development of the recipient country and sector, and shall not preclude assistance for the informal sector in such country, micro and small-scale enterprise, and smallholder agriculture; or 
(3)any assistance to an entity outside the United States if such assistance is for the purpose of directly relocating or transferring jobs from the United States to other countries and adversely impacts the labor force in the United States.united nations population fund 7057. (a)ContributionOf the funds made available under the heading International Organizations and Programs in this Act for fiscal year 2020, $55,500,000 shall be made available for the United Nations Population Fund (UNFPA). 
(b)Availability of fundsFunds appropriated by this Act for UNFPA, that are not made available for UNFPA because of the operation of any provision of law, shall be transferred to the Global Health Programs account and shall be made available for family planning, maternal, and reproductive health activities, subject to the regular notification procedures of the Committees on Appropriations. (c)Prohibition on use of funds in chinaNone of the funds made available by this Act may be used by UNFPA for a country program in the People’s Republic of China. 
(d)Conditions on availability of fundsFunds made available by this Act for UNFPA may not be made available unless— (1)UNFPA maintains funds made available by this Act in an account separate from other accounts of UNFPA and does not commingle such funds with other sums; and 
(2)UNFPA does not fund abortions. (e)Report to congress and dollar-for-Dollar withholding of funds (1)Not later than 4 months after the date of enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations indicating the amount of funds that UNFPA is budgeting for the year in which the report is submitted for a country program in the People’s Republic of China. 
(2)If a report under paragraph (1) indicates that UNFPA plans to spend funds for a country program in the People’s Republic of China in the year covered by the report, then the amount of such funds UNFPA plans to spend in the People’s Republic of China shall be deducted from the funds made available to UNFPA after March 1 for obligation for the remainder of the fiscal year in which the report is submitted.global health activities 7058. (a)In generalFunds appropriated by titles III and IV of this Act that are made available for global health programs, including activities relating to research on, and the prevention, treatment and control of, HIV/AIDS, may be made available notwithstanding any other provision of law except for provisions under the heading Global Health Programs and the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (117 Stat. 711; 22 U.S.C. 7601 et seq.), as amended: Provided, That of the funds appropriated under the heading Global Health Programs in this Act, not less than $750,000,000 shall be made available for family planning/reproductive health, including in areas where population growth threatens biodiversity or endangered species: Provided further, That none of the funds made available by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be made available to implement the Presidential Memorandum on Mexico City Policy dated January 23, 2017: Provided further, That none of the funds made available by this Act may be used in contravention of the conditions of section 7018 of this Act and section 104(f)(1) of the Foreign Assistance Act of 1961. 
(b)Contagious Infectious Disease Outbreaks 
(1) Extraordinary measuresIf the Secretary of State determines and reports to the Committees on Appropriations that an international infectious disease outbreak is sustained, severe, and is spreading internationally, or that it is in the national interest to respond to a Public Health Emergency of International Concern, funds appropriated by this Act under the headings Global Health Programs, Development Assistance, International Disaster Assistance, Complex Crises Fund, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, Migration and Refugee Assistance, and Millennium Challenge Corporation may be made available to combat such infectious disease or public health emergency, and may be transferred to, and merged with, funds appropriated under such headings for the purposes of this paragraph. (2)Emergency reserve fundUp to $10,000,000 of the funds made available under the heading Global Health Programs may be made available for the Emergency Reserve Fund established pursuant to section 7058(c)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31): Provided, That such funds shall be made available under the same terms and conditions of such section. 
(3)Consultation and notificationFunds made available by this subsection shall be subject to prior consultation with the appropriate congressional committees, and the regular notification procedures of the Committees on Appropriations.gender equality 7059. (a)Gender EqualityFunds appropriated by this Act shall be made available to promote gender equality in United States Government diplomatic and development efforts by raising the status, increasing the participation, and protecting the rights of women and girls worldwide. 
(b)Women’s leadershipOf the funds appropriated by title III of this Act, not less than $50,000,000 shall be made available for programs specifically designed to increase leadership opportunities for women in countries where women and girls suffer discrimination due to law, policy, or practice, by strengthening protections for women’s political status, expanding women’s participation in political parties and elections, and increasing women’s opportunities for leadership positions in the public and private sectors at the local, provincial, and national levels. (c)Gender-Based violenceOf the funds appropriated under titles III and IV of this Act, not less than $165,000,000 shall be made available to implement a multi-year strategy to prevent and respond to gender-based violence in countries where it is common in conflict and non-conflict settings. 
(d)Women and girls at risk from extremismOf the funds appropriated by this Act under the heading Development Assistance, not less than $15,000,000 shall be made available to support women and girls who are at risk from extremism and conflict, and for the activities described in section 7059(e)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 (division K of Public Law 115–141): Provided, That such funds are in addition to amounts otherwise made available by this Act for such purposes, and shall be made available following consultation with, and the regular notification procedures of, the Committees on Appropriations.Sector allocations 7060. (a)Basic education and higher education (1)Basic education (A)Of the funds appropriated under title III of this Act, not less than $925,000,000 shall be made available for assistance for basic education, and such funds may be made available notwithstanding any other provision of law that restricts assistance to foreign countries: Provided, That funds made available under the headings Development Assistance and Economic Support Fund for the support of non-state schools in this Act and prior Acts shall be subject to the regular notification procedures of the Committees on Appropriations. 
(B)Of the funds appropriated under title III of this Act for assistance for basic education programs, not less than $125,000,000 shall be made available for contributions to multilateral partnerships that support education. (2)Higher educationOf the funds appropriated by title III of this Act, not less than $235,000,000 shall be made available for assistance for higher education: Provided, That such funds may be made available notwithstanding any other provision of law that restricts assistance to foreign countries, and shall be subject to the regular notification procedures of the Committees on Appropriations. 
(b)Environment Programs 
(1)Authority, notification, and limitation 
(A)Funds appropriated by this Act to carry out the provisions of sections 103 through 106, and chapter 4 of part II, of the Foreign Assistance Act of 1961 may be used, notwithstanding any other provision of law, except for the provisions of this subsection, to support environment programs. (B)Funds made available pursuant to this subsection shall be subject to the regular notification procedures of the Committees on Appropriations. 
(C)Funds in this Act and prior Acts may be made available for a contribution, grant, or any other payment for the Paris Agreement: Provided, That any such use of funds shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. (D)None of the funds appropriated or otherwise made available by this Act, or prior Acts making appropriations for the Department of State, foreign operations, and related programs, may be used to provide formal notification under Article 28 of the Paris Agreement of the withdrawal of the United States from such Agreement. 
(2)Conservation programs 
(A)Of the funds appropriated under title III of this Act, not less than $295,000,000 shall be made available for biodiversity conservation programs. (B)Not less than $100,664,000 (increased by $1,000,000) (reduced by $1,000,000) of the funds appropriated under titles III and IV of this Act shall be made available to combat the transnational threat of wildlife poaching and trafficking. 
(3)Sustainable landscapesOf the funds appropriated under title III of this Act, not less than $135,000,000 shall be made available for sustainable landscapes programs. (4)AdaptationOf the funds appropriated under title III of this Act, not less than $177,000,000 shall be made available for adaptation programs. 
(5)Renewable energyOf the funds appropriated under title III of this Act, not less than $179,000,000 shall be made available for renewable energy programs. (c)Food security and agricultural developmentOf the funds appropriated by title III of this Act, not less than $1,005,600,000 shall be made available for food security and agricultural development programs to carry out the purposes of the Global Food Security Act of 2016 (Public Law 114–195): Provided, That funds may be made available for a contribution as authorized by section 3202 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), as amended by section 3310 of the Agriculture Improvement Act of 2018 (Public Law 115–334). 
(d)Micro, small, and medium-Sized enterprisesOf the funds appropriated by this Act, not less than $265,000,000 shall be made available to support the development of, and access to financing for, micro, small, and medium-sized enterprises that benefit the poor, especially women. (e)Programs To combat trafficking in personsOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement, not less than $67,000,000 shall be made available for activities to combat trafficking in persons internationally. 
(f)Reconciliation programsFunds appropriated by this Act under the heading Development Assistance shall be made available to support people-to-people reconciliation programs which bring together individuals of different ethnic, religious, and political backgrounds from areas of civil strife and war: Provided, That the USAID Administrator shall consult with the Committees on Appropriations, prior to the initial obligation of funds, on the uses of such funds, and such funds shall be subject to the regular notification procedures of the Committees on Appropriations. (g)Water and sanitationOf the funds appropriated by this Act, not less than $435,000,000 shall be made available for water supply and sanitation projects pursuant to section 136 of the Foreign Assistance Act of 1961, of which not less than $195,000,000 shall be for programs in sub-Saharan Africa, and of which not less than $15,000,000 shall be made available to support initiatives by local communities in developing countries to build and maintain safe latrines.Budget documents 
7061. 
(a)Operating PlansNot later than 45 days after the date of enactment of this Act, each department, agency, or organization funded in titles I, II, and VI of this Act, and the Department of the Treasury and Independent Agencies funded in title III of this Act, including the Inter-American Foundation and the United States African Development Foundation, shall submit to the Committees on Appropriations an operating plan for funds appropriated to such department, agency, or organization in such titles of this Act, or funds otherwise available for obligation in fiscal year 2020, that provides details of the uses of such funds at the program, project, and activity level: Provided, That operating plans that include changes in levels of funding for programs, projects, and activities specified in the congressional budget justification, in this Act, or amounts specifically designated in the respective tables included in the report accompanying this Act, as applicable, shall be subject to the notification and reprogramming requirements of section 7015 of this Act. (b)Spend Plans (1)Not later than 60 days after enactment of this Act, the Secretary of State or Administrator of the United States Agency for International Development, as appropriate, shall submit to the Committees on Appropriations a spend plan for funds made available by this Act, for— 
(A)assistance for Afghanistan, Iraq, Lebanon, Pakistan, Colombia, and countries in Central America; (B)assistance made available pursuant to section 7046(c) of this Act to counter Russian influence and aggression, except that such plan shall be on a country-by-country basis; 
(C)assistance made available pursuant to section 7059 of this Act; (D)the Indo-Pacific Strategy; 
(E)democracy programs, Power Africa, programs to support section 7047(a) of this Act, and sectors enumerated in subsections (a), (b), (c), (d), (e), and (g) of section 7060 of this Act; and (F)funds provided under the heading International Narcotics Control and Law Enforcement for International Organized Crime and for Cybercrime and Intellectual Property Rights: Provided, That the spend plans shall include bilateral and global programs funded under such heading along with a brief description of the activities planned for each country. 
(2)Not later than 45 days after enactment of this Act, the Secretary of the Treasury shall submit to the Committees on Appropriations a detailed spend plan for funds made available by this Act under the heading Department of the Treasury, International Affairs Technical Assistance in title III. (c)ClarificationThe spend plans referenced in subsection (b) shall not be considered as meeting the notification requirements in this Act or under section 634A of the Foreign Assistance Act of 1961. 
(d)Congressional Budget Justification 
(1)The congressional budget justification for Department of State operations and foreign operations shall be provided to the Committees on Appropriations concurrent with the date of submission of the President’s budget for fiscal year 2021: Provided, That the appendices for such justification shall be provided to the Committees on Appropriations not later than 10 calendar days thereafter: Provided further, That if the appendices referenced in the preceding proviso are not provided to such Committee by the date specified, none of the funds made available under the heading Diplomatic Programs and designated in paragraph (3) for Diplomatic Policy and Support shall be available for travel and related expenses of the Secretary of State until such budget appendices are provided to the Committees on Appropriations. (2)The Secretary of State and the USAID Administrator shall include in the congressional budget justification a detailed justification for multi-year availability for any funds requested under the headings Diplomatic Programs and Operating Expenses. 
(e)Change in Allocation of Foreign AssistanceThe Department of State shall fully comply with the notification requirement pursuant to section 653(a) of the Foreign Assistance Act of 1961 (Public Law 87–195) not later than the period of time specified in such section: Provided, That if the report accompanying the notification referenced in the preceding sentence is not provided to the Committees on Appropriations within the specified time, none of the funds made available under the heading Diplomatic Programs and designated in paragraph (3) for Diplomatic Policy and Support shall be available for travel and related expenses of the Secretary of State until such report is provided to the Committees on Appropriations.Reorganization 7062. (a)Prior consultation and notificationFunds appropriated by this Act, prior Acts making appropriations for the Department of State, foreign operations, and related programs, or any other Act may not be used to implement a reorganization, redesign, or other plan described in paragraph (2) by the Department of State, the United States Agency for International Development, or any other Federal department, agency, or organization funded by this Act without prior consultation by the head of such department, agency, or organization with the appropriate congressional committees: Provided, That such funds shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That any such notification submitted to such Committees shall include a detailed justification for any proposed action, including the information specified under this section in the report accompanying this Act. 
(b)Description of activitiesPursuant to paragraph (1), a reorganization, redesign, or other plan shall include any action to— (1)expand, eliminate, consolidate, or downsize covered departments, agencies, or organizations, including bureaus and offices within or between such departments, agencies, or organizations, including the transfer to other agencies of the authorities and responsibilities of such bureaus and offices; or 
(2)expand, eliminate, consolidate, or downsize the United States official presence overseas including at bilateral, regional, and multilateral diplomatic facilities and other platforms.Designation 7063.Each amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress.Assistance for foreign nongovernmental organizations 
7064.The Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by inserting after section 104C the following:  104DEligibility for AssistanceNotwithstanding any other provision of law, regulation, or policy, in determining eligibility for assistance under sections 104, 104A, 104B, and 104C, a foreign nongovernmental organization— 
(1)shall not be ineligible for such assistance solely on the basis of health or medical services, including counseling and referral services, provided by such organization with non-United States Government funds if such services— (A)are permitted in the country in which they are being provided; and 
(B)would not violate United States law if provided in the United States; and (2)shall not be subject to requirements relating to the use of non-United States Government funds for advocacy and lobbying activities other than those that apply to United States nongovernmental organizations receiving assistance under this part..References to Act 
7065.Except as expressly provided otherwise, any reference to this Act contained in this division shall be treated as referring only to the provisions of this division.Reference to report 7066.Any reference to a report accompanying this Act contained in this division shall be treated as a reference to House Report 116–78. The effect of such Report shall be limited to this division and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, this division.Rescission of funds 
7067. Of the unobligated balances available under the heading Export and Investment Assistance, Export-Import Bank of the United States, Subsidy Appropriation for tied-aid grants from prior Acts making appropriations for the Department of State, foreign operations, and related programs, $11,762,000 are hereby rescinded. 7068. (a)None of the funds appropriated or otherwise made available by this Act may be made available to enter into any new contract, grant, or cooperative agreement with any entity listed in subsection (b). 
(b)The entities listed in this subsection are the following:    Trump International Hotel & Tower Chicago, Chicago, ILTrump International Hotel & Golf Links Ireland (formerly The Lodge at Doonbeg), Doonbeg, IrelandTrump International Hotel Las Vegas, Las Vegas, NV Trump National Doral Miami, Miami, FLTrump International Hotel & Tower New York, New York City, NYTrump SoHo New York, New York City, NY Trump International Hotel & Tower, Vancouver, Vancouver, CanadaTrump International Hotel Waikiki, Honolulu, HITrump International Hotel Washington, DC Trump Tower, 721 Fifth Avenue, New York City, New YorkTrump World Tower, 845 United Nations Plaza, New York City, New YorkTrump Park Avenue, 502 Park Avenue, New York City, New York Trump International Hotel & Tower, NYTrump Parc East, 100 Central Park South, New York City, New YorkTrump Palace, 200 East 69th Street, New York City, New York Heritage, Trump Place, 240 Riverside Blvd, New York City, New YorkTrump Place, 220 Riverside Blvd, New York City, New YorkTrump Place, 200 Riverside Blvd, New York City, New York Trump Grande, Sunny Isles, FLTrump Hollywood Florida, Hollywood, FloridaTrump Plaza, New Rochelle, NY  Trump Tower at City Center, Westchester, NY Trump Park Residences, Yorktown, NYTrump Parc Stamford, Stamford, Connecticut Trump Plaza Residences, Jersey City, NJThe Estate at Trump National, Los Angeles, CATrump Towers Pune, India, Pune, India Trump Tower Mumbai, India, Mumbai, IndiaTrump Towers Makati, Philippines, Makati, PhilippinesTrump International Vancouver, Vancouver, Canada Trump Towers Istanbul, Sisli, Istanbul, SisliTrump Tower Punta Del Este, Uruguay, Punta Sel Este, Uruguay Briar Hall Operations LLC, New York, New YorkDT Dubai Golf Manager LLC, New York, New YorkDT Dubai Golf Manager Member Corp, New York, New York DT Dubai II Golf Manager LLC, New York, New YorkDT Home Marks International LLC, New York, New YorkDT Home Marks International Member Corp, New York, New York DT India Venture LLC, New York, New YorkDT India Venture Managing Member Corp, New York, New YorkDT Marks Baku LLC, New York, New York DT Marks Baku Managing Member Corp, New York, New York DT Marks Dubai LLC, New York, New YorkDT Marks Dubai Member Corp, New York, New York DT Marks Dubai II LLC, New York, New YorkDT Marks Dubai II Member Corp, New York, New York DT Marks Gurgaon LLC, New York, New YorkDT Marks Gurgaon Managing Member Corp, New York, New YorkDT Marks Jersey City LLC, New York, New York DT Marks Jupiter LLC, New York, New YorkDT Mark Qatar LLC, New York, New YorkDT Marks Qatar Member Corp, New York, New York DT Marks Products International LLC, New York, New YorkDT Marks Product International Member Corp, New York, New YorkDT Marks Pune LLC, New York, New York DT Marks Pune Managing Member Corp, New York, New YorkDT MARKS PUNE II LLC, New York, New YorkDT Marks Pune II Managing Member Corp, New York, New York DT Marks Rio LLC, New York, New YorkDT Marks Rio Member Corp, New York, New YorkDT Marks Vancouver LP, New York, New York DT Marks Vancouver Managing Member Corp, New York, New YorkDT Marks Worli LLC, New York, New YorkDT Marks Worli Member Corp, New York, New York DT Tower Gurgaon LLC, New York, New YorkDT Tower Gurgaon Managing Member Corp, New York, New YorkIndian Hills Holdings LLC f/k/a Indian Hills Development LLC, New York, New York Jupiter Golf Club LLC (Trump National Gold Club-Jupiter), New York, New YorkJupiter Golf Club Managing Member Corp, New York, New YorkLamington Family Holdings LLC, New York, New York Lawrence Towers Apartments, New York, New YorkLFB Acquisition LLC, New York, New YorkLFB Acquisition Member Corp, New York, New York Mar A Lago Club, Inc, Palm Beach, FloridaMar A Lago Club, L.L.C, New York, New YorkNitto World Co, Limited, Turnberry, Scotland OPO Hotel Manager LLC, New York, New YorkOPO Hotel Manager Member Corp, New York, New York OWO Developer LLC, New York, New York TIGL Ireland Enterprises Limited (Trump International Golf Links- Doonbeg), Doonbeg, IrelandTIGL Ireland Management Limited, Doonbeg, IrelandAce Entertainment Holdings Inc (f/k/a Trump Casinos Inc and formerly Trump Taj Mahal, Inc), Atlantic City, NJ Trump Chicago Commercial Member Corp, New York, New YorkTrump Chicago Commercial Manager LLC, New York, New YorkTrump Chicago Development LLC, New York, New York Trump Chicago Hotel Member Corp, New York, New YorkTrump Chicago Hotel Manager LLC, New York, New YorkTrump Chicago Managing Member LLC, New York, New York Trump Chicago Member LLC, New York, New YorkTrump Chicago Residential Member Corp, New York, New YorkTrump Chicago Residential Manager LLC, New York, New York Trump Chicago Retail LLC, New York, New York Trump Chicago Retail Manager LLC, New York, New YorkTrump Chicago Retail Member Corp, New York, New York Trump Drinks Israel Holdings LLC, New York, New YorkTrump Drinks Israel Holdings Member Corp, New York, New YorkTrump Drinks Israel LLC, New York, New York Trump Drinks Israel Member Corp, New York, New YorkTrump Endeavor 12 LLC (Trump National Doral), New York, New YorkTrump Endeavor 12 Manager Corp, New York, New York Trump Golf Acquisitions LLC, New York, New York Trump Golf Coco Beach LLC, New York, New YorkTrump Golf Coco Beach Member Corp, New York, New York Trump International Development LLC, New York, New YorkTrump International Golf Club LC (Trump International Golf Club- Florida), New York, New YorkTrump International Golf Club Scotland Limited, Aberdeen, Scotland Trump International Golf Club, Inc, Palm Beach, FloridaTrump International Hotel and Tower Condominium, New York, New YorkTrump International Hotel Hawaii LLC, New York, New York Trump International Hotels Management LLC, New York, New YorkTrump International Management Corp, New York, New YorkTrump Korean Projects LLC, New York, New York  Trump Marks Atlanta LLC, New York, New YorkTrump Marks Atlanta Member Corp, New York, New YorkTrump Marks Baja Corp, New York, New York Trump Marks Baja LLC, New York, New YorkTrump Marks Batumi, LLC, New York, New YorkTrump Marks Beverages Corp, New York, New York Trump Marks Beverages, LLC New York, New YorkTrump Marks Canouan Corp, New York, New YorkTrump Marks Canouan, LLC New York, New York Trump Marks Chicago LLC, New York, New YorkTrump Marks Chicago Member Corp, New York, New YorkTrump Marks Dubai Corp, New York, New York Trump Marks Dubai LLC, New York, New YorkTrump Marks Egypt Corp, New York, New YorkTrump Marks Egypt LLC, New York, New York Trump Marks Fine Foods LLC, New York, New YorkTrump Marks Fine Foods Member Corp, New York, New YorkTrump Marks Ft. Lauderdale LLC, New York, New York Trump Marks Ft. Lauderdale Member Corp, New York, New YorkTrump Marks GP Corp, New York, New YorkTrump Marks Holding LP (FKA Trump Marks LP), New York, New York Trump Marks Hollywood Corp, New York, New YorkTrump Marks Hollywood LLC, New York, New YorkTrump Marks Istanbul II Corp, New York, New York Trump Marks Istanbul II LLC, New York, New YorkTrump Marks Jersey City Corp, New York, New YorkTrump Marks Jersey City LLC, New York, New York Trump Marks Mattress LLC, New York, New YorkTrump Marks Mattress Member Corp, New York, New YorkTrump Marks Menswear LLC, New York, New York Trump Marks Menswear Member Corp, New York, New YorkTrump Marks Mortgage Corp, New York, New York Trump Marks Mtg LLC, New York, New York  Trump Marks Mumbai LLC, New York, New YorkTrump Marks Mumbai Member Corp, New York, New YorkTrump Marks New Rochelle Corp, New York, New York  Trump Marks New Rochelle LLC, New York, New York Trump Marks Palm Beach Corp, New York, New York Trump Marks Palm Beach LLC, New York, New York  Trump Marks Panama Corp, New York, New York Trump Marks Panama LLC, New York, New York Trump Marks Philadelphia Corp, New York, New York  Trump Marks Philadelphia LLC, New York, New York  Trump Marks Philippines Corp, New York, New York Trump Marks Philippines LLC, New York, New York Trump Marks Products LLC, New York, New York The Trump Organization, Inc, New York, New York  Trump Marks Products Member Corp, New York, New YorkTrump Marks Puerto Rico I LLC, New York, New YorkTrump Marks Puerto Rico I Member Corp, New York, New York Trump Marks Puerto Rico II LLC, New York, New YorkTrump Marks Puerto Rico II Member Corp, New York, New YorkTrump Marks Punta del Este LLC, New York, New York Trump Marks Punta del Este Manager Corp, New York, New YorkThe Donald J. Trump Company LLC, New York, New YorkThe Trump Marks Real Estate Corp, New York, New York Trump Marks SOHO License Corp, New York, New YorkTrump Marks SOHO LLC, New York, New YorkTrump Marks Stamford LLC, New York, New York Trump Marks Stamford Corp, New York, New YorkTrump Marks Sunny Isles I LLC, New York, New YorkTrump Marks Sunny Isles I Member Corp, New York, New York Trump Marks Sunny Isles II LLC, New York, New YorkTrump Marks Sunny Isles II Member Corp, New York, New YorkTrump Marks Tampa Corp, New York, New York Trump Marks Tampa LLC, New York, New YorkTrump Marks Toronto Corp, New York, New YorkTrump Marks Toronto LLC, New York, New York Trump Marks Toronto LP (formally Trump Toronto Management LP), New York, New YorkTrump Marks Waikiki Corp, New York, New YorkTrump Marks Waikiki LLC, New York, New York Trump Marks Westchester Corp, New York, New YorkTrump Marks Westchester LLC, New York, New YorkTrump Marks White Plains LLC, New York, New York Trump Miami Resort Management LLC, New York, New YorkTrump Miami Resort Management Member Corp, New York, New YorkTrump National Golf Club Colts Neck LLC, New York, New York Trump National Golf Club Colts Neck Member Corp, New York, New YorkTrump National Golf Club LLC (Trump National Golf Club- Westchester), New York, New YorkTrump National Golf Club Member Corp, New York, New York Trump National Golf Club Washington DC LCC, New York, New YorkTrump National Golf Club Washington DC Member Corp, New York, New York Trump Old Post Office LLC, New York, New YorkTrump Old Post Office Member Corp, New York, New York Trump On the Ocean LLC, New York, New YorkTrump Organization LLC, New York, New YorkThe Trump Organization, New York, New York Trump Pageants, Inc, New York, New YorkTrump Palace Condominium, New York, New YorkTrump Palace/Parc LLC, New York, New York Trump Panama Condominium Management LLC, New York, New YorkTrump Panama Condominium Member Corp, New York, New YorkTrump Panama Hotel Management LLC, New York, New York Trump Panama Hotel Management Member Corp, New York, New YorkTrump Parc East Condominium, New York, New YorkTrump Park Avenue Acquisition LLC, New York, New York Trump Park Avenue LLC, New York, New YorkTrump Payroll Chicago LLC, New York, New York Trump Payroll Corp, New York, New York Trump Phoenix Development LLC, New York, New York Trump Plaza LLC, New York, New YorkTrump Plaza Member Inc (F/K/A Trump Plaza Corp), New York, New York Trump Productions LLC (former Rancho Lien LLC), New York, New York Trump Production Managing Member Inc, New York, New YorkTrump Project Manager Corp, New York, New York  Trump Realty Services, LLc (f/k/a Trump Mortgage Services LLC (03) & Tower Mortgage Services LLC), Palm Beach, Florida Trump Restaurants LLC, New York, New YorkTrump Riverside Management LLC, New York, New York Trump Ruffin Commercial LLC, New York, New York  Trump Ruffin LLC, Las Vegas, NVTrump Ruffin Tower I LLC, Las Vegas, NV  Trump Sales & Leasing Chicago LLC, Chicago, IL Trump Sales & Leasing Chicago Member Corp, Chicago, IL Trump Scotland Member Inc, Aberdeen, Scotland  Trump Scotsborough Square LLC, Scotsborough Square, VA Trump SoHo Hotel Condominium New York, New York, New York Trump SoHo Member LLC, New York, New York  Trump Toronto Hotel Member Corp, New York, New YorkTrump Toronto Development Inc, New York, New YorkTrump Toronto Member Corp (formally Trump Toronto Management Member Corp), New York, New York Trump Tower Commercial LLC, New York, New YorkTrump Tower Condominium Residential Section, New York, New YorkTrump Tower Managing Member Inc, New York, New York Trump Village Construction Corp, New York, New YorkTrump Vineyard Estates LLC, New York, New YorkTrump Vineyard Estates Manager Corp, New York, New York Trump Vineyard Estates Lot 3 Owner LLC (F/K/A Eric Trump Land Holdings LLC), New York, New YorkTrump Virginia Acquisitions LLC (fka Virginia Acquisitions LLC), New York, New YorkTrump Virginia Acquisitions Manager Corp, New York, New York Trump Virginia Lot 5 LLC, New York, New York Trump Virginia Lot 5 Manager Corp, New York, New York Trump Wine Marks LLC, New York, New York Trump Wine Marks Member Corp, New York, New YorkTrump World Productions LLC, New York, New YorkTrump World Productions Manager Corp, New York, New York Trump World Publications LLC, New York, New YorkTrump/New World Property Management LLC, New York, New YorkTrump's Castle Management Corp, Atlantic City, NJ Trump Marks White Plains Corp, New York, New YorkTurnberry Scotland Managing Member Corp, Turnberry, ScotlandTurnberry Scotland LLC, Turnberry, Scotland TW Venture I LLC, Palm Beach, Florida TW Venture II LLC, Doonbeg, Ireland TW Venture I Managing Member Corp, Palm Beach, Florida  TW Venture II Managing Member Corp, Doonbeg, Ireland Ultimate Air Corp, New York, New YorkUnit 2502 Enterprises Corp, Chicago, IL  Unit 2502 Enterprises LLC, Chicago, IL VH Property Corp (Trump National Golf Club-Los Angeles), Los Angeles, CAVHPS LLC, Los Angeles, CA West Palm Operations LLC, WPB, Florida Wexford Hall Inc., New York, New York White Course LLC, Miami, FL  White Course Managing Member Corp, Miami FL Wilshire Hall LLC, New York, New YorkWollman Rink Operations LLC, New York, New York  Yorktown Real Estate LLC (F/K/A/ Yorktown Development Associates LLC), New York, New York The Fred C. Trump December 16, 1976 Trust- F/B/O Donald J. Trump, New York, New York The Fred C. Trump December 16, 1976 Trust- F/B/O Robert S. Trump, New York, New York  The Fred C. Trump December 16, 1976 Trust- F/B/O Elizabeth J. Trump, New York, New York Fred C. Trump GRAT Trust- F/B/O Elizabeth Trump Grau, New York, New York Trust U/W/O Fred C. Trump- F/B/O Elizabeth Trump Grau, New York, New York  Maryanne Trump GRAT Trust- F/B/O Elizabeth Trump Grau, New York, New York Trust U/W/O Fred C. Trump- F/B/O the grandchildren of Fred C. Trump, New York, New York The Donald J. Trump grantor Trust - DJT is the Trustee Successor - Trustee is Donald J. Trump, Jr., New York, New York  The Donald J. Trump Revocable Trust, New York, New York The Police Athletic League, Inc, New York, New York DT Bali Golf Manager LLC, New York, New York DT Bali Golf Manager Member Corp, New York, New YorkDT Bali Hotel Manager LLC, New York, New YorkDT Bali Hotel Manager Member Corp, New York, New York DT Bali Technical Services Manager LLC, New York, New York DT Bali Technical Services Manager Member Corp, New York, New York DT Connect Europe Limited, Turnberry, Scotland  DT Endeavor I LLC, New York, New York DT Endeavor I Member Corp, New York, New York DT Lido Golf Manager LLC, New York, New York DT Lido Golf Manager Member Corp, New York, New YorkDT Lido Hotel Manager LLC, New York, New YorkDT Lido Hotel Manager Member Corp, New York, New York DT Marks Bali LLC, New York, New YorkDT Marks Bali Member Corp, New York, New YorkDT Marks Lido LLC, New York, New York DT Marks Lido Member Corp, New York, New YorkDT Tower I LLC, New York, New YorkDT Tower I Member Corp, New York, New York DT Tower II LLC, New York, New YorkDT Tower II Member Corp, New York, New YorkDT Tower Kolkata LLC, New York, New York DT Tower Kolkata Managing Member Corp, New York, New YorkDT Venture I LLC, New York, New York DT Venture I Member Corp, New York, New York  DT Venture II LLC, New York, New York DT Venture II Member Corp, New York, New York DTTM Operations LLC, New York, New York  DTTM Operations Managing Member, New York, New York EID Venture II LLC, New York, New York EID Venture II Member Corp, New York, New York  THC DC Restaurant Hospitality LLC, New York, New YorkLamington Farm Club (TRUMP NATIONAL GOLF CLUB-BEDMINSTER)*, Bedminster, NJMobile Payroll Construction LLC, New York, New York  Mobile Payroll Construction Manager Corp, New York, New York C DEVELOPMENT VENTURES LLC, New York, New York C DEVELOPMENT VENTURES MEMBER CORP, New York, New York TC MARKS BUENOS AIRES LLC, New York, New York WMTMF LLC, New York, New YorkMidland Associates, New York, New York  Miss Universe L.P., LLP (formerly Trump Pageants, L.P.), New York, New YorkTrump Central Park West Corp, New York, New YorkDT Marks Qatar LLC, New York, New York  40 Wall Street LLC, New York, New York401 North Wabash Venture LLC, Chicago, IL809 North Canon LLC, Beverly Hills, CA  Caribuslness Investments, S.R.L., Dominican Republic County Properties, LLC, Norfolk, VA DJT Aerospace LLC, New York, New York  DJT Operations I LLC, New York, New York DT Connect II LLC, Palm Beach, Florida Excel Venture I LLC, St. Martin, French West Indies  Fifty-Seventh Street Associates LLC, New York, New York Pine Hill Development LLC, Pine Hill, NJ Seven Springs LLC, Mt. Kisco, NY  Trump Turnberry , Turnberry, Scotland The East 61 Street Company, LP, New York, New York The Trump Corporation, New York, New York  TIHT Commercial LLC, New York, New York TIHT Holding Company LLC, New York, New York Trump National Golf Club - Hudson Valley, Hopewell Junction, NY  Trump National Golf Club - Charlotte, Charlotte, NC Trump National Golf Club - Philadelphia, Pine Hill, NJ Trump International Golf Links - Scotland, Aberdeen, Scotland  Trump Las Vegas Development LLC, Las Vegas, NV Trump Marks Asia LLC, Sterling, VA Trump Model Management LLC, New York, New York  Trump National Golf Club - Washington DC, Potomac Falls, VA 1125 South Ocean LLC, Palm Beach, Florida T Promotions LLC, New York, New York  HWA 555 Owners, LLC, San Francisco, CA 1290 Avenue of the Americas, A Tenancy-In-Common, New York, New York Trump Tower Triplex, New York, New York  NIKIA DTW VENTURE LLC, Palm Beach, Florida THC Vancouver Management Corp, Vancouver, Canada TNGC Jupiter Management Corp, Jupiter, FL  Trump Toronto Hotel Management Corp, New York, New York Trump Management Inc., Manhasset, NY THC Miami Restaurant Hospitality LLC, Miami, FL  THC IMEA Development LLC, New York, New York DT Lido Technical Services Manager LLC, Lido, Indonesia Trump Las Vegas Sales & Marketing, Inc., Las Vegas, NV Albemarle Estate, Charlottesville, VA MacLeod House & Lodge, Aberdeen, ScotlandTrump Golf Links at Ferry Point, New York City, New York Trump International Golf Club, Dubai, UAETrump World Golf Club Dubai, UAETrump International Resort & Golf Club Lido, Lido City, Indonesia Seven Springs, Bedford, NYLe Chateau des Palmiers, St. Martin, French West IndiesTrump World, Seoul, South Korea Trump Towers, Sunny Isles, FL 7069.None of the funds appropriated by this Act under the heading International Military Education and Training may be made available for assistance for the Government of Saudi Arabia.  
7070.None of the funds made available by this Act may be used to establish the Department of State’s Commission on Unalienable Rights, as proposed in Federal Register Vol. 84, No. 104, on May 30, 2019 (Public Notice 1077).  7071.None of the funds made available by this Act may be used to withdraw the United States from the North Atlantic Treaty, done at Washington, DC on April 4, 1949.  
7072.None of the funds made available by this Act may be used in violation of the Export Control Reform Act of 2018 (subtitle B of title XVII of the John S. McCain National Defense Authorization Act for Fiscal Year 2019; Public Law 115–232).  7073.None of the funds made available by this Act may be used to provide assistance to Forces Armées d’Haiti.This Act may be cited as the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020. EEnergy and Water Development and Related Agencies Appropriations Act, 2020 The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for energy and water development and related agencies for the fiscal year ending September 30, 2020, and for other purposes, namely: 
ICorps of engineers—civilDepartment of the armyCorps of engineers—civilThe following appropriations shall be expended under the direction of the Secretary of the Army and the supervision of the Chief of Engineers for authorized civil functions of the Department of the Army pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related efforts.InvestigationsFor expenses necessary where authorized by law for the collection and study of basic information pertaining to river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related needs; for surveys and detailed studies, and plans and specifications of proposed river and harbor, flood and storm damage reduction, shore protection, and aquatic ecosystem restoration projects, and related efforts prior to construction; for restudy of authorized projects; and for miscellaneous investigations, and, when authorized by law, surveys and detailed studies, and plans and specifications of projects prior to construction, $135,000,000 (reduced by $5,000,000) (increased by $5,000,000) (increased by $4,000,000) (reduced by $1,000,000) (increased by $1,000,000) (increased by $1,000,000), to remain available until expended: Provided, That the Secretary shall initiate six new study starts during fiscal year 2020: Provided further, That the Secretary shall not deviate from the new starts proposed in the work plan, once the plan has been submitted to the Committees on Appropriations of both Houses of Congress.ConstructionFor expenses necessary for the construction of river and harbor, flood and storm damage reduction, shore protection, aquatic ecosystem restoration, and related projects authorized by law; for conducting detailed studies, and plans and specifications, of such projects (including those involving participation by States, local governments, or private groups) authorized or made eligible for selection by law (but such detailed studies, and plans and specifications, shall not constitute a commitment of the Government to construction); $2,337,000,000 (reduced by $45,000,000) (increased by $45,000,000) (increased by $5,000,000) (increased by $40,000,000) (reduced by $40,000,000) (reduced by $100,000,000) (increased by $100,000,000) (reduced by $5,000,000) (increased by $5,000,000) (reduced by $7,500,000) (increased by $7,500,000) (reduced by $30,000,000) (increased by $30,000,000), to remain available until expended; of which such sums as are necessary to cover the Federal share of construction costs for facilities under the Dredged Material Disposal Facilities program shall be derived from the Harbor Maintenance Trust Fund as authorized by Public Law 104–303; and of which such sums as are necessary to cover one-half of the costs of construction, replacement, rehabilitation, and expansion of inland waterways projects shall be derived from the Inland Waterways Trust Fund, except as otherwise specifically provided for in law: Provided, That the Secretary shall initiate six new construction starts during fiscal year 2020: Provided further, That for new construction projects, project cost sharing agreements shall be executed as soon as practicable but no later than September 30, 2020: Provided further, That no allocation for a new start shall be considered final and no work allowance shall be made until the Secretary provides to the Committees on Appropriations of both Houses of Congress an out-year funding scenario demonstrating the affordability of the selected new starts and the impacts on other projects: Provided further, That the Secretary may not deviate from the new starts proposed in the work plan, once the plan has been submitted to the Committees on Appropriations of both Houses of Congress.Mississippi river and tributariesFor expenses necessary for flood damage reduction projects and related efforts in the Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized by law, $350,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for inland harbors shall be derived from the Harbor Maintenance Trust Fund.Operation and maintenanceFor expenses necessary for the operation, maintenance, and care of existing river and harbor, flood and storm damage reduction, aquatic ecosystem restoration, and related projects authorized by law; providing security for infrastructure owned or operated by the Corps, including administrative buildings and laboratories; maintaining harbor channels provided by a State, municipality, or other public agency that serve essential navigation needs of general commerce, where authorized by law; surveying and charting northern and northwestern lakes and connecting waters; clearing and straightening channels; and removing obstructions to navigation, $3,923,000,000 (increased by $4,000,000) (increased by $75,000,000) (reduced by $75,000,000) (increased by $3,000,000) (increased by $2,000,000) (increased by $1,000,000), to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for coastal harbors and channels, and for inland harbors shall be derived from the Harbor Maintenance Trust Fund; of which such sums as become available from the special account for the Corps of Engineers established by the Land and Water Conservation Fund Act of 1965 shall be derived from that account for resource protection, research, interpretation, and maintenance activities related to resource protection in the areas at which outdoor recreation is available; and of which such sums as become available from fees collected under section 217 of Public Law 104–303 shall be used to cover the cost of operation and maintenance of the dredged material disposal facilities for which such fees have been collected: Provided, That 1 percent of the total amount of funds provided for each of the programs, projects, or activities funded under this heading shall not be allocated to a field operating activity prior to the beginning of the fourth quarter of the fiscal year and shall be available for use by the Chief of Engineers to fund such emergency activities as the Chief of Engineers determines to be necessary and appropriate, and that the Chief of Engineers shall allocate during the fourth quarter any remaining funds which have not been used for emergency activities proportionally in accordance with the amounts provided for the programs, projects, or activities.Regulatory programFor expenses necessary for administration of laws pertaining to regulation of navigable waters and wetlands, $210,000,000, to remain available until September 30, 2021.Formerly utilized sites remedial action programFor expenses necessary to clean up contamination from sites in the United States resulting from work performed as part of the Nation's early atomic energy program, $155,000,000, to remain available until expended.Flood control and coastal emergenciesFor expenses necessary to prepare for flood, hurricane, and other natural disasters and support emergency operations, repairs, and other activities in response to such disasters as authorized by law, $37,500,000, to remain available until expended.ExpensesFor expenses necessary for the supervision and general administration of the civil works program in the headquarters of the Corps of Engineers and the offices of the Division Engineers; and for costs of management and operation of the Humphreys Engineer Center Support Activity, the Institute for Water Resources, the United States Army Engineer Research and Development Center, and the United States Army Corps of Engineers Finance Center allocable to the civil works program, $203,000,000 (reduced by $4,000,000) (reduced by $4,000,000) (reduced by $5,000,000) (reduced by $3,000,000) (reduced by $2,500,000), to remain available until September 30, 2021, of which not to exceed $5,000 may be used for official reception and representation purposes and only during the current fiscal year: Provided, That no part of any other appropriation provided in this title shall be available to fund the civil works activities of the Office of the Chief of Engineers or the civil works executive direction and management activities of the division offices: Provided further, That any Flood Control and Coastal Emergencies appropriation may be used to fund the supervision and general administration of emergency operations, repairs, and other activities in response to any flood, hurricane, or other natural disaster.Office of the assistant secretary of the army for civil worksFor the Office of the Assistant Secretary of the Army for Civil Works as authorized by 10 U.S.C. 3016(b)(3), $5,000,000 (reduced by $2,000,000), to remain available until September 30, 2021: Provided, That not more than 25 percent of such amount may be obligated or expended until the Assistant Secretary submits to the Committees on Appropriations of both Houses of Congress a work plan that allocates at least 95 percent of the additional funding provided under each heading in this title, as designated under such heading in the report of the Committee on Appropriations accompanying this Act, to specific programs, projects, or activities.General provisions—corps of engineers—civil(including transfer of funds) 
101. 
(a)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— (1)creates or initiates a new program, project, or activity; 
(2)eliminates a program, project, or activity; (3)increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by this Act; 
(4)reduces funds that are directed to be used for a specific program, project, or activity by this Act; (5)increases funds for any program, project, or activity by more than $2,000,000 or 10 percent, whichever is less; or 
(6)reduces funds for any program, project, or activity by more than $2,000,000 or 10 percent, whichever is less. (b)Subsection (a)(1) shall not apply to any project or activity authorized under section 205 of the Flood Control Act of 1948, section 14 of the Flood Control Act of 1946, section 208 of the Flood Control Act of 1954, section 107 of the River and Harbor Act of 1960, section 103 of the River and Harbor Act of 1962, section 111 of the River and Harbor Act of 1968, section 1135 of the Water Resources Development Act of 1986, section 206 of the Water Resources Development Act of 1996, or section 204 of the Water Resources Development Act of 1992. 
(c)The Corps of Engineers shall submit reports on a quarterly basis to the Committees on Appropriations of both Houses of Congress detailing all the funds reprogrammed between programs, projects, activities, or categories of funding. The first quarterly report shall be submitted not later than 60 days after the date of enactment of this Act. 102.None of the funds made available in this title may be used to award or modify any contract that commits funds beyond the amounts appropriated for that program, project, or activity that remain unobligated, except that such amounts may include any funds that have been made available through reprogramming pursuant to section 101. 
103.The Secretary of the Army may transfer to the Fish and Wildlife Service, and the Fish and Wildlife Service may accept and expend, up to $5,400,000 of funds provided in this title under the heading Operation and Maintenance to mitigate for fisheries lost due to Corps of Engineers projects. 104.None of the funds in this Act shall be used for an open lake placement alternative for dredged material, after evaluating the least costly, environmentally acceptable manner for the disposal or management of dredged material originating from Lake Erie or tributaries thereto, unless it is approved under a State water quality certification pursuant to section 401 of the Federal Water Pollution Control Act (33 U.S.C. 1341): Provided, That until an open lake placement alternative for dredged material is approved under a State water quality certification, the Corps of Engineers shall continue upland placement of such dredged material consistent with the requirements of section 101 of the Water Resources Development Act of 1986 (33 U.S.C. 2211). 
105.None of the funds made available by this Act may be used to carry out any water supply reallocation study under the Wolf Creek Dam, Lake Cumberland, Kentucky, project authorized under the Act of July 24, 1946 (60 Stat. 636, ch. 595). 106.None of the funds made available by this Act or any other Act may be used to reorganize or to transfer the Civil Works functions or authority of the Corps of Engineers or the Secretary of the Army to another department or agency. 
107.Additional funding provided in this Act shall be allocated only to projects determined to be eligible by the Chief of Engineers. 108.Notwithstanding any other provision of law, none of the funds appropriated or otherwise made available by this Act or any prior appropriations Acts for the Civil Works Program of the United States Army Corps of Engineers may be committed, obligated, expended, or otherwise used to design or construct a wall, fence, border barriers, or border security infrastructure along the southern border of the United States. 
IIDepartment of the interiorCentral utah projectCentral utah project completion accountFor carrying out activities authorized by the Central Utah Project Completion Act, $15,000,000 (increased by $5,000,000), to remain available until expended, of which $1,800,000 shall be deposited into the Utah Reclamation Mitigation and Conservation Account for use by the Utah Reclamation Mitigation and Conservation Commission: Provided, That of the amount provided under this heading, $1,500,000 shall be available until September 30, 2021, for expenses necessary in carrying out related responsibilities of the Secretary of the Interior: Provided further, That for fiscal year 2020, of the amount made available to the Commission under this Act or any other Act, the Commission may use an amount not to exceed $1,500,000 for administrative expenses.Bureau of reclamationThe following appropriations shall be expended to execute authorized functions of the Bureau of Reclamation:Water and related resources(including transfers of funds)For management, development, and restoration of water and related natural resources and for related activities, including the operation, maintenance, and rehabilitation of reclamation and other facilities, participation in fulfilling related Federal responsibilities to Native Americans, and related grants to, and cooperative and other agreements with, State and local governments, federally recognized Indian tribes, and others, $1,485,000,000 (increased by $2,000,000) (reduced by $2,000,000) (reduced by $2,000,000) (increased by $2,000,000) (reduced by $5,000,000) (increased by $5,000,000) (reduced by $4,000,000), to remain available until expended, of which $70,332,000 shall be available for transfer to the Upper Colorado River Basin Fund and $5,023,000 shall be available for transfer to the Lower Colorado River Basin Development Fund; of which such amounts as may be necessary may be advanced to the Colorado River Dam Fund: Provided, That such transfers may be increased or decreased within the overall appropriation under this heading: Provided further, That of the total appropriated, the amount for program activities that can be financed by the Reclamation Fund or the Bureau of Reclamation special fee account established by 16 U.S.C. 6806 shall be derived from that Fund or account: Provided further, That funds contributed under 43 U.S.C. 395 are available until expended for the purposes for which the funds were contributed: Provided further, That funds advanced under 43 U.S.C. 397a shall be credited to this account and are available until expended for the same purposes as the sums appropriated under this heading: Provided further, That of the amounts provided herein, funds may be used for high-priority projects which shall be carried out by the Youth Conservation Corps, as authorized by 16 U.S.C. 1706: Provided further, That in accordance with section 4009(c) of Public Law 114–322 and as recommended by the Secretary in a letter dated February 13, 2019, funding provided for such purpose in fiscal year 2018 shall be made available to the Expanding Recycled Water Delivery Project (VenturaWaterPure), the Pure Water Monterey-Groundwater Replenishment Project, the Groundwater Reliability Improvement Program (GRIP) Recycled Water Project, the North Valley Regional Recycled Water Program, the South Sacramento County Agriculture and Habitat Lands Recycled Water Program, and the Central Coast Blue Project: Provided further, That in accordance with section 4007 of Public Law 114–322 and as recommended by the Secretary in a letter dated February 13, 2019, funding provided for such purpose in fiscal years 2017 and 2018 shall be made available to the Cle Elum Pool Raise, the Boise River Basin Feasibility Study, the Del Puerto Water District, the Los Vaqueros Reservoir Phase 2 Expansion Project, the North-of-the-Delta Off stream storage (Sites Reservoir Project), and the Friant-Kern Canal Capacity Correction Resulting Subsidence: Provided further, That in accordance with section 4009(a) of Public Law 114–322 and as recommended by the Secretary in a letter dated February 13, 2019, funding provided for such purpose in fiscal years 2017 and 2018 shall be made available to the Doheny Ocean Desalination Project, the Kay Bailey Hutchison Desalination Plant, the North Pleasant Valley Desalter Facility and the Mission Basin Groundwater Purification Facility Well Expansion and Brine Minimization. central valley project restoration fundFor carrying out the programs, projects, plans, habitat restoration, improvement, and acquisition provisions of the Central Valley Project Improvement Act, $54,849,000, to be derived from such sums as may be collected in the Central Valley Project Restoration Fund pursuant to sections 3407(d), 3404(c)(3), and 3405(f) of Public Law 102–575, to remain available until expended: Provided, That the Bureau of Reclamation is directed to assess and collect the full amount of the additional mitigation and restoration payments authorized by section 3407(d) of Public Law 102–575: Provided further, That none of the funds made available under this heading may be used for the acquisition or leasing of water for in-stream purposes if the water is already committed to in-stream purposes by a court adopted decree or order.California bay-delta restoration(including transfers of funds)For carrying out activities authorized by the Water Supply, Reliability, and Environmental Improvement Act, consistent with plans to be approved by the Secretary of the Interior, $33,000,000, to remain available until expended, of which such amounts as may be necessary to carry out such activities may be transferred to appropriate accounts of other participating Federal agencies to carry out authorized purposes: Provided, That funds appropriated herein may be used for the Federal share of the costs of CALFED Program management: Provided further, That CALFED implementation shall be carried out in a balanced manner with clear performance measures demonstrating concurrent progress in achieving the goals and objectives of the Program.Policy and administrationFor expenses necessary for policy, administration, and related functions in the Office of the Commissioner, the Denver office, and offices in the five regions of the Bureau of Reclamation, to remain available until September 30, 2021, $60,000,000 (reduced by $2,000,000), to be derived from the Reclamation Fund and be nonreimbursable as provided in 43 U.S.C. 377: Provided, That no part of any other appropriation in this Act shall be available for activities or functions budgeted as policy and administration expenses.Administrative provisionAppropriations for the Bureau of Reclamation shall be available for purchase of not to exceed five passenger motor vehicles, which are for replacement only.General provisions—department of the interior 201. (a)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates or initiates a new program, project, or activity; (2)eliminates a program, project, or activity; 
(3)increases funds for any program, project, or activity for which funds have been denied or restricted by this Act; (4)restarts or resumes any program, project, or activity for which funds are not provided in this Act, unless prior approval is received from the Committees on Appropriations of both Houses of Congress; 
(5)transfers funds in excess of the following limits— (A)15 percent for any program, project, or activity for which $2,000,000 or more is available at the beginning of the fiscal year; or 
(B)$400,000 for any program, project, or activity for which less than $2,000,000 is available at the beginning of the fiscal year; (6)transfers more than $500,000 from either the Facilities Operation, Maintenance, and Rehabilitation category or the Resources Management and Development category to any program, project, or activity in the other category; or 
(7)transfers, where necessary to discharge legal obligations of the Bureau of Reclamation, more than $5,000,000 to provide adequate funds for settled contractor claims, increased contractor earnings due to accelerated rates of operations, and real estate deficiency judgments. (b)Subsection (a)(5) shall not apply to any transfer of funds within the Facilities Operation, Maintenance, and Rehabilitation category. 
(c)For purposes of this section, the term transfer means any movement of funds into or out of a program, project, or activity. (d)The Bureau of Reclamation shall submit reports on a quarterly basis to the Committees on Appropriations of both Houses of Congress detailing all the funds reprogrammed between programs, projects, activities, or categories of funding. The first quarterly report shall be submitted not later than 60 days after the date of enactment of this Act. 
202. 
(a)None of the funds appropriated or otherwise made available by this Act may be used to determine the final point of discharge for the interceptor drain for the San Luis Unit until development by the Secretary of the Interior and the State of California of a plan, which shall conform to the water quality standards of the State of California as approved by the Administrator of the Environmental Protection Agency, to minimize any detrimental effect of the San Luis drainage waters. (b)The costs of the Kesterson Reservoir Cleanup Program and the costs of the San Joaquin Valley Drainage Program shall be classified by the Secretary of the Interior as reimbursable or nonreimbursable and collected until fully repaid pursuant to the Cleanup Program—Alternative Repayment Plan and the SJVDP—Alternative Repayment Plan described in the report entitled Repayment Report, Kesterson Reservoir Cleanup Program and San Joaquin Valley Drainage Program, February 1995, prepared by the Department of the Interior, Bureau of Reclamation. Any future obligations of funds by the United States relating to, or providing for, drainage service or drainage studies for the San Luis Unit shall be fully reimbursable by San Luis Unit beneficiaries of such service or studies pursuant to Federal reclamation law. 
203.Section 9504(e) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364(e)) is amended by striking $480,000,000 and inserting $510,000,000.  204.Title I of Public Law 108–361 (the CALFED Bay-Delta Authorization Act) (118 Stat. 1681) is amended by striking 2019 each place it appears and inserting 2020. 
205.Section 9106(g)(2) of Public Law 111–11 (Omnibus Public Land Management Act of 2009) is amended by striking 2019 and inserting 2020.  206.The Claims Resolution Act of 2010 (Public Law 111–291) is amended— 
(1)in section 309(d), by striking 2021 each place it appears and inserting 2023; and (2)in section 311(h), by striking 2021 and inserting 2023. 
IIIDepartment of energyEnergy programsEnergy Efficiency and Renewable EnergyFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for energy efficiency and renewable energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $2,651,713,000 (increased by $5,000,000) (increased by $5,000,000) (reduced by $5,000,000) (increased by $2,000,000) (increased by $16,308,000) (reduced by $16,308,000) (increased by $1,000,000), to remain available until expended: Provided, That of such amount, $163,521,000 shall be available until September 30, 2021, for program direction.Cybersecurity, energy security, and emergency responseFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for energy sector cybersecurity, energy security, and emergency response activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $150,000,000 (increased by $3,000,000), to remain available until expended: Provided, That of such amount, $13,000,000 shall be available until September 30, 2021, for program direction.ElectricityFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for electricity delivery activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $200,000,000, to remain available until expended: Provided, That of such amount, $19,600,000 shall be available until September 30, 2021, for program direction.Nuclear energyFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for nuclear energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $1,317,808,000 (reduced by $1) (increased by $1) (reduced by $1,317,808,000) (increased by $1,317,808,000) (increased by $3,000,000) (reduced by $1,000,000) (increased by $1,000,000), to remain available until expended: Provided, That of such amount, $80,000,000 shall be available until September 30, 2021, for program direction.Fossil energy research and developmentFor Department of Energy expenses necessary in carrying out fossil energy research and development activities, under the authority of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition of interest, including defeasible and equitable interests in any real property or any facility or for plant or facility acquisition or expansion, and for conducting inquiries, technological investigations and research concerning the extraction, processing, use, and disposal of mineral substances without objectionable social and environmental costs (30 U.S.C. 3, 1602, and 1603), $740,000,000 (reduced by $2,400,000) (reduced by $5,000,000) (increased by $3,000,000) (increased by $3,000,000), to remain available until expended: Provided, That of such amount $61,045,000 shall be available until September 30, 2021, for program direction.Naval petroleum and oil shale reservesFor Department of Energy expenses necessary to carry out naval petroleum and oil shale reserve activities, $14,000,000, to remain available until expended: Provided, That notwithstanding any other provision of law, unobligated funds remaining from prior years shall be available for all naval petroleum and oil shale reserve activities.Strategic petroleum reserveFor Department of Energy expenses necessary for Strategic Petroleum Reserve facility development and operations and program management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $214,000,000, to remain available until expended: Provided, That, as authorized by section 404 of the Bipartisan Budget Act of 2015 (Public Law 114–74; 42 U.S.C. 6239 note), the Secretary of Energy shall draw down and sell not to exceed $450,000,000 of crude oil from the Strategic Petroleum Reserve in fiscal year 2020: Provided further, That the proceeds from such drawdown and sale shall be deposited into the Energy Security and Infrastructure Modernization Fund during fiscal year 2020: Provided further, That such amounts shall be made available and shall remain available until expended for necessary expenses to carry out the Life Extension II project for the Strategic Petroleum Reserve.SPR Petroleum AccountFor the acquisition, transportation, and injection of petroleum products, and for other necessary expenses pursuant to the Energy Policy and Conservation Act of 1975, as amended (42 U.S.C. 6201 et seq.), sections 403 and 404 of the Bipartisan Budget Act of 2015 (42 U.S.C. 6241, 6239 note), and section 5010 of the 21st Century Cures Act (Public Law 114–255), $10,200,000, to remain available until expended.Northeast home heating oil reserveFor Department of Energy expenses necessary for Northeast Home Heating Oil Reserve storage, operation, and management activities pursuant to the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.), $10,000,000, to remain available until expended.Energy information administrationFor Department of Energy expenses necessary in carrying out the activities of the Energy Information Administration, $128,000,000, to remain available until expended.Non-Defense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for non-defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $308,000,000, to remain available until expended.Uranium enrichment decontamination and decommissioning fundFor Department of Energy expenses necessary in carrying out uranium enrichment facility decontamination and decommissioning, remedial actions, and other activities of title II of the Atomic Energy Act of 1954, and title X, subtitle A, of the Energy Policy Act of 1992, $873,479,000, to be derived from the Uranium Enrichment Decontamination and Decommissioning Fund, to remain available until expended, of which $30,514,000 shall be available in accordance with title X, subtitle A, of the Energy Policy Act of 1992.ScienceFor Department of Energy expenses including the purchase, construction, and acquisition of plant and capital equipment, and other expenses necessary for science activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and purchase of not more than 33 passenger motor vehicles including one bus, $6,870,000,000 (reduced by $15,000,000) (increased by $15,000,000), to remain available until expended: Provided, That of such amount, $186,000,000 shall be available until September 30, 2021, for program direction.Advanced research projects agency—energyFor Department of Energy expenses necessary in carrying out the activities authorized by section 5012 of the America COMPETES Act (Public Law 110–69), $425,000,000 (increased by $3,000,000), to remain available until expended: Provided, That of such amount, $34,000,000 shall be available until September 30, 2021, for program direction.Title 17 innovative technology loan guarantee programSuch sums as are derived from amounts received from borrowers pursuant to section 1702(b) of the Energy Policy Act of 2005 under this heading in prior Acts, shall be collected in accordance with section 502(7) of the Congressional Budget Act of 1974: Provided, That for necessary administrative expenses of the Title 17 Innovative Technology Loan Guarantee Program, as authorized, $33,000,000 is appropriated, to remain available until September 30, 2021: Provided further, That up to $33,000,000 of fees collected in fiscal year 2020 pursuant to section 1702(h) of the Energy Policy Act of 2005 shall be credited as offsetting collections under this heading and used for necessary administrative expenses in this appropriation and shall remain available until September 30, 2021: Provided further, That to the extent that fees collected in fiscal year 2020 exceed $33,000,000, those excess amounts shall be credited as offsetting collections under this heading and available in future fiscal years only to the extent provided in advance in appropriations Acts: Provided further, That the sum herein appropriated from the general fund shall be reduced: (1) as such fees are received during fiscal year 2020 (estimated at $3,000,000); and (2) to the extent that any remaining general fund appropriations can be derived from fees collected in previous fiscal years that are not otherwise appropriated, so as to result in a final fiscal year 2020 appropriation from the general fund estimated at $0: Provided further, That the Department of Energy shall not subordinate any loan obligation to other financing in violation of section 1702 of the Energy Policy Act of 2005 or subordinate any Guaranteed Obligation to any loan or other debt obligations in violation of section 609.10 of title 10, Code of Federal Regulations.Advanced technology vehicles manufacturing loan programFor Department of Energy administrative expenses necessary in carrying out the Advanced Technology Vehicles Manufacturing Loan Program, $5,000,000, to remain available until September 30, 2021.Tribal Energy Loan Guarantee ProgramFor Department of Energy administrative expenses necessary in carrying out the Tribal Energy Loan Guarantee Program, $1,000,000, to remain available until September 30, 2021.Office of Indian Energy Policy and ProgramsFor necessary expenses for Indian Energy activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), $25,000,000 (increased by $2,000,000), to remain available until expended: Provided, That, of the amount appropriated under this heading, $4,800,000 shall be available until September 30, 2021, for program direction.Departmental administrationFor salaries and expenses of the Department of Energy necessary for departmental administration in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), $264,378,000 (reduced by $3,000,000) (reduced by $3,000,000) (reduced by $3,000,000) (reduced by $3,000,000) (reduced by $2,000,000) (reduced by $3,000,000) (reduced by $3,000,000) (reduced by $1,000,000), to remain available until September 30, 2021, including the hire of passenger motor vehicles and official reception and representation expenses not to exceed $30,000, plus such additional amounts as necessary to cover increases in the estimated amount of cost of work for others notwithstanding the provisions of the Anti-Deficiency Act (31 U.S.C. 1511 et seq.): Provided, That such increases in cost of work are offset by revenue increases of the same or greater amount: Provided further, That moneys received by the Department for miscellaneous revenues estimated to total $93,378,000 in fiscal year 2020 may be retained and used for operating expenses within this account, as authorized by section 201 of Public Law 95–238, notwithstanding the provisions of 31 U.S.C. 3302: Provided further, That the sum herein appropriated shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2020 appropriation from the general fund estimated at not more than $171,000,000.Office of the inspector generalFor expenses necessary for the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, $54,215,000, to remain available until September 30, 2021.Atomic energy defense activitiesNational nuclear security administrationWeapons ActivitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for atomic energy defense weapons activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed one ambulance for replacement only, $11,760,800,000 (increased by $123,000,000) (reduced by $123,000,000), to remain available until expended: Provided, That of such amount, $107,660,000 shall be available until September 30, 2021, for program direction.Defense nuclear nonproliferationFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other incidental expenses necessary for defense nuclear nonproliferation activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, and the purchase of not to exceed two aircraft, $2,079,930,000 (reduced by $5,000,000) (increased by $5,000,000), to remain available until expended.Naval reactors(including transfer of funds)For Department of Energy expenses necessary for naval reactors activities to carry out the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition (by purchase, condemnation, construction, or otherwise) of real property, plant, and capital equipment, facilities, and facility expansion, $1,628,551,000, to remain available until expended, of which, $88,500,000 shall be transferred to Department of Energy—Energy Programs—Nuclear Energy, for the Advanced Test Reactor: Provided, That of such amount, $50,500,000 shall be available until September 30, 2021, for program direction.Federal salaries and expensesFor expenses necessary for Federal Salaries and Expenses in the National Nuclear Security Administration, $425,000,000, to remain available until September 30, 2021, including official reception and representation expenses not to exceed $17,000.ENVIRONMENTAL AND OTHER DEFENSE ACTIVITIESDefense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses necessary for atomic energy defense environmental cleanup activities in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $5,993,650,000 (reduced by $6,500,000) (increased by $6,500,000), to remain available until expended: Provided, That of such amount, $298,500,000 shall be available until September 30, 2021, for program direction.Other defense activitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant and capital equipment and other expenses, necessary for atomic energy defense, other defense activities, and classified activities, in carrying out the purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any real property or any facility or for plant or facility acquisition, construction, or expansion, $901,261,000, to remain available until expended: Provided, That of such amount, $324,798,000 shall be available until September 30, 2021, for program direction.Power marketing administrationsBonneville power administration fundExpenditures from the Bonneville Power Administration Fund, established pursuant to Public Law 93–454, are approved for the Steigerwald Floodplain Restoration Project and, in addition, for official reception and representation expenses in an amount not to exceed $5,000: Provided, That during fiscal year 2020, no new direct loan obligations may be made: Provided further, Expenditures from the Bonneville Power Administration Fund, established pursuant to Public Law 93–454 are authorized and approved, without fiscal year limitation, for the cost of current and future year purchases or payments of emissions expenses associated with Bonneville Power Administration power and transmission operations in states with clean energy programs: Provided further, This expenditure authorization is limited solely to Bonneville Power Administration’s voluntary purchase or payments made in conjunction with state clean energy programs and is not a broader waiver of Bonneville Power Administration’s sovereign immunity.Operation and maintenance, southeastern power administrationFor expenses necessary for operation and maintenance of power transmission facilities and for marketing electric power and energy, including transmission wheeling and ancillary services, pursuant to section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the southeastern power area, $6,597,000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended: Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944, up to $6,597,000 collected by the Southeastern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the Southeastern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2020 appropriation estimated at not more than $0: Provided further, That notwithstanding 31 U.S.C. 3302, up to $56,000,000 collected by the Southeastern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Operation and maintenance, southwestern power administrationFor expenses necessary for operation and maintenance of power transmission facilities and for marketing electric power and energy, for construction and acquisition of transmission lines, substations and appurtenant facilities, and for administrative expenses, including official reception and representation expenses in an amount not to exceed $1,500 in carrying out section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the Southwestern Power Administration, $47,775,000, to remain available until expended: Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), up to $37,375,000 collected by the Southwestern Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Southwestern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2020 appropriation estimated at not more than $10,400,000: Provided further, That notwithstanding 31 U.S.C. 3302, up to $15,000,000 collected by the Southwestern Power Administration pursuant to the Flood Control Act of 1944 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses).Construction, rehabilitation, operation and maintenance, western area power administration(including rescission of funds)For carrying out the functions authorized by title III, section 302(a)(1)(E) of the Act of August 4, 1977 (42 U.S.C. 7152), and other related activities including conservation and renewable resources programs as authorized, $262,959,000, including official reception and representation expenses in an amount not to exceed $1,500, to remain available until expended, of which $262,959,000 shall be derived from the Department of the Interior Reclamation Fund: Provided, That notwithstanding 31 U.S.C. 3302, section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), and section 1 of the Interior Department Appropriation Act, 1939 (43 U.S.C. 392a), up to $173,587,000 collected by the Western Area Power Administration from the sale of power and related services shall be credited to this account as discretionary offsetting collections, to remain available until expended, for the sole purpose of funding the annual expenses of the Western Area Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2020 appropriation estimated at not more than $89,372,000, of which $89,372,000 is derived from the Reclamation Fund: Provided further, That notwithstanding 31 U.S.C. 3302, up to $168,000,000 collected by the Western Area Power Administration pursuant to the Flood Control Act of 1944 and the Reclamation Project Act of 1939 to recover purchase power and wheeling expenses shall be credited to this account as offsetting collections, to remain available until expended for the sole purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred (excluding purchase power and wheeling expenses): Provided further, That of the unobligated balances from prior year appropriations available under this heading, $176,000 is hereby permanently cancelled.Falcon and amistad operating and maintenance fundFor operation, maintenance, and emergency costs for the hydroelectric facilities at the Falcon and Amistad Dams, $3,160,000, to remain available until expended, and to be derived from the Falcon and Amistad Operating and Maintenance Fund of the Western Area Power Administration, as provided in section 2 of the Act of June 18, 1954 (68 Stat. 255): Provided, That notwithstanding the provisions of that Act and of 31 U.S.C. 3302, up to $2,932,000 collected by the Western Area Power Administration from the sale of power and related services from the Falcon and Amistad Dams shall be credited to this account as discretionary offsetting collections, to remain available until expended for the sole purpose of funding the annual expenses of the hydroelectric facilities of these Dams and associated Western Area Power Administration activities: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received during the fiscal year so as to result in a final fiscal year 2020 appropriation estimated at not more than $228,000: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally recovered in the same year that they are incurred: Provided further, That for fiscal year 2020, the Administrator of the Western Area Power Administration may accept up to $1,187,000 in funds contributed by United States power customers of the Falcon and Amistad Dams for deposit into the Falcon and Amistad Operating and Maintenance Fund, and such funds shall be available for the purpose for which contributed in like manner as if said sums had been specifically appropriated for such purpose: Provided further, That any such funds shall be available without further appropriation and without fiscal year limitation for use by the Commissioner of the United States Section of the International Boundary and Water Commission for the sole purpose of operating, maintaining, repairing, rehabilitating, replacing, or upgrading the hydroelectric facilities at these Dams in accordance with agreements reached between the Administrator, Commissioner, and the power customers.Federal energy regulatory commissionSalaries and expensesFor expenses necessary for the Federal Energy Regulatory Commission to carry out the provisions of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including services as authorized by 5 U.S.C. 3109, official reception and representation expenses not to exceed $3,000, and the hire of passenger motor vehicles, $382,000,000 (reduced by $500,000) (increased by $500,000), to remain available until expended: Provided, That notwithstanding any other provision of law, not to exceed $382,000,000 of revenues from fees and annual charges, and other services and collections in fiscal year 2020 shall be retained and used for expenses necessary in this account, and shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as revenues are received during fiscal year 2020 so as to result in a final fiscal year 2020 appropriation from the general fund estimated at not more than $0.General provisions—department of energy(including transfers of funds) 
301. 
(a)No appropriation, funds, or authority made available by this title for the Department of Energy shall be used to initiate or resume any program, project, or activity or to prepare or initiate Requests For Proposals or similar arrangements (including Requests for Quotations, Requests for Information, and Funding Opportunity Announcements) for a program, project, or activity if the program, project, or activity has not been funded by Congress. (b) (1)Unless the Secretary of Energy notifies the Committees on Appropriations of both Houses of Congress at least 3 full business days in advance, none of the funds made available in this title may be used to— 
(A)make a grant allocation or discretionary grant award totaling $1,000,000 or more; (B)make a discretionary contract award or Other Transaction Agreement totaling $1,000,000 or more, including a contract covered by the Federal Acquisition Regulation; 
(C)issue a letter of intent to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B); or (D)announce publicly the intention to make an allocation, award, or Agreement in excess of the limits in subparagraph (A) or (B). 
(2)The Secretary of Energy shall submit to the Committees on Appropriations of both Houses of Congress within 15 days of the conclusion of each quarter a report detailing each grant allocation or discretionary grant award totaling less than $1,000,000 provided during the previous quarter. (3)The notification required by paragraph (1) and the report required by paragraph (2) shall include the recipient of the award, the amount of the award, the fiscal year for which the funds for the award were appropriated, the account and program, project, or activity from which the funds are being drawn, the title of the award, and a brief description of the activity for which the award is made. 
(c)The Department of Energy may not, with respect to any program, project, or activity that uses budget authority made available in this title under the heading Department of Energy—Energy Programs, enter into a multiyear contract, award a multiyear grant, or enter into a multiyear cooperative agreement unless— (1)the contract, grant, or cooperative agreement is funded for the full period of performance as anticipated at the time of award; or 
(2)the contract, grant, or cooperative agreement includes a clause conditioning the Federal Government's obligation on the availability of future year budget authority and the Secretary notifies the Committees on Appropriations of both Houses of Congress at least 3 days in advance. (d)Except as provided in subsections (e), (f), and (g), the amounts made available by this title shall be expended as authorized by law for the programs, projects, and activities specified in the Bill column in the Department of Energy table included under the heading Title III—Department of Energy in the report of the Committee on Appropriations accompanying this Act. 
(e)The amounts made available by this title may be reprogrammed for any program, project, or activity, and the Department shall notify the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program, project, or activity funding level to increase or decrease by more than $5,000,000 or 10 percent, whichever is less, during the time period covered by this Act. (f)None of the funds provided in this title shall be available for obligation or expenditure through a reprogramming of funds that— 
(1)creates, initiates, or eliminates a program, project, or activity; (2)increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act; or 
(3)reduces funds that are directed to be used for a specific program, project, or activity by this Act. (g) (1)The Secretary of Energy may waive any requirement or restriction in this section that applies to the use of funds made available for the Department of Energy if compliance with such requirement or restriction would pose a substantial risk to human health, the environment, welfare, or national security. 
(2)The Secretary of Energy shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver. (h)The unexpended balances of prior appropriations provided for activities in this Act may be available to the same appropriation accounts for such activities established pursuant to this title. Available balances may be merged with funds in the applicable established accounts and thereafter may be accounted for as one fund for the same time period as originally enacted. 
302.Funds appropriated by this or any other Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094) during fiscal year 2020 until the enactment of the Intelligence Authorization Act for fiscal year 2020. 303.None of the funds made available in this title shall be used for the construction of facilities classified as high-hazard nuclear facilities under 10 CFR Part 830 unless independent oversight is conducted by the Office of Enterprise Assessments to ensure the project is in compliance with nuclear safety requirements. 
304.None of the funds made available in this title may be used to approve critical decision-2 or critical decision-3 under Department of Energy Order 413.3B, or any successive departmental guidance, for construction projects where the total project cost exceeds $100,000,000, until a separate independent cost estimate has been developed for the project for that critical decision. 305. (a)None of the funds made available in this or any prior Act under the heading Defense Nuclear Nonproliferation may be made available to enter into new contracts with, or new agreements for Federal assistance to, the Russian Federation. 
(b)The Secretary of Energy may waive the prohibition in subsection (a) if the Secretary determines that such activity is in the national security interests of the United States. This waiver authority may not be delegated. (c)A waiver under subsection (b) shall not be effective until 15 days after the date on which the Secretary submits to the Committees on Appropriations of both Houses of Congress, in classified form if necessary, a report on the justification for the waiver. 
306.Notwithstanding section 161 of the Energy Policy and Conservation Act (42 U.S.C. 6241), upon a determination by the President in this fiscal year that a regional supply shortage of refined petroleum product of significant scope and duration exists, that a severe increase in the price of refined petroleum product will likely result from such shortage, and that a draw down and sale of refined petroleum product would assist directly and significantly in reducing the adverse impact of such shortage, the Secretary of Energy may draw down and sell refined petroleum product from the Strategic Petroleum Reserve. Proceeds from a sale under this section shall be deposited into the SPR Petroleum Account established in section 167 of the Energy Policy and Conservation Act (42 U.S.C. 6247), and such amounts shall be available for obligation, without fiscal year limitation, consistent with that section. 307.Of the offsetting collections, including unobligated balances of such collections, in the “Department of Energy—Power Marketing Administration—Colorado River Basins Power Marketing Fund, Western Area Power Administration”, $21,400,000 shall be transferred to the “Department of Interior—Bureau of Reclamation—Upper Colorado River Basin Fund” for the Bureau of Reclamation to carry out environmental stewardship and endangered species recovery efforts. 
308.Section 5(b) of Public Law 110–414 is amended by adding after paragraph (2) the following new paragraph: “(3) MERCURY STORAGE REVOLVING FUND. There is hereby established the Mercury Storage Revolving Fund which shall be available without fiscal year limitation. Notwithstanding section 3302 of title 31, United States Code, receipts received from fees described under this subsection shall be credited to this account as offsetting collections, to be available for carrying out the long-term management and storage of elemental mercury generated within the United States without further appropriation.”. 309.During fiscal year 2020 and each fiscal year thereafter, notwithstanding any provision of title 5, United States Code, relating to classification or rates of pay, the Southeastern Power Administration shall pay any power system dispatcher employed by the Administration a rate of basic pay and premium pay based on those prevailing for similar occupations in the electric power industry. Basic pay and premium pay may not be paid under this section to any individual during a calendar year so as to result in a total rate in excess of the rate of basic pay for level V of the Executive Schedule (section 5316 of such title).  
IVIndependent agenciesAppalachian regional commissionFor expenses necessary to carry out the programs authorized by the Appalachian Regional Development Act of 1965, and for expenses necessary for the Federal Co-Chairman and the Alternate on the Appalachian Regional Commission, for payment of the Federal share of the administrative expenses of the Commission, including services as authorized by section 3109 of title 5, United States Code, and hire of passenger motor vehicles, $170,000,000, to remain available until expended.Defense nuclear facilities safety boardSalaries and expensesFor expenses necessary for the Defense Nuclear Facilities Safety Board in carrying out activities authorized by the Atomic Energy Act of 1954, as amended by Public Law 100–456, section 1441, $31,000,000, to remain available until September 30, 2021.Delta regional authoritySalaries and expensesFor expenses necessary for the Delta Regional Authority and to carry out its activities, as authorized by the Delta Regional Authority Act of 2000, $15,000,000, to remain available until expended.Denali commissionFor expenses necessary for the Denali Commission including the purchase, construction, and acquisition of plant and capital equipment as necessary and other expenses, $15,000,000, to remain available until expended, notwithstanding the limitations contained in section 306(g) of the Denali Commission Act of 1998: Provided, That funds shall be available for construction projects in an amount not to exceed 80 percent of total project cost for distressed communities, as defined by section 307 of the Denali Commission Act of 1998 (division C, title III, Public Law 105–277), as amended by section 701 of appendix D, title VII, Public Law 106–113 (113 Stat. 1501A–280), and an amount not to exceed 50 percent for non-distressed communities: Provided further, That notwithstanding any other provision of law regarding payment of a non-Federal share in connection with a grant-in-aid program, amounts under this heading shall be available for the payment of such a non-Federal share for programs undertaken to carry out the purposes of the Commission.Northern border regional commissionFor expenses necessary for the Northern Border Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $22,000,000 (increased by $3,000,000), to remain available until expended: Provided, That such amounts shall be available for administrative expenses, notwithstanding section 15751(b) of title 40, United States Code.Southeast crescent regional commissionFor expenses necessary for the Southeast Crescent Regional Commission in carrying out activities authorized by subtitle V of title 40, United States Code, $250,000, to remain available until expended.Nuclear regulatory commissionSalaries and expensesFor expenses necessary for the Commission in carrying out the purposes of the Energy Reorganization Act of 1974 and the Atomic Energy Act of 1954, $885,236,000, including official representation expenses not to exceed $25,000, to remain available until expended: Provided, That of the amount appropriated herein, not more than $9,500,000 may be made available for salaries, travel, and other support costs for the Office of the Commission, to remain available until September 30, 2021, of which, notwithstanding section 201(a)(2)(c) of the Energy Reorganization Act of 1974 (42 U.S.C. 5841(a)(2)(c)), the use and expenditure shall only be approved by a majority vote of the Commission: Provided further, That revenues from licensing fees, inspection services, and other services and collections estimated at $757,589,000 in fiscal year 2020 shall be retained and used for necessary salaries and expenses in this account, notwithstanding 31 U.S.C. 3302, and shall remain available until expended: Provided further, That of the amounts appropriated under this heading, not less than $15,478,000 shall be for activities related to the development of regulatory infrastructure for advanced nuclear technologies, and $12,492,000 shall be for international activities, except that the amounts provided under this proviso shall not be derived from fee revenues, notwithstanding 42 U.S.C. 2214: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2020 so as to result in a final fiscal year 2020 appropriation estimated at not more than $127,647,000: Provided further, That of the amounts appropriated under this heading, $10,500,000 shall be for university research and development in areas relevant to the Commission's mission, and $5,500,000 shall be for a Nuclear Science and Engineering Grant Program that will support multiyear projects that do not align with programmatic missions but are critical to maintaining the discipline of nuclear science and engineering.Office of inspector generalFor expenses necessary for the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $13,314,000, to remain available until September 30, 2021: Provided, That revenues from licensing fees, inspection services, and other services and collections estimated at $10,929,000 in fiscal year 2020 shall be retained and be available until September 30, 2021, for necessary salaries and expenses in this account, notwithstanding section 3302 of title 31, United States Code: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during fiscal year 2020 so as to result in a final fiscal year 2020 appropriation estimated at not more than $2,385,000: Provided further, That of the amounts appropriated under this heading, $1,171,000 shall be for Inspector General services for the Defense Nuclear Facilities Safety Board, which shall not be available from fee revenues.Nuclear waste technical review boardSALARIES AND EXPENSESFor expenses necessary for the Nuclear Waste Technical Review Board, as authorized by Public Law 100–203, section 5051, $3,600,000, to be derived from the Nuclear Waste Fund, to remain available until September 30, 2021.General provisions—independent agencies 401.The Nuclear Regulatory Commission shall comply with the July 5, 2011, version of Chapter VI of its Internal Commission Procedures when responding to Congressional requests for information, consistent with Department of Justice guidance for all federal agencies. 
402. 
(a)The amounts made available by this title for the Nuclear Regulatory Commission may be reprogrammed for any program, project, or activity, and the Commission shall notify the Committees on Appropriations of both Houses of Congress at least 30 days prior to the use of any proposed reprogramming that would cause any program funding level to increase or decrease by more than $500,000 or 10 percent, whichever is less, during the time period covered by this Act. (b) (1)The Nuclear Regulatory Commission may waive the notification requirement in subsection (a) if compliance with such requirement would pose a substantial risk to human health, the environment, welfare, or national security. 
(2)The Nuclear Regulatory Commission shall notify the Committees on Appropriations of both Houses of Congress of any waiver under paragraph (1) as soon as practicable, but not later than 3 days after the date of the activity to which a requirement or restriction would otherwise have applied. Such notice shall include an explanation of the substantial risk under paragraph (1) that permitted such waiver and shall provide a detailed report to the Committees of such waiver and changes to funding levels to programs, projects, or activities. (c)Except as provided in subsections (a), (b), and (d), the amounts made available by this title for Nuclear Regulatory Commission—Salaries and Expenses shall be expended as directed in the report of the Committee on Appropriations accompanying this Act. 
(d)None of the funds provided for the Nuclear Regulatory Commission shall be available for obligation or expenditure through a reprogramming of funds that increases funds or personnel for any program, project, or activity for which funds are denied or restricted by this Act. (e)The Commission shall provide a monthly report to the Committees on Appropriations of both Houses of Congress, which includes the following for each program, project, or activity, including any prior year appropriations— 
(1)total budget authority; (2)total unobligated balances; and 
(3)total unliquidated obligations. VGeneral provisions(including transfer of funds) 501.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before Congress, other than to communicate to Members of Congress as described in 18 U.S.C. 1913. 
502. 
(a)None of the funds made available in title III of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the report of the Committee on Appropriations accompanying this Act, or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality. (b)None of the funds made available for any department, agency, or instrumentality of the United States Government may be transferred to accounts funded in title III of this Act, except pursuant to a transfer made by or transfer authority provided in this Act or any other appropriations Act for any fiscal year, transfer authority referenced in the report of the Committee on Appropriations accompanying this Act, or any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality. 
(c)The head of any relevant department or agency funded in this Act utilizing any transfer authority shall submit to the Committees on Appropriations of both Houses of Congress a semiannual report detailing the transfer authorities, except for any authority whereby a department, agency, or instrumentality of the United States Government may provide goods or services to another department, agency, or instrumentality, used in the previous 6 months and in the year-to-date. This report shall include the amounts transferred and the purposes for which they were transferred, and shall not replace or modify existing notification requirements for each authority. 503.None of the funds made available by this Act may be used in contravention of Executive Order No. 12898 of February 11, 1994 (Federal Actions to Address Environmental Justice in Minority Populations and Low-Income Populations). 
504. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
505.Except as expressly provided otherwise, any reference to this Act contained in this division shall be treated as referring only to the provisions of this division. 506.Any reference to a report accompanying this Act contained in this division shall be treated as a reference to House Report 116–83. The effect of such Report shall be limited to this division and shall apply for purposes of determining the allocation of funds provided by, and the implementation of, this division.  
507.None of the funds made available by this Act may be used to issue a permit under section 404 of the Federal Water Pollution Control Act for the discharge of dredged or fill material from a project located within Water Conservation Areas 3A and 3B in the State of Florida.  508.None of the funds made available by this Act may be used to finalize the proposed rule entitled Energy Conservation Program: Energy Conservation Standards for General Service Lamps published by the Department of Energy in the Federal Register on February 11, 2019 (84 Fed. Reg. 3120).  
509.None of the funds made available by this Act may be used to reject any application for a grant available under funds appropriated by this Act because of the use of the term global warming or the term climate change in the application.  510.None of the funds made available by this Act may be used by the Secretary of Energy to make a guarantee under section 1703 of the Energy Policy Act of 2005 (42 U.S.C. 16513) for a project that does not avoid, reduce, or sequester air pollutants or anthropogenic emissions of greenhouse gases. 
511.None of the funds made available by this Act may be used to finalize the environmental impact statement for the proposed Pebble Project (POA–2017–271).  This Act may be cited as the Energy and Water Development and Related Agencies Appropriations Act, 2020.  Passed the House of Representatives June 19, 2019.Cheryl L. Johnson,Clerk.  July 10, 2019 Read the second time and placed on the calendar 